Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 1 of 212




          EXHIBIT C
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 2 of 212



                                                                                            IEEE Std 802.1Q-1998




IEEE Standards for Local and
Metropolitan Area Networks:

Virtual Bridged Local Area Networks


Sponsor
LAN MAN Standards Committee
of the
IEEE Computer Society


Approved 8 December 1998
IEEE-SA Standards Board



Abstract: This standard defines an architecture for Virtual Bridged LANs, the services provided in
Virtual Bridged LANs, and the protocols and algorithms involved in the provision of those services.
Keywords: local area networks, MAC Bridge management, media access control bridges, virtual
LANs




The Institute of Electrical and Electronics Engineers, Inc.
345 East 47th Street, New York, NY 10017-2394, USA

Copyright © 1999 by the Institute of Electrical and Electronics Engineers, Inc.
All rights reserved. Published 8 March 1999. Printed in the United States of America.

Print:    ISBN 0-7381-1537-1       SH94709
PDF:      ISBN 0-7381-1538-X       SS94709

No part of this publication may be reproduced in any form, in an electronic retrieval system or otherwise, without the prior
written permission of the publisher.
    Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 3 of 212



IEEE Standards documents are developed within the IEEE Societies and the Standards Coordinating Com-
mittees of the IEEE Standards Association (IEEE-SA) Standards Board. Members of the committees serve
voluntarily and without compensation. They are not necessarily members of the Institute. The standards
developed within IEEE represent a consensus of the broad expertise on the subject within the Institute as
well as those activities outside of IEEE that have expressed an interest in participating in the development of
the standard.

Use of an IEEE Standard is wholly voluntary. The existence of an IEEE Standard does not imply that there
are no other ways to produce, test, measure, purchase, market, or provide other goods and services related to
the scope of the IEEE Standard. Furthermore, the viewpoint expressed at the time a standard is approved and
issued is subject to change brought about through developments in the state of the art and comments
received from users of the standard. Every IEEE Standard is subjected to review at least every five years for
revision or reaffirmation. When a document is more than five years old and has not been reaffirmed, it is rea-
sonable to conclude that its contents, although still of some value, do not wholly reflect the present state of
the art. Users are cautioned to check to determine that they have the latest edition of any IEEE Standard.

Comments for revision of IEEE Standards are welcome from any interested party, regardless of membership
affiliation with IEEE. Suggestions for changes in documents should be in the form of a proposed change of
text, together with appropriate supporting comments.

Interpretations: Occasionally questions may arise regarding the meaning of portions of standards as they
relate to specific applications. When the need for interpretations is brought to the attention of IEEE, the
Institute will initiate action to prepare appropriate responses. Since IEEE Standards represent a consensus of
all concerned interests, it is important to ensure that any interpretation has also received the concurrence of a
balance of interests. For this reason, IEEE and the members of its societies and Standards Coordinating
Committees are not able to provide an instant response to interpretation requests except in those cases where
the matter has previously received formal consideration.

Comments on standards and requests for interpretations should be addressed to:

                          Secretary, IEEE-SA Standards Board
                          445 Hoes Lane
                          P.O. Box 1331
                          Piscataway, NJ 08855-1331
                          USA



            Note: Attention is called to the possibility that implementation of this standard may
            require use of subject matter covered by patent rights. By publication of this standard,
            no position is taken with respect to the existence or validity of any patent rights in
            connection therewith. The IEEE shall not be responsible for identifying patents for
            which a license may be required by an IEEE standard or for conducting inquiries into
            the legal validity or scope of those patents that are brought to its attention.



Authorization to photocopy portions of any individual standard for internal or personal use is granted by the
Institute of Electrical and Electronics Engineers, Inc., provided that the appropriate fee is paid to Copyright
Clearance Center. To arrange for payment of licensing fee, please contact Copyright Clearance Center, Cus-
tomer Service, 222 Rosewood Drive, Danvers, MA 01923 USA; (978) 750-8400. Permission to photocopy
portions of any individual standard for educational classroom use can also be obtained through the Copy-
right Clearance Center.
                   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 4 of 212



Introduction to IEEE Std 802.1Q-1998
(This introduction is not part of IEEE Std 802.1Q-1998, IEEE Standards for Local and Metropolitan Area Networks:
Virtual Bridged Local Area Networks.)

This standard is part of a family of standards for local and metropolitan area networks. The relationship
between the standard and other members of the family is shown below. (The numbers in the figure refer to
IEEE standard numbers.)
 802.10 SECURITY




                                                                                                       802.2 LOGICAL LINK CONTROL
                    802 OVERVIEW & ARCHITECTURE*


                                                       802.1 MANAGEMENT




                                                                                                                                                                  DATA
                                                                                                              802.1 BRIDGING                                      LINK
                                                                                                                                                                 LAYER


                                                                           802.3    802.4     802.5       802.6      802.9      802.11     802.12     802.14
                                                                          MEDIUM   MEDIUM    MEDIUM      MEDIUM     MEDIUM     MEDIUM     MEDIUM     MEDIUM
                                                                          ACCESS   ACCESS    ACCESS      ACCESS     ACCESS     ACCESS     ACCESS     ACCESS


                                                                            802.3    802.4    802.5       802.6    802.9        802.11     802.12     802.14  PHYSICAL
                                                                          PHYSICAL PHYSICAL PHYSICAL    PHYSICAL PHYSICAL      PHYSICAL   PHYSICAL   PHYSICAL  LAYER


                                                   * Formerly IEEE Std 802.1A.


This family of standards deals with the Physical and Data Link layers as defined by the International Organi-
zation for Standardization (ISO) Open Systems Interconnection (OSI) Basic Reference Model (ISO/IEC
7498-1: 1994). The access standards define seven types of medium access technologies and associated
physical media, each appropriate for particular applications or system objectives. Other types are under
investigation.

The standards defining the technologies noted above are as follows:

• IEEE Std 802                                                                         Overview and Architecture. This standard provides an overview to the fam-
                                                                                       ily of IEEE 802 Standards.
• ANSI/IEEE Std 802.1B LAN/MAN Management. Defines an OSI management-compatible architec-
  and 802.1k           ture, and services and protocol elements for use in a LAN/MAN environ-
  [ISO/IEC 15802-2]    ment for performing remote management.
• ANSI/IEEE Std 802.1D                                                                 Media Access Control (MAC) Bridges. Specifies an architecture and protocol
  [ISO/IEC 15802-3]                                                                    for the interconnection of IEEE 802 LANs below the MAC service boundary.
• ANSI/IEEE Std 802.1E                                                                 System Load Protocol. Specifies a set of services and protocol for those aspects
  [ISO/IEC 15802-4]                                                                    of management concerned with the loading of systems on IEEE 802 LANs.
• ANSI/IEEE Std 802.1F                                                                 Common Definitions and Procedures for IEEE 802 Management Information
• ANSI/IEEE Std 802.1G                                                                 Remote Media Access Control (MAC) bridging. Specifies extensions for the
  [ISO/IEC 15802-5]                                                                    interconnection, using non-LAN communication technologies, of geographically
                                                                                       separated IEEE 802 LANs below the level of the logical link control protocol.
• ANSI/IEEE Std 802.2                                                                  Logical link control
  [ISO/IEC 8802-2]
• ANSI/IEEE Std 802.3                                                                  CSMA/CD access method and physical layer specifications
  [ISO/IEC 8802-3]



Copyright © 1999 IEEE. All rights reserved.                                                                                                                           iii
      Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 5 of 212




• ANSI/IEEE Std 802.4             Token passing bus access method and physical layer specifications
  [ISO/IEC 8802-4]
• ANSI/IEEE Std 802.5             Token ring access method and physical layer specifications
  [ISO/IEC 8802-5]
• ANSI/IEEE Std 802.6             Distributed Queue Dual Bus (DQDB) access method and physical layer
  [ISO/IEC 8802-6]                specifications
• ANSI/IEEE Std 802.9             Integrated Services (IS) LAN Interface at the Medium Access Control
  [ISO/IEC 8802-9]                (MAC) and Physical (PHY) Layers
• ANSI/IEEE Std 802.10            Interoperable LAN/MAN Security
• ANSI/IEEE Std 802.11            Wireless LAN Medium Access Control (MAC) and physical layer specifi-
  [ISO/IEC DIS 8802-11]           cations
• ANSI/IEEE Std 802.12            Demand-priority access method, physical layer and repeater specifica-
  [ISO/IEC 8802-12]               tions


In addition to the family of standards, the following is a recommended practice for a common Physical
Layer technology:


• IEEE Std 802.7                  IEEE Recommended Practice for Broadband Local Area Networks


The following additional working group has authorized standards projects under development:


 • IEEE 802.14                    Standard Protocol for Cable-TV Based Broadband Communication Network


Conformance test methodology
An additional standards series, identified by the number 1802, has been established to identify the conform-
ance test methodology documents for the 802 family of standards. Thus, the conformance test documents for
802.3 are numbered 1802.3.


IEEE Std 802.1Q-1998
The MAC Bridge standardization activities that resulted in the development of ISO/IEC 10038: 1993 intro-
duced the concept of Filtering Services in Bridged LANs, and mechanisms whereby filtering information in
such LANs may be acquired and held in a Filtering Database.

ISO/IEC 15802-3, a revision of ISO/IEC 10038, extends this concept of Filtering Services in order to define
additional capabilities in Bridged LANs aimed at

     a)   The provision of expedited traffic capabilities, to support the transmission of time-critical informa-
          tion in a LAN environment;
     b)   The use of signalled user priority information as the basis for identifying expedited classes of traffic;
     c)   The provision of filtering services that support the dynamic definition and establishment of Groups
          in a LAN environment, and the filtering of frames by Bridges such that frames addressed to a partic-
          ular Group are forwarded only on those LAN segments that are required in order to reach members
          of that Group;



iv                                                                        Copyright © 1999 IEEE. All rights reserved.
        Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 6 of 212



   d)     The provision of a Generic Attribute Registration Protocol (GARP) that is used to support the mech-
          anism for providing Group filtering capability, and is also made available for use in other attribute
          registration applications.


This standard makes use of the concepts and mechanisms of LAN Bridging that were introduced by ISO/
IEC 15802-3, and defines additional mechanisms that allow the implementation of Virtual Bridged LANs.
The following are described:


   e)     Virtual LAN Services in Bridged LANs;

   f)     The operation of the Forwarding Process that is required in order to support Virtual Bridged LANs;

   g)     The structure of the Filtering Database that is required in order to support Virtual Bridged LANs;

   h)     The nature of the protocols and procedures that are required in order to provide Virtual LAN
          services, including the definition of the frame formats used to represent VLAN identification infor-
          mation, and the procedures used in order to insert and remove VLAN identifiers and the headers in
          which they are carried;

   i)     The ability to support end-to-end signalling of user priority information regardless of the intrinsic
          ability of the underlying MAC protocols to signal user priority information;

   j)     The GARP VLAN Registration Protocol (GVRP) that allows distribution and registration of VLAN
          membership information (the protocol described makes use of the GARP protocol defined in ISO/
          IEC 15802-3);

   k)     The management services and operations that are required in order to configure and administer
          Virtual Bridged LANs.


This standard contains state-of-the-art material. The area covered by this standard is undergoing evolution.
Revisions are anticipated within the next few years to clarify existing material, to correct possible errors, and
to incorporate new related material. Information on the current revision state of this and other IEEE 802
standards may be obtained from


           Secretary, IEEE-SA Standards Board
           445 Hoes Lane
           P.O. Box 1331
           Piscataway, NJ 08855-1331
           USA


IEEE 802 committee working documents are available from


           IEEE Document Distribution Service
           AlphaGraphics #35       Attn: P. Thrush
           10201 N. 35th Avenue
           Phoenix, AZ 85051
           USA




Copyright © 1999 IEEE. All rights reserved.                                                                    v
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 7 of 212



Participants

The following is a list of participants in the Interworking activities of the IEEE 802.1 Working Group.
Voting members at the time of publication are marked with an asterisk (*).

                                    William P. Lidinsky, Chair*
                           Mick Seaman, Chair, Interworking Task Group*
                                          Editing Team:
                                 Tony Jeffree*, Coordinating Editor
        Anil Rijsinghani*, Richard Hausman*, Michele Wright*, Paul Langille*, P. J. Singh*

       Steve Adams*                           Vic Hayes                               Luc Pariseau*
       Stephen Ades                           David Head*                             Yonadav Perry
       Ken Alonge                             Gaby Hecht                              John Pickens*
       Floyd Backes*                          Deepak Hegde*                           Gideon Prat
       John Bartlett*                         Ariel Hendel                            Kirk Preiss
       Les Bell*                              John Hickey                             Steve Ramberg*
       Avner Ben-Dor                          David Hollender                         Shlomo Reches*
       Michael Berger*                        Steve Horowitz*                         Dick Reohr
       James S. Binder*                       Michelle Hsiung                         James Richmond*
       David Brady                            Rita Hunt                               Doug Ruby
       Martin Brewer                          David Husak                             Ray Samora
       Bill Bunch*                            Altaf Hussain*                          Ayman Sayed*
       Bob Cardinal                           Vipin K. Jain*                          Rich Seifert
       Paul Carroll*                          Neil Jarvis                             Lee Sendelbach*
       Jeffrey Catlin*                        Allen Kasey                             Himanshu Shah*
       Dennis Cave                            Toyoyuki Kato*                          Phil Simmons*
       Alan Chambers*                         Hal Keen*                               K. Karl Shimada
       Steve Chan                             Kevin Ketchum*                          Fred Shu
       David W. Chang*                        Keith Klamm*                            Rosemary V. Slager*
       Ken Chapman                            Bruce Kling*                            Alexander Smith*
       Hon Wah Chin*                          Walter Knitl                            Andrew Smith*
       Chi Chong                              Dan Krent*                              Larry Stefani*
       Chris Christ*                          Paul Kummer                             Stuart Soloway*
       Paul Congdon*                          Paul Lachapelle*                        Sundar Subramaniam*
       Glenn Connery*                         Bill Lane                               Richard Sweatt
       David Cullerot*                        Johann Lindmeyr*                        Robin Tasker*
       Ted Davies*                            Gary Littleton                          Fouad Tobagi
       Andy Davis                             Robert D. Love                          Naoki Tsukutari
       David Delaney*                         Andy Luque                              Dhadesugoor Vaman
       Prakash Desai                          Peter Martini                           Steve Van Seters*
       Jeffrey Dietz*                         Keith McCloghrie                        Dono van-Mierop*
       Kurt Dobbins                           Martin McNealis                         John Wakerly*
       Peter Ecclesine*                       Milan Merhar*                           Peter Wang*
       J. J. Ekstrom*                         John Messenger*                         Philip Wang
       Norman W. Finn*                        Colin Mick                              Y. C. Wang*
       Yishai Fraenkel                        Amol Mitra                              Trevor Warwick*
       Paul Frantz                            Yaron Nachman*                          Bob Watson
       Lars Henrik Frederiksen*               Krishna Narayanaswamy*                  Alan Weissberger
       Anoop Ghanwani*                        Paul Nikolich                           Glenn Wenig
       John Grinham                           Lawrence Ng*                            Keith Willette*
       Steve Haddock                          Henry Ngai*                             Michael Witkowski*
       Sharam Hakimi*                         Eugene O’Neil                           Edward Wong*
       John Hart*                             Satoshi Obara*                          Michael D. Wright*
       Scott Harvell                          Toshio Ooka*                            Allen Yu*
       Wayne Hathaway                         Jörg Ottensmeyer*                       Wayne Zakowski*




vi                                                                    Copyright © 1999 IEEE. All rights reserved.
    Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 8 of 212



The following persons were on the balloting committee of IEEE Std 802.1Q:

        Corey Anderson                              Stephen R. Haddock             Shimon Muller
        Kit Athul                                   Allen W. Hathaway              Paul Nikolich
        Thomas W. Bailey                            Donald N. Heirman              Charles Oestereicher
        Peter K. Campbell                           Raj Jain                       Roger Pandanda
        James T. Carlo                              Neil A. Jarvis                 John R. Pickens
        David E. Carlson                            Anthony A. Jeffree             Vikram Punj
        Alan M. Chambers                            Robert W. Klessig              Edouard Y. Rocher
        R. Allan Cobb                               Stephen Barton Kruger          James W. Romlein
        Robert S. Crowder                           William G. Lane                Floyd E. Ross
        Thomas J. Dineen                            David J. Law                   Michael Salzman
        Peter Ecclesine                             Lanse M. Leach                 Norman Schneidewind
        Philip H. Enslow                            Randolph S. Little             Mick Seaman
        Changxin Fan                                Peter Martini                  Rich Seifert
        John W. Fendrich                            Milan Merhar                   Leo Sintonen
        Michael A. Fischer                          John L. Messenger              Michael A. Smith
        Harvey A. Freeman                           Bennett Meyer                  Patricia Thaler
        Gautam Garai                                David S. Millman               Geoffrey O. Thompson
        Harry Gold                                  John E. Montague               Mark-Rene Uchida
        Julio Gonzalez-Sanz                         Wayne D. Moyers                Oren Yuen


When the IEEE-SA Standards Board approved this standard on 8 December 1998, it had the following
membership:

          Richard J. Holleman, Chair                             Donald N. Heirman, Vice Chair
                                              Judith Gorman, Secretary

       Satish K. Aggarwal                          James H. Gurney                 L. Bruce McClung
       Clyde R. Camp                               Jim D. Isaak                    Louis-François Pau
       James T. Carlo                              Lowell G. Johnson               Ronald C. Petersen
       Gary R. Engmann                             Robert Kennelly                 Gerald H. Peterson
       Harold E. Epstein                           E. G. “Al” Kiener               John B. Posey
       Jay Forster*                                Joseph L. Koepfinger*           Gary S. Robinson
       Thomas F. Garrity                           Stephen R. Lambert              Hans E. Weinrich
       Ruben D. Garzon                             Jim Logothetis                  Donald W. Zipse
                                                   Donald C. Loughry

       *Member Emeritus



                                                   Kristin M. Dittmann
                                              IEEE Standards Project Editor




Copyright © 1999 IEEE. All rights reserved.                                                               vii
       Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 9 of 212



Contents
  1.     Overview.............................................................................................................................................. 1

         1.1        Scope........................................................................................................................................ 1
         1.2        VLAN aims and benefits ......................................................................................................... 1
         1.3        Relationship with ISO/IEC 15802-3........................................................................................ 2

  2.     References............................................................................................................................................ 4

  3.     Definitions ........................................................................................................................................... 7

         3.1        Ethernet Type-encoding........................................................................................................... 7
         3.2        Logical Link Control (LLC) encoding..................................................................................... 7
         3.3        Frame ....................................................................................................................................... 7
         3.4        Frame relay .............................................................................................................................. 7
         3.5        Independent Virtual Local Area Network (VLAN) Learning (IVL) ....................................... 7
         3.6        Independent Virtual Local Area Network (VLAN) Learning (IVL) Bridge ........................... 7
         3.7        Legacy region .......................................................................................................................... 8
         3.8        Priority-tagged frame ............................................................................................................... 8
         3.9        Shared Virtual Local Area Network (VLAN) Learning (SVL)............................................... 8
         3.10       Shared Virtual Local Area Network (VLAN) Learning (SVL) Bridge................................... 8
         3.11       Shared Virtual Local Area Network (VLAN) Learning (SVL)/Independent Virtual
                    Local Area Network (VLAN) Learning (IVL) Bridge ............................................................ 8
         3.12       Tagged frame ............................................................................................................... ............ 8
         3.13       Tag header................................................................................................................. ............... 8
         3.14       Untagged frame............................................................................................................. ........... 9
         3.15       Virtual Bridged Local Area Network (LAN) .......................................................................... 9
         3.16       Virtual Local Area Network (VLAN) ..................................................................................... 9
         3.17       VLAN-aware ................................................................................................................. .......... 9
         3.18       VLAN-tagged frame .......................................................................................................... ...... 9
         3.19       VLAN-unaware ............................................................................................................... ........ 9
         3.20       Terms used in ISO/IEC 15802-3 ............................................................................................. 9

  4.     Abbreviations..................................................................................................................................... 10

  5.     Conformance...................................................................................................................................... 11

         5.1        Static conformance requirements........................................................................................... 11
         5.2        Options................................................................................................................................... 12
         5.3        Protocol Implementation Conformance Statement (PICS).................................................... 12
         5.4        MAC-specific bridging methods............................................................................................ 12

  6.     Architectural overview ...................................................................................................................... 13

         6.1        Configuration ......................................................................................................................... 13
         6.2        Distribution of configuration information ............................................................................. 13
         6.3        Relay ...................................................................................................................................... 13
         6.4        Filtering Database architecture .............................................................................................. 14
         6.5        VLAN classification .............................................................................................................. 15
         6.6        Rules for tagging frames........................................................................................................ 16
         6.7        Spanning Tree ........................................................................................................................ 16



viii                                                                                                   Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 10 of 212



  7.    Support of the MAC Service in VLANs............................................................................................ 18

        7.1       Enhanced Internal Sublayer Service provided within VLAN Bridges .................................. 18
        7.2       Support of the Internal Sublayer Service by IEEE Std 802.3 (CSMA/CD) .......................... 22

  8.    Principles of operation ....................................................................................................................... 23

        8.1       Bridge operation .................................................................................................................... 23
        8.2       Bridge architecture................................................................................................................. 25
        8.3       Model of operation................................................................................................................. 26
        8.4       Port States, Port parameters, Active Ports, and the active topology ...................................... 30
        8.5       Frame reception ..................................................................................................................... 32
        8.6       The ingress rules .................................................................................................................... 33
        8.7       The Forwarding Process ........................................................................................................ 34
        8.8       The egress rules...................................................................................................................... 38
        8.9       Frame transmission ................................................................................................................ 39
        8.10      The Learning Process............................................................................................................. 39
        8.11      The Filtering Database........................................................................................................... 40
        8.12      Bridge Protocol Entity and GARP Protocol Entities ............................................................. 53
        8.13      Bridge Management.......................................................................................................... ..... 53
        8.14      Addressing ................................................................................................................. ............ 53

  9.    Tagged frame format.......................................................................................................... ................ 62

        9.1       Overview.................................................................................................................... ............ 62
        9.2       Transmission and representation of octets ............................................................................. 65
        9.3       Structure of the tag header ..................................................................................................... 65

10.     Use of GMRP in VLANs................................................................................................................... 73

        10.1      Definition of a VLAN Context .............................................................................................. 7 3
        10.2      GMRP Participants and GIP Contexts................................................................................... 73
        10.3      Context identification in GMRP PDUs ................................................................................. 74
        10.4      Default Group filtering behavior and GMRP propagation .................................................... 74

11.     VLAN topology management............................................................................................................ 76

        11.1      Static and dynamic VLAN configuration .............................................................................. 76
        11.2      GARP VLAN Registration Protocol...................................................................................... 77
        11.3      Conformance to GVRP ........................................................................................................ .. 81
        11.4      Procedural model ................................................................................................................... 83

12.     VLAN Bridge Management...................................................................................................... ......... 93

        12.1      Management functions........................................................................................................... 93
        12.2      Managed objects ............................................................................................................ ........ 94
        12.3      Data types ................................................................................................................. ............. 94
        12.4      Bridge Management Entity ................................................................................................... . 95
        12.5      MAC entities .......................................................................................................................... 98
        12.6      Forwarding process ................................................................................................................ 98
        12.7      Filtering Database ................................................................................................................ 102
        12.8      Bridge Protocol Entity ......................................................................................................... 106
        12.9      GARP Entities...................................................................................................................... 110
        12.10     Bridge VLAN managed objects........................................................................................... 112



Copyright © 1999 IEEE. All rights reserved.                                                                                                                ix
    Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 11 of 212



Annex A (normative) PICS proforma......................................................................................................... 121

         A.1       Introduction.......................................................................................................................... 121
         A.2       Abbreviations and special symbols...................................................................................... 121
         A.3       Instructions for completing the PICS proforma................................................................... 122
         A.4       PICS proforma for IEEE Std 802.1Q-1998 ......................................................................... 124
         A.5       Major capabilities and options ............................................................................................. 125
         A.6       Relay and filtering of frames ............................................................................................... 128
         A.7       Maintenance of filtering entries in the Filtering Database................................................... 130
         A.8       Addressing .................................................................................................................. ......... 131
         A.9       Spanning Tree Algorithm..................................................................................................... 132
         A.10      Bridge Management............................................................................................................. 136
         A.11      Performance ......................................................................................................................... 138
         A.12      GARP and GMRP................................................................................................................ 139
         A.13      VLAN support ..................................................................................................................... 140

Annex B (informative) Shared and Independent VLAN Learning............................................................. 143

         B.1       Requirements for Shared and Independent Learning .......................................................... 143
         B.2       Configuring the Global VLAN Learning Constraints ......................................................... 148
         B.3       Interoperability..................................................................................................................... 150

Annex C (informative) MAC method dependent aspects of VLAN support ............................................. 151

         C.1       The variables ........................................................................................................................ 151
         C.2       Bridging functions ............................................................................................................... 153
         C.3       Frame formats ...................................................................................................................... 156
         C.4       Procedures for tagging, untagging, and relaying tagged frames.......................................... 162
         C.5       Frame translations for different MAC methods ................................................................... 166
         C.6       Field definitions ................................................................................................................... 180

Annex D (informative) Background to VLANs ......................................................................................... 182

         D.1       Basic VLAN concepts ......................................................................................................... 182
         D.2       Relationship with the Port-based VLAN model .................................................................. 184

Annex E (informative) Interoperability considerations .............................................................................. 186

         E.1       Requirements for interoperability ........................................................................................ 186
         E.2       Homogenous 802.1Q Bridged LANs................................................................................... 187
         E.3       Heterogeneous Bridged LANs: intermixing ISO/IEC 15802-3 (D) and
                   802.1Q (Q) Bridges.............................................................................................................. 189
         E.4       Heterogeneous Bridged LANs: intermixing ISO/IEC 11802-5 and 802.1Q Bridges.......... 190
         E.5       Heterogeneous Bridged LANs: intermixing 802.1Q Bridges with
                   ISO/IEC 15802-3 Bridges.................................................................................................... 195
         E.6       Intermixing 802.1Q Version 1.0 Bridges with future 802.1Q Bridges................................ 196

Annex F (informative) Frame translation considerations ........................................................................... 198



x                                                                                                   Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 12 of 212



Figures
  Figure 6-1     VLAN architectural framework............................................................................................ 13
  Figure 7-1     Relationships between MAC Entity, ISS, E-ISS, and MAC Relay Entity ........................... 18
  Figure 8-1     Example of a Bridged LAN .................................................................................................. 26
  Figure 8-2     Bridge ports........................................................................................................................... 27
  Figure 8-3     VLAN Bridge architecture.................................................................................................... 27
  Figure 8-4     Relaying MAC frames .......................................................................................................... 28
  Figure 8-5     Observation of network traffic.............................................................................................. 29
  Figure 8-6     Operation of inter-bridge protocol ........................................................................................ 29
  Figure 8-7     Operation of the GARP protocol .......................................................................................... 30
  Figure 8-8     Illustration of the detailed operation of the Forwarding Process .......................................... 35
  Figure 8-9     Logical separation of points of attachment used by Higher Layer Entities and the
                 MAC Relay Entity ................................................................................................................ 58
  Figure 8-10    Effect of control information on the forwarding path........................................................... 59
  Figure 8-11    Per-Port points of attachment ............................................................................................... 59
  Figure 8-12    Single point of attachment—relay permitted........................................................................ 60
  Figure 8-13    Single point of attachment—relay not permitted.................................................................. 60
  Figure 8-14    Ingress/egress control information in the forwarding path ................................................... 61
  Figure 9-1     Tag header formats................................................................................................................ 66
  Figure 9-2     Ethernet-encoded TPID format............................................................................................. 67
  Figure 9-3     SNAP-encoded TPID format ................................................................................................ 67
  Figure 9-4     Tag Control Information (TCI) format ................................................................................. 67
  Figure 9-5     E-RIF Route Control (RC) field ........................................................................................... 70
  Figure 10-1    Example of GMRP propagation in a VLAN context............................................................ 75
  Figure 11-1    Operation of GVRP .............................................................................................................. 78
  Figure B-1     Connecting independent VLANs—1.................................................................................. 144
  Figure B-2     Connecting independent VLANs—2.................................................................................. 145
  Figure B-3     Duplicate MAC Addresses.................................................................................................. 145
  Figure B-4     Asymmetric VLAN use: “multi-netted server” .................................................................. 146
  Figure C-1     Services and environments.................................................................................................. 152
  Figure C-2     Heterogeneous Bridging functions ..................................................................................... 153
  Figure C-3     Tagged frames on 8802-5 Token Ring LANs ..................................................................... 157
  Figure C-4     Tagged frames on FDDI LANs........................................................................................... 158
  Figure C-5     Tagged frames on 802.3/Ethernet LANs............................................................................. 159
  Figure C-6     Translation between E-C-T/C,U and E-C-T/C,T ................................................................ 167
  Figure C-7     Translation between E-C-T/C,U and E-C-T/R,T ................................................................ 168
  Figure C-8     Translation between L-C-T/C,U and L-C-T/C,T ................................................................ 169
  Figure C-9     Translation between L-C-T/C,U and L-C-T/R,T ................................................................ 170
  Figure C-10    Translation between E-X-X/R,U and E-X-X/C,T............................................................... 171
  Figure C-11    Translation between E-X-X/R,U and E-X-X/R,T (8802-5 & SR FDDI) ........................... 172
  Figure C-12    Translation between E-X-X/R,U and E-X-X/R,T (transparent FDDI)............................... 173
  Figure C-13    Translation between L-X-X/R,U and L-X-X/C,T............................................................... 174
  Figure C-14    Translation between L-X-X/R,U and L-X-X/R,T (8802-5 & SR FDDI) ........................... 175
  Figure C-15    Translation between L-X-X/R,U and L-X-X/R,T (transparent FDDI)............................... 176
  Figure C-16    Relaying Ethernet Type-encoded tagged frames ................................................................ 177
  Figure C-17    Relaying LLC-encoded tagged frames ............................................................................... 178
  Figure C-18    Relaying tagged frames between transparent and SR forms .............................................. 180
  Figure C-19    SNAP-encoded Protocol Type format................................................................................. 180
  Figure D-1     Port-based VLANs.............................................................................................................. 182
  Figure D-2     Hybrid Links ....................................................................................................................... 183
  Figure E-1     Static filtering inconsistency............................................................................................... 188
  Figure E-2     Interoperability with ISO/IEC 15802-3 Bridges: example 1 .............................................. 189
  Figure E-3     Interoperability with ISO/IEC 15802-3 Bridges: example 2 .............................................. 190
  Figure E-4     Interoperability between Q versions 1 and 2 ...................................................................... 196



Copyright © 1999 IEEE. All rights reserved.                                                                                                            xi
      Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 13 of 212



Tables
  Table 1-1  Relationship between this standard and ISO/IEC 15802-3 .................................................... 3
  Table 5-1  Support requirements for insertion, removal, and modification of tag headers ................... 11
  Table 8-1  User priority regeneration ..................................................................................................... 33
  Table 8-2  Recommended user priority to traffic class mappings.......................................................... 36
  Table 8-3  Outbound access priorities.................................................................................................... 38
  Table 8-4  Ageing time parameter value ................................................................................................ 44
  Table 8-5  Combining Static and Dynamic Filtering Entries for an individual MAC Address ............. 50
  Table 8-6  Combining Static Filtering Entry and Group Registration Entry for “All Group Addresses”
             and “All Unregistered Group Addresses”............................................................................. 50
  Table 8-7 Forwarding or Filtering for specific group MAC Addresses................................................ 51
  Table 8-8 Determination of whether a Port is in a VLAN’s member set.............................................. 52
  Table 8-9 Standard LLC address assignment........................................................................................ 54
  Table 8-10 Reserved addresses ............................................................................................................... 55
  Table 8-11 Addressing bridge management............................................................................................ 57
  Table 9-1 802.1Q Ethernet Type allocations ........................................................................................ 67
  Table 9-2 Reserved VID values ............................................................................................................ 69
  Table 11-1 GVRP Application address ................................................................................................... 80




xii                                                                                          Copyright © 1999 IEEE. All rights reserved.
    Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 14 of 212




IEEE Standards for Local and Metropolitan Area
Networks:


Virtual Bridged Local Area Networks

1. Overview

IEEE 802 Local Area Networks (LANs) of all types can be connected together with Media Access Control
(MAC) Bridges, as specified in ISO/IEC 15802-31. This standard defines the operation of Virtual LAN
(VLAN; see 3.16) Bridges that permit the definition, operation, and administration of VLAN topologies
within a Bridged LAN (see 3.20) infrastructure.


1.1 Scope

For the purpose of compatible interconnection of information technology equipment using the IEEE 802
MAC Service supported by interconnected IEEE 802 standard LANs using different or identical MAC meth-
ods, this standard specifies a general method for the operation of MAC Bridges that support the construction
of VLANs (see 3.16). To this end it

    a)   Positions the function of VLANs within an architectural description of the MAC Sublayer;
    b)   Defines enhancements to the Support of the MAC Service, as described and defined in ISO/IEC
         15802-3, for the purposes of VLAN Bridging;
    c)   Specifies an Enhanced Internal Sublayer Service provided to the Media Access Independent func-
         tions that provide frame relay (3.4) in the VLAN Bridge;
    d)   Specifies the operation of the functions that provide frame relay in the VLAN Bridge;
    e)   Defines the structure, encoding, and interpretation of the VLAN control information carried in
         tagged frames (3.12) in a VLAN;
    f)   Specifies the rules that govern the insertion and removal of VLAN control information in frames;
    g)   Specifies the rules that govern the ability to carry data in Canonical format and Non-canonical for-
         mat using different LAN MAC methods;

NOTE—The meanings of the terms Canonical format and Non-canonical format are discussed in Annex F.

    h)   Establishes the requirements for, and specifies the means of, automatic configuration of VLAN
         topology information;
    i)   Defines the management functionality that may be provided in a VLAN Bridge in order to facilitate
         administrative control over VLAN operation;
    j)   Specifies the requirements to be satisfied by equipment claiming conformance to this standard.


1.2 VLAN aims and benefits

VLANs aim to offer the following benefits:

    a)   VLANs are supported over all IEEE 802 LAN MAC protocols, and over shared media LANs as well
         as point-to-point LANs.

1
 Information about references can be found in Clause 2.




Copyright © 1999 IEEE. All rights reserved.                                                                1
    Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 15 of 212
IEEE
Std 802.1Q-1998                                                      LOCAL AND METROPOLITAN AREA NETWORKS:


    b)   VLANs facilitate easy administration of logical groups of stations that can communicate as if they
         were on the same LAN. They also facilitate easier administration of moves, adds, and changes in
         members of these groups.
    c)   Traffic between VLANs is restricted. Bridges forward unicast, multicast, and broadcast traffic only
         on LAN segments that serve the VLAN to which the traffic belongs.
    d)   As far as possible, VLANs maintain compatibility with existing bridges and end stations.
    e)   If all Bridge Ports are configured to transmit and receive untagged frames (3.14), bridges will work
         in plug-and-play ISO/IEC 15802-3 mode. End stations will be able to communicate throughout the
         Bridged LAN.

NOTE—Whether a VLAN Bridge will operate in ISO/IEC 15802-3 mode depends upon the configuration of the various
Port parameters (8.4) and the Filtering Database (8.11). A VLAN Bridge in its default configuration is transparent to
untagged frames (3.14) but is not transparent to tagged frames (3.12), so the operation of such Bridges in the presence of
tagged traffic differs from that of an ISO/IEC 15802-3 Bridge. If the configuration settings of VLAN Bridges are
changed from the default values defined in this standard, then transparency with respect to untagged frames may also be
affected.


1.3 Relationship with ISO/IEC 15802-3

This standard makes use of specific aspects of the MAC Bridge specification contained in ISO/IEC 15802-3;
those aspects therefore become provisions of this standard. Table 1-1 shows how the relevant clauses of ISO/
IEC 15802-3 are incorporated into this standard.




2                                                                             Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 16 of 212
                                                                                                               IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                 Std 802.1Q-1998


                Table 1-1—Relationship between this standard and ISO/IEC 15802-3

                    ISO/IEC 15802-3 clause                                       Use in this standard

 5. Conformance                                                 Provision of this standard, as extended by Clause 5

 6. Support of the MAC Service                                  Provision of this standard, as extended by Clause 7

 7. Principles of operation                                     Replaced by Clause 8

 8. The spanning tree algorithm and protocol                    Provision of this standard

 9. Encoding of bridge protocol data units                      Provision of this standard

 10. GARP Multicast Registration Protocol (GMRP)                Provision of this standard, as modified by Clause 11

 11. Example “C” code implementation of GMRP                    Provision of this standard, as modified by Clause 11

 12. Generic Attribute Registration Protocol (GARP)             Provision of this standard

 13. Example “C” code implementation of GARP                    Provision of this standard

 14. Bridge management                                          Replaced by Clause 12

 15. Management protocol                                        Not applicable

 16. Bridge performance                                         Provision of this standard

 Annex A (normative) PICS proforma                              Replaced by Annex A

 Annex B (informative) Calculating Spanning Tree parame-        Provision of this standard
 ters

 Annex C (normative) Source-routing transparent bridge          Provision of this standard
 operation

 Annex D (normative) PICS proforma for source routing trans-    Provision of this standard
 parent bridge operation

 Annex E (normative) Allocation of Object Identifier values     Not applicable

 Annex F (informative) Target topology, migration, and          Provision of this standard
 interoperability

 Annex G (informative) Preserving the integrity of FCS fields   Provision of this standard
 in MAC Bridges

 Annex H (informative) Design considerations for Traffic        Provision of this standard
 Class Expediting and Dynamic Multicast Filtering




Copyright © 1999 IEEE. All rights reserved.                                                                           3
    Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 17 of 212
IEEE
Std 802.1Q-1998                                                               LOCAL AND METROPOLITAN AREA NETWORKS:


2. References

The following standards contain provisions which, through reference in this text, constitute provisions of
this standard. At the time of publication, the editions indicated were valid. All standards are subject to revi-
sion, and parties to agreements based on this standard are encouraged to investigate the possibility of apply-
ing the most recent editions of the standards indicated below. Members of IEC and ISO maintain registers of
currently valid International Standards.

ANSI X3.159-1989, American National Standards for Information Systems—Programming Language—C.2

IEEE Std 802-1990, IEEE Standards for Local and Metropolitan Area Networks: Overview and Architec-
ture.3

IEEE Std 802.1F-1993, IEEE Standards for Local and Metropolitan Area Networks: Common Definitions
and Procedures for IEEE 802 Management Information.

IEEE Std 802.3, 1998 Edition, Information technology—Telecommunications and information exchange
between systems—Local and metropolitan area networks—Specific requirements—Part 3: Carrier sense
multiple access with collision detection (CSMA/CD) access method and physical layer specifications.

IEEE Std 802.3ac-1998, Information technology—Telecommunications and information exchange between
systems—Local and metropolitan area networks—Specific requirements—Supplement to Part 3: Carrier
sense multiple access with collision detection (CSMA/CD) access method and physical layer specifications:
Frame Extensions for Virtual Bridged Local Area Network (VLAN) tagging on 802.3 Networks.

IEEE Std 802.9a-1995, IEEE Standards for Local and Metropolitan Area Networks: Supplement to Inte-
grated Services (IS) LAN Interface at the Medium Access Control (MAC) and Physical (PHY) Layers:
Specification of ISLAN 16-T.

IETF RFC 1042, Postel & Reynolds, A Standard for the Transmission of IP Datagrams over IEEE 802 Net-
works, February 1988.4

IETF RFC 1390, D. Katz, Transmission of IP and ARP over FDDI Networks, January 1993.

ISO 6937-2: 1994, Information technology—Coded graphic character set for text communication—Latin
alphabet.5

ISO/IEC 7498-1: 1994, Information processing systems—Open Systems Interconnection—Basic Reference
Model—Part 1: The Basic Model.

ISO/IEC 7498-4: 1989, Information processing systems—Open Systems Interconnection—Basic Reference
Model—Part 4: Management framework.

2
  ANSI publications are available from the Sales Department, American National Standards Institute, 11 West 42nd Street, 13th Floor,
New York, NY 10036, USA.
3
  IEEE publications are available from the Institute of Electrical and Electronics Engineers, 445 Hoes Lane, P.O. Box 1331, Piscataway,
NJ 08855-1331, USA.
4
  Internet RFCs are retrievable by FTP at ds.internic.net/rfc/rfcnnnn.txt (where nnnn is a standard’s publication number such as 1042), or
call InterNIC at 1-800-444-4345 for information about receiving copies through the mail.
5
  ISO and ISO/IEC documents are available from the ISO Central Secretariat, 1 rue de Varembé, Case Postale 56, CH-1211, Genève 20,
Switzerland/Suisse; and from the Sales Department, American National Standards Institute, 11 West 42nd Street, 13th Floor, New York,
NY 10036, USA.




4                                                                                       Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 18 of 212
                                                                                                                            IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                              Std 802.1Q-1998


ISO/IEC 8802-2: 1998 [ANSI/IEEE Std 802.2, 1998 Edition], Information technology—Telecommunica-
tions and information exchange between systems—Local and metropolitan area networks—Specific require-
ments—Part 2: Logical link control.6

ISO/IEC 8802-4: 1990 [ANSI/IEEE Std 802.4-1990], Information processing systems—Local area net-
works—Part 4: Token-passing bus access method and physical layer specifications.

ISO/IEC 8802-5: 1998 [ANSI/IEEE Std 802.5, 1998 Edition], Information technology—Telecommunica-
tions and information exchange between systems—Local and metropolitan area networks—Specific require-
ments—Part 5: Token ring access method and physical layer specifications.

ISO/IEC 8802-6: 1994 [ANSI/IEEE Std 802.6, 1994 Edition], Information technology—Telecommunica-
tions and information exchange between systems—Local and metropolitan area networks—Specific require-
ments—Part 6: Distributed Queue Dual Bus (DQDB) access method and physical layer specifications.

ISO/IEC 8802-9: 1996 [ANSI/IEEE Std 802.9, 1996 Edition], Information technology—Telecommunica-
tions and information exchange between systems—Local and metropolitan area networks—Specific require-
ments—Part 9: Integrated Services (IS) LAN Interface at the Medium Access Control (MAC) and Physical
(PHY) Layers.

ISO/IEC DIS 8802-11, Information technology—Telecommunications and information exchange between
systems—Local and metropolitan area networks—Specific requirements—Part 11: Wireless LAN Medium
Access Control (MAC) and Physical Layer (PHY) specifications.

ISO/IEC 8802-12: 1998 [ANSI/IEEE Std 802.12, 1998 Edition], Information technology—Telecommunica-
tions and information exchange between systems—Local and metropolitan area networks—Specific require-
ments—Part 12: Demand-Priority access method, physical layer and repeater specifications.

ISO/IEC 8824: 1990, Information technology—Open Systems Interconnection—Specification of Abstract
Syntax Notation One (ASN.1) (Provisionally retained edition).

ISO/IEC 8825: 1990, Information technology—Open Systems Interconnection—Specification of Basic
Encoding Rules for Abstract Syntax Notation One (ASN.1) (Provisionally retained edition).

ISO 9314-2: 1989, Information processing systems—Fibre Distributed Data Interface—Part 2: FDDI Token
Ring Media Access Control (MAC).

ISO/IEC 9595: 1998, Information technology—Open Systems Interconnection—Common management
information service.

ISO/IEC 9596: 1998, Information technology—Open Systems Interconnection—Common management
information protocol—Part 1: Specification.

ISO/IEC 10038: 1993 [ANSI/IEEE Std 802.1D-1993], Information technology—Telecommunications and
information exchange between systems—Local area networks—Media Access Control (MAC) bridges.

ISO/IEC 11802-5: 1997 [ANSI/IEEE Std 802.1H-1997], Information technology—Telecommunications and
information exchange between systems—Local and Metropolitan Area Networks—Technical Reports and
Guidelines—Part 5: Media Access Control Bridging of Ethernet V2.0 in IEEE 802 Local Area Networks.

6
  ISO [IEEE] and ISO/IEC [IEEE] documents are available from ISO Central Secretariat, 1 rue de Varembé, Case Postale 56, CH-1211,
Genève 20, Switzerland/Suisse; and from the Institute of Electrical and Electronics Engineers, 445 Hoes Lane, P.O. Box 1331, Piscat-
away, NJ 08855-1331.




Copyright © 1999 IEEE. All rights reserved.                                                                                       5
    Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 19 of 212
IEEE
Std 802.1Q-1998                                        LOCAL AND METROPOLITAN AREA NETWORKS:


ISO/IEC 15802-1: 1995, Information technology—Telecommunications and information exchange between
systems—Local and metropolitan area networks—Common specifications—Part 1: Medium Access Control
(MAC) service definition.

ISO/IEC 15802-2: 1995 [ANSI/IEEE Std 802.1B, 1995], Information technology—Telecommunications
and information exchange between systems—Local and metropolitan area networks—Common specifica-
tions—Part 2: LAN/MAN Management.

ISO/IEC 15802-3: 1998 [ANSI/IEEE Std 802.1D, 1998 Edition], Information technology—Telecommuni-
cations and information exchange between systems—Local and metropolitan area networks—Common
specifications—Part 3: Media Access Control (MAC) Bridges.




6                                                             Copyright © 1999 IEEE. All rights reserved.
    Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 20 of 212
                                                                                                                               IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                                 Std 802.1Q-1998


3. Definitions

The following terms are specific to this standard:


3.1 Ethernet Type-encoding

The use of the Type interpretation of an IEEE 802.3 Length/Type field value in a frame as a protocol identi-
fier associated with the MAC Service user data carried in the frame.7

NOTES
1—The term frame is defined in 3.3.
2—Ethernet Type-encoding can be used with MAC Service user data carried on non-IEEE 802.3 MACs by means of the
SNAP-based encapsulation techniques specified in ISO/IEC 11802-5, IETF RFC 1042, and IETF RFC 1390.


3.2 Logical Link Control (LLC) encoding

The use of LLC addressing information in a frame as a protocol identifier associated with the MAC Service
user data carried in the frame.


3.3 Frame

A unit of data transmission on an IEEE 802 LAN MAC that conveys a protocol data unit (PDU) between
MAC Service users. There are three types of frame; untagged, VLAN-tagged, and priority-tagged.

NOTE—The term IEEE 802 LAN is defined in ISO/IEC 15802-3. Untagged frame is defined in 3.14, VLAN-tagged
frame is defined in 3.18, and priority-tagged frame is defined in 3.8.


3.4 Frame relay

The function of the Forwarding Process that forwards frames between the Ports of a Bridge.

NOTE—The operation of the Forwarding Process is defined in 8.7.


3.5 Independent Virtual Local Area Network (VLAN) Learning (IVL)

Configuration and operation of the Learning Process and the Filtering Database such that, for a given set of
VLANs, if a given individual MAC Address is learned in one VLAN, that learned information is not used in
forwarding decisions taken for that address relative to any other VLAN in the given set.

NOTE—In a Bridge that supports only IVL operation, the “given set of VLANs” is the set of all VLANs.


3.6 Independent Virtual Local Area Network (VLAN) Learning (IVL) Bridge

A type of Bridge that supports only Independent VLAN Learning.

7
  The use of Ethernet Type values as a means of protocol identification was defined in the specification of Ethernet V2.0 (The Ethernet,
AA-K759B-TK, Digital Equipment, Intel, and Xerox Corps., Nov. 1982).




Copyright © 1999 IEEE. All rights reserved.                                                                                           7
    Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 21 of 212
IEEE
Std 802.1Q-1998                                                   LOCAL AND METROPOLITAN AREA NETWORKS:


3.7 Legacy region

A set of LAN segments interconnected such that there is physical connectivity between any pair of segments
using only ISO/IEC 15802-3-conformant, VLAN-unaware MAC Bridges.

NOTE—In other words, if, in a Bridged LAN containing both ISO/IEC 15802-3 and IEEE 802.1Q Bridges, all the IEEE
802.1Q Bridges were to be removed, the result would be a set of one or more Bridged LANs, each with its own distinct
Spanning Tree. Each of those Bridged LANs is a legacy region. The term VLAN-unaware is defined in 3.19.


3.8 Priority-tagged frame

A tagged frame whose tag header carries priority information, but carries no VLAN identification informa-
tion.

NOTE—The term tagged frame is defined in 3.12; tag header is defined in 3.13. See also VLAN-tagged frame (3.18) and
untagged frame (3.14).


3.9 Shared Virtual Local Area Network (VLAN) Learning (SVL)

Configuration and operation of the Learning Process and the Filtering Database such that, for a given set of
VLANs, if an individual MAC Address is learned in one VLAN, that learned information is used in forward-
ing decisions taken for that address relative to all other VLANs in the given set.

NOTE—In a Bridge that supports only SVL operation, the “given set of VLANs” is the set of all VLANs.


3.10 Shared Virtual Local Area Network (VLAN) Learning (SVL) Bridge

A type of Bridge that supports only Shared VLAN Learning.


3.11 Shared Virtual Local Area Network (VLAN) Learning (SVL)/Independent Virtual
     Local Area Network (VLAN) Learning (IVL) Bridge

An SVL/IVL Bridge is a type of Bridge that simultaneously supports both Shared VLAN Learning and Inde-
pendent VLAN Learning.


3.12 Tagged frame

A tagged frame is a frame that contains a tag header immediately following the Source MAC Address field
of the frame or, if the frame contained a Routing Information field, immediately following the Routing Infor-
mation field. There are two types of tagged frames: VLAN-tagged frames and priority-tagged frames.

NOTE—The term tag header is defined in 3.13, priority-tagged frame is defined in 3.8, and VLAN-tagged frame is
defined in 3.18. See also untagged frame (3.14).


3.13 Tag header

A tag header allows user priority information, and optionally, VLAN identification information, to be associ-
ated with a frame.

NOTE—The structure of the tag header is defined in 9.3.




8                                                                         Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 22 of 212
                                                                                                       IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                         Std 802.1Q-1998


3.14 Untagged frame

An untagged frame is a frame that does not contain a tag header immediately following the Source MAC
Address field of the frame or, if the frame contained a Routing Information field, immediately following the
Routing Information field.

NOTE—The term tag header is defined in 3.13. See also tagged frame (3.12).


3.15 Virtual Bridged Local Area Network (LAN)

A Bridged LAN in which the existence of one or more VLAN-aware Bridges allows the definition, creation,
and maintenance of VLANs.

NOTE—The term VLAN-aware is defined in 3.17.


3.16 Virtual Local Area Network (VLAN)

A subset of the active topology of a Bridged Local Area Network. Associated with each VLAN is a VLAN
Identifier (VID).


3.17 VLAN-aware

A property of Bridges or end stations that recognize and support VLAN-tagged frames.


3.18 VLAN-tagged frame

A tagged frame whose tag header carries both VLAN identification and priority information.


3.19 VLAN-unaware

A property of Bridges or end stations that do not recognize VLAN-tagged frames.


3.20 Terms used in ISO/IEC 15802-3

The following terms used in this standard are used in ISO/IEC 15802-3:

Active topology
Bridge Port
Bridged Local Area Network (also Bridged LAN)
GARP Participant
GARP Application
GIP Context
Group
IEEE 802 Local Area Network (also IEEE 802 LAN, or LAN)
Port



Copyright © 1999 IEEE. All rights reserved.                                                               9
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 23 of 212
IEEE
Std 802.1Q-1998                                              LOCAL AND METROPOLITAN AREA NETWORKS:


4. Abbreviations

The following abbreviations are used in this standard:

BPDU              Bridge Protocol Data Unit (ISO/IEC 15802-3)

CFI               Canonical Format Indicator (Annex F)

E-ISS             Enhanced Internal Sublayer Service (7.1)

FCS               Frame Check Sequence (7.1)

FID               Filtering Identifier (8.11.3, 8.11.7)

GARP              Generic Attribute Registration Protocol (ISO/IEC 15802-3)

GID               GARP Information Declaration (ISO/IEC 15802-3)

GIP               GARP Information Propagation (ISO/IEC 15802-3)

GMRP              GARP Multicast Registration Protocol (Clause 10, ISO/IEC 15802-3)

GVRP              GARP VLAN Registration Protocol (Clause 11)

ISS               Internal Sublayer Service (Clause 7, ISO/IEC 15802-3)

IVL               Independent VLAN Learning (3.5)

LAN               Local Area Network (IEEE Std. 802)

LS                Least-significant

LLC               Logical Link Control (ISO/IEC 8802-2)

MAC               Medium Access Control (IEEE Std. 802)

MIB               Management Information Base (ISO/IEC 7498-4)

MS                Most-significant

MSDU              MAC Service Data Unit (ISO/IEC 15802-1)

NCFI              Non-Canonical Format Indicator (Annex F)

PDU               Protocol Data Unit

PICS              Protocol Implementation Conformance Statement (Annex A)

PVID              Port VID (8.4.4)

RIF               Routing Information Field (ISO/IEC 8802-5)

STPID             SNAP-encoded Tag Protocol Identifier (9.3)

SVL               Shared VLAN Learning (3.9)

TCI               Tag Control Information (9.3)

TPID              Tag Protocol Identifier (9.3)

VID               VLAN Identifier (7.1, 8.4.4, 9.3)

VLAN              Virtual LAN (3.16)



10                                                                 Copyright © 1999 IEEE. All rights reserved.
             Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 24 of 212
                                                                                                                                                     IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                                                       Std 802.1Q-1998


5. Conformance

5.1 Static conformance requirements

A MAC Bridge for which conformance to this standard is claimed shall

   a)                                Conform to the requirements of ISO/IEC 15802-3, as modified by the provisions of this standard;
   b)                                Relay and filter frames as described in 8.1 and specified in 8.5, 8.6, 8.7, 8.8, and 8.9;
   c)                                On each Port, support at least one of the permissible values for the Acceptable Frame Types parame-
                                     ter, as defined in 8.4.3;
   d)                                Support the following on each Port that supports untagged and priority-tagged frames:
                                     1) A Port VLAN Identifier (PVID) value (8.4.4);
                                     2) The ability to configure at least one VLAN whose untagged set includes that Port (8.8 and
                                           8.11.9);
                                     3) Configuration of the PVID value via management operations (12.10);
                                     4) Configuration of Static Filtering Entries via management operations (12.7).
   e)                                Support the ability to insert tag headers into, modify tag headers in, and remove tag headers from
                                     relayed frames, as described and specified in 7.1 and Clause 9, as required by the value(s) of the
                                     Acceptable Frame Types parameter that are supported on each Port, and by the ability of each Port to
                                     be configured to transmit VLAN-tagged frames and/or untagged frames. These requirements are
                                     summarized in Table 5-1 for frames relayed between any pair of Ports;


  Table 5-1—Support requirements for insertion, removal, and modification of tag headers

                                                                            Reception Port receives as (and does not discard):

                                                           VLAN-tagged                       Priority-tagged                       Untagged
                                     Untagged
   Transmission Port transmits as:




                                                   Shall support removal of tag       Shall support removal of tag       N/A.
                                                   headers.                           headers.



                                                   Shall support conversion of the    Shall support the insertion of a   Shall support the insertion of
                                     VLAN-tagged




                                                   tagged frame format if the for-    non-null Virtual LAN Identifier    tag headers of a format appro-
                                                   mat required for the destination   (VID) in tag headers, plus con-    priate to the destination MAC,
                                                   MAC differs from the received      version of the tagged frame for-   carrying a non-null VID.
                                                   format.                            mat if the format required for
                                                                                      the destination MAC differs
                                                                                      from the received format.



   f)                                Support the ability to perform automatic configuration and management of VLAN topology infor-
                                     mation by means of Generic Attribute Registration Protocol (GARP) VLAN Registration Protocol
                                     (GVRP) (Clause 11) on all Ports;
   g)                                Support the ability for the Filtering Database to contain static and dynamic configuration informa-
                                     tion for at least one VLAN, by means of Static and Dynamic VLAN Registration Entries (8.11);
   h)                                Support at least one Filtering Identifier (FID) (6.4, 8.11.3, 8.11.7, and 8.11.8);
   i)                                Support the ability to allocate at least one VID to each FID that is supported (6.4, 8.11.3, 8.11.7, and
                                     8.11.8).

NOTE—Under some circumstances, the ability for VLAN Bridges to successfully interoperate depends upon the num-
ber of FIDs supported, and the number of VIDs that can be allocated to each FID. These circumstances are discussed in
Annex B, along with the implications with respect to interoperability.




Copyright © 1999 IEEE. All rights reserved.                                                                                                               11
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 25 of 212
IEEE
Std 802.1Q-1998                                                       LOCAL AND METROPOLITAN AREA NETWORKS:


5.2 Options

A MAC Bridge for which conformance to this standard is claimed may

     a)   Support operation in Extended Filtering Mode (ISO/IEC 15802-3, 6.6.5) and the operation of GARP
          Multicast Registration Protocol (GMRP) (ISO/IEC 15802-3, Clause 10) as modified by Clause 10;
     b)   Support the ability for the Filtering Database to contain static and dynamic configuration informa-
          tion for more than one VLAN, by means of Static and Dynamic VLAN Registration Entries (8.11),
          up to a maximum of 4094 VLANs;

NOTE—The maximum number of VLANs that can be supported is 4094 rather than 4096, as the VID values 0 and FFF
are reserved, as indicated in Table 9-2. As conformance to this standard is only with regard to externally visible protocol
behavior, this limit on the number of VLANs that can be supported does not imply any such limitation with regard to the
internal architecture of a Bridge.

     c)   On each Port, support both of the permissible values for the Acceptable Frame Types parameter, as
          defined in 8.4.3. If both values are supported, then the implementation shall support configuration of
          the parameter value via management;
     d)   Support the ability to enable and disable Ingress Filtering (8.4.5);
     e)   Support the ability to configure more than one VLAN whose untagged set includes that Port (8.8 and
          8.11.9);
     f)   Support the management functionality defined in Clause 12;
     g)   Support more than one FID (6.4, 8.11.3, 8.11.7, and 8.11.8);
     h)   Support the ability to allocate more than one VID to each FID that is supported (6.4, 8.11.3, 8.11.7,
          and 8.11.8);
     i)   Support the ability to configure VLAN Learning Constraints via management (8.11.7 and 12.10.3);
     j)   Support the ability to configure fixed VID to FID allocations via management (8.11.7.1 and
          12.10.3);
     k)   Support any other optional capabilities defined in ISO/IEC 15802-3, as modified by the provisions
          of this standard.


5.3 Protocol Implementation Conformance Statement (PICS)

The supplier of an implementation that is claimed to conform to this standard shall complete a copy of the
PICS proforma provided in Annex A and shall provide the information necessary to identify both the sup-
plier and the implementation.


5.4 MAC-specific bridging methods

MAC-specific bridging methods may exist. Use of a MAC-specific bridging method and the method speci-
fied in this standard on the same LAN shall

     a)   Not prevent communication between stations in a Bridged LAN.
     b)   Preserve the MAC Service.
     c)   Preserve the characteristics of each bridging method within its own domain.
     d)   Provide for the ability of both bridging techniques to coexist simultaneously on a LAN without
          adverse interaction.

ISO/IEC 15802-3, Annex C, defines one such MAC-specific bridging method, source routing, and that
method is also a provision of this standard. While this standard defines how source-routed frames can be
transported in a VLAN environment, it does not attempt to specify VLAN aspects of the source routing
bridging method itself.



12                                                                            Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 26 of 212
                                                                                                                         IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                           Std 802.1Q-1998


6. Architectural overview

The architectural framework for VLANs is based on a three-layer model, consisting of the following layers:

   a)    Configuration;
   b)    Distribution of configuration information;
   c)    Relay.

The model is illustrated in Figure 6-1, and further described in the following subclauses.




                                                             s
                                                         MIB                             gy
                                                                                 To polo
                                                                               d        ls                         les
                    CONFIGURATION
                                                                   t i o n an rotoco                     re s s ru
                                                                               p
                                                             istra tion                              d eg
                                                        Reg istribu                          l e s an
                                                            d                             r u
                DISTRIBUTION OF                                                      ing
           CONFIGURATION INFORMATION                                          r ward
                                                                        s, fo
                                                             ss r ule
                                                           e
                                                      Ingr
                         RELAY




                               Figure 6-1—VLAN architectural framework



6.1 Configuration

Configuration is concerned with the following issues:

   a)    The means whereby the VLAN configuration is specified in the first place. This might be achieved
         via local and/or remote management mechanisms, via server mechanisms, via distribution protocols,
         or via other means. Determination of the configuration is outside the scope of this standard.
   b)    Assignment of VLAN configuration parameters.

Clause 12 defines the management operations that are standardized for use in the configuration of VLAN
devices.


6.2 Distribution of configuration information

This is the process that allows information to be distributed in order for Bridges to be able to determine to
which VLAN a given frame should be classified. Clause 11 defines a general mechanism for the distribution
of VLAN membership information to all VLAN-aware devices in a Bridged LAN.


6.3 Relay

This is concerned with the mechanics of

   a)    Classifying each received frame as belonging to one and only one VLAN. This aspect of relay is
         determined by a set of MAC Bridge ingress rules;



Copyright © 1999 IEEE. All rights reserved.                                                                               13
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 27 of 212
IEEE
Std 802.1Q-1998                                                     LOCAL AND METROPOLITAN AREA NETWORKS:


     b)   Decisions related to where received frames should be forwarded. This aspect of relay is determined
          by a set of MAC Bridge forwarding rules;
     c)   Mapping frames for transmission through the appropriate outbound Ports, and in appropriate
          (VLAN-tagged or untagged) format. These aspects of relay are determined by a set of MAC Bridge
          egress rules;
     d)   The procedures used in order to add, modify, and remove tag headers, when relaying frames between
          LAN segments, in accordance with the details of the VLAN frame format (defined in Clause 9) used
          to carry VIDs (otherwise referred to as VLAN tags).

Clause 8 defines ingress, forwarding and egress rules, constituting a generic approach to the provision of
VLAN functionality with respect to received VLAN-tagged frames, and a Port-based approach to the VLAN
classification of received priority-tagged and untagged frames. Clause 9 defines the format of the tag headers
for different MAC methods, and the procedures for adding, modifying, and removing tag headers.

The ingress, forwarding, and egress rules allow Bridges to

     e)   Classify any received untagged frames or priority-tagged frames that are to be submitted to the For-
          warding Process as belonging to a particular VLAN, as defined by the PVID for the receiving Port.
          The default PVID is specified in Table 9-2;

NOTE 1—This classification of untagged and priority-tagged frames is part of the functionality of the MAC relay entity
(Figure 8-3, Figure 8-4), and is therefore only of significance for received frames that are potentially to be forwarded
through other Ports of the Bridge (see 6.7).

     f)   Classify any received VLAN-tagged frames that are to be submitted to the Forwarding Process as
          belonging to the VLAN identified by the VID carried in the tag header;
     g)   Make use of the VLAN classification thus associated with the received frame in order to take appro-
          priate forwarding/filtering decisions;
     h)   Transmit frames in VLAN-tagged or untagged format, as defined for a given Port/VLAN pairing.

NOTE 2—This standard defines a default Port-based classification for VLANs implemented using the procedures and
VLAN frame format specified herein. End stations that transmit VLAN-tagged frames, and in the future, Bridges capa-
ble of other classification methods, may actually do much of the VLAN classification of frames. More sophisticated tag-
ging will be the rule for these devices, and bridges conformant to this standard will work with them. In this scenario,
most or all LAN segments are likely to carry VLAN-tagged frames belonging to various VLANs, but each such LAN
segment has its own “local default” VLAN. This “local default” defines the VLAN to which untagged or priority-tagged
frames are presumed to belong when received on the Ports of IEEE 802.1Q conformant bridges attached to that LAN
segment.


6.4 Filtering Database architecture

The Filtering Database architecture defined in this standard recognizes that

     a)   For some configurations, it is necessary to allow address information learned in one VLAN to be
          shared among a number ofVLANs. This is known as Shared VLAN Learning (3.9);
     b)   For some configurations, it is desirable to ensure that address information learned in one VLAN is
          not shared with other VLANs. This is known as Independent VLAN Learning (3.5);
     c)   For some configurations, it is immaterial as to whether learned information is shared between
          VLANs or not.

NOTE 1—Annex B discusses the need for Shared and Independent VLAN Learning, and also some of the related
interoperability issues.




14                                                                           Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 28 of 212
                                                                                                                IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                  Std 802.1Q-1998


Shared VLAN Learning is achieved by including learned information from a number of VLANs in the same
Filtering Database; Independent VLAN Learning is achieved by including information from each VLAN in
distinct Filtering Databases.

NOTE 2—The actual Filtering Database specification specifies a single Filtering Database that, through the inclusion of
VLAN identification information in each database entry, can model the existence of one or more distinct Filtering Data-
bases.

Within a given VLAN-Bridged LAN, there may be a combination of configuration requirements, so that
individual VLAN Bridges may be called upon to share learned information, or not share it, according to the
requirements of particular VLANs or groups of VLANs. The Filtering Database structure that is defined in
this standard allows both Shared and Independent VLAN Learning to be implemented within the same
VLAN Bridge; i.e., allows learned information to be shared between those VLANs for which Shared VLAN
Learning is necessary, while also allowing learned information not to be shared between those VLANs for
which Independent VLAN Learning is necessary. The precise requirements for each VLAN with respect to
sharing or independence of learned information (if any) are made known to VLAN Bridges by means of a set
of VLAN Learning Constraints (8.11.7.2), which may be configured into the Bridges by means of manage-
ment operations. By analyzing the set of learning constraints for the VLANs that are currently active, the
Bridge can determine

   d)    How many independent Filtering Databases are required in order to meet the constraints;
   e)    For each VLAN, which Filtering Database it will feed any learned information into (and use learned
         information from).

The manner in which this mapping of VLANs onto Filtering Databases is achieved is defined in 8.11.7; the
result is that each VLAN is associated with exactly one Filtering Database.

The most general application of the Filtering Database specification in this standard is a Bridge that can sup-
port M independent Filtering Databases, and can map N VLANs onto each Filtering Database. Such a
Bridge is known as an SVL/IVL Bridge (3.11).

The conformance requirements in this standard (5.1, 5.2) recognize that VLAN Bridges will be implemented
with differing capabilities in order to meet a wide range of application needs, and that the full generality of
the SVL/IVL approach is not always either necessary or desirable, as observed in the discussion in Annex B.
In a given conformant implementation, there may be restrictions placed upon the number of Filtering Data-
bases that can be supported, and/or the number of VLANs that can be mapped onto each Filtering Database.
The full spectrum of conformant Filtering Database implementations is therefore as follows:

   f)    The SVL/IVL Bridge, as described above. Such Bridges provide support for M Filtering Databases,
         with the ability to map N VLANs onto each one;
   g)    Support for a single Filtering Database only. MAC Address information that is learned in one VLAN
         can be used in filtering decisions taken relative to all other VLANs supported by the Bridge. Bridges
         that support a single Filtering Database are referred to as SVL Bridges;
   h)    Support for multiple Filtering Databases, but only a single VLAN can be mapped onto each Filtering
         Database. MAC Address information that is learned in one VLAN cannot be used in filtering deci-
         sions taken relative to any other VLAN. Bridges that support this mode of operation are referred to
         as IVL Bridges.

6.5 VLAN classification

VLAN technology introduces the following three basic types of frame:
   a)    Untagged frames;
   b)    Priority-tagged frames; and
   c)    VLAN-tagged frames.



Copyright © 1999 IEEE. All rights reserved.                                                                        15
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 29 of 212
IEEE
Std 802.1Q-1998                                                    LOCAL AND METROPOLITAN AREA NETWORKS:


An untagged frame or a priority-tagged frame does not carry any identification of the VLAN to which it
belongs. Such frames are classified as belonging to a particular VLAN based on parameters associated with
the receiving Port, or, through proprietary extensions to this standard, based on the data content of the frame
(e.g., MAC Address, layer 3 protocol ID, etc.).

NOTE—For the purposes of VLAN identification, priority tagged frames, which, by definition, carry no VLAN identifi-
cation information, are treated the same as untagged frames.

A VLAN-tagged frame carries an explicit identification of the VLAN to which it belongs; i.e., it carries a tag
header that carries a non-null VID. Such a frame is classified as belonging to a particular VLAN based on
the value of the VID that is included in the tag header. The presence of the tag header carrying a non-null
VID means that some other device, either the originator of the frame or a VLAN-aware Bridge, has mapped
this frame into a VLAN and has inserted the appropriate VID. Clause 7 describes how the insertion and
removal of VLAN tags is achieved.


6.6 Rules for tagging frames

For a given VLAN, all frames transmitted on a given LAN segment by a VLAN-aware Bridge shall be
tagged the same way on that segment. They shall be either

     a)   All untagged; or
     b)   All VLAN tagged with the same VID.

NOTE—In other words, a Bridge can transmit untagged frames for someVLANs and VLAN-tagged frames for other
VLANs on a given link, but cannot transmit both formats for the same VLAN. The single format rule expressed here
only applies to the frame transmission behavior of individual VLAN-aware devices; i.e., it does not express a require-
ment for VLAN-aware devices to police the behavior of other devices in order to enforce a single format on a segment
for all attached devices.


6.7 Spanning Tree

This standard defines a VLAN environment that operates over a single Spanning Tree. All Bridges within a
Bridged LAN infrastructure participate in a single Spanning Tree, as defined by ISO/IEC 15802-3, over
which multiple VLANs can coexist. As a consequence, Bridges implemented in conformance with ISO/IEC
15802-3 can be integrated into a VLAN infrastructure based on the specification contained in this standard.

NOTE 1—There are some limitations on the intermixing of ISO/IEC 15802-3 Bridges and VLAN Bridges in the same
Bridged LAN, as identified in Annex E.

The primary goals of Spanning Tree are as follows:

     a)   Elimination of loops in a bridged infrastructure;
     b)   Improved scalability in a large network;
     c)   Provision of redundant paths, which can be activated upon failure.

There are two important items to note with respect to Spanning Tree topologies.

First, the Spanning Tree formed in a VLAN environment need not be identical to the topology of the
VLAN(s). All VLANs are aligned along the Spanning Tree from which they are formed; a given VLAN is
defined by a subset of the topology of the Spanning Tree upon which it operates.

Second, the topology of the VLAN is dynamic. The structure of the VLAN may change due to new devices
requesting or releasing the services available via the VLAN. The dynamic nature of VLANs has the advan-
tages of flexibility and bandwidth conservation, at the cost of network management complexity.



16                                                                         Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 30 of 212
                                                                                                               IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                 Std 802.1Q-1998


NOTE 2—There is a choice to be made as to how many Spanning Trees operate in a VLAN environment, and how the
VLANs in that environment map to those Spanning Trees. In all cases, a given VLAN maps to a single Spanning Tree;
the mapping choice to be made with multiple Spanning Trees is whether there is one Spanning Tree per VLAN, or
whether many VLANs map to each Spanning Tree. Although multiple Spanning Trees offer some advantages over a sin-
gle Spanning Tree in VLAN environments, this standard avoids the added complexity of defining a mapping function of
VLANs to Spanning Trees by defining a VLAN environment that operates over a single Spanning Tree. It is the intent of
this standard not to preclude future extensions from using multiple Spanning Trees.

In order for coexistence to be correctly maintained with Bridges implemented in conformance with ISO/IEC
15802-3, the addition or removal of tag headers by a VLAN-aware Bridge is performed only upon frames
submitted to the relay function of the Bridge that are potentially to be forwarded on other Ports. Frames that
carry control information that is necessary for the establishment of Spanning Tree and other aspects of the
connectivity and forwarding behavior of the Bridged LAN, such as BPDUs (ISO/IEC 15802-3, Clauses 8
and 9) and GVRP PDUs (11.2), are not forwarded by a VLAN-aware Bridge. Such frames are discarded by
the Forwarding Process as a result of permanently configured static entries in the Filtering Database (see 8.2,
8.3, and 8.14).

NOTE 3—GARP PDUs destined for any GARP Applications are forwarded or filtered depending upon whether the
application concerned is supported by the Bridge, as specified in 8.14.




Copyright © 1999 IEEE. All rights reserved.                                                                      17
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 31 of 212
IEEE
Std 802.1Q-1998                                              LOCAL AND METROPOLITAN AREA NETWORKS:


7. Support of the MAC Service in VLANs

The provisions of ISO/IEC 15802-3, Clause 6, apply to this standard, with the additions and modifications
defined in this clause.


7.1 Enhanced Internal Sublayer Service provided within VLAN Bridges

The Enhanced Internal Sublayer Service (E-ISS) is derived from the Internal Sublayer Service (ISS, defined
in ISO/IEC 15802-3, 6.4) by augmenting that specification with elements necessary to the operation of the
tagging and untagging functions of the MAC Bridge. Within the attached end station, these elements can be
considered to be either below the MAC Service boundary, and pertinent only to the operation of the service
provider; or local matters not forming part of the peer-to-peer nature of the MAC Service.

Bridges that support these functions are known as VLAN-aware Bridges (3.17). The E-ISS defines the MAC
Service provided to the relay function in VLAN-aware Bridges.

The relationships between the MAC Entity, the ISS, the E-ISS, and the MAC Relay Entity in a VLAN-aware
Bridge are illustrated in Figure 7-1 and Figure 8-3.


                                                            ISS service boundary

                                                               MAC Relay Entity

                                                             E-ISS service boundary
     Functions providing
     the E-ISS
                                 MAC Entity




        Figure 7-1—Relationships between MAC Entity, ISS, E-ISS, and MAC Relay Entity


7.1.1 E-ISS service definition

The unit-data primitives that define this service are

EM_UNITDATA.indication               (
                                     frame_type,
                                     mac_action,
                                     destination_address,
                                     source_address,
                                     mac_service_data_unit,
                                     user_ priority,
                                     frame_check_sequence,
                                     canonical_format_indicator,
                                     vlan_identifier,
                                     rif_information (optional)
                                     )



18                                                                  Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 32 of 212
                                                                                                         IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                           Std 802.1Q-1998


Each data indication primitive corresponds to the receipt of a M_UNITDATA.indication primitive from the
Internal Sublayer Service, as defined in ISO/IEC 15802-3, 6.4.

The frame_type, mac_action, destination_address, source_address, mac_service_data_unit, user_ pri-
ority, and frame_check_sequence parameters are as defined for the M_UNITDATA.indication primitive of
the Internal Sublayer service.

The canonical_format_indicator parameter indicates whether embedded MAC Addresses carried in the
mac_service_data_unit parameter are in Canonical format or Non-canonical format. The value False indi-
cates Non-canonical format. The value True indicates Canonical format.

NOTE—The meanings of the terms Canonical format and Non-canonical format are discussed in Annex F.

The vlan_identifier parameter carries the VLAN identifier associated with the indication.

The rif_information parameter is present if a tag header was present in the indication, and if that tag header
contained a Routing Information Field (RIF). Its value is equal to the value of the RIF.

EM_UNITDATA.request                     (
                                        frame_type,
                                        mac_ action,
                                        destination_address,
                                        source_address,
                                        mac_service_data_unit,
                                        user_priority,
                                        access_priority,
                                        frame_check_sequence,
                                        canonical_format_indicator,
                                        vlan_classification,
                                        rif_information (optional),
                                        include_tag
                                        )

A data request primitive is invoked in order to generate a M_UNITDATA.request primitive, as defined in the
Internal Sublayer Service, ISO/IEC 15802-3, 6.4.

The frame_type, mac_action, destination_address, source_address, mac_service_data_unit,
user_priority, access_priority, and frame_check_sequence parameters are as defined for the
M_UNITDATA.request primitive of the Internal Sublayer service.

The definition of the canonical_format_indicator parameter is as defined for the EM_UNITDATA.indica-
tion.

The vlan_classification parameter carries the VLAN classification assigned to the frame by the ingress rules
(8.6).

The rif_information parameter, if present, carries the value of any RIF information to be associated with
the request.

The include_tag parameter carries a Boolean value. True indicates to the service provider that the
mac_service_data_unit parameter of the data request shall include a tag header (9.3). False indicates that a
tag header shall not be included.



Copyright © 1999 IEEE. All rights reserved.                                                                19
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 33 of 212
IEEE
Std 802.1Q-1998                                                        LOCAL AND METROPOLITAN AREA NETWORKS:


7.1.2 Support of the E-ISS in VLAN-aware Bridges

7.1.2.1 Data indication primitives

On receipt of a data indication from the Internal Sublayer Service, an EM_UNITDATA.indication primitive
is invoked, with parameter values as follows:

The frame_type, mac_action, destination_address, source_address, and frame_check_sequence param-
eters carry values equal to the corresponding parameters in the received data indication.

NOTE 1—The mac_action parameter only ever takes the value request_with_no_response for frames relayed by the
Bridge. The frame_check_sequence parameter of the data indication carries the FCS value contained in the received
frame. The original FCS associated with a frame is invalidated if there are changes to any fields of the frame, if fields are
added or removed, or if bit ordering or other aspects of the frame encoding have changed. An invalid FCS is signalled in
the E-ISS by an unspecified value in the frame_check_sequence parameter of the data request primitive. This signals the
need for the FCS to be regenerated according to the normal procedures for the transmitting MAC. The options for regen-
erating the FCS under these circumstances are discussed in ISO/IEC 15802-3, Annex G.

The value of the mac_service_data_unit parameter is determined as follows:

     a)   If the received mac_service_data_unit parameter contained a tag header (9.3), then the value used is
          equal to the value of the received mac_service_data_unit following removal of the tag header. Other-
          wise;
     b)   The value used is equal to the value of the received mac_service_data_unit.

The value of the user_priority parameter is determined as follows:

     c)   If the received mac_service_data_unit parameter contained a tag header (9.3), then the value con-
          tained in the user_priority field of the tag header is used. Otherwise;
     d)   The value of the received user_ priority parameter, regenerated as defined in 8.5.1 and ISO/IEC
          15802-3, 6.4, is used.

The value of the canonical_format_indicator parameter is determined as follows:

     e)   If the received mac_service_data_unit parameter contained a tag header (9.3), then the value(s) con-
          tained in the Canonical Format Indicator (CFI) (and Non-Canonical Format Indicator [NCFI], if
          present) field(s) of the tag header are used to determine this parameter value, in accordance with the
          definition of the CFI and NCFI field(s) in Clause 9. Otherwise;
     f)   If the MAC entity that received the data indication was an ISO/IEC 8802-5 Token Ring MAC, then
          the parameter carries the value False. Otherwise;
     g)   The parameter carries the value True.

The value of the vlan_identifier parameter is determined as follows:

     h)   If the initial octets of the received mac_service_data_unit parameter contained a tag header (9.3),
          then the value contained in the VID field of the tag header is used. Otherwise;
     i)   A value equal to the null VLAN ID (as defined in Table 9-2) is used.

The value of the rif_information parameter is determined as follows:

     j)   If the initial octets of the received mac_service_data_unit parameter contained a tag header (9.3),
          and that tag header contained a RIF field in which one or more route descriptors were present, then
          the value contained in the RIF field is used. Otherwise;
     k)   The parameter is not present.



20                                                                              Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 34 of 212
                                                                                                                  IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                    Std 802.1Q-1998


NOTE 2—This field can be present only in tag headers received using the 802.3/Ethernet or transparent FDDI MAC
methods. The presence of one or more route descriptors indicates that there is source-routing information present in the
received frame.

7.1.2.2 Data request primitives

On invocation of a data request primitive by a user of the E-ISS, an M-UNITDATA.request primitive is
invoked, with parameter values as follows:

The frame_type, mac_action, destination_address, source_address, user_priority, and access_priority
parameters carry values equal to the corresponding parameters in the received data request.

If the value of the include_tag parameter is False, the value of the mac_service_data_unit parameter is
determined as follows:

   a)    If the destination MAC method is the same as the MAC method on which the corresponding data
         indication was received, then the value used is equal to the value of the mac_service_data_unit
         parameter received in the data request. Otherwise;
   b)    The value used is equal to the value of the mac_service_data_unit parameter received in the data
         request, modified, if necessary, in accordance with the procedures described in ISO/IEC 11802-5,
         IETF RFC 1042, and IETF RFC 1390.
   c)    If the canonical_format_indicator parameter indicates that the mac_service_data_unit may contain
         embedded MAC Addresses in a format inappropriate to the destination MAC method, then the
         Bridge shall either
         1) Convert any embedded MAC Addresses in the mac_service_data_unit to the format appropriate
               to the destination MAC method; or
         2) Discard the EISS data request without issuing a corresponding ISS data request.

If the value of the include_tag parameter is True, then a tag header, formatted as necessary for the destina-
tion MAC method, is inserted as the first N octets of the mac_service_data_unit parameter. The values of the
user_priority, canonical_format_indicator, vlan_classification, and rif_information (if present) parameters
are used to determine the contents of the tag header, in accordance with the structure defined in 9.2 and 9.3.
The value inserted after the tag header is determined as follows:

   d)    If the destination MAC method is the same as the MAC method on which the corresponding data
         indication was received, then the value used is equal to the value of the mac_service_data_unit
         parameter received in the data request. Otherwise;
   e)    The value used is equal to the value of the mac_service_data_unit parameter received in the data
         request, modified, if necessary, in accordance with the procedures described in ISO/IEC 11802-5,
         IETF RFC 1042, and IETF RFC 1390.

The value of the frame_check_sequence parameter is determined as follows:

   f)    If the frame_check_sequence parameter received in the data request is either unspecified or still car-
         ries a valid value, then that value is used. Otherwise;
   g)    The value used is either derived from the received FCS information by modification to take account
         of the conditions that have caused it to become invalid, or the unspecified value is used.

NOTE—The original FCS associated with a frame is invalidated if there are changes to any fields of the frame, if fields
are added or removed, or if bit ordering or other aspects of the frame encoding have changed. An invalid FCS is signalled
in the E-ISS by an unspecified value in the frame_check_sequence parameter of the data request primitive. This signals
the need for the FCS to be regenerated according to the normal procedures for the transmitting MAC. The options for
regenerating the FCS under these circumstances are discussed in ISO/IEC 15802-3, Annex G.




Copyright © 1999 IEEE. All rights reserved.                                                                          21
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 35 of 212
IEEE
Std 802.1Q-1998                                               LOCAL AND METROPOLITAN AREA NETWORKS:


7.2 Support of the Internal Sublayer Service by IEEE Std 802.3 (CSMA/CD)

In addition to the provisions of ISO/IEC 15802-3, 6.5.1, on receipt of an M_UNITDATA.request primitive
that represents a tagged frame, the implementation is permitted to adopt either of the following approaches
with regard to the operation of Transmit Data Encapsulation for frames whose length would, using the pro-
cedure as described, be less than 68 octets:

     a)   Use the procedure as described in ISO/IEC 15802-3, 6.5.1. This can result in tagged frames of less
          than 68 octets (but at least 64 octets) being transmitted; or
     b)   Include additional octets before the FCS field in order for the transmitted frame length for such
          frames to be 68 octets. This results in a minimum tagged frame length of 68 octets.

When a tagged frame of less than 68 octets in length is received on a CSMA/CD LAN segment, and is for-
warded as an untagged frame, the provisions of ISO/IEC 15802-3, 6.5.1, result in additional octets being
included before the FCS field on transmission in order that the transmitted frame length meets the minimum
frame size requirements of IEEE Std 802.3, 1998 Edition, 3.2.7.




22                                                                    Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 36 of 212
                                                                                                         IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                           Std 802.1Q-1998


8. Principles of operation

This clause establishes the principles of operation of a VLAN-aware Bridge, by reference to a model of that
operation, as follows:

   a)    Explains the principal elements of Bridge operation and lists the functions that support these.
   b)    Establishes an architectural model for a Bridge that governs the provision of these functions.
   c)    Provides a model of the operation of a Bridge in terms of the processes and entities that support the
         functions.
   d)    Details the addressing requirements in a Bridged LAN and specifies the addressing of entities in a
         Bridge.

The provisions of this clause replace the provisions of ISO/IEC 15802-3, Clause 7, in a VLAN-aware
Bridge.


8.1 Bridge operation

The principal elements of Bridge operation are

   a)    Relay and filtering of frames.
   b)    Maintenance of the information required to make frame filtering and relaying decisions.
   c)    Management of the above.

8.1.1 Relay

A MAC Bridge relays individual MAC user data frames between the separate MACs of the Bridged LANs
connected to its Ports. The order of frames shall be preserved as defined in 8.7.3.

The functions that support the relaying of frames and maintain the Quality of Service supported by the
Bridge are

   a)    Frame reception.
   b)    Discard on received frame in error (ISO/IEC 15802-3, 6.3.2).
   c)    Frame discard if the frame_type is not user_data_frame, or if its mac_action parameter is not
         request_with_no_response (8.5, ISO/IEC 15802-3, 6.4).
   d)    Regeneration of user priority, if required (ISO/IEC 15802-3, 6.4).
   e)    Frame discard following the application of filtering information.
   f)    Frame discard on transmittable service data unit size exceeded (ISO/IEC 15802-3, 6.3.8).
   g)    Forwarding of received frames to other Bridge Ports.
   h)    Selection of traffic class, following the application of filtering information.
   i)    Queuing of frames by traffic class.
   j)    Frame discard to ensure that a maximum bridge transit delay is not exceeded (ISO/IEC 15802-3,
         6.3.6).
   k)    Selection of queued frames for transmission.
   l)    Selection of outbound access priority (ISO/IEC 15802-3, 6.3.9).
   m)    Mapping of service data units and recalculation of Frame Check Sequence, if required (8.7.6, ISO/
         IEC 15802-3, 6.3.7).
   n)    Frame transmission.



Copyright © 1999 IEEE. All rights reserved.                                                                23
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 37 of 212
IEEE
Std 802.1Q-1998                                                  LOCAL AND METROPOLITAN AREA NETWORKS:


8.1.2 Filtering and relaying information

A Bridge filters frames, i.e., does not relay frames received by a Bridge Port to other Ports on that Bridge, in
order to prevent the duplication of frames (ISO/IEC 15802-3, 6.3.4). The function that supports the use and
maintenance of information for this purpose is

     a)   Calculation and configuration of Bridged LAN topology.

A Bridge also filters frames in order to reduce traffic in parts of the Bridged LAN that do not lie in the path
between the source and destination of that traffic. The functions that support the use and maintenance of
information for this purpose are

     b)   Permanent configuration of reserved addresses.
     c)   Explicit configuration of static filtering information.
     d)   Automatic learning of dynamic filtering information for unicast destination addresses through obser-
          vation of source addresses of Bridged LAN traffic.
     e)   Ageing out of dynamic filtering information that has been learned.
     f)   Automatic addition and removal of dynamic filtering information as a result of GMRP protocol
          exchanges.

A Bridge classifies frames into traffic classes in order to expedite transmission of frames generated by criti-
cal or time-sensitive services. The function that supports the use and maintenance of information for this
purpose is

     g)   Explicit configuration of traffic class information associated with the Ports of the Bridge.

A Bridge classifies untagged frames and priority-tagged frames as belonging to a particular VLAN in accor-
dance with the ingress rules defined in 8.6. The function that supports the use and maintenance of informa-
tion for this purpose is
     h)   Explicit configuration of the Port VID (PVID, 8.4.4) associated with each Port of the Bridge.

A Bridge may filter frames in order to prevent the injection of untagged and priority-tagged frames on a Port
on which the reception of untagged and priority-tagged frames is disallowed. The function that supports the
use and maintenance of information for this purpose is
     i)   Explicit configuration of the Acceptable Frame Types parameter (8.4.3) associated with each Port of
          the Bridge.

A Bridge may filter frames in order to prevent the injection of traffic for a given VLAN on a Port on which
that VLAN is disallowed. The function that supports the use and maintenance of information for this pur-
pose is
     j)   Explicit configuration of the Enable Ingress Filtering parameter (8.4.5) associated with each Port of
          the Bridge.

A Bridge filters frames in order to confine traffic destined for a given VLAN to LAN segments that form a
path from the source of the traffic to recipients that are members of that VLAN. The functions that support
the use and maintenance of information for this purpose are
     k)   Automatic configuration of Dynamic VLAN Registration Entries by means of GVRP (8.11.5 and
          11.2);
     l)   Explicit configuration of management controls associated with the operation of GVRP by means of
          Static VLAN Registration Entries (8.11.2 and 11.2);
     m)   Automatic learning of MAC Addresses in associated VLANs through the observation of network
          traffic (8.10).



24                                                                       Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 38 of 212
                                                                                                         IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                           Std 802.1Q-1998


A Bridge adds and removes tag headers (9.3) from frames, and performs the associated frame translations
that may be required, in accordance with the egress rules (8.8). The function that supports the use and main-
tenance of information for this purpose is

   n)    Explicit configuration of tagging requirements on egress for each Port (8.11.2 and 8.11.9).

8.1.3 Bridge management

The functions that support Bridge Management control and monitor the provision of the above functions.
They are specified in Clause 12.


8.2 Bridge architecture

8.2.1 Architectural model of a Bridge

Figure 8-1 gives an example of the physical topology of a Bridged LAN. The component LANs are intercon-
nected by means of MAC Bridges; each Port of a MAC Bridge connects to a single LAN. Figure 8-2 illus-
trates a Bridge with two Ports, and Figure 8-3 illustrates the architecture of such a Bridge.

A Bridge is modeled as consisting of

   a)    A MAC Relay Entity that interconnects the Bridge’s Ports;
   b)    At least two Ports;
   c)    Higher layer entities, including at least a Bridge Protocol Entity.

8.2.2 MAC Relay Entity

The MAC Relay Entity handles the MAC method independent functions of relaying frames between Bridge
Ports, filtering frames, and learning filtering information. It uses the Internal Sublayer Service provided by
the separate MAC Entities for each Port. (The Internal Sublayer Service and its support are described in ISO/
IEC 15802-3, 6.4 and 6.5.) Frames are relayed between Ports attached to different LANs.

8.2.3 Ports

Each Bridge Port transmits and receives frames to and from the LAN to which it is attached. An individual
MAC Entity permanently associated with the Port provides the Internal Sublayer Service used for frame
transmission and reception. The MAC Entity handles all the MAC method dependent functions (MAC proto-
col and procedures) as specified in the relevant standard for that IEEE 802 LAN MAC technology.

8.2.4 Higher Layer Entities

The Bridge Protocol Entity handles calculation and configuration of Bridged LAN topology.

The Bridge Protocol Entity and other higher layer protocol users, such as Bridge Management (8.1.3) and
GARP application entities including GARP Participants (ISO/IEC 15802-3, Clause 12), make use of Logical
Link Control procedures. These procedures are provided separately for each Port, and use the MAC Service
provided by the individual MAC Entities.



Copyright © 1999 IEEE. All rights reserved.                                                                25
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 39 of 212
IEEE
Std 802.1Q-1998                                               LOCAL AND METROPOLITAN AREA NETWORKS:




                                                      LAN



                                                             PORT                     PORT

                                                            BRIDGE                   BRIDGE

                                                             PORT                     PORT

                       PORT

                      BRIDGE
                                                                       LAN
                       PORT

                                                                          PORT

                                                                         BRIDGE

                                                                          PORT




                                                    LAN




                                                   PORT
                                           PORT




                                                                PORT




                                                  BRIDGE




                               LAN                                            LAN

                               Figure 8-1—Example of a Bridged LAN



8.3 Model of operation

The model of operation is simply a basis for describing the functionality of the MAC Bridge. It is in no way
intended to constrain real implementations of a MAC Bridge; these may adopt any internal model of opera-
tion compatible with the externally visible behavior that this standard specifies. Conformance of equipment
to this standard is purely in respect of observable protocol.

Subclauses 8.5 and 8.9 specify the MAC Relay Entity’s use of the Internal Sublayer Service. State informa-
tion associated with each Port governs the Port’s participation in the Bridged LAN. (Port States are specified
in detail in ISO/IEC 15802-3, 8.4.)



26                                                                     Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 40 of 212
                                                                                                             IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                               Std 802.1Q-1998




                                                        Bridge
                                   Port 1                                     Port 2




                                   LAN 1                                      LAN 2


                                              Figure 8-2—Bridge ports




                                               Higher Layer Entities
                                   (Bridge Protocol Entity, Bridge Management, etc.)



                         MAC Service                                              MAC Service
                           users                                                    users
                        MAC     Service                                          MAC    Service
                                                  MAC Relay Entity
                                                     (MAC Method
                                                  Independent Functions)
                           MAC Entity                                          MAC Entity
                                                   Extended   Extended
                                                   Internal   Internal
                                                   Sublayer   Sublayer
                             (MAC Method           Service    Service       (MAC Method
                           Dependent Functions)                          Dependent Functions)




                                   Figure 8-3—VLAN Bridge architecture




Copyright © 1999 IEEE. All rights reserved.                                                                   27
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 41 of 212
IEEE
Std 802.1Q-1998                                                     LOCAL AND METROPOLITAN AREA NETWORKS:


Frames are accepted for transmission and delivered on reception to and from processes and entities that
model the operation of the MAC Relay Entity in a Bridge. These are


     a)   The ingress rules (8.6), which classify received frames according to their VLAN membership, may
          filter frames based on the absence of a VID in the received frame (8.4.3), and may filter frames
          based on the frame’s VLAN identifier (8.4.5);
     b)   The Forwarding Process (8.7), which forwards received frames that are to be relayed to other Bridge
          Ports, filtering frames on the basis of information contained in the Filtering Database (8.11) and on
          the state of the Bridge Ports (8.4);
     c)   The egress rules (8.8), which determine, for a given VLAN, through which Ports frames may be
          transmitted, and in what format;
     d)   The Learning Process (8.10), which, by observing the source addresses and VIDs of frames classi-
          fied by the ingress rules, updates the Filtering Database (8.11), conditionally on the Port state (8.4);
     e)   The Filtering Database (8.11), which holds filtering information and supports queries by the For-
          warding Process as to whether frames with given values of the destination MAC Address field and
          VID should be forwarded to a given Port.


Each Bridge Port also functions as an end station providing the MAC Service to LLC, which in turn supports
operation of the Bridge Protocol Entity (8.12) and of other possible users of LLC, such as protocols provid-
ing Bridge Management (8.13).


Each Bridge Port shall support the operation of LLC Type 1 procedures in order to support the operation of
the Bridge Protocol Entity. Bridge Ports may support other types of LLC procedures, which may be used by
other protocols.


Figure 8-4 illustrates a single instance of frame relay between the Ports of a Bridge with two Ports.




                                          Port State                  Port State
                                         Information                 Information
                                                       Forwarding
                                                        Process
                                           Ingress                   Egress
                                            Rules                    Rules
                                                        Filtering
                                                        Database
                       Frame                                                               Frame
                      Reception                                                         Transmission




                                    Figure 8-4—Relaying MAC frames




28                                                                          Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 42 of 212
                                                                                                                           IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                             Std 802.1Q-1998


Figure 8-5 illustrates the inclusion of information carried by a single frame, received on one of the Ports of a
Bridge with two Ports, in the Filtering Database.




                                               Port State
                                              Information
                                                                Learning
                                                                Process
                                                Ingress
                                                 Rules
                                                                Filtering
                                                                Database
                       Frame
                      Reception




                                  Figure 8-5—Observation of network traffic


Figure 8-6 illustrates the reception and transmission of Bridge Protocol Data Units by the Bridge Protocol
Entity.



                                                                  Bridge
                                                              Protocol Entity




                             LLC                                                                    LLC

                                                 Port State                      Port State
                                                Information                     Information




                                                                Filtering
                                                                Database
                              Frame        Frame                                        Frame        Frame
                           Transmission   Reception                                  Transmission   Reception




                              Figure 8-6—Operation of inter-bridge protocol




Copyright © 1999 IEEE. All rights reserved.                                                                                 29
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 43 of 212
IEEE
Std 802.1Q-1998                                                         LOCAL AND METROPOLITAN AREA NETWORKS:


Figure 8-7 illustrates the reception and transmission of GARP Protocol Data Units by a GARP Protocol
Entity (8.12).


                                                        GARP Protocol
                                                           Entity




                          LLC                                                               LLC

                                           Port State                    Port State
                                          Information                   Information




                                                          Filtering
                                                          Database
                           Frame        Frame                                   Frame        Frame
                        Transmission   Reception                             Transmission   Reception




                            Figure 8-7—Operation of the GARP protocol




8.4 Port States, Port parameters, Active Ports, and the active topology

8.4.1 Forwarding states

State information associated with each Bridge Port governs whether or not it participates in relaying MAC
frames. A Port can be disabled by management, in which case it plays no part in the operation of the Bridged
LAN; a Port that is not disabled can be dynamically excluded from participation in frame relaying by opera-
tion of the Spanning Tree algorithm. If neither of these applies to a Port, it is described as forwarding.

The active topology of a Bridged LAN at any time is the set of communication paths formed by intercon-
necting the LANs and Bridges by the forwarding Ports. The function of the distributed Spanning Tree algo-
rithm (ISO/IEC 15802-3, Clause 8) is to construct an active topology that is simply connected relative to
communication between any given pair of MAC Addresses used to address end stations on the LANs.

Figure 8-6 illustrates the operation of the Bridge Protocol Entity, which operates the Spanning Tree algo-
rithm and its related protocols, and its modification of Port state information as part of determining the
active topology of the Bridged LAN. The Port states associated with the determination of the active topology
are specified in detail in ISO/IEC 15802-3, 8.4.

Figure 8-4 illustrates the Forwarding Process’s use of Port state information: first, for a Port receiving a
frame, in order to determine whether the received frame is to be relayed through any other Ports; and second,
for another Port in order to determine whether the relayed frame is to be forwarded through that particular
Port.

8.4.2 Learning states

The incorporation of end station location information in the Filtering Database by the Learning Process also
depends on the active topology. If information associated with frames received on a Port is to be incorpo-



30                                                                                Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 44 of 212
                                                                                                                IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                  Std 802.1Q-1998


rated in the Filtering Database by the Learning Process, then the Port is described as being in a learning
state; otherwise, it is in a non-learning state. Figure 8-5 illustrates the use of the Port state information for a
Port receiving a frame, by the Learning Process, in order to determine whether the station location informa-
tion is to be incorporated in the Filtering Database.

8.4.3 Acceptable Frame Types

Associated with each Port of a VLAN Bridge is an Acceptable Frame Types parameter that controls the
reception of VLAN-tagged and non VLAN-tagged frames on that Port. Valid values for this parameter are

   a)    Admit Only VLAN-tagged frames;
   b)    Admit All Frames.

If this parameter is set to Admit Only VLAN-tagged frames, any frames received on that Port that carry no
VID (i.e., untagged frames or priority-tagged frames) are discarded by the ingress rules (8.6).

Frames that are not discarded as a result of this parameter value are classified and processed according to the
ingress rules that apply to that Port.

Each Port of the Bridge shall support at least one of these values, and may support both. Where both values
are supported,

   c)    The implementation shall support the ability to configure the value of the parameter by means of the
         management operations defined in Clause 12; and
   d)    The default value of the parameter shall be Admit All Frames.

8.4.4 Port VLAN identifier

In Port-based VLAN classification within a Bridge, the VID associated with an untagged or priority-tagged
frame (i.e., a frame with no tag header, or a frame with a tag header that carries the null VLAN ID) is deter-
mined, based on the Port of arrival of the frame into the Bridge, as described in 8.6. This classification mech-
anism requires the association of a specific VLAN ID, the Port VLAN Identifier, or PVID, with each of the
Bridge’s Ports.

The PVID for a given Port provides the VID for untagged and priority-tagged frames received through that
Port. The PVID for each Port shall contain a valid VID value, and shall not contain the value of the null
VLAN ID (Table 9-2).

NOTE—This rule ensures that the process of ingress classification of frames always associates a non-null VID with each
received frame. As a consequence, a VLAN-aware Bridge can never transmit priority-tagged frames; all frames transmit-
ted are either untagged or carry a non-null VID in their tag header.

The PVID value may be configured by management, if management operations are supported by the imple-
mentation. If no PVID value has been explicitly configured for a Port, the PVID shall assume the value of
the default PVID defined in Table 9-2.

8.4.5 Enable Ingress Filtering

An Enable Ingress Filtering parameter is associated with each Port. If the Enable Ingress Filtering parameter
for a given Port is set, the ingress rules (8.6) shall discard any frame received on that Port whose VLAN clas-
sification does not include that Port in its Member set (8.11.9). If the parameter is reset for that Port, the
ingress rules shall not discard frames received on that Port on the basis of their VLAN classification.



Copyright © 1999 IEEE. All rights reserved.                                                                       31
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 45 of 212
IEEE
Std 802.1Q-1998                                                  LOCAL AND METROPOLITAN AREA NETWORKS:


The default value for this parameter is reset, i.e., Disable Ingress Filtering, for all Ports. The value of this
parameter may be configured by means of the management operations defined in Clause 12, if management
operations are supported by the implementation. If the implementation supports the ability to enable Ingress
Filtering on any Port, then it shall also support the ability to disable Ingress Filtering on those Ports.


8.5 Frame reception

The individual MAC Entity associated with each Bridge Port examines all frames received on the LAN to
which it is attached.

All error-free received frames give rise to EM_UNITDATA indication primitives, which shall be handled as
follows.

NOTE—A frame that is in error, as defined by the relevant MAC specification, is discarded by the MAC Entity without
giving rise to any EM_UNITDATA indication: see 7.2 and ISO/IEC 15802-3, 6.4.

Frames with EM_UNITDATA.indication primitive frame_type and mac_action parameter values of
user_data_frame and request_with_no_response, respectively (7.2 and ISO/IEC 15802-3, 6.4), shall be sub-
mitted to the ingress rules (8.6).

Frames with other values of frame_type and mac_action parameters, (e.g., request_with_response and
response frames), shall not be submitted to the ingress rules (8.6).

Frames with a frame_type of user_data_frame and addressed to the Bridge Port as an end station shall be
submitted to the MAC Service user. Such frames carry either the individual MAC Address of the Port or a
group address associated with the Port (8.14) in the destination address field. Frames submitted to the MAC
Service user can also be submitted to the ingress rules (8.6), as specified above.

Frames addressed to a Bridge Port as an end station, and relayed to that Bridge Port from other Bridge Ports
in the same Bridge by the Forwarding Process, shall also be submitted to the MAC Service user.

NOTE—The consequence of the above is that frames “relayed to that Bridge Port” are both submitted to that Port’s
MAC Service user and transmitted on the LAN to which that Port is attached (see 8.14.7).

No other frames shall be submitted to the MAC Service user.

8.5.1 Regenerating user priority

The user_priority of received frames is regenerated using priority information contained in the frame and the
User Priority Regeneration Table for the reception Port. For each reception Port, the User Priority Regenera-
tion Table has eight entries, corresponding to the eight possible values of user_priority (0 through 7). Each
entry specifies, for the given value of received user_priority, the corresponding Regenerated user_priority
value.

NOTE 1—IEEE 802 LAN technologies signal a maximum of eight user_priority values. Annex H.2 of ISO/IEC 15802-
3 contains further explanation of the use of user_priority values and how they map to traffic classes.

Table 8-1 defines the default values of Regenerated user_priority for the eight possible values of the
user_priority parameter received in a data indication; these values shall be used as the initial values of the
corresponding entries of the User Priority Regeneration Table for each Port.

Optionally, the ability to modify the values in the User Priority Regeneration Table by management means
may be supported, as described in Clause 12. If this capability is provided, the value of the table entries may



32                                                                       Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 46 of 212
                                                                                                                     IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                       Std 802.1Q-1998


be independently settable for each reception Port and for each value of received user_priority, and the Bridge
may have the capability to use the full range of values in the parameter ranges specified in Table 8-1.

NOTE 2—It is important to ensure that the regeneration and mapping of user priority within the Bridge is consistent with
the end-to-end significance attached to that user priority in the Bridged LAN. Within a given Bridge, the values chosen
for the User Priority Regeneration Table for a given Port should be consistent with the priority to be associated with traf-
fic received through that Port across the rest of the Bridged LAN, and should generate appropriate access priority values
for each transmission MAC method. The user priority value regenerated via the User Priority Regeneration Table on
reception is used:

— Via the traffic class table (8.7.3) to determine the traffic class for a given outbound Port, and
— Via fixed, MAC method-specific mappings (8.7.5) to determine the access priority that will be used for a given out-
  bound MAC method.

Table 8-1 shows the default values for the regeneration of user priority. Table 8-2 shows the default values for the traffic
class table, for all possible numbers of supported traffic classes. Table 8-3 shows the fixed mappings from user priority to
access priority that are required for different outbound MAC methods.


                                    Table 8-1—User priority regeneration

                                        User       Default regenerated
                                                                             Range
                                       priority       user priority

                                          0                   0                0–7

                                          1                   1                0–7

                                          2                   2                0–7

                                          3                   3                0–7

                                          4                   4                0–7

                                          5                   5                0-7

                                          6                   6                0–7

                                          7                   7                0–7



8.6 The ingress rules

If the vlan_identifier parameter carried in a received data indication is equal to the null VLAN ID (Table 9-2)
and the Acceptable Frame Types parameter (8.4.3) for the Port through which the frame was received is set to
the value Admit Only VLAN-tagged frames, then the frame shall be discarded.

Each frame received by a VLAN Bridge shall be classified as belonging to exactly one VLAN by associating
a VID value with the received frame. The classification is achieved as follows:

   a)    If the vlan_identifier parameter carried in a received data indication is the null VLAN ID
         (Table 9-2), then
         1)   If the implementation supports further VLAN classification rules in addition to Port-based clas-
              sification (D.2.2), and if the application of these rules associates a non-null VID value with the
              frame, then that VID value is used.



Copyright © 1999 IEEE. All rights reserved.                                                                             33
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 47 of 212
IEEE
Std 802.1Q-1998                                                     LOCAL AND METROPOLITAN AREA NETWORKS:


          2)   If the implementation supports only Port-based classification, or if any additional classification
               rules supported are unable to associate a non-null VID with the frame, then the PVID value
               associated with the Port through which the frame was received is used (8.4.4).
     b)   If the vlan_identifier parameter carried in a received data indication is not the null VLAN ID
          (Table 9-2), then the vlan_identifier parameter value is used.

NOTE 1—As defined in 7.1.2, the vlan_identifier parameter carries the null VLAN ID if the frame was not VLAN-
tagged. There are two cases; either the frame was untagged, or the frame was tagged and the tag header carried a VID
value equal to the null VLAN ID (i.e., a priority-tagged frame).
NOTE 2—VIDs of value FFF cannot be configured in any Filtering Database entry (see Table 9-2). Consequently, any
incoming frame whose VLAN classification is FFF will be discarded by the Forwarding Process.

The VID value thus identified, known as the VLAN classification of the frame, is used as the value of the
vlan_classification parameter of any corresponding data request primitives.

If the Enable Ingress Filtering parameter (8.4.5) for the Port through which the frame was received is set,
and if the Port is not in the Member set (8.11.9) for the frame’s VLAN classification, then the frame is dis-
carded.

All frames that are not discarded as a result of the application of the ingress rules are submitted to the For-
warding Process and to the Learning Process. All frames that are discarded as a result of the application of
the ingress rules are not submitted either to the Forwarding Process or to the Learning Process.


8.7 The Forwarding Process

Frames submitted to the Forwarding Process after being received at any given Bridge Port (8.5) shall be for-
warded through the other Bridge Ports subject to the constituent functions of the Forwarding Process. These
functions enforce topology restrictions (8.7.1), use Filtering Database information to filter frames (8.7.2),
queue frames (8.7.3), select queued frames for transmission (8.7.4), map priorities (8.7.5), and recalculate
FCS if required (8.7.6).

The Forwarding Process functions are described in 8.7.1–8.7.6 in terms of the action taken for a given frame
received on a given Port (termed “the reception Port”). The frame can be forwarded for transmission on
some Ports (termed “transmission Ports”), and is discarded without being transmitted at the other Ports.

NOTE—The model of operation of the Forwarding Process described in this standard is limited to the operation of the
relay function of the MAC Bridge, and does not take into consideration what may occur in real implementations once
frames are passed to the MAC for transmission. In some MAC implementations, and under some traffic conditions, a
degree of indeterminacy may be introduced between the modeled description of the process of passing selected frames to
the MAC for transmission and the actual sequence of frames as visible on the LAN medium itself. Examples can be
found in the handling of access_priority in Token-Passing Bus MACs, or in the effect of different values for Token Hold-
ing Time in FDDI LANs. Such indeterminacy could result in apparent violation of the queuing/de-queueing and priori-
tizing rules described for the Forwarding Process, when observing traffic on the medium. As a consequence, in some
implementations of this standard, it may prove to be impossible to test conformance to the standard simply by relating
observed LAN traffic to the described model of the forwarding process; conformance tests would have to allow for the
(permissible) behavior of the MAC implementations as well.

Figure 8-4 illustrates the operation of the Forwarding Process in a single instance of frame relay between the
Ports of a Bridge with two Ports. Figure 8-8 illustrates the detailed operation of the Forwarding Process.

8.7.1 Enforcing topology restriction

Each Port is selected as a potential transmission Port if, and only if

     a)   The Port on which the frame was received was in a forwarding state (ISO/IEC 15802-3, 8.4), and
     b)   The Port considered for transmission is in a forwarding state, and



34                                                                           Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 48 of 212
                                                                                                           IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                             Std 802.1Q-1998




          SOURCE                 DESTINATION
                                                   FILTERING
         PORT STATE              PORT STATE
                                                   DATABASE
        INFORMATION             INFORMATION




         8.7.1          8.7.2          8.7.3         QUEUE(S)            8.7.4        8.7.5         8.7.6




        FRAME RECEPTION              FRAME DISCARD                               FRAME TRANSMISSION



           Figure 8-8—Illustration of the detailed operation of the Forwarding Process


   c)    The Port considered for transmission is not the same as the Port on which the frame was received,
         and
   d)    The size of the mac_service_data_unit conveyed by the frame does not exceed the maximum size of
         mac_service_data_unit supported by the LAN to which the Port considered for transmission is
         attached.

For each Port not selected as a potential transmission Port the frame shall be discarded.

8.7.2 Filtering frames

Filtering decisions are taken by the Forwarding Process on the basis of

   a)    The destination MAC Address carried in a received frame;
   b)    The VID associated with the received frame;
   c)    The information contained in the Filtering Database for that MAC Address and VID;
   d)    The default Group filtering behavior for the potential transmission Port (8.11.6).

For each potential transmission Port selected as in 8.7.1, the frame shall be forwarded, or discarded (i.e., fil-
tered), on the basis of this information, in accordance with the definition of the Filtering Database entry
types (8.11.1, 8.11.3, and 8.11.4). The required forwarding and filtering behavior is summarized in 8.11.6,
8.11.8, Table 8-5, Table 8-6, and Table 8-7.

8.7.3 Queuing frames

The Forwarding Process provides storage for queued frames, awaiting an opportunity to submit these for
transmission to the individual MAC Entities associated with each Bridge Port. The order of frames received
on the same Bridge Port shall be preserved for

   a)    Unicast frames with a given user_priority (regenerated as defined in 8.5.1) for a given combination
         of destination_address and source_address;
   b)    Group-addressed frames with a given user_priority (regenerated as defined in 8.5.1) for a given
         destination_address.

The Forwarding Process may provide more than one transmission queue for a given Bridge Port. Frames are
assigned to storage queue(s) on the basis of their user_priority using a traffic class table that is part of the



Copyright © 1999 IEEE. All rights reserved.                                                                   35
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 49 of 212
IEEE
Std 802.1Q-1998                                                               LOCAL AND METROPOLITAN AREA NETWORKS:


state information associated with each Port. The table indicates, for each possible value of user_priority, the
corresponding value of traffic class that shall be assigned. Values of user_priority range from 0 through 7.
Queues correspond one-to-one with traffic classes.

NOTE 1—Annex H.2 of ISO/IEC 15802-3 contains further explanation of the use of user_priority values and how they
map to traffic classes.

For management purposes, up to eight traffic classes are supported by the traffic class tables in order to allow
for separate queues for each level of user_priority. Traffic classes are numbered 0 through N-1, where N is
the number of traffic classes associated with a given outbound Port. Management of traffic class information
is optional. Traffic class 0 corresponds to non-expedited traffic; non-zero traffic classes are expedited classes
of traffic.

NOTE 2—In a given Bridge, it is permissible to implement different numbers of traffic classes for each Port. Ports asso-
ciated with MAC methods that support a single transmission priority, such as CSMA/CD, can support more than one
traffic class.

Where the Forwarding Process does not support expedited classes of traffic for a given Port, in other words,
where there is a single traffic class associated with the Port, all values of user_priority map to traffic class 0.
In bridges which support expedited traffic, the recommended mapping of user_priority to traffic class, for
the number of traffic classes implemented, is as shown in Table 8-2. Each entry in the body of the table is the
traffic class assigned to traffic with a given user_priority, for a given number of available traffic classes.


                  Table 8-2—Recommended user priority to traffic class mappings

                                                             Number of Available Traffic Classes

                                                         1     2     3    4     5    6     7       8

                                           0 (Default)   0     0     0    1     1    1     1       2

                                               1         0     0     0    0     0    0     0       0

                                               2         0     0     0    0     0    0     0       1
                           User Priority




                                               3         0     0     0    1     1    2     2       3

                                               4         0     1     1    2     2    3     3       4

                                               5         0     1     1    2     3    4     4       5

                                               6         0     1     2    3     4    5     5       6

                                               7         0     1     2    3     4    5     6       7

                           NOTE—The rationale behind the choice of values shown in this
                           table is discussed in Annex H.2 of ISO/IEC 15802-3. A conse-
                           quence of the mapping shown is that frames carrying the default
                           user priority are given preferential treatment relative to user prior-
                           ity 1 and 2 in Bridges that implement four or more Traffic
                           Classes.



A frame queued by the Forwarding Process for transmission on a Port shall be removed from that queue on
submission to the individual MAC Entity for that Port. No further attempt shall be made to transmit the
frame on that Port even if the transmission is known to have failed.



36                                                                                  Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 50 of 212
                                                                                                         IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                           Std 802.1Q-1998


A frame queued by the Forwarding Process for transmission on a Port can be removed from that queue, and
not subsequently transmitted, if the time for which buffering is guaranteed has been exceeded for that frame.

A frame queued for transmission on a Port shall be removed from that queue if that is necessary to ensure
that the maximum bridge transit delay (ISO/IEC 15802-3, 6.3.6) will not be exceeded at the time at which
the frame would subsequently be transmitted.

A frame queued for transmission on a Port shall be removed from that queue if the associated Port leaves the
forwarding state.

Removal of a frame from a queue for any particular Port does not of itself imply that it shall be removed
from a queue for transmission on any other Port.

8.7.4 Selecting frames for transmission

The following algorithm shall be supported by all Bridges as the default algorithm for selecting frames for
transmission:

   a)    For each Port, frames are selected for transmission on the basis of the traffic classes that the Port
         supports. For a given supported value of traffic class, frames are selected from the corresponding
         queue for transmission only if all queues corresponding to numerically higher values of traffic class
         supported by the Port are empty at the time of selection;
   b)    For a given queue, the order in which frames are selected for transmission shall maintain the order-
         ing requirement specified in 8.7.3.

Additional algorithms, selectable by management means, may be supported as an implementation option so
long as the requirements of 8.7.3 are met.

8.7.5 Mapping priority

The user_priority parameter in an EM_UNITDATA.request primitive (7.1) shall be equal to the user_priority
parameter in the corresponding data indication.

The mapping of user_priority to outbound access_priority is achieved via fixed, MAC method-specific map-
pings. The access_priority parameter in an EM_UNITDATA.request primitive (7.1) shall be determined
from the user_priority in accordance with the values shown in Table 8-3 for the MAC methods that will carry
the data request. The values shown in Table 8-3 are not modifiable by management or other means.

The table shows two columns for the 8802-5 MAC method. The mapping in the column marked “8802-5
(alternate)” is included in order to permit backwards compatibility with equipment manufactured in accor-
dance with ISO/IEC 10038: 1993; however, the use of this mapping reduces the number of available access
priority values to three. For this reason, it is recommended that the column marked “8802-5 (default)” is sup-
ported as the default mapping where backward compatibility is not an issue.

8.7.6 Recalculating FCS

Where a frame is being forwarded between two individual MAC Entities of the same IEEE 802 LAN type,
and relaying the frame involves no changes to the data that is within the FCS coverage, the FCS received in
the EM_UNITDATA.indication primitive may be supplied in the corresponding EM_UNITDATA.request
primitive and not recalculated (7.1, 7.2, ISO/IEC 15802-3, 6.3.7).

Where a frame is being forwarded between two individual MAC Entities of different types, recalculation of
the FCS is necessary if the differences between the LAN MAC methods is such that an FCS calculated
according to the MAC procedures for the destination MAC method would differ from the FCS carried by the



Copyright © 1999 IEEE. All rights reserved.                                                                37
      Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 51 of 212
IEEE
Std 802.1Q-1998                                                     LOCAL AND METROPOLITAN AREA NETWORKS:


                                    Table 8-3—Outbound access priorities

                                             Outbound Access Priority per MAC method

 user_priority     802.3     8802-4     8802-5        8802-5       8802-6    802.9a*     8802.11    8802-12     FDDI
                                       (default)    (alternate)

          0          0          0          0             4            0          0          0           0          0

          1          0          1          1             4            1          0          0           0          1

          2          0          2          2             4            2          0          0           0          2

          3          0          3          3             4            3          0          0           0          3

          4          0          4          4             4            4          0          0           4          4

          5          0          5          5             5            5          0          0           4          5

          6          0          6          6             6            6          0          0           4          6

          7          0          7          6             6            7          0          0           4          6
*In
  the absence of a definition, in ISO/IEC 15802-3, 6.5, of support by IEEE Std 802.9a-1995, it is assumed that for this
MAC method, access priority 0 will map to “low.”


received frame, or if relaying the frame involves changes to the data that is within the FCS coverage. Where
necessary, the FCS is recalculated according to the specific MAC procedures of the transmitting MAC entity.

NOTE—There are two possibilities for recreating a valid FCS. The first is to generate a new FCS by algorithmically
modifying the received FCS, based on knowledge of the FCS algorithm and the transformations that the frame has
undergone between reception and transmission. The second is to rely on the normal MAC procedures to recalculate the
FCS for the outgoing frame. The former approach may be preferable in terms of its ability to protect against increased
levels of undetected frame errors. ISO/IEC 15802-3, Annex G, discusses these possibilities in more detail. The
frame_check_sequence parameter of the Enhanced Internal Sublayer Service (7.1) is able to signal the validity, or other-
wise, of the FCS; an unspecified value in this parameter in a data request indicates to the transmitting MAC that the
received FCS is no longer valid, and the FCS must therefore be recalculated.

FCS recalculation is necessary if any of the following conditions are true:

     a)   The algorithm used to determine the FCS differs between the MAC methods used by the two MAC
          entities;
     b)   The FCS coverage differs between the MAC methods used by the two MAC entities;
     c)   Relaying the frame between the two MAC entities involves changes to the data that is within the
          coverage of the FCS (e.g., the frame was tagged on one link, but not on the other).


8.8 The egress rules

Frames shall be filtered, i.e., discarded, if

     a)   For the frame’s VID, as determined by the ingress rules (8.6), the transmission Port is not present in
          the Member set (8.11.9); or
     b)   The value of the include_tag parameter, determined as shown below, is False, and the Bridge does
          not support the ability to translate embedded MAC Address information from the format indicated



38                                                                           Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 52 of 212
                                                                                                                IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                  Std 802.1Q-1998


         by the canonical_format_indicator parameter to the format appropriate to the MAC method on
         which the data request will be carried.

NOTE 1—The meanings of the terms Canonical format and Non-canonical format are discussed in Annex F.

The value of the include_tag parameter in the data request primitive is determined as follows:

   c)    If, for the frame’s VID, as determined by the ingress rules (8.6), the transmission Port is present in
         the untagged set (8.11.9), then the value False is used. Otherwise;
   d)    The value True is used.

NOTE 2—As all incoming frames, including priority-tagged frames, are classified as belonging to a VLAN by the
ingress rules (8.6), the transmitting Port only transmits VLAN-tagged frames or untagged frames, and can never transmit
priority-tagged frames. Hence, a station sending a priority-tagged frame via a VLAN Bridge will receive a response that
is either VLAN-tagged or untagged, depending upon the state of the untagged set for the VLAN concerned.

The value of the canonical_format_indicator parameter of the data request primitive is equal to the value of
that parameter as received in the corresponding data indication.


8.9 Frame transmission

The individual MAC Entity associated with each Bridge Port transmits frames submitted to it by the MAC
Relay Entity.

Relayed frames are submitted for transmission by the Forwarding Process. The EM_UNITDATA.request
primitive associated with such frames conveys the values of the source and destination address fields
received in the corresponding EM_UNITDATA.indication primitive.

LLC Protocol Data Units are submitted by LLC as a user of the MAC Service provided by the Bridge Port.
Frames transmitted to convey such Protocol Data Units carry the individual MAC Address of the Port in the
source address field.

Each frame is transmitted subject to the MAC procedures to be observed for that specific IEEE 802 LAN
technology. The values of the frame_type and mac_action parameters of the corresponding EM_UNIT-
DATA.request primitive shall be user_data_frame and request_with_no_response respectively (7.2; ISO/IEC
15802-3, 6.5).

Frames transmitted following a request by the LLC user of the MAC Service provided by the Bridge Port
shall also be submitted to the MAC Relay Entity.


8.10 The Learning Process

The Learning Process observes the source MAC Addresses of frames received on each Port and updates the
Filtering Database conditionally on the state of the receiving Port. The VID associated with the frame is used
to ensure that the address information is learned relative to the frame’s VLAN.

Frames are submitted to the Learning Process by the ingress rules as specified in 8.6.

The Learning Process can deduce the Port through which particular end stations in the Bridged LAN can be
reached by inspection of the source MAC Address field and VID of received frames. It records such informa-
tion in the Filtering Database (8.11). It shall create or update a Dynamic Filtering Entry (8.11.3) associated
with the frame’s VID (8.11.9), associating the reception Port with the source MAC Address, if and only if



Copyright © 1999 IEEE. All rights reserved.                                                                        39
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 53 of 212
IEEE
Std 802.1Q-1998                                                       LOCAL AND METROPOLITAN AREA NETWORKS:


     a)   The Port on which the frame was received is in a state that allows learning (ISO/IEC 15802-3, 8.4),
          and
     b)   The source address field of the frame denotes a specific end station, i.e., is not a group MAC
          Address, and
     c)   The resulting number of entries would not exceed the capacity of the Filtering Database, and
     d)   The Member set (8.11.9) for the frame’s VID includes at least one Port.

NOTE—If the Member set for a given VID is the empty set, then that VLAN is not currently active, and the Bridge will
therefore filter all frames destined for that VLAN, regardless of their destination address. There is therefore no reason to
include MAC Address filtering information in the Filtering Database for that VLAN until such a time as it becomes
active.

If the Filtering Database is already filled up to its capacity, but a new entry would otherwise be made, then
an existing entry may be removed to make room for the new entry.

Figure 8-5 illustrates the operation of the Learning Process in the inclusion of station location information
carried by a single frame, received on one of the Ports of a Bridge, in the Filtering Database.


8.11 The Filtering Database

The Filtering Database supports queries by the Forwarding Process as to whether frames received by the
Forwarding Process, with given values of destination MAC Address parameter and VID, are to be forwarded
through a given potential transmission Port (8.7.1 and 8.7.2). It contains filtering information in the form of
filtering entries that are either

     a)   Static, and explicitly configured by management action; or
     b)   Dynamic, and automatically entered into the Filtering Database by the normal operation of the
          bridge and the protocols it supports.

Two entry types are used to represent static filtering information. The Static Filtering Entry represents static
information in the Filtering Database for individual and for group MAC Addresses. It allows administrative
control of

     c)   Forwarding of frames with particular destination addresses; and
     d)   The inclusion in the Filtering Database of dynamic filtering information associated with Extended
          Filtering Services, and use of this information.

The Filtering Database shall contain entries of the Static Filtering Entry type.

The Static VLAN Registration Entry represents all static information in the Filtering Database for VLANs.
It allows administrative control of

     e)   Forwarding of frames with particular VIDs;
     f)   The inclusion/removal of tag headers in forwarded frames; and
     g)   The inclusion in the Filtering Database of dynamic VLAN membership information, and use of this
          information.

The Filtering Database may contain entries of the Static VLAN Registration Entry type.

Static filtering information is added to, modified, and removed from the Filtering Database only under
explicit management control. It shall not be automatically removed by any ageing mechanism. Management
of static filtering information may be carried out by use of the remote management capability provided by
Bridge Management (8.13) using the operations specified in Clause 12.



40                                                                             Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 54 of 212
                                                                                                                   IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                     Std 802.1Q-1998


Three entry types are used to represent dynamic filtering information. Dynamic Filtering Entries are used to
specify the Ports on which individual MAC Addresses have been learned. They are created and updated by
the Learning Process (8.10), and are subject to ageing and removal by the Filtering Database. Group Regis-
tration Entries support the registration of group MAC Addresses. They are created, updated, and removed by
the GMRP protocol in support of Extended Filtering Services (8.11.4; ISO/IEC 15802-3, 6.6.5; ISO/IEC
15802-3, Clause 10). Dynamic VLAN Registration Entries are used to specify the Ports on which VLAN
membership has been dynamically registered. They are created, updated, and removed by the GVRP proto-
col, in support of automatic VLAN membership configuration (Clause 11).

Static Filtering Entries and Group Registration Entries comprise

   h)    A MAC Address specification;
   i)    A VLAN Identifier (VID);
   j)    A Port Map, with a control element for each outbound Port to specify filtering for that MAC Address
         specification and VID.

Dynamic Filtering Entries comprise

   k)    A MAC Address specification;
   l)    A locally significant Filtering Identifier (FID; see 8.11.7);
   m)    A Port Map, with a control element for each outbound Port to specify filtering for that MAC Address
         specification in the VLAN(s) allocated to that FID.

Static and Dynamic VLAN Registration Entries comprise

   n)    A VLAN Identifier;
   o)    A Port Map, with a control element for each outbound Port to specify filtering for the VLAN.

Dynamic filtering information may be read by use of the remote management capability provided by Bridge
Management (8.13) using the operations specified in Clause 12.

The Filtering Services supported by a Bridge (Basic and Extended Filtering Services) determine the default
behavior of the Bridge with respect to the forwarding of frames destined for group MAC Addresses. In
Bridges that support Extended Filtering Services, the default forwarding behavior for group MAC
Addresses, for each Port, and for each VID, can be configured both statically and dynamically by means of
Static Filtering Entries and/or Group Registration Entries that can carry the following MAC Address specifi-
cations:

   p)    All Group Addresses, for which no more specific Static Filtering Entry exists;
   q)    All Unregistered Group Addresses (i.e., all group MAC Addresses for which no Group Registration
         Entry exists), for which no more specific Static Filtering Entry exists.

NOTE 1—The All Group Addresses specification p) above, when used in a Static Filtering Entry with an appropriate
control specification, provides the ability to configure a Bridge that supports Extended Filtering Services to behave as a
Bridge that supports only Basic Filtering Services on some or all of its Ports. This might be done for the following rea-
sons:

— The Ports concerned serve “legacy” devices that wish to receive multicast traffic, but are unable to register Group
  membership;
— The Ports concerned serve devices that need to receive all multicast traffic, such as routers or diagnostic devices.

The Filtering Database shall support the creation, updating and removal of Dynamic Filtering Entries by the
Learning Process (8.10). In Bridges that support Extended Filtering Services, the Filtering Database shall
support the creation, updating, and removal of Group Registration Entries by GMRP (ISO/IEC 15802-3,
Clause 10).



Copyright © 1999 IEEE. All rights reserved.                                                                           41
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 55 of 212
IEEE
Std 802.1Q-1998                                                    LOCAL AND METROPOLITAN AREA NETWORKS:


Figure 8-4 illustrates use of the Filtering Database by the Forwarding Process in a single instance of frame
relay between the Ports of a Bridge with two Ports.

Figure 8-5 illustrates the creation or update of a dynamic entry in the Filtering Database by the Learning
Process. The entries in the Filtering Database allow MAC Address information to be learned independently
for each VLAN or set of VLANs, by relating a MAC Address to the VLAN or set of VLANs on which that
address was learned. This has the effect of creating independent Filtering Databases for each VLAN or set of
VLANs that is present in the Bridged LAN.

NOTE 2—This standard specifies a single Filtering Database that contains all Filtering Database entries; however, the
inclusion of VIDs and FIDs in the filtering entries effectively provides distinct ISO/IEC 15802-3-style Filtering Data-
bases per VLAN or set of VLANs.

NOTE 3—The ability to create VLAN-dependent Filtering Database entries allows a VLAN Bridge to support

— Multiple end stations with the same individual MAC Address residing on different VLANs;
— End stations with multiple interfaces, each using the same individual MAC Address,
  as long as not more than one end station or interface that uses a given MAC Address resides in a given VLAN.

Figure 8-6 illustrates the operation of the Bridge Protocol Entity (8.12), which operates the Spanning Tree
Algorithm and Protocol, and its notification of the Filtering Database of changes in active topology signaled
by that protocol.

There are no standardized constraints on the size of the Filtering Database in an implementation for which
conformance to this standard is claimed. The PICS Proforma in Annex A requires the following to be speci-
fied for a given implementation:

     r)   The total number of entries (Static Filtering Entries, Dynamic Filtering Entries, Group Registration
          Entries, Static VLAN Registration Entries, and Dynamic VLAN Registration Entries) that the
          implementation of the Filtering Database can support, and
     s)   Of that total number, the total number of VLAN Registration Entries (static and dynamic) that the
          Filtering Database can support.

8.11.1 Static Filtering Entries

A Static Filtering Entry specifies

     a)   A MAC Address specification, comprising
          1) An Individual MAC Address; or
          2) A group MAC Address; or
          3) All Group Addresses, for which no more specific Static Filtering Entry exists; or
          4) All Unregistered Group Addresses, for which no more specific Static Filtering Entry exists.
     b)   The VID of the VLAN to which the static filtering information applies;
     c)   A Port Map, containing a control element for each outbound Port, specifying that a frame with a des-
          tination MAC Address and VID that meets this specification is to be
          1) Forwarded, independently of any dynamic filtering information held by the Filtering Database;
                or
          2) Filtered, independently of any dynamic filtering information; or
          3) Forwarded or filtered on the basis of dynamic filtering information, or on the basis of the
                default Group filtering behavior for the outbound Port (8.11.6) if no dynamic filtering informa-
                tion is present specifically for the MAC Address.

All Bridges shall have the capability to support the first two values for the MAC Address specification, and
all three values for each control element for all Static Filtering Entries (i.e., shall have the capability to sup-
port a1, a2, c1, c2, and c3 above).



42                                                                          Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 56 of 212
                                                                                                             IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                               Std 802.1Q-1998


A Bridge that supports Extended Filtering Services shall have the capability to support all four values for the
MAC Address specification and all three control element values for all Static Filtering Entries.

For a given MAC Address specification, a separate Static Filtering Entry with a distinct Port Map may be
created for each VLAN from which frames are received by the Forwarding Process.

In addition to controlling the forwarding of frames, Static Filtering Entries for group MAC Addresses pro-
vide the Registrar Administrative Control values for the GMRP protocol (ISO/IEC 15802-3, Clauses 10, 12,
and 12.9.1). Static configuration of forwarding of specific group addressed frames to an outbound port indi-
cates Registration Fixed on that port: a desire to receive frames addressed to that Group even in the absence
of dynamic information. Static configuration of filtering of frames that might otherwise be sent to an out-
bound port indicates Registration Forbidden. The absence of a Static Filtering Entry for the group address,
or the configuration of forwarding or filtering on the basis of dynamic filtering information, indicates Nor-
mal Registration.

8.11.2 Static VLAN Registration Entries

A Static VLAN Registration Entry specifies

   a)    The VID of the VLAN to which the static filtering information applies;
   b)    A Port Map, consisting of a control element for each outbound Port, specifying
         1) The Registrar Administrative Control values for the GVRP protocol (Clause 11) for the VLAN
             specified. In addition to providing control over the operation of GVRP, these values can also
             directly affect the forwarding behavior of the Bridge, as described in 8.11.9. The values that can
             be represented are
             i) Registration Fixed; or
             ii) Registration Forbidden; or
             iii) Normal Registration.
         2) Whether frames destined for the VLAN specified are to be VLAN-tagged or untagged when
             forwarded through this Port.

All Bridges shall be capable of supporting all values for each control element for all Static VLAN Registra-
tion Entries; however, the ability to support more than one untagged VLAN on egress on any given Port is
optional (see 5.1 and 5.2).

NOTE—In other words, it shall be possible to configure any VLAN as untagged on egress, but it is an implementation
option as to whether only a single untagged VLAN per Port on egress is supported, or whether multiple untagged
VLANs per Port on egress are supported.

A separate Static VLAN Registration Entry with a distinct Port Map may be created for each VLAN from
which frames are received by the Forwarding Process.

8.11.3 Dynamic Filtering Entries

A Dynamic Filtering Entry specifies

   a)    An individual MAC Address;
   b)    The FID, an identifier assigned by the MAC Bridge (8.11.7) to identify a set of VIDs for which no
         more than one Dynamic Filtering Entry can exist for any individual MAC Address;

NOTE 1—An FID identifies a set of VLANs among which Shared VLAN Learning (3.9) takes place. Any pair of FIDs
identifies two sets of VLANs between which Independent VLAN Learning (3.5) takes place. The allocation of FIDs by a
Bridge is described in 8.11.7.




Copyright © 1999 IEEE. All rights reserved.                                                                     43
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 57 of 212
IEEE
Std 802.1Q-1998                                                       LOCAL AND METROPOLITAN AREA NETWORKS:


     c)    A Port Map that specifies forwarding of frames destined for that MAC Address and FID to a single
           Port.

NOTE 2—This is equivalent to specifying a single port number; hence, this specification is directly equivalent to the
specification of dynamic entries in ISO/IEC 10038: 1993.

Dynamic Filtering Entries are created and updated by the Learning Process (8.10). They shall be automati-
cally removed after a specified time, the Ageing Time, has elapsed since the entry was created or last
updated. No more than one Dynamic Filtering Entry shall be created in the Filtering Database for a given
combination of MAC Address and FID.

Dynamic Filtering Entries cannot be created or updated by management.

NOTE 3—Dynamic Filtering Entries may be read by management (Clause 12). The FID is represented in the manage-
ment Read operation by any one of the VIDs that it represents. For a given VID, the set of VIDs that share the same FID
may also be determined by management.

The ageing out of Dynamic Filtering Entries ensures that end stations that have been moved to a different
part of the Bridged LAN will not be permanently prevented from receiving frames. It also takes account of
changes in the active topology of the Bridged LAN that can cause end stations to appear to move from the
point of view of the bridge; i.e., the path to those end stations subsequently lies through a different Bridge
Port.

The Ageing Time may be set by management (Clause 12). A range of applicable values and a recommended
default is specified in Table 8-4; this is suggested to remove the need for explicit configuration in most cases.
If the value of Ageing Time can be set by management, the Bridge shall have the capability to use values in
the range specified, with a granularity of 1 s.


                                  Table 8-4—Ageing time parameter value

                                                         Recommended
                    Parameter                                                                     Range
                                                          default value

          Ageing time                          300.0 s                                 10.0–1 000 000.0 s



NOTE 4—The granularity is specified in order to establish a common basis for the granularity expressed in the manage-
ment operations defined in Clause 12, not to constrain the granularity of the actual timer supported by a conformant
implementation. If the implementation supports a granularity other than 1 s, then it is possible that the value read back by
management following a Set operation will not match the actual value expressed in the Set.

The Spanning Tree Algorithm and Protocol specified in ISO/IEC 15802-3, Clause 8, includes a procedure
for notifying all Bridges in the Bridged LAN of topology change. It specifies a short value for the Ageing
Timer, to be enforced for a period after any topology change (ISO/IEC 15802-3, 8.3.5). While the topology
is not changing, this procedure allows normal ageing to accommodate extended periods during which
addressed end stations do not generate frames themselves, perhaps through being powered down, without
sacrificing the ability of the Bridged LAN to continue to provide service after automatic configuration.

8.11.4 Group Registration Entries

A Group Registration Entry specifies

     a)    A MAC Address specification, comprising
           1) A group MAC Address; or



44                                                                             Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 58 of 212
                                                                                                                IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                  Std 802.1Q-1998


         2) All Group Addresses, for which no more specific Static Filtering Entry exists; or
         3) All Unregistered Group Addresses, for which no more specific Static Filtering Entry exists.
   b)    The VID of the VLAN in which the dynamic filtering information was registered;
   c)    A Port Map, consisting of a control element for each outbound Port, which specifies forwarding
         (Registered) or filtering (Not registered) of frames destined to the MAC Address and VID.

Group Registration Entries are created, modified and deleted by the operation of GMRP (ISO/IEC 15802-3,
Clause 10, as modified by Clause 10 of this standard). No more than one Group Registration Entry shall be
created in the Filtering Database for a given combination of MAC Address specification and VID.

NOTE—It is possible to have a Static Filtering Entry which has values of Forward or Filter on some or all Ports that
mask the dynamic values held in a corresponding Group Registration Entry. The values in the Group Registration Entry
will continue to be updated by GMRP; hence, subsequent modification of that entry to allow the use of dynamic filtering
information on one or more Ports immediately activates the true GMRP registration state that was hitherto masked by the
static information.

8.11.5 Dynamic VLAN Registration Entries

A Dynamic VLAN Registration Entry specifies

   a)    The VID of the VLAN to which the dynamic filtering information applies;
   b)    A Port Map with a control element for each outbound Port specifying whether the VLAN is regis-
         tered on that Port.

A separate Dynamic VLAN Registration Entry with a distinct Port Map may be created for each VLAN
from which frames are received by the Forwarding Process.

8.11.6 Default Group filtering behavior

Forwarding and filtering of group-addressed frames may be managed by specifying defaults for each VLAN
and outbound Port. The behavior of each of these defaults, as modified by the control elements of more
explicit Filtering Database entries applicable to a given frame’s MAC Address, VLAN classification, and
outbound Port is as follows:

NOTE 1—As stated in 8.11.1, for a given MAC Address there may be separate Static Filtering Entries with a distinct
Port Map for each VLAN.

   a)    Forward All Groups. The frame is forwarded, unless an explicit Static Filtering Entry specifies filter-
         ing independent of any dynamic filtering information.
   b)    Forward Unregistered Groups. The frame is forwarded, unless
         1) An explicit Static Filtering Entry specifies filtering independent of any dynamic filtering infor-
              mation; or
         2) An explicit Static Filtering Entry specifies forwarding or filtering on the basis of dynamic filter-
              ing information, and an applicable explicit Group Registration Entry exists specifying filtering;
              or
         3) An applicable explicit Static Filtering Entry does not exist, but an applicable Group Registra-
              tion entry specifies filtering.
   c)    Filter Unregistered Groups. The frame is filtered unless
         1) An explicit Static Filtering Entry specifies forwarding independent of any dynamic filtering
              information; or
         2) An explicit Static Filtering Entry specifies forwarding or filtering on the basis of dynamic filter-
              ing information, and an applicable explicit Group Registration Entry exists specifying forward-
              ing; or
         3) An applicable explicit Static Filtering Entry does not exist, but an applicable Group Registra-
              tion entry specifies forwarding.



Copyright © 1999 IEEE. All rights reserved.                                                                        45
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 59 of 212
IEEE
Std 802.1Q-1998                                                     LOCAL AND METROPOLITAN AREA NETWORKS:


In Bridges that support only Basic Filtering Services, the default Group filtering behavior is Forward All
Groups for all Ports of the Bridge, for all VLANs.

NOTE 2—Forward All Groups corresponds directly to the behavior specified in ISO/IEC 10038: 1993 when forwarding
group MAC Addressed frames for which no static filtering information exists in the Filtering Database. Forward All
Groups makes use of information contained in Static Filtering Entries for specific group MAC Addresses, but overrides
any information contained in Group Registration Entries. Forward Unregistered Groups is analogous to the forwarding
behavior of a Bridge with respect to individual MAC Addresses. If there is no static or dynamic information for a spe-
cific group MAC Address, then the frame is forwarded; otherwise, the frame is forwarded in accordance with the stati-
cally configured or dynamically learned information.

In Bridges that support Extended Filtering Services, the default Group filtering behavior for each outbound
Port for each VLAN is determined by the following information contained in the Filtering Database:

     d)   Any Static Filtering Entries applicable to that VLAN with a MAC Address specification of All
          Group Addresses or All Unregistered Group Addresses;
     e)   Any Group Registration Entries applicable to that VLAN with a MAC Address specification of All
          Group Addresses or All Unregistered Group Addresses.

The means whereby this information determines the default Group filtering behavior is specified in 8.11.8,
Table 8-6, and Table 8-7.

NOTE 3—The result is that the default Group filtering behavior for each VLAN can be configured for each Port of the
Bridge via Static Filtering Entries, determined dynamically via Group Registration Entries created/updated by GMRP
(Clause 10), or both. For example, in the absence of any static or dynamic information in the Filtering Database for All
Group Addresses or All Unregistered Group Addresses, the default Group filtering behavior will be Filter Unregistered
Groups on all Ports, for all VLANs. Subsequently, the creation of a Dynamic Group Registration Entry for All Unregis-
tered Group Addresses indicating “Registered” for a given VLAN on a given Port would cause that Port to exhibit For-
ward Unregistered Groups behavior for that VLAN. Similarly, creating a Static Filtering Entry for All Group Addresses
indicating “Registration Fixed” on a given Port for that VLAN would cause that Port to exhibit Forward All Groups
behavior.

Hence, by using appropriate combinations of “Registration Fixed,” “Registration Forbidden,” and “Normal Registration”
in the Port Maps of Static Filtering Entries for the All Group Addresses and All Unregistered Group Addresses address
specifications, it is possible, for a given Port and VLAN, to

— Fix the default Group filtering behavior to be just one of the three behaviors described above; or
— Restrict the choice of behaviors to a subset of the three, and allow GMRP registrations (or their absence) to determine
  the final choice; or
— Allow any one of the three behaviors to be adopted, in accordance with any registrations received via GMRP.

8.11.7 Allocation of VIDs to FIDs

The allocation of VIDs to FIDs within a Bridge determines how learned individual MAC Address informa-
tion is used in forwarding/filtering decisions within a Bridge; whether such learned information is confined
to individual VLANs, shared among all VLANs, or confined to specific sets of VLANs.

The allocation of VIDs to FIDs is determined on the basis of

     a)   The set of VLAN Learning Constraints that have been configured into the Bridge (by means of the
          management operations defined in Clause 12);
     b)   Any fixed mappings of VIDs to FIDs that may have been configured into the Bridge (by means of
          the management operations defined in Clause 12);
     c)   The set of active VLANs (i.e., those VLANs on whose behalf the Bridge may be called upon to for-
          ward frames). A VLAN is active if either of the following is true:
          1) The VLAN’s Member set (8.11.9) contains one Port that is in a forwarding state, and at least
               one other Port of the Bridge is both in a forwarding state and has Ingress Filtering (8.4.5) dis-
               abled;



46                                                                           Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 60 of 212
                                                                                                                IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                  Std 802.1Q-1998


         2) The VLAN’s Member set contains two or more Ports that are in a forwarding state.
   d)    The capabilities of the Bridge with respect to the number of FIDs that it can support, and the number
         of VIDs that can be allocated to each FID.

A VLAN Bridge shall support a minimum of one FID, and may support up to 4094 FIDs. For the purposes
of the management operations, FIDs are numbered from 1 through N, where N is the maximum number of
FIDs supported by the implementation.

A VLAN Bridge shall support the ability to allocate at least one VID to each FID, and may support the abil-
ity to allocate more than one VID to each FID.

The number of VLAN Learning Constraints supported by a VLAN Bridge is an implementation option.

NOTE—In an SVL/IVL Bridge (3.11), a number of FIDs are supported, and one or more VID can be mapped to each
FID. In an SVL Bridge (3.10), a single FID is supported, and all VIDs are mapped to that FID. In an IVL Bridge (3.6), a
number of FIDs are supported, and only one VID can be mapped to each FID.

8.11.7.1 Fixed and dynamic VID to FID allocations

A Bridge may support the ability to define fixed allocations of specific VIDs to specific FIDs, via an alloca-
tion table that may be read and modified by means of the management operations defined in Clause 12. For
each VID supported by the implementation, the allocation table indicates one of the following:

   a)    The VID is currently not allocated to any FID; or
   b)    A fixed allocation has been defined (via management), allocating this VID to FID X; or
   c)    A dynamic allocation has been defined (as a result of applying the VLAN Learning Constraints),
         allocating this VID to FID X.

For any VID that has no fixed allocation defined, the Bridge can dynamically allocate that VID to an appro-
priate FID, in accordance with the current set of VLAN Learning Constraints.

8.11.7.2 VLAN Learning Constraints

There are two types of VLAN Learning Constraint:

   a)    A Shared Learning Constraint (or S Constraint) asserts that Shared VLAN Learning shall occur
         between a pair of identified VLANs. S Constraints are of the form {A S B}, where A and B are
         VIDs. An S constraint is interpreted as meaning that Shared VLAN Learning shall occur between
         the VLANs identified by the pair of VIDs;
   b)    An Independent Learning Constraint (or I Constraint) asserts that a given VLAN is a member of a
         set of VLANs amongst which Independent VLAN Learning shall occur. I Constraints are of the
         form {A I N}, where A is a VID and N is an Independent Set Identifier. An I Constraint is inter-
         preted as meaning that Independent VLAN Learning shall occur among the set of VLANs compris-
         ing VLAN A and all other VLANs identified in I Constraints that carry the same Independent Set
         Identifier, N.

A given VID may appear in any number (including zero) of S Constraints and/or I Constraints.

NOTE 1—S Constraints are

— Symmetric: e.g., {A S B} and {B S A} both express an identical constraint;
— Transitive: e.g., {A S B}, {B S C} implies the existence of a third constraint, {A S C};
— Reflexive: e.g., {A S A} is a valid S Constraint.




Copyright © 1999 IEEE. All rights reserved.                                                                        47
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 61 of 212
IEEE
Std 802.1Q-1998                                                       LOCAL AND METROPOLITAN AREA NETWORKS:


I Constraints are not

— Symmetric: e.g., {A I 1} and {1 I A} express different constraints;
— Transitive: e.g., ({A I 1}, {B I 1}, {B I 2}, {C I 2}) does not imply either {A I 2} or {C I 1}.

The allocation of VIDs to FIDs shall be such that, for all members of the set of active VLANs (8.11.7),

     c)   A given VID shall be allocated to exactly one FID;
     d)   If a given VID appears in an I Constraint, then it shall not be allocated to the same FID as any other
          VID that appears in an I Constraint with the same Independent Set Identifier;
     e)   If a given VID appears in an S Constraint (either explicit, or implied by the transitive nature of the
          specification), then it shall be allocated to the same FID as the other VID identified in the same S
          Constraint;
     f)   If a VID does not appear in any S or I Constraints, then the Bridge may allocate that VID to any FID
          of its choice.

NOTE 2—The intent is that the set of Learning Constraints is defined on a global basis; i.e., that all VLAN-aware
Bridges are configured with the same set of constraints (although individual constraints may well be defined and distrib-
uted by different managers/administrators). Any Bridge therefore sees the complete picture in terms of the Learning
Constraints that apply to all VLANs present in the Bridged LAN, regardless of whether they all apply to VLANs that are
present in that particular Bridge. This standard provides the definition, in Clause 12, of managed objects and operations
that model how individual constraints can be configured in a Bridge; however, the issue of how a distributed manage-
ment system might ensure the consistent setting of constraints in all Bridges in a Bridged LAN is not addressed by this
standard.

8.11.7.3 VLAN Learning Constraint inconsistencies and violations

The application of the rules specified in 8.11.7.2, coupled with any fixed allocations of VIDs to FIDs that
may have been configured, can result in the Bridge detecting Learning Constraint inconsistencies and/or vio-
lations (i.e., can result in situations where there are inherent contradictions in the combined specification of
the VLAN Learning Constraints and the fixed allocations, or the Bridge’s own limitations mean that it can-
not meet the set of VLAN Learning Constraints that have been imposed upon it).

A Bridge detects a Learning Constraint inconsistency if

     a)   The VLAN Learning Constraints, coupled with any fixed VID to FID allocations, are such that, if
          any given pair of VLANs became members of the set of active VLANs (8.11.7), the result would be
          a simultaneous requirement for Independent VLAN Learning and for Shared VLAN Learning for
          those two VLANs. Such an inconsistency would require the Bridge to allocate that pair of VIDs both
          to the same FID and to different FIDs.

Learning Constraint inconsistencies are detected when a management operation (12.10.3) attempts to set a
new Learning Constraint value, or to modify the fixed VID to FID allocations. If the new constraint or alloca-
tion that is the subject of the operation is inconsistent with those already configured in the Bridge, then the
management operation shall not be performed and an error response shall be returned.

A Bridge detects a Learning Constraint violation if

     b)   The Bridge does not support the ability to map more than one VID to any given FID, and the VLAN
          Learning Constraints indicate that two or more members of the active set of VLANs require to be
          mapped to the same FID; or
     c)   The number of FIDs required in order to correctly configure the Bridge to meet the VLAN Learning
          Constraints and fixed VID to FID allocations for all members of the active set of VLANs exceeds
          the number of FIDs supported by the Bridge.



48                                                                             Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 62 of 212
                                                                                                                    IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                      Std 802.1Q-1998


Learning Constraint violations are detected

   d)    When a VLAN that was hitherto not a member of the set of active VLANs (8.11.7) becomes active,
         either as a result of management action or as a result of the operation of GVRP, resulting in the
         Bridge no longer being able to support the defined set of constraints and/or fixed allocations for the
         set of active VLANs; or
   e)    When other management reconfiguration actions, such as defining a new Learning Constraint or
         fixed VID to FID allocation, results in the Bridge no longer being able to support the defined set of
         constraints and/or fixed allocations for the set of active VLANs.

On detection of a violation, the Bridge issues the Notify Learning Constraint Violation management notifi-
cation (12.10.3.10), in order to alert any management stations to the existence of the violation. There is the
potential for a single change in configuration to result in more than one VLAN whose constraints cannot be
met; in such cases, multiple notifications are generated.

8.11.8 Querying the Filtering Database

If a frame is classified into a VLAN containing a given outbound Port in its member set (8.11.9), forwarding
or filtering through that Port is determined by the control elements of filtering entries for the frame’s destina-
tion MAC Address and for VLANs with the same VID or Filtering Identifier (FID, 8.11.3) as the frame’s
VLAN.

Each entry in the Filtering Database for a MAC Address comprises

   a)    A MAC Address specification;
   b)    A VID or, in the case of Dynamic Filtering Entries, an FID;
   c)    A Port Map, with a control element for each outbound Port.

For Dynamic Filtering Entries, the FID that corresponds to a given VID is determined as specified in 8.11.7.

For a given VID, a given individual MAC Address specification can be included in the Filtering Database in
a Static Filtering Entry, a Dynamic Filtering Entry, both or neither. Table 8-5 combines Static Filtering Entry
and Dynamic Filtering Entry information for an individual MAC Address to specify forwarding, or filtering,
of a frame with that destination MAC Address and VID through an outbound Port.

NOTE 1—The use of FID in this table for Static Filtering Entries, and the text in parentheses in the headings, reflects the
fact that, where more than one VID maps to a given FID, there may be more than one Static Filtering Entry that affects
the forwarding decision for a given individual MAC Address. The effect of all Static Filtering Entries for that address,
and for VIDs that correspond to that FID, is combined, such that, for a given outbound Port:
— IF <any static entry for any VIDs that map to that FID specifies Forwarding> THEN <result = Forwarding>
— ELSE IF <any static entry for any VIDs that map to that FID specifies Filtering> THEN <result = Filtering>
— ELSE <result = Use Dynamic Filtering Information>

Table 8-6 specifies the result, Registered or Not Registered, of combining a Static Filtering Entry and a
Group Registration Entry for the “All Group Addresses” address specification, and for the “All Unregistered
Group Addresses” address specification for an outbound Port.

Table 8-7 combines Static Filtering Entry and Group Registration Entry information for a specific group
MAC Address with the Table 8-6 results for All Group Addresses and All Unregistered Group Addresses to
specify forwarding, or filtering, of a frame with that destination group MAC Address through an outbound
Port.



Copyright © 1999 IEEE. All rights reserved.                                                                            49
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 63 of 212
IEEE
Std 802.1Q-1998                                                                LOCAL AND METROPOLITAN AREA NETWORKS:


 Table 8-5—Combining Static and Dynamic Filtering Entries for an individual MAC Address

                         Control Elements in any Static Filtering Entry or Entries for this individual MAC Address, FID,
                                                            and outbound Port specify:

                          Forward           Filter      Use Dynamic Filtering Information (No Static Filtering Entry for
      Information

                         (Any Static      (No Static          this Address/FID/Port specifies Forward or Filter),
        Filtering




                          Filtering        Filtering                 or no Static Filtering Entry present.
                          Entry for       Entry for            Dynamic Filtering Entry Control Element for this
                             this             this        individual MAC Address, FID and outbound Port specifies:
                          Address/         Address/
                          FID/Port         FID/Port
                          specifies        specifies                                               No Dynamic Filtering
                                                              Forward             Filter
                          Forward)        Forward)                                                    Entry present
      Result




                          Forward           Filter            Forward             Filter                   Forward




  Table 8-6—Combining Static Filtering Entry and Group Registration Entry for “All Group
                Addresses” and “All Unregistered Group Addresses”

                            Static Filtering Entry Control Element for this group MAC Address, VID, and outbound
                                                                Port specifies:
           Information




                                                                         Use Group Registration Information,
             Filtering




                                                                         or no Static Filtering Entry present.
                                                                   Group Registration Entry Control Element for this
                           Registration       Registration       group MAC Address, VID and outbound Port specifies:
                              Fixed            Forbidden
                            (Forward)           (Filter)
                                                                                                         No Group
                                                                  Registered     Not Registered
                                                                                                     Registration Entry
                                                                  (Forward)         (Filter)
                                                                                                          present
           Result




                            Registered       Not Registered       Registered     Not Registered        Not Registered




Where a given VID is allocated to the same FID as one or more other VIDs, it is an implementation option as
to whether

     d)         The results shown in Table 8-7 directly determine the forwarding/filtering decision for a given VID
                and group MAC Address (i.e., the operation of the Bridge with respect to group MAC Addresses
                ignores the allocation of VIDs to FIDs); or
     e)         The results for a given MAC Address and VID are combined with the corresponding results for that
                MAC Address for each other VID that is allocated to the same FID, so that if the Table 8-7 result is
                Forward in any one VLAN that shares that FID, then frames for that group MAC Address will be
                forwarded for all VLANs that share that FID (i.e., the operation of the Bridge with respect to group
                MAC Addresses takes account of the allocation of VIDs to FIDs).

NOTE 2—In case d), the implementation effectively operates a single FDB per VLAN for group MAC Addresses. In
case e), the implementation combines static and registered information for group MAC Addresses in accordance with the
VID to FID allocations currently in force, in much the same manner as for individual MAC Addresses.




50                                                                                    Copyright © 1999 IEEE. All rights reserved.
                 Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 64 of 212
                                                                                                                                                                                               IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                                                                                                 Std 802.1Q-1998


                                                                 Table 8-7—Forwarding or Filtering for specific group MAC Addresses

                                                                                                                                       Static Filtering Entry Control Element for this
                                                                                                                                   group MAC Address, VID and outbound Port specifies:

                                                                                                                                                          Use Group Registration Information,
                                                                                                                                                          or no Static Filtering Entry present.
                                                                                                                                                     Group Registration Entry Control Element for
                                                                                                                       Registration   Registration   this group MAC Address, VID and outbound
                                                                                                                          Fixed        Forbidden                     Port specifies:
                                                                                                                        (Forward)       (Filter)
                                                                                                                                                                         Not          No Group
                                                                                                                                                      Registered
                                                                                                                                                                      Registered     Registration
                                                                                                                                                      (Forward)
                                                                                                                                                                       (Filter)      Entry present
                                                                  All Unregistered Group Addresses



                                                                                                      Not Registered
                                                                  control elements for this VID and




                                                                                                                                                                                        Filter
  for this VID and Port specify (Table 8-6):
    All Group Addresses control elements




                                                                                                                                                                                       (Filter
                                                                       Port specify (Table 8-6):




                                                                                                                         Forward         Filter        Forward          Filter
                                                                                                                                                                                     Unregistered
                                                Not Registered




                                                                                                                                                                                      Groups)
                                                                                                      Registered




                                                                                                                                                                                       Forward
                                                                                                                                                                                      (Forward
                                                                                                                         Forward         Filter        Forward          Filter
                                                                                                                                                                                     Unregistered
                                                                                                                                                                                       Groups)
                                                                             Registered




                                                                                                                                                       Forward         Forward         Forward
                                                                                                                         Forward         Filter      (Forward All    (Forward All    (Forward All
                                                                                                                                                       Groups)         Groups)         Groups)



8.11.9 Determination of the member set and untagged set for a VLAN

The VLAN configuration information contained in the Filtering Database for a given VLAN may include a
Static VLAN Registration Entry (8.11.2) and/or a Dynamic VLAN Registration Entry (8.11.5). This infor-
mation defines, for that VLAN:

          a)                                   The member set, consisting of the set of Ports through which members of the VLAN can currently
                                               be reached;
          b)                                   The untagged set, consisting of the set of Ports through which, if frames destined for the VLAN are
                                               to be transmitted, they shall be transmitted without tag headers. For all other Ports (i.e., all Ports that
                                               are not members of the untagged set), if frames destined for the VLAN are to be transmitted, they
                                               shall be transmitted with tag headers.

NOTE 1—As the operation of the ingress rules (8.6) always associates a non-null VLAN ID with an incoming frame, all
frames (including received frames that were priority-tagged and carried the null VLAN ID in their tag header) will be
transmitted with or without a tag header in accordance with the membership of the untagged set for their VID.


For a given VID, the Filtering Database can contain a Static VLAN Registration Entry, a Dynamic VLAN
Registration Entry, both or neither. Table 8-8 combines Static VLAN Registration Entry and Dynamic
VLAN Registration Entry information for a VLAN and Port to give a result member, or not member, for the
Port. The member set for a given VLAN consists of all Ports for which the result is member.



Copyright © 1999 IEEE. All rights reserved.                                                                                                                                                     51
      Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 65 of 212
IEEE
Std 802.1Q-1998                                                       LOCAL AND METROPOLITAN AREA NETWORKS:


                    Table 8-8—Determination of whether a Port is in a VLAN’s member set

                           Static VLAN Registration Entry Control Element for this VID and Port specifies:
  Information
                                               Normal Registration, or no Static VLAN Registration Entry present.
    Filtering



                                               Dynamic VLAN Registration Entry Control Element for this VID and
                 Registration   Registration                             Port specifies:
                    Fixed        Forbidden
                                                                                             No Dynamic VLAN
                                                   Registered         Not Registered
                                                                                          Registration Entry present
  Result




                   Member       Not member          Member             Not member                 Not member




Membership of the untagged set for a given VLAN is derived from Static VLAN Registration Entry infor-
mation contained in the Filtering Database as follows:

     c)         If there is no Static VLAN Registration Entry for the VLAN, then the untagged set is the empty set;
                otherwise,
     d)         The untagged set is equal to the set of Ports for which the Port Map in the Static VLAN Registration
                Entry indicates that frames are to be transmitted untagged.

The untagged set and the member set for a given VLAN are used in determining the operation of the ingress
rules (8.6) and the egress rules (8.8) for that VLAN.

The initial state of the Permanent Database contains a Static VLAN Registration Entry for the VLAN corre-
sponding to the Default PVID (Table 9-2). The Port Map in this entry specifies Registration Fixed and for-
warding untagged for all Ports of the Bridge. This entry may be modified or removed from the Permanent
Database by means of the management operations defined in Clause 12 if the implementation supports these
operations.

NOTE 2—This causes the default tagging state for the PVID to be untagged, and for all other VIDs to be tagged, unless
otherwise configured; however, the management configuration mechanisms allow any VID (including the PVID) to be
specified as VLAN-tagged or untagged on any Port. Under normal circumstances, the appropriate configuration for the
PVID would be untagged on an access Port or a hybrid Port, and VLAN-tagged on a trunk Port (Annex D discusses the
terms access Port, hybrid Port, and trunk Port).


8.11.10 Permanent Database

The Permanent Database provides fixed storage for a number of Static Filtering Entries and Static VLAN
Registration Entries. The Filtering Database shall be initialized with the Filtering Database Entries contained
in this fixed data store.

Entries may be added to and removed from the Permanent Database under explicit management control,
using the management functionality defined in Clause 12. Changes to the contents of Static Filtering Entries
or Static VLAN Registration Entries in the Permanent Database do not affect forwarding and filtering deci-
sions taken by the Forwarding Process or the egress rules until such a time as the Filtering Database is re-ini-
tialized.

NOTE—This aspect of the Permanent Database can be viewed as providing a “boot image” for the Filtering Database,
defining the contents of all initial entries, before any dynamic filtering information is added.




52                                                                            Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 66 of 212
                                                                                                          IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                            Std 802.1Q-1998


8.12 Bridge Protocol Entity and GARP Protocol Entities

The Bridge Protocol Entity operates the Spanning Tree Algorithm and Protocol.

The Bridge Protocol Entities of Bridges attached to a given individual LAN in a Bridged LAN communicate
by exchanging Bridge Protocol Data Units (BPDUs).

Figure 8-6 illustrates the operation of the Bridge Protocol Entity including the reception and transmission of
frames containing BPDUs, the modification of the state information associated with individual Bridge Ports,
and notification of the Filtering Database of changes in active topology.

The GARP Protocol Entities operate the Algorithms and Protocols associated with the GARP Applications
supported by the Bridge, and consist of the set of GARP Participants for those GARP Applications (ISO/IEC
15802-3, Clauses 10 and 12.3).

The GARP Protocol Entities of Bridges attached to a given individual LAN in a Bridged LAN communicate
by exchanging GARP Protocol Data Units (GARP PDUs).

Figure 8-7 illustrates the operation of a GARP Protocol Entity including the reception and transmission of
frames containing GARP PDUs, the use of control information contained in the Filtering Database, and noti-
fication of the Filtering Database of changes in filtering information.


8.13 Bridge Management

Remote management facilities may be provided by the Bridge. Bridge Management is modeled as being per-
formed by means of the Bridge Management Entity. The facilities provided by Bridge Management, and the
operations that support these facilities, are specified in Clause 12.

Bridge Management protocols use the MAC Service provided by the Bridged LAN.


8.14 Addressing

All MAC Entities communicating across a Bridged LAN shall use 48-bit addresses. These may be Univer-
sally Administered Addresses, Locally Administered Addresses, or a combination of both.

8.14.1 End stations

Frames transmitted between end stations using the MAC Service provided by a Bridged LAN carry the
MAC Address of the source and destination end stations in the source and destination address fields of the
frames, respectively. The address, or other means of identification, of a Bridge is not carried in frames trans-
mitted between end stations for the purpose of frame relay in the Bridged LAN.

The broadcast address and other group MAC Addresses apply to the use of the MAC Service provided by a
Bridged LAN as a whole. In the absence of explicit filters configured via management as Static Filtering
Entries, or via GMRP as Group Registration Entries (8.11, Clause 12, and ISO/IEC 15802-3, Clause 10),
frames with such destination addresses are relayed throughout the Bridged LAN.

8.14.2 Bridge Ports

The individual MAC Entity associated with each Bridge Port shall have a separate individual MAC Address.
This address is used for any MAC procedures required by the particular MAC method employed.



Copyright © 1999 IEEE. All rights reserved.                                                                  53
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 67 of 212
IEEE
Std 802.1Q-1998                                                          LOCAL AND METROPOLITAN AREA NETWORKS:


Frames that are received from the LAN to which a Port is attached and that carry a MAC Address for the
Port in the destination address field are submitted to the MAC Service User (LLC) exactly as for an end
station.

8.14.3 Bridge Protocol Entities and GARP Protocol Entities

Bridge Protocol Entities only receive and transmit BPDUs. These are only received and transmitted from
other Bridge Protocol Entities (or where two Bridge Ports are connected to the same LAN, to and from
themselves).

GARP Protocol Entities only receive and transmit GARP PDUs (ISO/IEC 15802-3, 12.11) that are format-
ted according to the requirements of the GARP Applications they support. These are only received and
transmitted from other GARP Protocol Entities.

A Bridge Protocol Entity or a GARP Protocol Entity uses the DL_UNITDATA.request primitive (see ISO/
IEC 8802-2) provided by the individual LLC Entities associated with each active Bridge Port to transmit
BPDUs or GARP PDUs. Each PDU is transmitted on one selected Bridge Port. PDUs are received through
corresponding DL_UNITDATA.indication primitives. The source_address and destination_address parame-
ters of the DL_UNITDATA.request primitive shall both denote the standard LLC address assigned to the
Bridge Spanning Tree Protocol. This identifies the Bridge Protocol Entity and the GARP Protocol Entity
among other users of LLC.

Each DL_UNITDATA.request primitive gives rise to the transmission of an LLC UI command PDU, which
conveys the BPDU or GARP PDU in its information field. The source and destination LLC address fields
are set to the values supplied in the request primitive.

The value assigned to the Bridge Spanning Tree Protocol LLC address is given in Table 8-9.8


                                Table 8-9—Standard LLC address assignment

                                        Assignment                                                  Value

         Bridge spanning tree protocol                                                 01000010

         Code Representation: The least significant bit of the value shown is the right-most. The bits increase
         in significance from right to left. It should be noted that the code representation used here has been
         chosen in order to maintain consistency with the representation used elsewhere in this standard; how-
         ever, it differs from the representation used in ISO/IEC 11802-1: 1997.



ISO/IEC 15802-3 defines a Protocol Identifier field, present in all BPDUs (ISO/IEC 15802-3, Clause 9) and
GARP PDUs (ISO/IEC 15802-3, 12.11), which serves to identify different protocols supported by Bridge
Protocol Entities and GARP Protocol Entities, within the scope of the LLC address assignment. This stan-
dard specifies a single value of the Protocol Identifier, defined in ISO/IEC 15802-3, Clause 9, for use in
BPDUs. This value serves to identify BPDUs exchanged between Bridge Protocol Entities operating the
Spanning Tree Algorithm and Protocol specified in ISO/IEC 15802-3, Clause 8. A second value of this pro-
tocol identifier for use in GARP PDUs is defined in ISO/IEC 15802-3, 12.11. This value serves to identify
GARP PDUs exchanged between GARP Participants operating the GARP protocol specified in ISO/IEC
15802-3, Clause 12. Further values of this field are reserved for future standardization.

8
  ISO/IEC TR 11802-1: 1997, Information technology—Telecommunications and information exchange between systems—Local and
metropolitan area networks—Technical reports and guidelines—Part 1: The structure and coding of Logical Link Control addresses in
Local Area Networks, contains the full list of standard LLC address assignments, and documents the criteria for assignment.




54                                                                                Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 68 of 212
                                                                                                        IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                          Std 802.1Q-1998


A Bridge Protocol Entity or GARP Protocol Entity that receives a BPDU or a GARP PDU with an unknown
Protocol Identifier shall discard that PDU.

A Bridge Protocol Entity that operates the Spanning Tree Algorithm and Protocol specified in ISO/IEC
15802-3, Clause 8, always transmits BPDUs addressed to all other Bridge Protocol Entities attached to the
LAN on which the frame containing the BPDU is transmitted. A group address shall be used in the destina-
tion address field to address this group of Entities. This group address shall be configured in the Permanent
Database (8.14.6) in order to confine BPDUs to the individual LAN on which they are transmitted.

A 48-bit Universal Address, known as the Bridge Group Address, has been assigned for this purpose. Its
value is specified in Table 8-10. Bridges that use 48-bit Universally Administered Addresses shall use this
address in the destination address field of all MAC frames conveying BPDUs.


                                       Table 8-10—Reserved addresses

                            Assignment                                     Value

         Bridge Group Address                          01-80-C2-00-00-00

         IEEE Std 802.3, 1998 Edition, Full Duplex     01-80-C2-00-00-01
         PAUSE operation

         Reserved for future standardization           01-80-C2-00-00-02

         Reserved for future standardization           01-80-C2-00-00-03

         Reserved for future standardization           01-80-C2-00-00-04

         Reserved for future standardization           01-80-C2-00-00-05

         Reserved for future standardization           01-80-C2-00-00-06

         Reserved for future standardization           01-80-C2-00-00-07

         Reserved for future standardization           01-80-C2-00-00-08

         Reserved for future standardization           01-80-C2-00-00-09

         Reserved for future standardization           01-80-C2-00-00-0A

         Reserved for future standardization           01-80-C2-00-00-0B

         Reserved for future standardization           01-80-C2-00-00-0C

         Reserved for future standardization           01-80-C2-00-00-0D

         Reserved for future standardization           01-80-C2-00-00-0E

         Reserved for future standardization           01-80-C2-00-00-0F



A GARP Protocol Entity that

   a)    Operates the GARP protocol specified in ISO/IEC 15802-3, Clause 12; and
   b)    Supports a given GARP Application,

always transmits GARP PDUs addressed to all other GARP Protocol Entities that

   c)    Implement the same GARP Application; and
   d)    Are attached to the LAN on which the frame containing the GARP PDU is transmitted.



Copyright © 1999 IEEE. All rights reserved.                                                               55
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 69 of 212
IEEE
Std 802.1Q-1998                                               LOCAL AND METROPOLITAN AREA NETWORKS:


A group MAC Address, specific to the GARP Application concerned, shall be used as the destination MAC
Address field to address this group of GARP Protocol Entities. A set of 48-bit Universal Addresses, known as
GARP Application addresses, have been assigned for that purpose. The values of the GARP Application
addresses are defined in ISO/IEC 15802-3, Table 12-1. These group MAC Addresses are reserved for assign-
ment to standard protocols, according to the criteria for such assignments (Clause 5.5 of ISO/IEC TR 11802-2).

NOTE—Table 11-1 allocates a group MAC Address for use by the GVRP application; however, the value allocated in
that table is one of the GARP Application addresses reserved by ISO/IEC 15802-3, Table 12-1.


In Bridges that do not support any GARP applications, the set of GARP Application addresses should not be
configured in the Filtering Database (8.11) or the Permanent Database (8.11.10). In Bridges that support one
or more GARP applications, the set of GARP Application addresses should be configured as Static Filtering
Entries in the Filtering Database (8.11.1) and Permanent Database (8.11.10) as follows:


     e)   GARP Application addresses assigned to GARP Applications that are supported by the Bridge
          should be configured in order to confine GARP PDUs for that GARP Application to the individual
          LAN on which they are transmitted;
     f)   GARP Application addresses assigned to GARP Applications that are not supported by the Bridge
          should not be configured in the Filtering Database or Permanent Database.


The source address field of MAC frames conveying BPDUs or GARP PDUs contains the individual MAC
Address for the Bridge Port through which the PDU is transmitted (8.14.2).


8.14.4 Bridge Management Entities


Bridge Management Entities transmit and receive protocol data units using the Service provided by the indi-
vidual LLC Entities associated with each Bridge Port. Each of these in turn uses the MAC Service, which is
provided by the individual MAC Entities associated with that Port and supported by the Bridged LAN as a
whole.


As a user of the MAC Service provided by a Bridged LAN, the Bridge Management Entity may be attached
to any point in the Bridged LAN. Frames addressed to the Bridge Management Entity will be relayed by
Bridges if necessary to reach the LAN to which it is attached.


In order to ensure that received frames are not duplicated, the basic requirement in a single LAN or a
Bridged LAN that a unique address be associated with each point of attachment shall be met.


A Bridge Management Entity for a specific Bridge is addressed by one or more individual MAC Addresses
in conjunction with the higher layer protocol identifier and addressing information. It may share one or more
points of attachment to the Bridged LAN with the Ports of the Bridge with which it is associated. It is recom-
mended that it make use of the MAC Service provided by all the MAC Entities associated with each Bridge
Port, i.e., that it be reachable through each Bridge Port using frames carrying the individual MAC Address of
that Port in the destination address field.


This standard specifies a standard group MAC Address for public use which serves to convey management
requests to the Bridge Management Entities associated with all Bridge Ports attached to a Bridged LAN. A
management request that is conveyed in a MAC frame carrying this address value in the destination address
field will generally elicit multiple responses from a single Bridge. This address is known as the All LANs
Bridge Management Group Address and takes the value specified in Table 8-11.



56                                                                    Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 70 of 212
                                                                                                                IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                  Std 802.1Q-1998


                               Table 8-11—Addressing bridge management

                            Assignment                                            Value

         All LANs Bridge Management Group Address            01-80-C2-00-00-10



8.14.5 Unique identification of a Bridge

A unique 48-bit Universally Administered MAC Address, termed the Bridge Address, shall be assigned to
each Bridge. The Bridge Address may be the individual MAC Address of a Bridge Port, in which case use of
the address of the lowest numbered Bridge Port (Port 1) is recommended.

NOTE—The Spanning Tree Protocol (ISO/IEC 15802-3, Clause 8) requires that a single unique identifier be associated
with each Bridge. That identifier is derived from the Bridge Address as specified in ISO/IEC 15802-3, 8.5.1.3, 8.5.3.7,
and 9.2.5.

8.14.6 Reserved addresses

Frames containing any of the group MAC Addresses specified in Table 8-10 in their destination address field
shall not be relayed by the Bridge. They shall be configured in the Permanent Database. Management shall
not provide the capability to modify or remove these entries from the Permanent or the Filtering Databases.
These group MAC Addresses are reserved for assignment to standard protocols, according to the criteria for
such assignments (Clause 5.5 of ISO/IEC TR 11802-2).

8.14.7 Points of attachment and connectivity for Higher Layer Entities

Higher Layer Entities such as the Bridge Protocol Entity and GARP Protocol Entity (8.12), and Bridge Man-
agement (8.13) are modeled as being connected directly to the Bridged LAN via one or more points of
attachment. From the point of view of their attachment to the Bridged LAN, Higher Layer Entities associ-
ated with a Bridge can be regarded as if they are distinct end stations, directly connected to one or more of
the LAN segments served by the Bridge Ports, in the same way as any other end station is connected to the
Bridged LAN. In practice, the Higher Layer Entities will, in many cases, share the same physical points of
attachment used by the relay function of the Bridge, as stated in 8.14; however, from the point of view of the
transmission and reception of frames by these functions, the behavior is the same as if they were contained
in logically separate end stations with points of attachment “outside” the Port(s) with which they are associ-
ated. Figure 8-9 is functionally equivalent to Figure 8-3, but illustrates this logical separation between the
points of attachment used by the Higher Layer Entities and points of attachment used by the MAC Relay
Entity.

Higher Layer Entities fall into two distinct categories:

   a)    Those entities, such as the Bridge Management Entity, that require only a single point of attachment
         to the Bridged LAN;
   b)    Those entities, such as Bridge Protocol Entities and GARP Participants, that require a point of
         attachment per Port of the Bridge.

The fundamental distinction between these two categories is that for the latter, it is essential for the operation
of the entity concerned that it is able to associate received frames with the LAN segment on which those
frames were originally seen by the Bridge, and that it is able to transmit frames to peer entities that are con-
nected directly to that LAN segment. It is therefore essential that

   c)    It does not receive frames via a point of attachment associated with one Port that have been relayed
         by the Bridge from other Ports; and
   d)    Frames that it transmits via one point of attachment are not relayed by the Bridge to any other Ports.



Copyright © 1999 IEEE. All rights reserved.                                                                        57
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 71 of 212
IEEE
Std 802.1Q-1998                                                   LOCAL AND METROPOLITAN AREA NETWORKS:




                                                Higher Layer Entities
                                   (Bridge Protocol Entity, Bridge Management, etc.)




          LLC Entities                                                                          LLC Entities
          MAC     Service                                                                       MAC     Service
                                                 MAC Relay Entity
                                                   (MAC method
                                               Independent Functions)
          MAC Entity         MAC Entity                                      MAC Entity         MAC Entity
                                                 Internal Internal
                                                 Sublayer Sublayer
                               (MAC method       Service Service        (MAC method
                               Dependent                                Dependent
                               Functions)                               Functions)




 Figure 8-9—Logical separation of points of attachment used by Higher Layer Entities and
                                  the MAC Relay Entity


For this reason, the MAC Addresses used to reach entities of this type are permanently configured in the Fil-
tering Database in order to prevent the Bridge from relaying such frames received via any Port to any other
Port of the Bridge, as defined in 8.14.3 and 8.14.6.

NOTE 1—The MAC Addresses used to address such entities are generally group MAC Addresses.


The MAC Relay Entity forwards a frame received on one Port through the other Port(s) of the Bridge, sub-
ject to the following control information permitting such forwarding to take place:

     e)   The Port state information (8.4) associated with the Port on which the frame was received;
     f)   The information held in the Filtering Database (8.11);
     g)   The Port state information (8.4) associated with the Port(s) on which the frame is potentially to be
          transmitted.

This is illustrated in Figure 8-10, where the control information represented by the Port state and Filtering
Database information is represented as a series of switches (shown in the open, disconnected state) inserted
in the forwarding path provided by the MAC Relay Entity. For the Bridge to forward a given frame between
two Ports, all three switches must be in the closed state. This figure also illustrates that the controls placed in
the forwarding path have no effect upon the ability of a Higher Layer Entity to transmit and receive frames
directly onto a given LAN segment via the point of attachment to that segment (e.g., from entity A to seg-
ment A); they only affect the path taken by any indirect transmission/reception (e.g., from entity A to seg-
ment B).

Figure 8-11 illustrates the state of the forwarding path with respect to frames destined for Higher Layer Enti-
ties that require per-Port points of attachment. The fact that the Filtering Databases in all Bridges are perma-
nently configured to prevent relay of frames addressed to these entities means that they can receive frames
only via their direct points of attachment (i.e., from segment A to entity A, and from segment B to entity B),
regardless of the Port states.



58                                                                         Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 72 of 212
                                                                                                                  IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                    Std 802.1Q-1998




                  Higher Layer Entity A                                        Higher Layer Entity B




                                              Filtering Database Information




                                                   Port state information




                     LAN Segment A                                              LAN Segment B


                 Figure 8-10—Effect of control information on the forwarding path


                   Higher Layer Entity A                                       Higher Layer Entity B




                                              Filtering Database Information




                                                  Port state information




                     LAN Segment A                                              LAN Segment B

                               Figure 8-11—Per-Port points of attachment


Figure 8-12 illustrates the state of the forwarding path with respect to frames destined for a Higher Layer
Entity that requires only a single point of attachment, for the case where the Port states and Filtering Data-
base states permit relay of frames. Frames destined for the Higher Layer Entity that originate on LAN seg-
ment B are relayed by the Bridge, and are both received by the entity and transmitted on LAN segment A.

Figure 8-13 illustrates the state of the forwarding path with respect to frames destined for a Higher Layer
Entity that requires only a single point of attachment, for the case where one of the Port states does not per-
mit relay. Frames destined for the Higher Layer Entity that originate on LAN segment A are received by the
entity; however, frames that originate on LAN segment B are not relayed by the Bridge, and can therefore
only be received by the entity if there is some other forwarding path provided by other components of the
Bridged LAN between segments A and B.



Copyright © 1999 IEEE. All rights reserved.                                                                        59
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 73 of 212
IEEE
Std 802.1Q-1998                                                       LOCAL AND METROPOLITAN AREA NETWORKS:




                   Higher Layer Entity A




                                             Filtering Database Information




                                                  Port state information




                     LAN Segment A                                                LAN Segment B


                      Figure 8-12—Single point of attachment—relay permitted


                    Higher Layer Entity A




                                              Filtering Database Information




                                                  Port state information




                     LAN Segment A                                                 LAN Segment B


                    Figure 8-13—Single point of attachment—relay not permitted


NOTE 2—If the Port state shown in Figure 8-13 occurs as a result of the normal operation of the Spanning Tree (as
opposed to being a result of equipment failure, or administrative control of Port state information), then such a path will
exist, either via another Port of this Bridge (not shown in the diagram) connected to segment A, or via one or more
Bridges providing a path between segments A and B. If there is no active Spanning Tree path from segment B to segment
A, then the Bridged LAN has partitioned into two separate Bridged LANs, one on either side of this Port, and the Higher
Layer Entity shown is only reachable via segment A.

In VLAN-aware Bridges, two more switches appear in the forwarding path, corresponding to the ingress and
egress rules defined in 8.6 and 8.8, as illustrated in Figure 8-14.




60                                                                             Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 74 of 212
                                                                                                                     IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                       Std 802.1Q-1998




                    Higher Layer Entity A                                         Higher Layer Entity B




                                              Filtering Database Information




                                                  Port state information

                                       Ingress/Egress configuration information




                     LAN Segment A                                                 LAN Segment B


             Figure 8-14—Ingress/egress control information in the forwarding path


As with Port state information, the configuration of the ingress and egress rules does not affect the reception
of frames received on the same LAN segment as a Higher Layer Entity’s point of attachment. For example,
the reception of a frame by Higher Layer Entity A that was transmitted on LAN Segment A is unaffected by
the ingress or egress configuration of either Port. However, for Higher Layer Entities that require only a sin-
gle point of attachment, the ingress and egress configuration affects the forwarding path. For example,
frames destined for Higher Layer Entity A that are transmitted on LAN Segment B would be subjected to the
ingress rules that apply to Port B and the egress rules that apply to Port A.

The decision as to whether frames transmitted by Higher Layer Entities are VLAN-tagged or untagged
depends upon the Higher Layer Entity concerned, and the connectivity that it requires

   h)    Spanning Tree BPDUs transmitted by the Bridge Protocol Entity are not forwarded by Bridges, and
         must be visible to all other BPEs attached to the same LAN segment. Such frames shall be transmit-
         ted untagged;

NOTE 3—Any BPDUs or GVRP PDUs that carry a tag header are not recognized as well-formed BPDUs or GVRP
PDUs and are not forwarded by the Bridge.


   i)    The definition of the GVRP application (11.2.3) calls for all GVRP frames to be transmitted
         untagged for similar reasons;
   j)    The definition of the GMRP application (Clause 10) calls for all GMRP frames originating from
         VLAN-aware devices to be transmitted VLAN-tagged, in order for the VID in the tag to be used to
         identify the VLAN context in which the registration applies;
   k)    It may be necessary for PDUs transmitted for Bridge Management (8.13) to be VLAN-tagged in
         order to achieve the necessary connectivity for management in a VLAN Bridged LAN. In order to
         access a Bridge Management entity located in a region of the network that is served only by a given
         set of VLANs, it may be necessary to communicate with that entity using frames VLAN-tagged with
         one of the VIDs concerned, unless one of those VIDs also happens to be the PVID for the Port serv-
         ing the management station.



Copyright © 1999 IEEE. All rights reserved.                                                                           61
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 75 of 212
IEEE
Std 802.1Q-1998                                                 LOCAL AND METROPOLITAN AREA NETWORKS:


9. Tagged frame format

Tagging of frames is performed for the following purposes:

     a)   To allow user_priority information to be added to frames carried on IEEE 802 LAN MAC types that
          have no inherent ability to signal priority information at the MAC protocol level;
     b)   To allow a frame to carry a VID;
     c)   To allow the frame to indicate the format of MAC Address information carried in MAC user data;
     d)   To allow VLANs to be supported across different MAC types.

This clause describes the tag format used for tagging frames, as follows:

     e)   Subclause 9.1 gives an overview of tagging;
     f)   Subclause 9.2 defines the data representations that are used in the descriptions of the tag field for-
          mats;
     g)   Subclause 9.3 describes the structure of the tag header.

Further analysis of the frame formats, the format translations that can occur when frames are tagged or
untagged when relayed between different MAC methods, and a description of the tagging/untagging proce-
dure can be found in Annex C.

The description of the tagged frame structure, both here and in Annex C, is based on two generic frame for-
mats:

     h)   The frame format used in IEEE Std 802.3 MACs, and which is used with minor variations in other
          MACs where the native Link Layer protocol identification mechanism is based on a choice between
          the Type interpretation and Length interpretation of the Length/Type field. The Type interpretation is
          used where a Type value provides the protocol identification; the Length interpretation is used where
          LLC addressing provides the protocol identification. LAN MAC methods that make use of this
          frame format are referred to in this standard as 802.3/Ethernet MAC methods;
     i)   The frame format used in ISO/IEC 8802-5 and FDDI MACs, and used with minor variations in other
          MACs where the native Link Layer protocol identification mechanism is based on LLC addressing,
          and where the frame may also be able to carry source-routing information. LAN MAC methods that
          make use of this frame format are referred to in this standard as Token Ring/FDDI MAC methods.

For MACs other than 802.3, 8802-5, and FDDI, the approach used is to apply these frame formats, with
appropriate modification to the overall frame structure, as appropriate to the MAC concerned. For example:

     j)   MACs such as 8802-4 and 8802-6 that use LLC as the native Link Layer protocol identification
          would adopt format i). If they do not provide native support for source routing, the variant of this
          format that is used in transparent FDDI LANs would be used;
     k)   MACs such as 8802-12 that can support compatibility with 802.3 and 8802-5 MACs would adopt
          either format h) or format i), depending upon which compatibility mode was in operation.


9.1 Overview

Tagging a frame requires

     a)   The addition of a tag header to the frame. This header is inserted immediately following the destina-
          tion MAC Address and source MAC Address (and routing, if present) fields of the frame to be trans-
          mitted;



62                                                                      Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 76 of 212
                                                                                                                      IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                        Std 802.1Q-1998


   b)    If the source and destination MAC methods differ, tagging the frame may involve translation or
         encapsulation of the remainder of the frame, as specified in ISO/IEC 11802-5, IETF RFC 1042, and
         IETF RFC 1390;
   c)    Recomputation of the Frame Check Sequence (FCS).

When relaying a tagged frame between 802.3/Ethernet MACs, a Bridge may adjust the PAD field such that
the minimum size of a transmitted tagged frame is 68 octets (7.2).

The tag header carries the following information:

   d)    The Tag Protocol Identifier (TPID) appropriate to the MAC method concerned, as described in 9.3.1.
         This protocol identifier identifies the frame as a tagged frame, conforming to the tagging format
         described in this standard.
   e)    Tag Control Information (TCI) as described in 9.3.2. The TCI consists of the following elements:
         1) User_priority, as described in 9.3.2.1. This field allows the tagged frame to carry user_priority
              information across Bridged LANs in which individual LAN segments may be unable to signal
              priority information (e.g., 802.3/Ethernet segments).
         2) Canonical Format Indicator (CFI), as described in 9.3.2.2. This field is used
              i) In Token Ring/source-routed FDDI MAC methods, to signal the bit order of address infor-
                   mation carried in the encapsulated frame; and
              ii) In 802.3/Ethernet and transparent FDDI MAC methods, to signal the presence or absence
                   of a RIF field, and, in combination with the Non-canonical Format Indicator (NCFI) car-
                   ried in the RIF, to signal the bit order of address information carried in the encapsulated
                   frame.

NOTE 1—The meaning of Canonical format as applied to MAC Addresses, and the implications of the format of
addresses on the requirements for frame translation, are discussed in Annex F.

         3)    VLAN Identifier (VID), as described in 9.3.2.3. This field uniquely identifies the VLAN to
               which the frame belongs.
   f)    In 802.3/Ethernet and FDDI MAC methods, an Embedded Source-Routing Information Field (E-
         RIF) is included, if required by the state of the CFI flag in the TCI. If present, in addition to provid-
         ing the ability to carry source-routing information, this field includes a further flag, the NCFI, that
         signals the bit order of address information carried in the encapsulated frame. The structure of this
         field, as used in this context, is described in 9.3.3.

NOTE 2—The ability of the tag header to carry embedded source-routing information using 802.3/Ethernet and FDDI
MAC methods does not imply a requirement on the part of a pure 802.3/Ethernet Bridge or a transparent FDDI Bridge to
support source routing. This capability is provided simply to allow traffic that originates in, and is destined for, a source-
routed environment to transit as VLAN-tagged traffic across a non-source-routed environment. “Tunnelling” of source-
routed frames across transparent media in this manner is still required to follow the rules for source routing as defined in
ISO/IEC 15802-3 (see 1.3, 5.4); in particular, Bridges that support only transparent operation are not permitted to for-
ward any frames received that have the RII bit set in the source MAC Address field. Any use of the capability of using
the E-RIF to carry real source-routing information across transparent LANs can therefore only be made by Bridges and/
or end stations that support source routing. Once RIF information has been encapsulated in this way, transparent Bridges
can treat the frames as transparent frames, and forward/filter them accordingly. This standard does not specify any for-
warding decisions based on the E-RIF.

The structure of the tagged frame allows the following types of information to be identified and carried in
tagged frames across all MAC methods:

   g)    Ethernet Type-encoded (E) and LLC-encoded (L) information (see 3.1, 3.2);

NOTE 3—The distinction between E and L is not represented in the tag header itself, but is identifiable by examination
of the data carried in the tagged frame; in 802.3/Ethernet MAC methods, by examining the value in the Length/Type




Copyright © 1999 IEEE. All rights reserved.                                                                               63
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 77 of 212
IEEE
Std 802.1Q-1998                                                 LOCAL AND METROPOLITAN AREA NETWORKS:


field, and in Token Ring/FDDI MAC methods, by the presence/absence of the SNAP-based protocol identifiers used in
the encapsulation formats described in ISO/IEC 11802-5, IETF RFC 1042, and IETF RFC 1390.

     h)   Frames in which any MAC Addresses embedded in the MAC data are carried in Canonical (C) or
          Non-canonical (N) format;
     i)   Source-routed (R) and transparent (T) frames.

NOTE 4—These abbreviations are used here and in Annex C to refer to different types of data frame. For example, a
frame carrying LLC-encoded information, Non-canonical embedded addresses and source-routing information, is abbre-
viated to L-N-R; a frame carrying Ethernet Type-encoded information with Canonical addresses and no source-routing
information would be E-C-T.

Relaying a tagged frame requires

     j)   If the frame formats used on the source and destination MAC methods differ, translation of the tag
          header to the format appropriate for the destination MAC method;
     k)   If the source and destination MAC methods differ, relaying the frame may require translation of the
          remainder of the frame, as defined in ISO/IEC 11802-5, IETF RFC 1042, and IETF RFC 1390;
     l)   Inclusion/adjustment of the PAD field, if necessary, where the destination MAC method is 802.3/
          Ethernet (7.2);
     m)   Re-computation of the Frame Check Sequence (FCS) if necessary.

Untagging a tagged frame requires

     n)   The removal of the tag header, retaining the RIF in the appropriate position in the final untagged
          frame if necessary;
     o)   If the frame formats used on the source and destination MAC methods differ, untagging the frame
          may require translation of the remainder of the frame, as defined in ISO/IEC 11802-5, IETF RFC
          1042, and IETF RFC 1390;
     p)   Adjustment of the PAD field, if necessary, where the destination MAC method is 802.3/Ethernet
          (7.2);
     q)   Re-computation of the Frame Check Sequence (FCS).

The frame translations defined in ISO/IEC 11802-5, IETF RFC 1042, and IETF RFC 1390 are applied, as
necessary, to all frames carrying Ethernet Type-encoded information relayed by VLAN-aware Bridges. Use
of the CFI flag in the tagged frame allows

     r)   The format of embedded MAC Address information to be signalled end-to-end across a VLAN
          without the need for MAC Address format translation by VLAN-aware Bridges while the frame is in
          tagged format, regardless of the MAC methods involved in carrying the tagged frame from source to
          destination;

NOTE 5—In other words, from the point of view of ISO/IEC 11802-5, IETF RFC 1042, and IETF RFC 1390 translation,
the representation of Ethernet Type-encoded information is always as would be expected for the underlying MAC
method, and in tagged frames, the format of embedded address information is always as indicated by the CFI/NCFI.

     s)   Source-routing information to be carried end-to-end across a VLAN, regardless of the MAC meth-
          ods involved in carrying the tagged frame from source to destination.

The primary purpose in allowing the distinction between Canonical and Non-canonical information to be
represented in the tagged frame is to permit such information to be carried across a VLAN without the need
for VLAN-aware Bridges to translate the format of embedded MAC Addresses en route; however, Bridges
that untag frames may still need to take the address format into consideration, and perform the appropriate
translation if necessary, and if the Bridge supports such translation. For example, in order to successfully
untag an L-N-T frame for transmission onto an 802.3/Ethernet segment, it would be necessary to convert any



64                                                                       Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 78 of 212
                                                                                                                IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                  Std 802.1Q-1998


embedded MAC Addresses to Canonical format in order for that frame to be meaningful to the end stations
on that segment.

The ability to support translation of embedded MAC Addresses between Canonical and Non-canonical for-
mats (and vice versa) when transmitting an untagged frame is not required by this standard. In Bridges that
do not support such translation capability on a given outbound Port, frames that may require such translation
before being forwarded as untagged frames on that Port shall be discarded.

NOTE 6—In particular, this means that a Bridge that supports only one MAC type on all Ports is not required to support
MAC Address translation when untagging a frame that originated on a different MAC type.

Tagging of frames occurs when an untagged frame is relayed by a Bridge onto a LAN segment for which
that frame is required by the egress rules (8.8) to be transmitted in tagged format.

Untagging of frames occurs when a tagged frame is relayed by a Bridge onto a LAN segment for which that
frame is required by the egress rules (8.8) to be transmitted in untagged format.


9.2 Transmission and representation of octets

In this clause, octets in a PDU (or a field of a PDU) are numbered starting from 1 and increasing in the order
in which they are put into a MAC Service Data Unit (MSDU).

The bits in an octet are numbered from 1 to 8, where 1 is the least significant bit.

Where consecutive octets are used to represent a binary number, the lower octet number carries the most sig-
nificant value.

Where the value of a field is represented in hexadecimal notation, as a sequence of two-digit hexadecimal
values separated by hyphens (e.g., A1-5B-03), the leftmost hexadecimal value (A1 in this example) appears
in the lowest numbered octet of the field and the rightmost hexadecimal value (03 in this example) appears in
the highest numbered octet of the field.

When the terms set and reset are used in the text to indicate the values of single-bit fields, set is encoded as a
binary 1 and reset as a binary 0 (zero).

When the encoding of a PDU (or a field within a PDU) is represented using a diagram, the following repre-
sentations are used:

   a)    Octets are shown with the lowest numbered octet nearest the top of the page, the octet numbering
         increasing from the top to bottom; or
   b)    Octets are shown with the lowest numbered octet nearest the left of the page, the octet numbering
         increasing from left to right;
   c)    Within an octet, bits are shown with bit 8 to the left and bit 1 to the right.


9.3 Structure of the tag header

The tag header consists of the following components:

   a)    The Tag Protocol Identifier (TPID) as described in 9.3.1;
   b)    The Tag Control Information (TCI) as described in 9.3.2;
   c)    In 802.3/Ethernet and non-Source-Rrouted FDDI frames (i.e., FDDI frames in which the RII bit is
         reset), the E-RIF, if required by the state of the CFI.



Copyright © 1999 IEEE. All rights reserved.                                                                       65
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 79 of 212
IEEE
Std 802.1Q-1998                                                    LOCAL AND METROPOLITAN AREA NETWORKS:


There are three forms of the tag header, depending upon the type of encoding used for the TPID and the
underlying MAC type. The overall structure of the three forms of header is illustrated in Figure 9-1.

          Ethernet-encoded tag header                           SNAP-encoded tag header on 8802-5
                                            Octet                                                    Octet
                                            1                                                        1
            Ethernet-encoded TPID
                                            2                                                        2
                                            3                                                        3
                      TCI                   4                                                        4
                                                                        SNAP-encoded TPID            5
               (Length/Type field)
                                                                                                     6
                                            7                                                        7
           E-RIF (present following the
           Length/Type field only if CFI                                                             8
           set in TCI). 2-30 octets.                                                                 9
                                            N (Max. 36)                            TCI
                                                                                                     10



                                     SNAP-encoded tag header on FDDI
                                                                           Octet
                                                                           1
                                                                           2
                                                                           3
                                                                           4
                                                SNAP-encoded TPID          5
                                                                           6
                                                                           7
                                                                           8
                                                                           9
                                                          TCI
                                                                           10
                                           E-RIF (present only if CFI      11
                                           set in TCI and RII reset).
                                           2-30 octets.
                                                                           N (Max. 40)

                                      Figure 9-1—Tag header formats



The Ethernet-encoded form of the tag header is used where the tagged frame is to be transmitted using
802.3/Ethernet MAC methods.

The two SNAP-encoded forms of the tag header are used where the tagged frame is to be transmitted on
Token Ring and FDDI MAC methods:

     d)   On 8802-5 MACs, any RIF information, if present, appears in the normal position in the frame, i.e.,
          directly following the destination MAC Address field, and is not part on the tag header.
     e)   On FDDI MACs, RIF information, if present, may be carried either in the normal position in the
          frame (i.e., directly following the destination MAC Address field), or within the E-RIF field in the
          tag header.

NOTE—The SNAP-encoded frame format on FDDI allows FDDI LANs to be operated in transparent mode and/or in
source routing mode.

9.3.1 Tag Protocol Identifier (TPID) format

The structure of the TPID field takes two forms, depending upon whether the field is Ethernet encoded
(9.3.1.1) or SNAP encoded (9.3.1.2). The TPID carries an Ethernet Type value (802.1QTagType), which
identifies the frame as a tagged frame. The value of 802.1QTagType is defined in Table 9-1.



66                                                                          Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 80 of 212
                                                                                                        IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                          Std 802.1Q-1998


                                 Table 9-1—802.1Q Ethernet Type allocations

                                                   Name                        Value

                             802.1Q Tag Protocol Type (802.1QTagType)          81-00



9.3.1.1 Ethernet-encoded TPID

The Ethernet-encoded TPID (ETPID) field is two octets in length. The ETPID carries the value of the
802.1QTagType, as defined in Table 9-1.

Figure 9-2 illustrates the structure of the ETPID.
                                                                           Octet
                                                                           1
                                                       802.1QTagType
                                                                           2

                                  Figure 9-2—Ethernet-encoded TPID format


9.3.1.2 SNAP-encoded TPID

The SNAP-encoded TPID (STPID) is eight octets in length, encoded in SNAP format, as follows:

   a)    Octets numbered 1 through 3 carry the standard SNAP header, consisting of the hexadecimal value
         AA-AA-03;
   b)    Octets numbered 4 through 6 carry the SNAP PID, consisting of the hexadecimal value 00-00-00;
   c)    Octets 7 and 8 carry the 802.1QTagType, as defined in Table 9-1.

Figure 9-3 illustrates the structure of the STPID.
                                                                           Octet
                                                                           1
                                                  SNAP header (AA-AA-03)   2
                                                                           3
                                                                           4
                                                  SNAP PID (00-00-00)      5
                                                                           6
                                                  802.1QTagType            7
                                                                           8

                                      Figure 9-3—SNAP-encoded TPID format


9.3.2 Tag Control Information (TCI) format

The TCI field is two octets in length, and contains user_priority, CFI and VID (VLAN Identifier) fields. Fig-
ure 9-4 illustrates the structure of the TCI field.

            Octets:    1                                       2
                                        CFI




                       user_priority                               VID

               Bits:    8         6     5     4            1   8                        1
                              Figure 9-4—Tag Control Information (TCI) format




Copyright © 1999 IEEE. All rights reserved.                                                               67
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 81 of 212
IEEE
Std 802.1Q-1998                                                   LOCAL AND METROPOLITAN AREA NETWORKS:


9.3.2.1 user_priority

The user_priority field is three bits in length, interpreted as a binary number. The user_priority is therefore
capable of representing eight priority levels, 0 through 7. The use and interpretation of this field is defined in
ISO/IEC 15802-3.

9.3.2.2 CFI format

The Canonical Format Indicator (CFI) is a single bit flag value. CFI reset indicates that all MAC Address
information that may be present in the MAC data carried by the frame is in Canonical format.

The meaning of the CFI when set depends upon the variant of the tag header in which it appears.

     a)   In a SNAP-encoded tag header transmitted using 8802-5 MAC methods, CFI has the following
          meanings:
          1) When set, indicates that all MAC Address information that may be present in the MAC data
                carried by the frame is in Non-canonical format (N);
          2) When reset, indicates that all MAC Address information that may be present in the MAC data
                carried by the frame is in Canonical format (C).
     b)   In an Ethernet-encoded tag header, transmitted using 802.3/Ethernet MAC methods, CFI has the fol-
          lowing meanings:
          1) When set, indicates that the E-RIF field is present in the tag header, and that the NCFI bit in the
                RIF determines whether MAC Address information that may be present in the MAC data car-
                ried by the frame is in Canonical (C) or Non-canonical (N) format;
          2) When reset, indicates that the E-RIF field is not present in the tag header, and that all MAC
                Address information that may be present in the MAC data carried by the frame is in Canonical
                format (C).
     c)   In a SNAP-encoded tag header transmitted using FDDI MAC methods, CFI has the following mean-
          ings:
          1) When the frame takes the source-routed form (i.e., the RII bit is set in the frame’s source MAC
                Address field and a RIF follows the source MAC Address), the interpretation of the CFI bit is
                as defined in a) for SNAP-encoded tag headers transmitted using 8802-5 MAC methods. The E-
                RIF field is not present in this form;
          2) When the frame takes the transparent form (i.e., the RII bit is reset in the frame’s source MAC
                Address field and there is no RIF following the source MAC Address), the interpretation of the
                CFI bit and the presence or absence of the E-RIF is as defined in b) for Ethernet-encoded tag
                headers transmitted using 802.3/Ethernet MAC methods.

NOTE 1—The decision as to whether the source-routed form or the transparent form is used on FDDI is a local matter,
and depends upon local knowledge in a Bridge or end station as to whether the FDDI LAN is capable of supporting
source-routed traffic. The transparent form allows source-routing information to be transparently “tunneled” across
LANs that do not support source routing; i.e., LANs where there may be intermediate transparent Bridges in the trans-
mission path that would discard source-routed frames.
NOTE 2—In order to correctly relay frames between differing media types, the MAC Relay function of the Bridge needs
to know the MAC type associated with each port. The means by which this information is provided to the MAC Relay
function is a local matter.

9.3.2.3 VID format

The twelve-bit VLAN Identifier (VID) field uniquely identify the VLAN to which the frame belongs. The
VID is encoded as an unsigned binary number. Table 9-2 identifies values of the VID field that have specific
meanings or uses; the remaining values of VID are available for general use as VLAN identifiers.

A priority-tagged frame is a tagged frame whose tag header contains a VID value equal to the null VLAN
ID.



68                                                                         Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 82 of 212
                                                                                                                  IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                    Std 802.1Q-1998


NOTE 1—The specification of the ingress and egress rules for VLAN-Aware Bridges (8.6, 8.8) is such that a Bridge
does not propagate priority-tagged frames; a received priority-tagged frame will acquire a VLAN classification on
ingress, and will therefore either be forwarded as an untagged frame, or as a tagged frame tagged with that VLAN clas-
sification, depending upon the egress configuration for that VLAN. priority-tagged frames are therefore only ever gener-
ated by end stations.

A VLAN-tagged frame is a tagged frame whose tag header contains a VID value other than the null VLAN
ID.


                                       Table 9-2—Reserved VID values

            VID value
                                                              Meaning/Use
          (hexadecimal)

         0                   The null VLAN ID. Indicates that the tag header contains only user_priority infor-
                             mation; no VLAN identifier is present in the frame. This VID value shall not be
                             configured as a PVID, configured in any Filtering Database entry, or used in any
                             Management operation.

         1                   The default PVID value used for classifying frames on ingress through a Bridge
                             Port. The PVID value can be changed by management on a per-Port basis.

         FFF                 Reserved for implementation use. This VID value shall not be configured as a
                             PVID, configured in any Filtering Database entry, used in any Management oper-
                             ation, or transmitted in a tag header.



A Bridge may implement the ability to support less than the full range of VID values; i.e., for a given imple-
mentation, an upper limit, N, is defined for the VID values supported, where N is less than or equal to 4094.
All implementations shall support the use of all VID values in the range 0 through their defined maximum
VID, N.

NOTE 2—There is a distinction made here between the range of VID values (0 through N) that an implementation can
support as identifiers for its active VLANs, and the maximum number of active VLANs (V) that it is able to support at
any one time. An implementation that supports a maximum of, say, only 16 active VLANs (V=16) can support VIDs for
those VLANs that are chosen from anywhere in the full VID number space (i.e., support N=4094), or from a subset of
that number space (i.e., support N<4094). Therefore N is always greater than or equal to V.

9.3.3 Embedded RIF format

The E-RIF that can appear in Ethernet-encoded tag headers, and in the transparent form of SNAP-encoded
tag headers on FDDI, is a modification of the RIF as defined in ISO/IEC 15802-3, C.3.3.2. When present, it
immediately follows the Length/Type field in the 802.3/Ethernet tagged frame, or immediately follows the
TCI field in an FDDI frame. It consists of two components:

   a)    A two-octet Route Control Field (RC);
   b)    Zero or more octets of Route Descriptors (up to a maximum of 28 octets), as defined by RC.

The structure and semantics associated with the Route Descriptors are as defined in ISO/IEC 15802-3,
C.3.3.2.

Figure 9-5 illustrates the format of the RC component, as used in the E-RIF. The fields of the RC, and their
usage, are defined in the following subclauses.



Copyright © 1999 IEEE. All rights reserved.                                                                         69
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 83 of 212
IEEE
Std 802.1Q-1998                                                      LOCAL AND METROPOLITAN AREA NETWORKS:




             Octets:   1                                       2




                                                                                                  NCFI
                           RT   (X)          LTH               D                 LF

             Bits:     8         6    5                   1    8    7                        2     1

                                Figure 9-5—E-RIF Route Control (RC) field


Note that the definition of the E-RIF and its use within tag headers does not affect the definition of the RIF
used in untagged frames in a source routing environment.

NOTE—The use of E-RIF fields in 802.3/Ethernet and FDDI frames is further discussed in 9.3.3.6.

9.3.3.1 Definition of the Routing Type (RT) field in the E-RIF

The definition of this field is as defined in ISO/IEC 15802-3, C.3.3.2, with the addition that an RT value of
01X indicates a transparent frame. The value of the rightmost bit, X, is ignored; i.e., it is the binary value 01
in bits 8 and 7 that is used to signal a transparent frame.

NOTE 1—In effect, the RT bits in the E-RIF encode the state of the RII bit that would appear in an equivalent frame in a
source-routed environment. RT values 01X encode RII reset; RT values 00X or 1XX encode RII set.

The transparent frame value indicates that, with the exception of the NCFI (9.3.3.5), the remainder of the E-
RIF shall be discarded if the frame is forwarded using 8802-5 MAC methods. An E-RIF containing an RT
value indicating a transparent frame contains no route descriptors, and is therefore exactly 2 octets in length
(however, the value of the LTH field is set to zero in this case; see 9.3.3.2).

The least significant bit of the RT field, marked (X) is reserved, as defined in ISO/IEC 15802-3, C.3.3.2.

The following rules ensure that the interpretation and use of the RT field by VLAN-aware devices is unam-
biguous, and does not conflict with use by non-VLAN-aware devices:

     a)   Where an untagged, source-routed frame is received from a Token Ring/FDDI LAN and is relayed
          as a tagged frame either on 802.3/Ethernet or on Token Ring/FDDI, if the received value of the RT
          field was 0XX, then the value of the RT field in the E-RIF or RIF in the tagged frame shall be trans-
          mitted as 000 (i.e., any 01X is converted to 000);
     b)   Where an untagged, transparent frame is received from a Token Ring LAN and is relayed as a tagged
          frame either on 802.3/Ethernet or on FDDI, then the tag header will carry an E-RIF in which the
          value of the RT field shall be 010;
     c)   Where a VLAN-aware end station on Token Ring/FDDI generates source-routed, tagged frames in
          the source-routed form (i.e., where the RIF appears in the normal position for a source-routed frame
          and there is no E-RIF in the tag header), then it shall not transmit RT values of 010 or 011 in the RIF;
     d)   Where a VLAN-aware end station on 802.3/Ethernet or FDDI generates source-routed, tagged
          frames in the transparent form (i.e., where there is source-routing information present that is carried
          in the E-RIF in the tag header, but there is no RIF in the normal position for a source-routed frame)
          then it shall not use RT values of 010 or 011 in the E-RIF;

NOTE 2—In other words, when source-routed frames are tunnelled across a transparent environment, the state of the RT
bits signal that the E-RIF carries real source-routing information. An equivalent frame generated in a source-routed envi-
ronment would have RII set, and the source-routing information would appear as a RIF in the normal position.

     e)   “X” in these rules is taken to mean “Ignored upon receipt, transmitted as zero.”



70                                                                            Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 84 of 212
                                                                                                                 IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                   Std 802.1Q-1998


NOTE 3—The use of an RT value of 01X to indicate a transparent frame applies only to RT values carried in the E-RIF;
values of 01X appearing in the RIF of a normal source-routed frame (whether tagged or untagged) are never interpreted
in this way.
NOTE 4—In addition to its use as a means of tunnelling source-routed frames across transparent LANs, the above rules
for the use of RT values in the E-RIF also provide the possibility of stations attached to transparent LANs using source
routing to communicate with stations attached to source-routed LANs. In particular, bullet d) states the rule that makes
such communication possible.

9.3.3.2 Definition of the Length (LTH) field in the E-RIF

This field is as defined in ISO/IEC 15802-3, C.3.3.2, with the exception that if the value of the RT field in
the E-RIF is 01X, indicating a transparent frame, then the LTH field shall carry a value of 0.

NOTE—The use of a zero length in conjunction with the transparent RT indicator ensures that there is no possibility of
such frames being misinterpreted as valid Specifically Routed frames by devices that support source routing.

9.3.3.3 Definition of the Direction Bit (D) field in the E-RIF

This field is as defined in ISO/IEC 15802-3, C.3.3.2.

9.3.3.4 Definition of the Largest Frame (LF) field in the E-RIF

This field is as defined in ISO/IEC 15802-3, C.3.3.2, and is used accordingly for all tagged frames transmit-
ted using 802.3/Ethernet or FDDI MAC methods that carry an E-RIF, whether source-routed or transparent.
For frames transmitted using 802.3/Ethernet MAC methods, the value of this field shall indicate a largest
frame size of 1470 octets or less.

9.3.3.5 Definition of the NCFI field in the E-RIF

The Non-canonical Format Indicator field of the E-RIF has the following meanings:

   a)    When reset, indicates that all MAC Address information that may be present in the MAC data car-
         ried by the frame is in Non-canonical format (N);
   b)    When set, indicates that all MAC Address information that may be present in the MAC data carried
         by the frame is in Canonical format (C).

In source-routed frames on Token Ring/FDDI MAC methods, this bit in the RIF is reserved, and its value is
preserved across Bridges; its value is normally reset.

Where a source-routed frame is received from a Token Ring/FDDI LAN and relayed as a tagged frame con-
taining an E-RIF on 802.3/Ethernet or FDDI (i.e., where RIF information carried in the normal position for a
source-routed frame is embedded in an E-RIF), the received value of this field is replaced by the appropriate
N or C value.

Where a tagged frame containing an E-RIF is relayed from an 802.3/Ethernet or FDDI LAN onto a Token
Ring or FDDI LAN as a source-routed frame (i.e., when the RIF information carried in the E-RIF is restored
to its normal position in the frame), this bit in the RIF is reset in the frame transmitted onto the destination
LAN.

9.3.3.6 E-RIF usage in tagged frames on 802.3/Ethernet and FDDI

There are three cases where a tagged frame will carry an E-RIF:

   a)    It is a transparent frame that carries E-N or L-N information;
   b)    It is a source-routed frame that carries E-N or L-N information;



Copyright © 1999 IEEE. All rights reserved.                                                                         71
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 85 of 212
IEEE
Std 802.1Q-1998                                                  LOCAL AND METROPOLITAN AREA NETWORKS:


     c)   It is a source-routed frame that carries L-C information.


Case a) occurs if


     d)   An untagged frame containing E-N or L-N data, and with no RIF (RII reset), is received from an
          8802-5 LAN and is transmitted as a VLAN-tagged frame on 802.3/Ethernet or FDDI; or
     e)   A tagged frame with CFI set, and with no RIF (RII reset), is received from an 8802-5 LAN and is
          transmitted as a VLAN-tagged frame on 802.3/Ethernet or FDDI.


Case b) occurs if


     f)   An untagged frame containing E-N or L-N data, and with a RIF (RII set), is received from a Token
          Ring/FDDI LAN and is transmitted as a VLAN-tagged frame on 802.3/Ethernet, or on an FDDI
          LAN that does not support source routing; or
     g)   A tagged frame with CFI set, and with a RIF (RII set), is received from a Token Ring/FDDI LAN
          and is transmitted as a VLAN-tagged frame on 802.3/Ethernet, or on an FDDI LAN that does not
          support source routing.


Case c) occurs if


     h)   An untagged frame containing L-C data, and with a RIF (RII set), is received from a Token Ring/
          FDDI LAN and is transmitted as a VLAN-tagged frame on 802.3/Ethernet, or on an FDDI LAN that
          does not support source routing; or
     i)   A tagged frame with CFI reset, and with a RIF (RII set), is received from a Token Ring/FDDI LAN
          and is transmitted as a VLAN-tagged frame on 802.3/Ethernet, or on an FDDI LAN that does not
          support source routing.


The other possible frame representations on Token Ring/FDDI, namely, transparent frames carrying either
L-C or E-C information, are represented on 802.3/Ethernet media as VLAN-tagged frames with CFI reset
(i.e., the RIF is not present).


In case a), the RIF is created from scratch as part of the frame translation. The RIF in this case consists of
only 2 octets, with field values as follows:


     j)   RT is set to the binary value 010, to indicate a transparent frame;
     k)   LTH is set to 0;
     l)   D and LF fields are set to 0;
     m)   NCFI is reset to indicate that the format is Non-canonical.


In cases b) and c), the RIF contained in the frame to be translated is used unmodified, with the two excep-
tions that


     n)   Received RT values of 0XX are translated to 000 in the RT field of the E-RIF;
     o)   The NCFI field is set appropriately to indicate the format (Canonical or Non-canonical) of the data
          carried in the frame.



72                                                                       Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 86 of 212
                                                                                                               IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                 Std 802.1Q-1998


10. Use of GMRP in VLANs

The GARP Multicast Registration Protocol, GMRP, defined in Clause 10 of ISO/IEC 15802-3, allows the
declaration and dissemination of Group membership information, in order to permit GMRP-aware Bridges
to filter frames destined for group MAC Addresses on Ports through which potential recipients of such
frames cannot be reached. The specification in ISO/IEC 15802-3 calls for the propagation of GMRP regis-
trations only in the GARP Information Propagation (GIP) Context known as the Base Spanning Tree Context
(ISO/IEC 15802-3, Clauses 10 and 12.3.4); i.e., propagation of GMRP information occurs among the set of
Ports of a Bridge that are part of the active topology (ISO/IEC 15802-3, 7.4) of the Spanning Tree resulting
from operation of the Spanning Tree Algorithm and Protocol defined in ISO/IEC 15802-3, Clause 8. This
GIP Context is identified by a GIP Context Identifier of 0.

In Bridged LAN environments that support the definition and management of VLANs in accordance with
this standard, the operation of GMRP as specified in ISO/IEC 15802-3 is extended to permit GMRP to oper-
ate in multiple GIP contexts, defined by the set of VLANs that are active in the Bridged LAN; these are
known as VLAN Contexts.

The use of GMRP in a VLAN Context allows GMRP registrations to be made that are specific to that
VLAN; i.e., it allows the Group filtering behavior for one VLAN to be independent of the Group filtering
behavior for other VLANs. The following subclauses define the extensions to the definition of GMRP that
permit its use in VLAN contexts.

With the exception of the extensions defined in this standard, the operation of GMRP and the conformance
requirements associated with GMRP are as defined in ISO/IEC 15802-3.


10.1 Definition of a VLAN Context

The GIP Context Identifier used to identify a VLAN Context shall be equal to the VID used to identify the
corresponding VLAN.

The set of Ports of a Bridge defined to be part of the active topology for a given VLAN Context shall be
equal to the set of Ports of a Bridge for which the following are true:

   a)    The Port is a member of the Member set (8.11.9) for that VLAN; and
   b)    The Port is one of the Ports of the Bridge that are part of the active topology for the spanning tree
         that supports that VLAN.

NOTE—For the purposes of this standard, a single spanning tree is used to support all VLANs; however, the above defi-
nition has been deliberately worded so as not to preclude its use in a context where a mapping exists between M
instances of spanning tree and N VLANs.


10.2 GMRP Participants and GIP Contexts

For each Port of the Bridge, a distinct instance of the GMRP Participant can exist for each VLAN Context
supported by the Bridge. Each GMRP Participant maintains its own set of GARP Applicant and Registrar
state machines, and its own Leave All state machine. There is no GMRP Participant associated with the Base
Spanning Tree Context.

A given GARP Participant, operating in a given GIP Context, manipulates only the Port Filtering Mode and
Group Registration Entry information for the context concerned. In the case of Group Registration Entries,
the GIP Context Identifier value corresponds to the value of the VID field of the entry.



Copyright © 1999 IEEE. All rights reserved.                                                                      73
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 87 of 212
IEEE
Std 802.1Q-1998                                                  LOCAL AND METROPOLITAN AREA NETWORKS:


10.3 Context identification in GMRP PDUs

Implementations of GMRP conformant to the specification of GMRP in ISO/IEC 15802-3 exchange PDUs
in the Base Spanning Tree Context; such PDUs are transmitted and received by GMRP Participants as
untagged frames.

Implementations of GMRP in VLAN Bridges apply the same ingress rules (8.6) to received GMRP PDUs
that are defined for the reception Port. Therefore

     a)   GMRP frames with no VLAN classification (i.e., untagged or priority-tagged GMRP frames) are
          discarded if the Acceptable Frame Types parameter (8.4.3) for the Port is set to Admit Only VLAN-
          tagged frames. Otherwise, they are classified according to the PVID for the Port;
     b)   VLAN-tagged GMRP frames are classified according to the VID carried in the tag header;
     c)   If Ingress Filtering (8.4.5) is enabled, and if the Port is not in the Member set (8.11.9) for the GMRP
          frame’s VLAN classification, then the frame is discarded.

The VLAN classification thus associated with received GMRP PDUs establishes the VLAN Context for the
received PDU, and identifies the GARP Participant instance to which the PDU is directed.

GMRP PDUs transmitted by GMRP Participants are VLAN classified according to the VLAN Context asso-
ciated with that Participant. GMRP Participants in VLAN Bridges apply the same egress rules that are
defined for the transmission Port (8.8). Therefore

     d)   GMRP PDUs are transmitted through a given Port only if the value of the Member Set for the Port
          for the VLAN concerned indicates that the VLAN is registered on that Port;
     e)   GMRP PDUs are transmitted as VLAN-tagged frames or as untagged frames in accordance with the
          state of the Untagged Set (8.11.9) for that Port for the VLAN concerned. Where VLAN-tagged
          frames are transmitted, the VID field of the tag header carries the VLAN Context Identifier value.


10.4 Default Group filtering behavior and GMRP propagation

The propagation of GMRP registrations within a VLAN context has implications with respect to the choice
of default Group filtering behavior within a Bridged LAN. As GMRP frames are transmitted only on out-
bound Ports that are in the Member set (8.11.9) for the VLAN concerned, propagation of Group registra-
tions by a given Bridge occurs only towards regions of the Bridged LAN where that VLAN has been
(statically or dynamically) registered. This is illustrated in Figure 10-1; dotted lines in the diagram show
those regions of the LAN where propagation of registrations for Group M in VLAN V does not occur. Con-
sequently, the Filtering Databases of the lower two Bridges will not contain any Dynamic Group Registra-
tion Entry for Group M in VLAN V.

The action of these two Bridges on receipt of frames, on either of their lower Ports, destined for Group M
and VLAN V, will depend upon the Default Group Filtering Behavior adopted by their upper Ports, which
are the Ports that are in the Member set for VLAN V. If the Default Group Filtering Behavior is either For-
ward All Groups or Forward Unregistered Groups, then these Bridges will forward the frames. If the Default
Group Filtering Behavior is Filter Unregistered Groups, then these Bridges will filter the frames. In the sce-
nario shown, the choice of Default Group Filtering Behavior is therefore crucial with respect to whether or
not end station S, or any other station that is “outside” the VLAN, is able to send frames to members of the
Group. The choice between Filter Unregistered Groups and the other default behaviors therefore has the
effect of defining VLANs that are closed to external unregistered traffic (Filter Unregistered Groups) or open
to external unregistered traffic (Either of the other default behaviors).



74                                                                       Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 88 of 212
                                                                                                           IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                             Std 802.1Q-1998



    LAN A

                V                    V                       V                  V
                                                                                                    M
              Filtering              Filtering              Filtering         Filtering
              Database               Database               Database          Database
          V            V                                V          V

                        LAN B                 LAN C                                     LAN D

         M                                                              M
                                         V                                          V
                                    Filtering                                   Filtering
                                    Database                                    Database




                                S


    Filtering
    Database        Bridge


   M                Applicant station that is a member of Group M in VLAN Context V

                    Applicant station that is not a member of Group M

    S               End station transmitting frames to Group M on VLAN V

                    Regions of the LAN where registrations for Group M in VLAN Context V are not propagated

                    Figure 10-1—Example of GMRP propagation in a VLAN context




Copyright © 1999 IEEE. All rights reserved.                                                                 75
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 89 of 212
IEEE
Std 802.1Q-1998                                                 LOCAL AND METROPOLITAN AREA NETWORKS:


11. VLAN topology management

The egress rules (8.8) defined for the Forwarding Process in VLAN Bridges rely on the existence of config-
uration information for each VLAN that defines the set of Ports of the Bridge through which one or more
members are reachable. This set of Ports is known as the Member Set (8.11.9), and its membership is deter-
mined by the presence or absence of configuration information in the Filtering Database, in the form of
Static and Dynamic VLAN Registration Entries (8.11.2, 8.11.5).

Reliable operation of the VLAN infrastructure requires VLAN membership information held in the Filtering
Database to be maintained in a consistent manner across all VLAN-aware Bridges in the Bridged LAN, in
order to ensure that frames destined for end station(s) on a given VLAN can be correctly delivered, regard-
less of where in the Bridged LAN the frame is generated. Maintenance of this information by end stations
that are sources of VLAN-tagged frames can allow such stations to suppress transmission of such frames if
no members exist for the VLAN concerned.

This standard defines the following mechanisms that allow VLAN membership information to be config-
ured:

     a)   Dynamic configuration and distribution of VLAN membership information by means of the GARP
          VLAN Registration Protocol (GVRP), as described in 11.2;
     b)   Static configuration of VLAN membership information via Management mechanisms, as described
          in Clause 12, which allow configuration of Static VLAN Registration Entries.

These mechanisms provide for the configuration of VLAN membership information as a result of

     c)   Dynamic registration actions taken by end stations or Bridges in the bridged LAN;
     d)   Administrative actions.


11.1 Static and dynamic VLAN configuration

The combined functionality provided by the ability to configure Static VLAN Registration Entries in the Fil-
tering Database, coupled with the ability of GVRP to dynamically create and update Dynamic VLAN Regis-
tration Entries, offers the following possibilities with respect to how VLANs are configured on a given Port:

     a)   Static configuration only. The management facilities described in Clause 12 are used to establish
          precisely which VLANs have this Port in their Member set, and the GVRP management controls are
          used to disable the operation of the GVRP protocol on that Port. Hence, any use of GVRP by devices
          reachable via that Port is ignored, and the Member set for all VLANs can therefore only be deter-
          mined by means of static entries in the Filtering Database.
     b)   Dynamic configuration only. The operation of GVRP is relied upon to establish Dynamic VLAN
          Registration Entries that will dynamically reflect which VLANs are registered on the Port, their con-
          tents changing as the configuration of the network changes. The GVRP management controls are set
          to enable the operation of the GVRP protocol on that Port.
     c)   Combined static and dynamic configuration. The static configuration mechanisms are used in order
          to configure some VLAN membership information; for other VLANs, GVRP is relied upon to estab-
          lish the configuration. The GVRP management controls are set to enable the operation of the GVRP
          protocol on that Port.

All of the above approaches are supported by the mechanisms defined in this standard, and each approach is
applicable in different circumstances. For example:

     d)   Use of static configuration may be appropriate on Ports where the configuration of the attached
          devices is fixed, or where the network administrator wishes to establish an administrative boundary



76                                                                     Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 90 of 212
                                                                                                             IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                               Std 802.1Q-1998


         outside of which any GVRP registration information is to be ignored. For example, it might be desir-
         able for all Ports serving end user devices to be statically configured in order to ensure that particular
         end users have access only to particular VLANs.
   e)    Use of dynamic configuration may be appropriate on Ports where the VLAN configuration is inher-
         ently dynamic; where users of particular VLANs can connect to the network via different Ports on
         an ad hoc basis, or where it is desirable to allow dynamic reconfiguration in the face of Spanning
         Tree topology changes. In particular, if the “core” of the Virtual Bridged LAN contains redundant
         paths that are pruned by the operation of Spanning Tree, then it is desirable for Bridge Ports that
         form the core network to be dynamically configured.
   f)    Use of both static and dynamic configuration may be appropriate on Ports where it is desirable to
         place restrictions on the configuration of some VLANs, while maintaining the flexibility of dynamic
         registration for others. For example, on Ports serving mobile end user devices, this would maintain
         the benefits of dynamic VLAN registration from the point of view of traffic reduction, while still
         allowing administrative control over access to some VLANs via that Port.


11.2 GARP VLAN Registration Protocol

The GARP VLAN Registration Protocol (GVRP) defines a GARP Application that provides the VLAN reg-
istration service defined in 11.2.2. GVRP makes use of GARP Information Declaration (GID) and GARP
Information Propagation (GIP), which provide the common state machine descriptions and the common
information propagation mechanisms defined for use in GARP-based applications. The GARP architecture,
GID, and GIP are defined in ISO/IEC 15802-3, Clause 12.

GVRP provides a mechanism for dynamic maintenance of the contents of Dynamic VLAN Registration
Entries for each VLAN, and for propagating the information they contain to other Bridges. This information
allows GVRP-aware devices to dynamically establish and update their knowledge of the set of VLANs that
currently have active members, and through which Ports those members can be reached.

11.2.1 GVRP overview

The operation of GVRP is closely similar to the operation of GMRP (ISO/IEC 15802-3, Clause 10), which is
used for registering Group membership information. The primary differences are as follows:

   a)    The attribute values carried by the protocol are 12-bit VID values, rather than 48-bit MAC
         Addresses and Group service requirement information;
   b)    The act of registering/deregistering a VID affects the contents of Dynamic VLAN Registration
         Entries (8.11.5), rather than the contents of Group Registration Entries (8.11.4).

GVRP allows both end stations and Bridges in a Bridged LAN to issue and revoke declarations relating to
membership of VLANs. The effect of issuing such a declaration is that each GVRP Participant that receives
the declaration will create or update a Dynamic VLAN Registration Entry in the Filtering Database to indi-
cate that VLAN is registered on the reception Port. Subsequently, if all Participants on a segment that had an
interest in a given VID revoke their declarations, the Port attached to that segment is set to Unregistered in
the Dynamic VLAN Registration Entry for that VLAN by each GVRP Participant attached to that segment.

Figure 11-1 illustrates the architecture of GVRP in the case of a two-Port Bridge and an end station.

As shown in the diagram, the GVRP Participant consists of the following components:

   c)    The GVRP Application, described in 11.2.3;
   d)    GARP Information Propagation (GIP), described in ISO/IEC 15802-3, Clause 12;
   e)    GARP Information Declaration, described in ISO/IEC 15802-3, Clause 12.



Copyright © 1999 IEEE. All rights reserved.                                                                    77
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 91 of 212
IEEE
Std 802.1Q-1998                                                      LOCAL AND METROPOLITAN AREA NETWORKS:




          GVRP Participant                        GVRP Participant                     GVRP Participant

               GVRP                                    GVRP                                  GVRP
             Application                             Application                           Application
                                     GIP
                   GID                                    GID                                     GID




          LLC                                                     LLC                                   Filtering
                                                                                                        Database


                                   Filtering
                                   Database
                                                                                                  LLC
                               MAC Relay Entity


        Frame          Frame                       Frame         Frame                 Frame          Frame
       Reception    Transmission                  Reception   Transmission            Reception    Transmission




                                      Figure 11-1—Operation of GVRP


11.2.1.1 Behavior of end stations

VLAN-aware end stations participate in GVRP protocol activity, as appropriate for the set of VLANs of
which they are currently members. GVRP provides a way for such an end station to ensure that the VLAN(s)
of which it is a member are registered for each Port on any LAN segment to which the end station is
attached. GVRP also provides for that VID information to be propagated across the Spanning Tree to other
VLAN-aware devices, as described in 11.2.1.2.

Incoming VLAN membership information (from all other devices on the same LAN segment) allows such
end stations to “source prune” (i.e., discard at source; see ISO/IEC 15802-3, 10.2.2) any traffic destined for
VLANs that currently have no other members in the Bridged LAN, thus avoiding the generation of unneces-
sary traffic on their local LAN segments. This is illustrated in Figure 11-1 by a Filtering Database shown as
being present in the end station.

NOTE—Non-VLAN-aware end stations have no need to register VLAN membership via GVRP; indeed, this would be
impossible for them to achieve if truly VLAN-unaware, as they would have no knowledge of the set of VLANs in which
they participate. Their VLAN registration requirements are taken care of by means of the configuration of PVIDs (and
possibly other VLAN classification mechanisms) and the propagation of registered VLAN IDs by the Bridges.

11.2.1.2 Behavior of Bridges

VLAN-aware Bridges register and propagate VLAN memberships on all Bridge Ports that are part of the
active topology of the underlying Spanning Tree. Incoming VID registration and de-registration information
is used to update the Dynamic VLAN Registration Entries associated with each VLAN. Any changes in the
state of registration of a given VID on a given Port are propagated on Ports that are part of the active topol-



78                                                                           Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 92 of 212
                                                                                                                 IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                   Std 802.1Q-1998


ogy of the Spanning Tree, in order to ensure that other GVRP-aware devices in the Bridged LAN update
their Filtering Databases appropriately.

The Filtering Databases in all GVRP-aware devices are thus automatically configured such that the Port
Map in the Dynamic VLAN Registration Entry for a given VID indicates that a given Port is registered if one
or more members of the corresponding VLAN are reachable through the Port.

NOTE—The information that determines whether frames destined for each VLAN are transmitted VLAN-tagged or
untagged is carried in Static VLAN Registration Entries (8.11.2); if no such entry exists for a VLAN, then it is assumed
that frames for that VLAN are transmitted VLAN-tagged on all Ports. Therefore, if the configuration information held in
the Filtering Database for a given VLAN consists only of information configured by the operation of GVRP (i.e., only a
Dynamic VLAN Registration Entry), then all traffic for that VLAN will be VLAN-tagged on transmission.

11.2.1.3 Use of the PVID

The initial state of the Permanent Database contains a Static VLAN Registration Entry for the Default PVID,
in which the Port Map indicates Registration Fixed on all Ports. This ensures that in the default state, where
the PVID on all Ports is the Default PVID, membership of the Default PVID is propagated across the
Bridged LAN to all other GVRP-aware devices. Subsequent management action may change both the Per-
manent Database and the Filtering Database in order to modify or remove this initial setting, and may
change the PVID value on each Port of the Bridge.

NOTE—In the absence of any modification of these initial settings, this ensures that connectivity is established across
the Bridged LAN for the VLAN corresponding to the Default PVID.

11.2.2 VLAN registration service definition

The VLAN registration service allows MAC Service users to indicate to the MAC Service provider the set of
VLANs in which they wish to participate; i.e., that the MAC Service user wishes to receive traffic destined
for members of that set of VLANs. The service primitives allow the service user to:

   a)    Register membership of a VLAN;
   b)    De-register membership of a VLAN.

Provision of these services is achieved by means of GVRP and its associated procedures, as described in
11.2.3.

          ES_REGISTER_VLAN_MEMBER (VID)

Indicates to the MAC Service provider that the MAC Service user wishes to receive frames destined for the
VLAN identified by the VID parameter.

          ES_DEREGISTER_VLAN_MEMBER (VID)

Indicates to the MAC Service provider that the MAC Service user no longer wishes to receive frames des-
tined for the VLAN identified by the VID parameter.

The use of these services can result in the propagation of VID information across the Spanning Tree, affect-
ing the contents of Dynamic VLAN Registration Entries (8.11.5) in Bridges and end stations in the Bridged
LAN, and thereby affecting the frame forwarding behavior of those Bridges and end stations.



Copyright © 1999 IEEE. All rights reserved.                                                                         79
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 93 of 212
IEEE
Std 802.1Q-1998                                               LOCAL AND METROPOLITAN AREA NETWORKS:


11.2.3 Definition of the GVRP Application

11.2.3.1 Definition of GARP protocol elements

11.2.3.1.1 GVRP Application address

The group MAC Address used as the destination address for GARP PDUs destined for GVRP Participants
shall be the GVRP address identified in Table 11-1. Received PDUs that are constructed in accordance with
the PDU format defined in ISO/IEC 15802-3, 12.11, and which carry a destination MAC Address equal to
the GVRP address are processed as follows:

     a)   In Bridges and end stations that support the operation of GVRP, all such PDUs shall be submitted to
          the GVRP Participant associated with the receiving Port for further processing;
     b)   In Bridges that do not support the operation of GVRP, all such PDUs shall be submitted to the For-
          warding Process.


                                Table 11-1—GVRP Application address

                                    Assignment                     Value

                            GVRP address                  01-80-C2-00-00-21



NOTE—The GVRP Application Address has been allocated from the set of GARP Application addresses defined in
ISO/IEC 15802-3, Table 12-1, using the MAC Address contained in the second entry of that table.

11.2.3.1.2 Encoding of GVRP Attribute Types

The operation of GVRP defines a single Attribute Type (ISO/IEC 15802-3, 12.11.2.2) that are carried in
GARP protocol exchanges; the VID Attribute Type. The VID Attribute Type is used to identify values of
VLAN Identifiers (VIDs). The value of the Group Attribute Type carried in GVRP PDUs shall be 1.

11.2.3.1.3 Encoding of GVRP Attribute Values

Values of instances of the VID Attribute Type shall be encoded as Attribute Values in GARP PDUs (ISO/
IEC 15802-3, 12.11.2.6) as two octets, taken to represent an unsigned binary number, and equal to the hexa-
decimal value of the VLAN identifier that is to be encoded.

11.2.3.2 Provision and support of the VLAN registration service

11.2.3.2.1 End system VLAN membership declaration

The GVRP Application element of a GVRP Participant provides the dynamic registration and de-registration
services defined in 11.2.2, as follows:

On receipt of an ES_REGISTER_VLAN_MEMBER service primitive, the GVRP Participant issues a
GID_Join.request service primitive (ISO/IEC 15802-3, 12.3.2.1). The attribute_type parameter of the
request carries the value of the VID Attribute Type (11.2.3.1.2) and the attribute_value parameter carries the
value of the VID parameter carried in the ES_REGISTER_VLAN_MEMBER primitive.

On receipt of an ES_DEREGISTER_VLAN_MEMBER service primitive, the GVRP Participant issues a
GID_Leave.request service primitive (ISO/IEC 15802-3, 12.3.2.1). The attribute_type parameter of the



80                                                                    Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 94 of 212
                                                                                                           IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                             Std 802.1Q-1998


request carries the value of the VID Attribute Type (11.2.3.1.2) and the attribute_value parameter carries the
value of the VID parameter carried in the ES_REGISTER_VLAN_MEMBER primitive.


11.2.3.2.2 VLAN membership registration


The GVRP Application element of a GVRP Participant responds to registration and de-registration events
signalled by GID as follows:


On receipt of a GID_Join.indication (ISO/IEC 15802-3, 12.3.2.2) whose attribute_type is equal to the value
of the VID Attribute Type (11.2.3.1.2), the GVRP Application element indicates the reception Port as Regis-
tered in the Port Map of the Dynamic VLAN Registration Entry for the VID indicated by the attribute_value
parameter. If no such entry exists, and there is sufficient room in the Filtering Database, an entry is created.


On receipt of a GID_Leave.indication (ISO/IEC 15802-3, 12.3.2.2) whose attribute_type is equal to the
value of the VID Attribute Type (11.2.3.1.2), the GVRP Application element indicates the reception Port as
Unregistered in the Port Map of the Dynamic VLAN Registration Entry for the VID indicated by the
attribute_value parameter. If marking this Port as Unregistered results in a Port Map that does not indicate
any Port as Registered, the entry is deleted.


11.2.3.2.3 Administrative controls


The provision of static control over the declaration or registration state of the state machines associated with
the GVRP Application is achieved by means of the Registrar administrative control parameters provided by
GARP (ISO/IEC 15802-3, 12.9.1). These administrative control parameters are represented as Static VLAN
Registration Entries in the Filtering Database (8.11.2). Where management capability is implemented, these
controls can be manipulated by means of the management functionality defined in 12.7.


The provision of static control over the ability of Applicant state machines to participate in protocol
exchanges is achieved by means of the Applicant Administrative Control parameters associated with the
operation of GARP (ISO/IEC 15802-3, 12.9.2). Where management capability is implemented, the Appli-
cant Administrative Control parameters can be applied and modified by means of the management function-
ality defined in 12.9.


11.2.3.3 GIP context for GVRP


GVRP as defined by this standard operates in the Base Spanning Tree Context (ISO/IEC 15802-3, 12.3.1);
i.e., GVRP operates only on the base Spanning Tree defined by ISO/IEC 15802-3. Consequently, all GVRP
PDUs sent and received by GVRP Participants are transmitted as untagged frames.


11.3 Conformance to GVRP

This subclause defines the conformance requirements for implementations claiming conformance to GVRP.
Two cases are covered; implementation of GVRP in MAC Bridges and implementation of GVRP in end sta-
tions. Although this standard is principally concerned with defining the requirements for MAC Bridges, the
conformance requirements for end station implementations of GVRP are included in order to give useful
guidance to such implementations. The PICS proforma defined in Annex A is concerned only with conform-
ance claims with respect to MAC Bridges.



Copyright © 1999 IEEE. All rights reserved.                                                                  81
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 95 of 212
IEEE
Std 802.1Q-1998                                                       LOCAL AND METROPOLITAN AREA NETWORKS:


11.3.1 Conformance to GVRP in MAC Bridges

A MAC Bridge for which conformance to GVRP is claimed shall

     a)   Conform to the operation of the GARP Applicant and Registrar state machines, and the LeaveAll
          generation mechanism, as defined in ISO/IEC 15802-3, 12.8.1, 12.8.2, and 12.8.3;
     b)   Exchange GARP PDUs as required by those state machines, formatted in accordance with the
          generic PDU format described in ISO/IEC 15802-3, 12.11, and able to carry application-specific
          information as defined in 11.2.3, using the GVRP Application address as defined in Table 11-1;
     c)   Propagate registration information in accordance with the operation of GIP for the Base Spanning
          Tree Context, as defined in ISO/IEC 15802-3, 12.3.3 and 12.3.4;
     d)   Implement the GVRP Application component as defined in 11.2;
     e)   Forward, filter or discard MAC frames carrying any GARP Application address as the destination
          MAC Address in accordance with the requirements of 8.14.3.

11.3.2 Conformance to GVRP in end stations

An end station for which conformance to GVRP is claimed shall

     a)   Conform to the operation of one of
          1) The Applicant state machine, as defined in ISO/IEC 15802-3, 12.8.1; or
          2) The Applicant Only state machine, as defined in ISO/IEC 15802-3, 12.8.5; or
          3) The Simple Applicant state machine, as defined in ISO/IEC 15802-3, 12.8.6;
     b)   Exchange GARP PDUs as required by the GARP state machine(s) implemented, formatted in accor-
          dance with the generic PDU format described in ISO/IEC 15802-3, 12.11, and able to carry applica-
          tion-specific information as defined in 11.2.3, using the GVRP Application address as defined in
          Table 11-1;
     c)   Support the provision of end system registration and de-registration as defined in 11.2;
     d)   Discard MAC frames carrying any GARP Application address as the destination MAC Address in
          accordance with the requirements of 8.14.3.

An end station for which conformance to GVRP is claimed may optionally

     e)   Conform to the operation of the GARP Registrar state machine and the LeaveAll generation mecha-
          nism, as defined in ISO/IEC 15802-3, 12.8.2 and 12.8.3; and
     f)   Support the provision of VLAN registration and de-registration as defined in 11.2; and
     g)   Filter outgoing frames destined for group MAC Addresses in accordance with registered VLAN
          membership information, in a manner consistent with the operation of the filtering function of the
          forwarding process described in 8.7.2 and the operation of the egress rules defined in 8.8.

It is recommended that only those end stations that require the ability to perform Source Pruning (11.2.1.1)
conform to the operation of the Applicant state machine (ISO/IEC 15802-3, 12.8.1).

For the reasons stated in ISO/IEC 15802-3, 12.7.9, it is recommended that end stations that do not require
the ability to perform Source Pruning implement the Applicant Only state machine (ISO/IEC 15802-3,
12.8.5), in preference to the Simple Applicant state machine (ISO/IEC 15802-3, 12.8.6).

NOTE—End stations that implement only a) 2) and b) through d) are equivalent to the description of the Applicant Only
Participant (ISO/IEC 15802-3, 12.7.7); those that implement a) 3) and b) through d) are equivalent to the description of
the Simple Applicant Participant (ISO/IEC 15802-3, 12.7.8). Such end stations require only the ability to register mem-
bership of one or more VLANs, and revoke that membership at some later point in time; for this reason, there is no
requirement to support the operation of the Registrar or Leave All state machines.
End stations that implement a) 1) and b) through g) are able to perform “source pruning” as described in 11.2.1.1; i.e., to
suppress the transmission of frames destined for VLANs that currently have no membership. Consequently, such end
stations need to support the full Applicant state machine, in combination with the Registrar and Leave All state
machines.




82                                                                            Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 96 of 212
                                                                                                       IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                         Std 802.1Q-1998


11.4 Procedural model

11.4.1 Purpose

This section contains an example implementation of the GVRP application defined in this Clause. This “C”
code description is included in order to demonstrate the structure of the GVRP application, and to show that
a reasonably low overhead implementation can be constructed. The implementation has been designed with
the intent of maximizing clarity and generality, not for compactness.

The example implementation is shown in two sections:

   a)    Header files for the GVRP application (11.4.2);
   b)    The GVRP application code (11.4.3).

The example implementation also references the GARP application independent “C” code contained in ISO/
IEC 15802-3:

   c)    Header files for the GARP application independent code (ISO/IEC 15802-3, 13.2);
   d)    The GARP application independent code (ISO/IEC 15802-3, 13.3).

The separation shown in the documentation of the application dependent (GVRP) and application indepen-
dent (GARP) aspects of the implementation gives a clear illustration of what is involved in implementing
additional applications using the same basic GARP state machines. The code is intended to be largely self-
documenting, by means of in-line comments.

11.4.2 GVRP application-specific header files

11.4.2.1 gvr.h

/* gvr.h */
#ifndef gvr_h__
#define gvr_h__

#include “garp.h”
#include “gid.h”
#include “gip.h”

/******************************************************************************
 * GVR : GARP VLAN REGISTRATION APPLICATION : GARP ATTRIBUTES
 ******************************************************************************
 */

typedef unsigned Vlan_id;

typedef enum {All_attributes, Vlan_attribute}
             Attribute_type;

/******************************************************************************
 * GVR : GARP VLAN REGISTRATION APPLICATION : CREATION, DESTRUCTION
 ******************************************************************************
 */

extern Boolean gvr_create_gvr(int process_id, void **gvr);
   /*
    * Creates a new instance of GVR, allocating and initializing a control
    * block, returning True and a pointer to this instance if creation succeeds.
    * Also creates instances of GVD (the GARP VLAN database) and of GIP
    * (which controls information propagation).
    *




Copyright © 1999 IEEE. All rights reserved.                                                              83
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 97 of 212
IEEE
Std 802.1Q-1998                                     LOCAL AND METROPOLITAN AREA NETWORKS:


     * Ports are created by the system and added to GVR separately (see
     * gvr_added_port() and gvr_removed_port() below).
     *
     * The operating system supplied process_id is for use in subsequent calls
     * to operating system services. The system itself ensures the temporal
     * scope of process_id, guarding against timers yet to expire for destroyed
     * processes, etc. Although process_id will be implicitly supplied by many
     * if not most systems, it is made explicit in this implementation for
     * clarity.
     *
     */

extern void gvr_destroy_gvr(void *gvr);
   /*
    * Destroys an instance of GVR, destroying and deallocating the associated
    * instances of GVD and GIP, and any instances of GID remaining.
    */

extern void gvr_added_port(void *my_gvr, int port_no);
   /*
    * The system has created a new port for this application and added it to
    * the ring of GID ports. This function ensures that Static VLAN Entries
    * from the Permanent Database are represented in the GVD database (which
    * provides VLAN ID to GID index mapping) and have GID machines in the newly
    * added port (with the correct management control state). This can result
    * in the creation of new GID machines or modification of the state of
    * existing machines.
    *
    * Newly created ports are “connected” for the purpose of GARP information
    * propagation using the separate function gip_connect_port(). This should
    * be called after this function, gvr_added_port. It may cause GVRP/GIP
    * to propagate information from the static management controls through
    * other ports.
    *
    * It is assumed that new ports will be “connected” correctly before the
    * application continues as determined by the active topology of the network,
    * i.e., if stp_forwarding(port_no) gvr_connect_port(port_no);.
    *
    * As the system continues to run it should invoke gip_disconnect_port()
    * and gip_connect_port() as required to maintain the required connectivity.
    */

extern void gvr_removed_port(void *my_gvr, int port_no);
   /*
    * The system has removed and destroyed the GID port. This function should
    * provide any application-specific cleanup required.
    */

/******************************************************************************
 * GVR : GARP VLAN REGISTRATION APPLICATION : JOIN, LEAVE INDICATIONS
 ******************************************************************************
 */

extern void gvr_join_indication(void *my_gvr, void *my_port,
                              unsigned joining_gid_index);
   /*
    *
    */

extern void gvr_join_leave_propagated(void *my_gvr, void *my_port,
                                    unsigned gid_index);
   /*
    *
    */




84                                                         Copyright © 1999 IEEE. All rights reserved.
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 98 of 212
                                                                                        IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                          Std 802.1Q-1998


extern void gvr_leave_indication(void *my_gvr, void *my_port,
                               unsigned leaving_gid_index);
   /*
    *
    */


/******************************************************************************
 * GVR : GARP VLAN REGISTRATION APPLICATION : PROTOCOL AND MANAGEMENT EVENTS
 ******************************************************************************
 */

extern void gvr_rcv(void *my_gvr, void *my_port, void *pdu);
   /*
    * Process an entire received pdu for this instance of GVR.
    */

extern void gvr_tx(void *my_gvr, void *my_port);
   /*
    * Transmit a pdu for this instance of GVR.
    */

#endif /* gvr_h__ */



11.4.2.2 gvd.h

/* gvd.h */
#ifndef gvd_h__
#define gvd_h__

#include “sys.h”

/******************************************************************************
 * GVD : GARP VLAN DATABASE
 ******************************************************************************
 *
 * The GARP VLAN Database maps VLAN IDs into compact GID indexes and
 * vice versa. It contains VLAN ID to index mappings for all the VLAN IDs
 * dynamically registered (except when there is a database overflow, which
 * should be an event that rarely occurs through appropriate
 * sizing) and for all those for which static controls exist.
 *
 * Taken together with the GID machines for each port (which are identified
 * by the GID indexes provided by GVD), GVD logically provides the Static VLAN
 * Registration Entries and the Dynamic VLAN Registration Entries of the abstract
 * Filtering Database (see 8.11).
 *
 * Static VLAN Registration Entries are included in this database (and have GID
 * machines defined) on an as-needed basis as ports are added to the GVR
 * Application. This example implementation assumes that the necessary information
 * is taken from Static Filtering Entries kept in a Permanent Database outside
 * the example implementation. Static VLAN Entries can also be added, changed, or
 * removed as the running system is managed.
 *
 * VLAN Registration Entries are added and removed by GVRP. Note that a
 * single VLAN ID will only give rise to one entry in this database, and one
 * GID machine per port. That machine provides the functionality for both
 * the Static VLAN Entry and the VLAN Registration Entry.
 */

extern Boolean gvd_create_gvd(int max_vlans, void **gvd);
   /*
    * Creates a new instance of gvd, allocating space for up to max_vlans




Copyright © 1999 IEEE. All rights reserved.                                              85
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 99 of 212
IEEE
Std 802.1Q-1998                                          LOCAL AND METROPOLITAN AREA NETWORKS:


     * VLAN IDs.
     *
     * Returns True if the creation succeeded together with a pointer to the
     * gvd information.
     */

extern void gvd_destroy_gvd(void *gvd);
   /*
    * Destroys the instance of gvd, releasing previously allocated database and
    * control space.
    */

extern Boolean gvd_find_entry(     void *my_gvd, Vlan_id key,
                                 unsigned *found_at_index);

extern Boolean gvd_create_entry(void *my_gvd, Vlan_id key,
                              unsigned *created_at_index);

extern Boolean gvd_delete_entry(void *my_gvd,
                              unsigned delete_at_index);

extern Boolean gvd_get_key(        void *my_gvd, unsigned index, Vlan_id *key);

#endif /* gvd_h__ */




11.4.2.3 gvf.h

/* gvf.h */
#ifndef gvf_h__
#define gvf_h__

#include “sys.h”
#include “prw.h”
#include “gvr.h”

/******************************************************************************
 * GVF : GARP VLAN REGISTRATION APPLICATION PDU FORMATTING
 ******************************************************************************
 */

typedef struct
{ /*
    * This data structure saves the temporary state required to parse GVR
    * PDUs in particular. Gpdu provides a common basis for GARP Application
    * formatters, additional state can be added here as required by GVF.
    */

     Gpdu gpdu;

} Gvf;

typedef struct /* Gvf_msg_data */
{
    Attribute_type attribute;

     Gid_event    event;

     Vlan_id         key1;

} Gvf_msg;

extern void       gvf_rdmsg_init(Pdu *pdu, Gvf **gvf);




86                                                             Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 100 of 212
                                                                                        IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                          Std 802.1Q-1998



extern void         gvf_wrmsg_init(Gvf *gvf, Pdu      *pdu, int vlan_id);

extern Boolean gvf_rdmsg(               Gvf *gvf, Gvf_msg *msg);

extern Boolean gvf_wrmsg(               Gvf *gvf, Gvf_msg *msg);

#endif /* gvf_h__ */




11.4.2.4 vfdb.h

/* vfdb.h */
#ifndef vfdb_h__
#define vfdb_h__

#include “sys.h”

/******************************************************************************
 * VFDB : VLAN ACTIVE FILTERING DATABASE INTERFACE
 ******************************************************************************
 */

extern void vfdb_filter( int port_no, unsigned vlan_id);

extern void vfdb_forward(int port_no, unsigned vlan_id);

#endif /* vfdb_h__ */




11.4.3 GVRP application code

11.4.3.1 gvr.c

/* gvr.c */

#include    “gvr.h”
#include    “gid.h”
#include    “gip.h”
#include    “garp.h”
#include    “gvd.h”
#include    “gvf.h”
#include    “vfdb.h”


/******************************************************************************
 * GVR : GARP VLAN REGISTRATION APPLICATION : IMPLEMENTATION SIZING
 ******************************************************************************
 */

enum {Max_vlans = 100};

enum {Number_of_gid_machines = Max_vlans};

enum {Unused_index = Number_of_gid_machines};

/******************************************************************************
 * GVR : GARP VLAN REGISTRATION APPLICATION : CREATION, DESTRUCTION
 ******************************************************************************
 */




Copyright © 1999 IEEE. All rights reserved.                                              87
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 101 of 212
IEEE
Std 802.1Q-1998                                              LOCAL AND METROPOLITAN AREA NETWORKS:



typedef struct /* gvr */
{
    Garp      g;

      unsigned     vlan_id;

      void        *gvd; /* VLAN Registration Entry Database */

      unsigned     number_of_gvd_entries;

      unsigned     last_gvd_used_plus1;

} Gvr;


Boolean gvr_create_gvr(int process_id, void **gvr)
{ /*
    */
    Gvr *my_gvr;

      if (!sysmalloc(sizeof(Gvr), &my_gvr))
          goto gvr_creation_failure;

      my_gvr->g.process_id        = process_id;
      my_gvr->g.gid               = NULL;

      if (!gip_create_gip(Number_of_gid_machines, &my_gvr->g.gip))
          goto gip_creation_failure;

      my_gvr->g.max_gid_index = Number_of_gid_machines - 1;
      my_gvr->g.last_gid_used = Zero;

      my_gvr->g.join_indication_fn        =   gvr_join_indication;
      my_gvr->g.leave_indication_fn       =   gvr_leave_indication;
      my_gvr->g.join_propagated_fn        =   gvr_join_leave_propagated;
      my_gvr->g.leave_propagated_fn       =   gvr_join_leave_propagated;
      my_gvr->g.transmit_fn               =   gvr_tx;
      my_gvr->g.added_port_fn             =   gvr_added_port;
      my_gvr->g.removed_port_fn           =   gvr_removed_port;

      if (!gvd_create_gvd(Max_vlans, &my_gvr->gvd))
          goto gvd_creation_failure;

      my_gvr->number_of_gvd_entries = Max_vlans;
      my_gvr->last_gvd_used_plus1   = 0;

    *gvr = my_gvr;            return(True);
gvd_creation_failure:         gip_destroy_gip(my_gvr->g.gip);
gip_creation_failure:         sysfree(my_gvr);
gvr_creation_failure:         return(False);
}


void gvr_destroy_gvr(Gvr *my_gvr)
{
    Gid *my_port;

      gvd_destroy_gvd(my_gvr->gvd);
      gip_destroy_gip(my_gvr->g.gip);

      while ((my_port = my_gvr->g.gid) != NULL)
          gid_destroy_port(&my_gvr->g, my_port->port_no);
}




88                                                                  Copyright © 1999 IEEE. All rights reserved.
    Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 102 of 212
                                                                                           IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                             Std 802.1Q-1998



void gvr_added_port(Gvr *my_gvr, int port_no)
{ /*
    * Query the Permanent Database for Static VLAN Entries with “Registration
    * Forbidden” or “Registration Fixed” for this Port. Repeat the following
    * steps until there are no more entries to be found.
    *
    * Check that the VLAN ID is represented in VLD. If not, create it, then
    * create GID machines for all the other Ports with control state “Normal
    * Registration” and create the GID machine for this Port. Change the
    * control state for this Port’s GID machine to forbidden or fixed as
    * required.
    *
    */
}


void gvr_removed_port(Gvr *my_gvr, int port_no)
{ /*
    * Provide any GVR specific cleanup or management alert functions for the
    * removed Port.
    */
}


/******************************************************************************
 * GVR : GARP VLAN REGISTRATION APPLICATION : JOIN, LEAVE INDICATIONS
 ******************************************************************************
 */

void gvr_join_indication(Gvr *my_gvr, Gid *my_port, unsigned gid_index)
{ /*
    *
    */
    Vlan_id      key;

     gvd_get_key(my_gvr->gvd, gid_index, &key);
     vfdb_forward(my_port->port_no, key);
}


void gvr_join_leave_propagated(Gvr *my_gvr, Gid *my_port, unsigned gid_index)
{ /*
    * Nothing to be done since, unlike GMR with its Forward All Unregistered
    * Port mode, a join indication on one Port does not cause filtering to be
    * instantiated on another.
    */
}


void gvr_leave_indication(Gvr *my_gvr, Gid *my_port, unsigned leaving_gid_index)
{ /*
    *
    */
    Vlan_id key;

     gvd_get_key(my_gvr->gvd, leaving_gid_index, &key);
     vfdb_filter(my_port->port_no, key);
}

/******************************************************************************
 * GVR : GARP VLAN REGISTRATION APPLICATION : RECEIVE MESSAGE PROCESSING
 ******************************************************************************
 */




Copyright © 1999 IEEE. All rights reserved.                                                 89
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 103 of 212
IEEE
Std 802.1Q-1998                                       LOCAL AND METROPOLITAN AREA NETWORKS:


static void gvr_db_full(Gvr *my_gvr, Gid *my_port)
{ /*
    * Placeholder for management alert functions indicating registrations
    * for more VLANs have been received than can be accepted.
    */
}

static void gvr_rcv_msg(Gvr *my_gvr, Gid *my_port, Gvf_msg *msg)
{ /*
    * Process one received message.
    *
    * A LeaveAll message never causes an indication (join or leave directly),
    * even for the point-to-point link protocol enhancements (where an
    * ordinary Leave does). No further work is needed here.
    *
    * A LeaveAllRange message is currently treated exactly as a LeaveAll
    * (i.e., the range is ignored).
    *
    * All the remaining messages refer to a single attribute (i.e., a single
    * registered VLAN). Try to find a matching entry in the gvd database.
    * If one is found, dispatch the message to a routine that will
    * handle both the local GID effects and the GIP propagation to other Ports.
    *
    * If no entry is found, Leave and Empty messages can be discarded, but
    * JoinIn and JoinEmpty messages demand further treatment. First, an attempt
    * is made to create a new entry using free space (in the database, which
    * corresponds to a free GID machine set). If this fails, an attempt may be
    * made to recover space from a machine set that is in an unused or less
    * significant state. Finally, the database is considered full and the received
    * message is discarded.
    *
    * Once (if) an entry is found, Leave, Empty, JoinIn, and JoinEmpty are
    * all submitted to GID (gid_rcv_msg()), which will generate and propagate
    * Join or Leave indications as necessary.
    *
    * JoinIn and JoinEmpty may cause Join indications, which are then propagated
    * by GIP.
    *
    * On a shared medium, Leave and Empty will not give rise to indications
    * immediately. However, this routine does test for and propagate
    * Leave indications so that it can be used unchanged with a point-to-point
    * protocol enhancement.
    *
    */

      unsigned gid_index   = Unused_index;

      if (   (msg->event == Gid_rcv_leaveall)
          || (msg->event == Gid_rcv_leaveall_range))
      {
          gid_rcv_leaveall(my_port);
      }
      else
      {
          if (!gvd_find_entry(my_gvr->gvd, msg->key1, &gid_index))
          {
              if (   (msg->event == Gid_rcv_joinin)
                  || (msg->event == Gid_rcv_joinempty))
              {
                  if (!gvd_create_entry(my_gvr->gvd, msg->key1, &gid_index))
                  {
                      if (gid_find_unused(&my_gvr->g, Zero, &gid_index))
                      {
                          gvd_delete_entry(my_gvr->gvd, gid_index);
                          (void) gvd_create_entry(my_gvr->gvd, msg->key1,




90                                                          Copyright © 1999 IEEE. All rights reserved.
    Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 104 of 212
                                                                                           IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                             Std 802.1Q-1998


                                                   &gid_index);
                         }
                         else
                             gvr_db_full(my_gvr, my_port);
          }    }    }

          if (gid_index != Unused_index)
              gid_rcv_msg(my_port, gid_index, msg->event);
}    }


void gvr_rcv(Gvr *my_gvr, Gid *my_port, Pdu *pdu)
{ /*
    * Process an entire received pdu for this instance of GVR: initialize
    * the GVF pdu parsing routine, and, while messages last, read and process
    * them one at a time.
    */
    Gvf      gvf;
    Gvf_msg msg;

     gvf_rdmsg_init(&gvf, pdu);

     while (gvf_rdmsg(&gvf, &msg))
         gvr_rcv_msg(my_gvr, my_port, &msg);
}


/******************************************************************************
 * GVR : GARP VLAN REGISTRATION APPLICATION : TRANSMIT PROCESSING
 ******************************************************************************
 */

static void gvr_tx_msg(Gvr *my_gvr, unsigned gid_index, Gvf_msg *msg)
{ /*
    * Fill in msg fields for transmission.
    */

     if (msg->event == Gid_tx_leaveall)
     {
         msg->attribute = All_attributes;
     }
     else
     {
         msg->attribute = Vlan_attribute;

          gvd_get_key(my_gvr->gvd, gid_index, &msg->key1);
}    }


void gvr_tx(Gvr *my_gvr, Gid *my_port)
{ /*
    * Get and prepare a pdu for the transmission, if one is not available,
    * simply return; if there is more to transmit, GID will reschedule a call
    * to this function.
    *
    * Get messages to transmit from GID and pack them into the pdu using GVF
    * (GARP VLAN pdu Formatter).
    */
    Pdu         *pdu;
    Gvf          gvf;
    Gvf_msg      msg;
    Gid_event    tx_event;
    unsigned     gid_index;

     if ((tx_event = gid_next_tx(my_port, &gid_index)) != Gid_null)




Copyright © 1999 IEEE. All rights reserved.                                                 91
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 105 of 212
IEEE
Std 802.1Q-1998                                           LOCAL AND METROPOLITAN AREA NETWORKS:


      {
          if (syspdu_alloc(&pdu))
          {
              gvf_wrmsg_init(&gvf, pdu, my_gvr->vlan_id);

              do
              {
                   msg.event = tx_event;

                   gvr_tx_msg(my_gvr, gid_index, &msg);

                  if (!gvf_wrmsg(&gvf, &msg))
                  {
                      gid_untx(my_port);
                      break;
                  }
              } while ((tx_event = gid_next_tx(my_port, &gid_index))
                             != Gid_null);

              syspdu_tx(pdu, my_port->port_no);
}     }   }




92                                                              Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 106 of 212
                                                                                                          IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                            Std 802.1Q-1998


12. VLAN Bridge Management

This clause defines the set of managed objects, and their functionality, that allow administrative configura-
tion of VLANs.

This clause

   a)    Introduces the functions of management to assist in the identification of the requirements placed on
         Bridges for the support of management facilities.
   b)    Establishes the correspondence between the Processes used to model the operation of the Bridge
         (8.3) and the managed objects of the Bridge.
   c)     Specifies the management operations supported by each managed object.


12.1 Management functions

Management functions relate to the users’ needs for facilities that support the planning, organization, super-
vision, control, protection, and security of communications resources, and account for their use. These facil-
ities may be categorized as supporting the functional areas of Configuration, Fault, Performance, Security,
and Accounting Management. Each of these is summarized in 12.1.1 through 12.1.5, together with the facil-
ities commonly required for the management of communication resources, and the particular facilities pro-
vided in that functional area by Bridge Management.

12.1.1 Configuration Management

Configuration Management provides for the identification of communications resources, initialization, reset
and close-down, the supply of operational parameters, and the establishment and discovery of the relation-
ship between resources. The facilities provided by Bridge Management in this functional area are

   a)    The identification of all Bridges that together make up the Bridged LAN and their respective loca-
         tions and, as a consequence of that identification, the location of specific end stations to particular
         individual LANs.
   b)    The ability to remotely reset, i.e., reinitialize, specified Bridges.
   c)    The ability to control the priority with which a Bridge Port transmits frames.
   d)    The ability to force a specific configuration of the spanning tree.
   e)    The ability to control the propagation of frames with specific group MAC Addresses to certain parts
         of the configured Bridged LAN.
   f)    The ability to identify the VLANs in use, and through which Ports of the Bridge frames destined for
         a given VLAN may be received and/or forwarded.

12.1.2 Fault Management

Fault Management provides for fault prevention, detection, diagnosis, and correction. The facilities provided
by Bridge Management in this functional area are

   a)    The ability to identify and correct Bridge malfunctions, including error logging and reporting.

12.1.3 Performance Management

Performance Management provides for evaluation of the behavior of communications resources and of the
effectiveness of communication activities. The facilities provided by Bridge Management in this functional
area are



Copyright © 1999 IEEE. All rights reserved.                                                                  93
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 107 of 212
IEEE
Std 802.1Q-1998                                                     LOCAL AND METROPOLITAN AREA NETWORKS:


     a)   The ability to gather statistics relating to performance and traffic analysis. Specific metrics include
          network utilization, frame forward, and frame discard counts for individual Ports within a Bridge.

12.1.4 Security Management

Security Management provides for the protection of resources. Bridge Management does not provide any
specific facilities in this functional area.

12.1.5 Accounting Management

Accounting Management provides for the identification and distribution of costs and the setting of charges.
Bridge Management does not provide any specific facilities in this functional area.


12.2 Managed objects

Managed objects model the semantics of management operations. Operations upon an object supply infor-
mation concerning, or facilitate control over, the Process or Entity associated with that object.

The managed resources of a MAC Bridge are those of the Processes and Entities established in 8.3 and ISO/
IEC 15802-3, 12.2. Specifically,

     a)   The Bridge Management Entity (12.4 and 8.13).
     b)   The individual MAC Entities associated with each Bridge Port (12.5, 8.2, 8.5, and 8.9).
     c)   The Forwarding Process of the MAC Relay Entity (12.6, 8.2, and 8.7).
     d)   The Filtering Database of the MAC Relay Entity (12.7 and 8.11).
     e)   The Bridge Protocol Entity (12.8 and 8.12; ISO/IEC 15802-3, Clause 8).
     f)   GARP Participants (ISO/IEC 15802-3, Clause 12).

The management of each of these resources is described in terms of managed objects and operations below.

NOTE—The values specified in this clause, as inputs and outputs of management operations, are abstract information
elements. Questions of formats or encodings are a matter for particular protocols that convey or otherwise represent this
information.


12.3 Data types

This subclause specifies the semantics of operations independent of their encoding in management protocol.
The data types of the parameters of operations are defined only as required for that specification.

The following data types are used:

     a)   Boolean.
     b)   Enumerated, for a collection of named values.
     c)   Unsigned, for all parameters specified as “the number of” some quantity, and for Spanning Tree pri-
          ority values that are numerically compared. When comparing Spanning Tree priority values, the
          lower number represents the higher priority value.
     d)   MAC Address.
     e)   Latin1 String, as defined by ANSI X3.159, for all text strings.
     f)   Time Interval, an Unsigned value representing a positive integral number of seconds, for all Span-
          ning Tree protocol timeout parameters;
     g)   Counter, for all parameters specified as a “count” of some quantity. A counter increments and wraps
          with a modulus of 2 to the power of 64.



94                                                                           Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 108 of 212
                                                                                                          IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                            Std 802.1Q-1998


   h)    GARP Time Interval, an Unsigned value representing a positive integral number of centiseconds, for
         all GARP protocol time-out parameters.


12.4 Bridge Management Entity

The Bridge Management Entity is described in 8.13.

The objects which comprise this managed resource are

   a)    The Bridge Configuration (12.4.1).
   b)    The Port Configuration for each Port (12.4.2).

12.4.1 Bridge Configuration

The Bridge Configuration object models the operations that modify, or enquire about, the configuration of
the Bridge’s resources. There is a single Bridge Configuration object per Bridge.

The management operations that can be performed on the Bridge Configuration are

   a)    Discover Bridge (12.4.1.1);
   b)    Read Bridge (12.4.1.2);
   c)    Set Bridge Name (12.4.1.3);
   d)    Reset Bridge (12.4.1.4).

12.4.1.1 Discover Bridge

12.4.1.1.1 Purpose

To solicit configuration information regarding the Bridge(s) in the Bridged LAN.

12.4.1.1.2 Inputs

   a)    Inclusion Range, a set of ordered pairs of specific MAC Addresses. Each pair specifies a range of
         MAC Addresses. A Bridge shall respond if and only if
         1) For one of the pairs, the numerical comparison of its Bridge Address with each MAC Address
              of the pair shows it to be greater than or equal to the first, and
         2) Less than or equal to the second, and
         3) Its Bridge Address does not appear in the Exclusion List parameter below.

The numerical comparison of one MAC Address with another, for the purpose of this operation, is achieved
by deriving a number from the MAC Address according to the following procedure. The consecutive octets
of the MAC Address are taken to represent a binary number; the first octet that would be transmitted on a
LAN medium when the MAC Address is used in the source or destination fields of a MAC frame has the
most significant value, the next octet the next most significant value. Within each octet the first bit of each
octet is the least significant bit.

   b)    Exclusion List, a list of specific MAC Addresses.

12.4.1.1.3 Outputs

   a)    Bridge Address—the MAC Address for the Bridge from which the Bridge Identifier used by the
         Spanning Tree Algorithm and Protocol is derived (8.14.5; ISO/IEC 15802-3, 8.5.1.3).
   b)    Bridge Name—a text string of up to 32 characters, of locally determined significance.



Copyright © 1999 IEEE. All rights reserved.                                                                 95
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 109 of 212
IEEE
Std 802.1Q-1998                                               LOCAL AND METROPOLITAN AREA NETWORKS:


     c)   Number of Ports—the number of Bridge Ports (MAC Entities).
     d)   Port Addresses—a list specifying the following for each Port:
          1) Port Number—the number of the Bridge Port (ISO/IEC 15802-3, 8.5.5.1).
          2) Port Address—the specific MAC Address of the individual MAC Entity associated with the
               Port (8.14.2).
     e)   Uptime—count in seconds of the time elapsed since the Bridge was last reset or initialized (ISO/IEC
          15802-3, 8.8.1).

12.4.1.2 Read Bridge

12.4.1.2.1 Purpose

To obtain general information regarding the Bridge.

12.4.1.2.2 Inputs

None.

12.4.1.2.3 Outputs

     a)   Bridge Address—the MAC Address for the Bridge from which the Bridge Identifier used by the
          Spanning Tree Algorithm and Protocol is derived (8.14.5; ISO/IEC 15802-3, 8.5.1.3).
     b)   Bridge Name—a text string of up to 32 characters, of locally determined significance.
     c)   Number of Ports—the number of Bridge Ports (MAC Entities).
     d)   Port Addresses—a list specifying the following for each Port:
          1) Port Number (ISO/IEC 15802-3, 8.5.5.1).
          2) Port Address—the specific MAC Address of the individual MAC Entity associated with the
               Port (8.14.2).
     e)   Uptime—count in seconds of the time elapsed since the Bridge was last reset or initialized (ISO/IEC
          15802-3, 8.8.1).

12.4.1.3 Set Bridge Name

12.4.1.3.1 Purpose

To associate a text string, readable by the Read Bridge operation, with a Bridge.

12.4.1.3.2 Inputs

     a)   Bridge Name—a text string of up to 32 characters.

12.4.1.3.3 Outputs

None.

12.4.1.4 Reset Bridge

12.4.1.4.1 Purpose

To reset the specified Bridge. The Filtering Database is cleared and initialized with the entries specified in
the Permanent Database, and the Bridge Protocol Entity is initialized (ISO/IEC 15802-3, 8.8.1).



96                                                                    Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 110 of 212
                                                                                                        IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                          Std 802.1Q-1998


12.4.1.4.2 Inputs

None.

12.4.1.4.3 Outputs

None.

12.4.2 Port configuration

The Port Configuration object models the operations that modify, or inquire about, the configuration of the
Ports of a Bridge. There are a fixed set of Bridge Ports per Bridge (one for each MAC interface), and each is
identified by a permanently allocated Port Number.

The allocated Port Numbers are not required to be consecutive. Also, some Port Numbers may be dummy
entries, with no actual LAN Port (for example, to allow for expansion of the Bridge by addition of further
MAC interfaces in the future). Such dummy Ports shall support the Port Configuration management opera-
tions, and other Port-related management operations in a manner consistent with the Port being permanently
disabled.

The information provided by the Port Configuration consists of summary data indicating its name and type.
Specific counter information pertaining to the number of packets forwarded, filtered, and in error is main-
tained by the Forwarding Process resource. The management operations supported by the Bridge Protocol
Entity allow for controlling the states of each Port.

The management operations that can be performed on the Port Configuration are

   a)    Read Port (12.4.2.1);
   b)    Set Port Name (12.4.2.2).

12.4.2.1 Read Port

12.4.2.1.1 Purpose

To obtain general information regarding a specific Bridge Port.

12.4.2.1.2 Inputs

   a)    Port Number—the number of the Bridge Port (ISO/IEC 15802-3, 8.5.5.1).

12.4.2.1.3 Outputs

   a)    Port Name—a text string of up to 32 characters, of locally determined significance.
   b)    Port Type—the MAC Entity type of the Port (IEEE Std 802.3; ISO/IEC 8802-4; ISO/IEC 8802-5;
         ISO/IEC 8802-6; ISO/IEC 8802-9; IEEE Std 802.9a-1995; ISO/IEC 8802-12 (IEEE Std 802.3 for-
         mat); ISO/IEC 8802-12 (ISO/IEC 8802-5 format); ISO 9314; other).

12.4.2.2 Set Port Name

12.4.2.2.1 Purpose

To associate a text string, readable by the Read Port operation, with a Bridge Port.



Copyright © 1999 IEEE. All rights reserved.                                                               97
     Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 111 of 212
IEEE
Std 802.1Q-1998                                                   LOCAL AND METROPOLITAN AREA NETWORKS:


12.4.2.2.2 Inputs

     a)   Port Number (ISO/IEC 15802-3, 8.5.5.1).
     b)   Port Name—a text string of up to 32 characters.

12.4.2.2.3 Outputs

None.


12.5 MAC entities

The Management Operations and Facilities provided by the MAC Entities are those specified in the Layer
Management standards of the individual MACs. A MAC Entity is associated with each Bridge Port.


12.6 Forwarding process

The Forwarding Process contains information relating to the forwarding of frames. Counters are maintained
that provide information on the number of frames forwarded, filtered, and dropped due to error. Configura-
tion data, defining how frame priority is handled, is maintained by the Forwarding Process.

The objects that comprise this managed resource are

     a)   The Port Counters (12.6.1).
     b)   The Priority Handling objects for each Port (12.6.2);
     c)   The Traffic Class Table for each Port (12.6.3).

12.6.1 The Port Counters

The Port Counters object models the operations that can be performed on the Port counters of the Forward-
ing Process resource. There are multiple instances (one for each VLAN for each MAC Entity) of the Port
Counters object per Bridge.

The management operation that can be performed on the Port Counters is Read Forwarding Port Counters
(12.6.1.1).

12.6.1.1 Read forwarding port counters

12.6.1.1.1 Purpose

To read the forwarding counters associated with a specific Bridge Port.

12.6.1.1.2 Inputs

     a)   Port Number (ISO/IEC 15802-3, 8.5.5.1);
     b)   Optionally, VLAN Identifier (9.3.2.3).

If the VLAN Identifier parameter is supported, then the forwarding Port counters are maintained per VLAN
per Port. If the parameter is not supported, then the forwarding Port counters are maintained per Port only.

12.6.1.1.3 Outputs

     a)   Frames Received—count of all valid frames received (including BPDUs, frames addressed to the
          Bridge as an end station and frames that were submitted to the Forwarding Process, 8.5).



98                                                                      Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 112 of 212
                                                                                                          IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                            Std 802.1Q-1998


   b)    Optionally, Octets Received—count of the total number of octets in all valid frames received
         (including BPDUs, frames addressed to the Bridge as an end station, and frames that were submitted
         to the Forwarding Process).
   c)    Discard Inbound—count of valid frames received that were discarded by the Forwarding Process
         (8.7).
   d)    Forward Outbound—count of frames forwarded to the associated MAC Entity (8.9).
   e)    Discard Lack of Buffers—count of frames that were to be transmitted through the associated Port
         but were discarded due to lack of buffers (8.7.3).
   f)    Discard Transit Delay Exceeded—count of frames that were to be transmitted but were discarded
         due to the maximum bridge transit delay being exceeded (buffering may have been available, 8.7.3).
   g)    Discard on Error—count of frames that were to be forwarded on the associated MAC but could not
         be transmitted (e.g., frame would be too large, ISO/IEC 15802-3, 6.3.8).
   h)    If Ingress Filtering is supported (8.4.5), Discard on Ingress Filtering—count of frames that were dis-
         carded as a result of Ingress Filtering being enabled.
   i)    Optionally, Discard on Error Details—a list of 16 elements, each containing the source address of a
         frame and the reason why the frame was discarded (frame too large). The list is maintained as a cir-
         cular buffer. The reasons for discard on error, at present, are
         1) Transmissible service data unit size exceeded; or
         2) Discard due to Ingress Filtering. The VID associated with the last discarded frame is recorded.

12.6.2 Priority handling

The Priority Handling object models the operations that can be performed upon, or inquire about, the
Default User Priority parameter, the User Priority Regeneration Table parameter, and the Outbound Access
Priority Table parameter for each Port. The operations that can be performed on this object are

   a)    Read Port Default User Priority (12.6.2.1);
   b)    Set Port Default User Priority (12.6.2.2);
   c)    Read Port User Priority Regeneration Table (12.6.2.3);
   d)    Set Port User Priority Regeneration Table (12.6.2.4);
   e)    Read Outbound Access Priority Table (12.6.2.5).

12.6.2.1 Read Port Default User Priority

12.6.2.1.1 Purpose

To read the current state of the Default User Priority parameter (ISO/IEC 15802-3, 6.4) for a specific Bridge
Port.

12.6.2.1.2 Inputs

   a)    Port number.

12.6.2.1.3 Outputs

   a)    Default User Priority value—Integer in range 0–7.

12.6.2.2 Set Port Default User Priority

12.6.2.2.1 Purpose

To set the current state of the Default User Priority parameter (ISO/IEC 15802-3, 6.4) for a specific Bridge
Port.



Copyright © 1999 IEEE. All rights reserved.                                                                 99
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 113 of 212
IEEE
Std 802.1Q-1998                                                LOCAL AND METROPOLITAN AREA NETWORKS:


12.6.2.2.2 Inputs

  a)    Port number;
  b)    Default User Priority value—Integer in range 0–7.

12.6.2.2.3 Outputs

None.

12.6.2.3 Read Port User Priority Regeneration Table

12.6.2.3.1 Purpose

To read the current state of the User Priority Regeneration Table parameter (8.5.1) for a specific Bridge Port.

12.6.2.3.2 Inputs

  a)    Port number.

12.6.2.3.3 Outputs

  a)    Regenerated User Priority value for Received User Priority 0—Integer in range 0–7.
  b)    Regenerated User Priority value for Received User Priority 1—Integer in range 0–7.
  c)    Regenerated User Priority value for Received User Priority 2—Integer in range 0–7.
  d)    Regenerated User Priority value for Received User Priority 3—Integer in range 0–7.
  e)    Regenerated User Priority value for Received User Priority 4—Integer in range 0–7.
  f)    Regenerated User Priority value for Received User Priority 5—Integer in range 0–7.
  g)    Regenerated User Priority value for Received User Priority 6—Integer in range 0–7.
  h)    Regenerated User Priority value for Received User Priority 7—Integer in range 0–7.

12.6.2.4 Set Port User Priority Regeneration Table

12.6.2.4.1 Purpose

To set the current state of the User Priority Regeneration Table parameter (8.5.1) for a specific Bridge Port.

12.6.2.4.2 Inputs

  a)    Port number;
  b)    Regenerated User Priority value for Received User Priority 0—Integer in range 0–7.
  c)    Regenerated User Priority value for Received User Priority 1—Integer in range 0–7.
  d)    Regenerated User Priority value for Received User Priority 2—Integer in range 0–7.
  e)    Regenerated User Priority value for Received User Priority 3—Integer in range 0–7.
  f)    Regenerated User Priority value for Received User Priority 4—Integer in range 0–7.
  g)    Regenerated User Priority value for Received User Priority 5—Integer in range 0–7.
  h)    Regenerated User Priority value for Received User Priority 6—Integer in range 0–7.
  i)    Regenerated User Priority value for Received User Priority 7—Integer in range 0–7.

12.6.2.4.3 Outputs

None.



100                                                                    Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 114 of 212
                                                                                                          IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                            Std 802.1Q-1998


12.6.2.5 Read Outbound Access Priority Table

12.6.2.5.1 Purpose

To read the state of the Outbound Access Priority Table parameter (Table 8-3) for a specific Bridge Port.

12.6.2.5.2 Inputs

   a)    Port number.

12.6.2.5.3 Outputs

   a)    Access Priority value for User Priority 0—Integer in range 0–7.
   b)    Access Priority value for User Priority 1—Integer in range 0–7.
   c)    Access Priority value for User Priority 2—Integer in range 0–7.
   d)    Access Priority value for User Priority 3—Integer in range 0–7.
   e)    Access Priority value for User Priority 4—Integer in range 0–7.
   f)    Access Priority value for User Priority 5—Integer in range 0–7.
   g)    Access Priority value for User Priority 6—Integer in range 0–7.
   h)    Access Priority value for User Priority 7—Integer in range 0–7.

12.6.3 Traffic Class Table

The Traffic Class Table object models the operations that can be performed upon, or inquire about, the cur-
rent contents of the Traffic Class Table (8.7.3) for a given Port. The operations that can be performed on this
object are Read Port Traffic Class Table and Set Port Traffic Class Table.

12.6.3.1 Read Port Traffic Class Table

12.6.3.1.1 Purpose

To read the contents of the Traffic Class Table (8.7.3) for a given Port.

12.6.3.1.2 Inputs

   a)    Port Number.

12.6.3.1.3 Outputs

   a)    The number of Traffic Classes, in the range 1 through 8, supported on the Port;
   b)    For each value of Traffic Class supported on the Port, the value of the Traffic Class in the range 0
         through 7, and the set of user_priority values assigned to that Traffic Class.

12.6.3.2 Set Port Traffic Class Table

12.6.3.2.1 Purpose

To set the contents of the Traffic Class Table (8.7.3) for a given Port.

12.6.3.2.2 Inputs

   a)    Port number;
   b)    For each value of Traffic Class supported on the Port, the value of the Traffic Class in the range 0
         through 7, and the set of user_priority values assigned to that Traffic Class.



Copyright © 1999 IEEE. All rights reserved.                                                               101
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 115 of 212
IEEE
Std 802.1Q-1998                                                    LOCAL AND METROPOLITAN AREA NETWORKS:


NOTE—If a Traffic Class value greater than the largest Traffic Class available on the Port is specified, then the value
applied to the Traffic Class Table is the largest available Traffic Class.

12.6.3.2.3 Outputs

None.


12.7 Filtering Database

The Filtering Database is described in 8.11. It contains filtering information used by the Forwarding Process
(8.7) in deciding through which Ports of the Bridge frames should be forwarded.

The objects that comprise this managed resource are

  a)    The Filtering Database (12.7.1);
  b)    The Static Filtering Entries (12.7.2);
  c)    The Dynamic Filtering Entries (12.7.3);
  d)    The Group Registration Entries (12.7.4);
  e)    The Static VLAN Registration Entries (12.7.5);
  f)    The Dynamic VLAN Registration Entries (12.7.5);
  g)    The Permanent Database (12.7.6).

12.7.1 The Filtering Database

The Filtering Database object models the operations that can be performed on, or affect, the Filtering Data-
base as a whole. There is a single Filtering Database object per Bridge.

The management operations that can be performed on the Database are:

  a)    Read Filtering Database (12.7.1.1);
  b)    Set Filtering Database Ageing Time (12.7.1.2);
  c)    Read Permanent Database (12.7.6.1);
  d)    Create Filtering Entry (12.7.7.1);
  e)    Delete Filtering Entry (12.7.7.2);
  f)    Read Filtering Entry (12.7.7.3);
  g)    Read Filtering Entry Range (12.7.7.4).

12.7.1.1 Read Filtering Database

12.7.1.1.1 Purpose

To obtain general information regarding the Bridge’s Filtering Database.

12.7.1.1.2 Inputs

None.

12.7.1.1.3 Outputs

  a)    Filtering Database Size—the maximum number of entries that can be held in the Filtering Database.
  b)    Number of Static Filtering Entries—the number of Static Filtering Entries (8.11.1) currently in the
        Filtering Database;



102                                                                         Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 116 of 212
                                                                                                            IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                              Std 802.1Q-1998


   c)    Number of Dynamic Filtering Entries—the number of Dynamic Filtering Entries (8.11.3) currently
         in the Filtering Database;
   d)    Number of Static VLAN Registration Entries—the number of Static VLAN Registration Entries
         (8.11.2) currently in the Filtering Database;
   e)    Number of Dynamic VLAN Registration Entries—the number of Dynamic VLAN Registration
         Entries (8.11.5) currently in the Filtering Database.
   f)    Ageing Time—for ageing out Dynamic Filtering Entries when the Port associated with the entry is
         in the Forwarding state (8.11.3).
   g)    If Extended Filtering Services are supported, Number of Group Registration Entries—the number of
         Group Registration Entries (8.11.4) currently in the Filtering Database;

12.7.1.2 Set Filtering Database Ageing Time

12.7.1.2.1 Purpose

To set the ageing time for Dynamic Filtering Entries (8.11.3).

12.7.1.2.2 Inputs

   a)    Ageing Time.

12.7.1.2.3 Outputs

None.

12.7.2 A Static Filtering Entry

A Static Filtering Entry object models the operations that can be performed on a single Static Filtering Entry
in the Filtering Database. The set of Static Filtering Entry objects within the Filtering Database changes only
under management control.

A Static Filtering Entry object supports the following operations:

   a)    Create Filtering Entry (12.7.7.1);
   b)    Delete Filtering Entry (12.7.7.2);
   c)    Read Filtering Entry (12.7.7.3);
   d)    Read Filtering Entry Range (12.7.7.4).

12.7.3 A Dynamic Filtering Entry

A Dynamic Filtering Entry object models the operations that can be performed on a single Dynamic Filter-
ing Entry (i.e., one that is created by the Learning Process as a result of the observation of network traffic) in
the Filtering Database.

A Dynamic Filtering Entry object supports the following operations:

   a)    Delete Filtering Entry (12.7.7.2);
   b)    Read Filtering Entry (12.7.7.3);
   c)    Read Filtering Entry Range (12.7.7.4).



Copyright © 1999 IEEE. All rights reserved.                                                                  103
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 117 of 212
IEEE
Std 802.1Q-1998                                              LOCAL AND METROPOLITAN AREA NETWORKS:


12.7.4 A Group Registration Entry

A Group Registration Entry object models the operations that can be performed on a single Group Registra-
tion Entry in the Filtering Database. The set of Group Registration Entry objects within the Filtering Data-
base changes only as a result of GARP protocol exchanges.

A Group Registration Entry object supports the following operations:

  a)    Read Filtering Entry (12.7.7.3);
  b)    Read Filtering Entry Range (12.7.7.4).

12.7.5 A VLAN Registration Entry

A VLAN Registration Entry object models the operations that can be performed on a single VLAN Registra-
tion Entry in the Filtering Database. The set of VLAN Registration Entry objects within the Filtering Data-
base changes under management control and also as a result of GARP protocol exchanges.

12.7.5.1 Static VLAN Registration Entry object

A Static VLAN Registration Entry object supports the following operations:

  a)    Create Filtering Entry (12.7.7.1);
  b)    Delete Filtering Entry (12.7.7.2);
  c)    Read Filtering Entry (12.7.7.3);
  d)    Read Filtering Entry Range (12.7.7.4).

12.7.5.2 Dynamic VLAN Registration Entry object

A Dynamic VLAN Registration Entry object supports the following operations:

  a)    Read Filtering Entry (12.7.7.3);
  b)    Read Filtering Entry Range (12.7.7.4).

12.7.6 Permanent Database

The Permanent Database object models the operations that can be performed on, or affect, the Permanent
Database. There is a single Permanent Database per Filtering Database.

The management operations that can be performed on the Permanent Database are

  a)    Read Permanent Database (12.7.6.1);
  b)    Create Filtering Entry (12.7.7.1);
  c)    Delete Filtering Entry (12.7.7.2);
  d)    Read Filtering Entry (12.7.7.3);
  e)    Read Filtering Entry Range (12.7.7.4).

12.7.6.1 Read Permanent Database

12.7.6.1.1 Purpose

To obtain general information regarding the Permanent Database (8.11.10).



104                                                                    Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 118 of 212
                                                                                                          IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                            Std 802.1Q-1998


12.7.6.1.2 Inputs

None.

12.7.6.1.3 Outputs

   a)    Permanent Database Size—maximum number of entries that can be held in the Permanent Database.
   b)    Number of Static Filtering Entries—number of Static Filtering Entries (8.11.1) currently in the Per-
         manent Database;
   c)    Number of Static VLAN Registration Entries—number of Static VLAN Registration Entries
         (8.11.2) currently in the Permanent Database.

12.7.7 General Filtering Database operations

In these operations on the Filtering Database, the operation parameters make use of VID values, even when
operating upon a Dynamic Filtering Entry (8.11.3) whose structure carries an FID rather than a VID. In this
case, the value used in the VID parameter can be any VID that has been allocated to the FID concerned
(8.11.7).

12.7.7.1 Create Filtering Entry

12.7.7.1.1 Purpose

To create or update a Static Filtering Entry (8.11.1) or Static VLAN Registration Entry (8.11.2) in the Filter-
ing Database or Permanent Database. Only static entries may be created in the Filtering Database or Perma-
nent Database.

12.7.7.1.2 Inputs

   a)    Identifier—Filtering Database or Permanent Database.
   b)    Address—MAC Address of the entry (not present in VLAN Registration Entries).
   c)    VID—VLAN Identifier of the entry.
   d)    Port Map—a set of control indicators, one for each Port, as specified in 8.11.1 and 8.11.2.

12.7.7.1.3 Outputs

None.

12.7.7.2 Delete Filtering Entry

12.7.7.2.1 Purpose

To delete a Filtering Entry or VLAN Registration Entry from the Filtering Database or Permanent Database.

12.7.7.2.2 Inputs

   a)    Identifier—Filtering Database or Permanent Database.
   b)    Address—MAC Address of the desired entry (not present in VLAN Registration Entries).
   c)    VID—VLAN Identifier of the entry.

12.7.7.2.3 Outputs

None.



Copyright © 1999 IEEE. All rights reserved.                                                               105
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 119 of 212
IEEE
Std 802.1Q-1998                                               LOCAL AND METROPOLITAN AREA NETWORKS:


12.7.7.3 Read Filtering Entry

12.7.7.3.1 Purpose

To read a Filtering Entry, Group Registration Entry, or VLAN Registration Entry from the Filtering or Per-
manent Databases.

12.7.7.3.2 Inputs

  a)    Identifier—Filtering Database or Permanent Database.
  b)    Address—MAC Address of the desired entry (not present in VLAN Registration Entries).
  c)    VID—VLAN Identifier of the entry.
  d)    Type—Static or Dynamic entry.

12.7.7.3.3 Outputs

  a)    Address—MAC Address of the desired entry (not present in VLAN Registration Entries).
  b)    VID—VLAN Identifier of the entry.
  c)    Type—Static or Dynamic entry.
  d)    Port Map—a set of control indicators as appropriate for the entry, as specified in 8.11.1 through
        8.11.5.

12.7.7.4 Read Filtering Entry range

12.7.7.4.1 Purpose

To read a range of Filtering Database entries (of any type) from the Filtering or Permanent Databases.

Since the number of values to be returned in the requested range may have exceeded the capacity of the ser-
vice data unit conveying the management response, the returned entry range is identified. The indices that
define the range take on values from zero up to Filtering Database Size minus one.

12.7.7.4.2 Inputs

  a)    Identifier—Filtering Database or Permanent Database.
  b)    Start Index—inclusive starting index of the desired entry range.
  c)    Stop Index—inclusive ending index of the desired range.

12.7.7.4.3 Outputs

  a)    Start Index—inclusive starting index of the returned entry range.
  b)    Stop Index—inclusive ending index of the returned entry range.
  c)    For each index returned:
        1) Address—MAC Address of the desired entry (not present in VLAN Registration Entries).
        2) VID—VLAN Identifier of the entry.
        3) Type—Static or Dynamic entry.
        4) Port Map—a set of control indicators as appropriate for the entry, as specified in 8.11.1 through
             8.11.5.


12.8 Bridge Protocol Entity

The Bridge Protocol Entity is described in 8.12 and ISO/IEC 15802-3, Clause 8.



106                                                                  Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 120 of 212
                                                                                                        IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                          Std 802.1Q-1998


The objects that comprise this managed resource are

   a)    The Protocol Entity itself.
   b)    The Ports under its control.

12.8.1 The Protocol Entity

The Protocol Entity object models the operations that can be performed upon, or inquire about, the operation
of the Spanning Tree Algorithm and Protocol. There is a single Protocol Entity per Bridge; it can, therefore,
be identified as a single fixed component of the Protocol Entity resource.

The management operations that can be performed on the Protocol Entity are

   a)    Read Bridge Protocol Parameters (12.8.1.1);
   b)    Set Bridge Protocol Parameters (12.8.1.2).

12.8.1.1 Read Bridge Protocol Parameters

12.8.1.1.1 Purpose

To obtain information regarding the Bridge’s Bridge Protocol Entity.

12.8.1.1.2 Inputs

None.

12.8.1.1.3 Outputs

   a)    Bridge Identifier—as defined in ISO/IEC 15802-3, 8.5.3.7.
   b)    Time Since Topology Change—count in seconds of the time elapsed since the Topology Change flag
         parameter for the Bridge (ISO/IEC 15802-3, 8.5.3.12) was last True.
   c)    Topology Change Count—count of the times the Topology Change flag parameter for the Bridge has
         been set (i.e., transitioned from False to True) since the Bridge was powered on or initialized.
   d)    Topology Change (ISO/IEC 15802-3, 8.5.3.12).
   e)    Designated Root (ISO/IEC 15802-3, 8.5.3.1).
   f)    Root Path Cost (ISO/IEC 15802-3, 8.5.3.2).
   g)    Root Port (ISO/IEC 15802-3, 8.5.3.3).
   h)    Max Age (ISO/IEC 15802-3, 8.5.3.4).
   i)    Hello Time (ISO/IEC 15802-3, 8.5.3.5).
   j)    Forward Delay (ISO/IEC 15802-3, 8.5.3.6).
   k)    Bridge Max Age (ISO/IEC 15802-3, 8.5.3.7).
   l)    Bridge Hello Time (ISO/IEC 15802-3, 8.5.3.9).
   m)    Bridge Forward Delay (ISO/IEC 15802-3, 8.5.3.10).
   n)    Hold Time (ISO/IEC 15802-3, 8.5.3.14).

12.8.1.2 Set Bridge Protocol Parameters

12.8.1.2.1 Purpose

To modify parameters in the Bridge’s Bridge Protocol Entity in order to force a configuration of the span-
ning tree and/or tune the reconfiguration time to suit a specific topology.



Copyright © 1999 IEEE. All rights reserved.                                                             107
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 121 of 212
IEEE
Std 802.1Q-1998                                                LOCAL AND METROPOLITAN AREA NETWORKS:


12.8.1.2.2 Inputs

  a)    Bridge Max Age—the new value (ISO/IEC 15802-3, 8.5.3.8).
  b)    Bridge Hello Time—the new value (ISO/IEC 15802-3, 8.5.3.9).
  c)    Bridge Forward Delay—the new value (ISO/IEC 15802-3, 8.5.3.10).
  d)    Bridge Priority—the new value of the priority part of the Bridge Identifier (ISO/IEC 15802-3,
        8.5.3.7).

12.8.1.2.3 Outputs

None.

12.8.1.2.4 Procedure

The input parameter values are checked for compliance with ISO/IEC 15802-3, 8.10.2. If they do not com-
ply, or the value of Bridge Max Age or Bridge Forward Delay is less than the lower limit of the range speci-
fied in ISO/IEC 15802-3, Table 8-3, then no action shall be taken for any of the supplied parameters. If the
value of any of Bridge Max Age, Bridge Forward Delay, or Bridge Hello Time is outside the range specified
in ISO/IEC 15802-3, Table 8-3, then the Bridge need not take action.

Otherwise, the Bridge’s Bridge Max Age, Bridge Hello Time, and Bridge Forward Delay parameters are set
to the supplied values. The Set Bridge Priority procedure (ISO/IEC 15802-3, 8.8.4) is used to set the priority
part of the Bridge Identifier to the supplied value.

12.8.2 Bridge Port

A Bridge Port object models the operations related to an individual Bridge Port in relation to the operation of
the Spanning Tree Algorithm and Protocol. There are a fixed set of Bridge Ports per Bridge; each can, there-
fore, be identified by a permanently allocated Port Number, as a fixed component of the Protocol Entity
resource.

The management operations that can be performed on a Bridge Port are

  a)    Read Port Parameters (12.8.2.1);
  b)    Force Port State (12.8.2.2);
  c)    Set Port Parameters (12.8.2.3).

12.8.2.1 Read Port Parameters

12.8.2.1.1 Purpose

To obtain information regarding a specific Port within the Bridge’s Bridge Protocol Entity.

12.8.2.1.2 Inputs

  a)    Port Number—the number of the Bridge Port.

12.8.2.1.3 Outputs

  a)    Uptime—count in seconds of the time elapsed since the Port was last reset or initialized (ISO/IEC
        15802-3, 8.8.1).
  b)    State—the current state of the Port (i.e., Disabled, Listening, Learning, Forwarding, or Blocking)
        (ISO/IEC 15802-3, 8.4, and 8.5.5.2).



108                                                                    Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 122 of 212
                                                                                                          IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                            Std 802.1Q-1998


   c)    Port Identifier—the unique Port identifier comprising two parts, the Port Number and the Port
         Priority field (ISO/IEC 15802-3, 8.5.5.1).
   d)    Path Cost (ISO/IEC 15802-3, 8.5.5.3).
   e)    Designated Root (ISO/IEC 15802-3, 8.5.5.4).
   f)    Designated Cost (ISO/IEC 15802-3, 8.5.5.5).
   g)    Designated Bridge (ISO/IEC 15802-3, 8.5.5.6).
   h)    Designated Port (ISO/IEC 15802-3, 8.5.5.7).
   i)    Topology Change Acknowledge (ISO/IEC 15802-3, 8.5.5.8).

12.8.2.2 Force port state

12.8.2.2.1 Purpose

To force the specified Port into Disabled (ISO/IEC 15802-3, 8.4.5) or Blocking (ISO/IEC 15802-3, 8.4.1).

12.8.2.2.2 Inputs

   a)    Port Number—the number of the Bridge Port.
   b)    State—either Disabled or Blocking (ISO/IEC 15802-3, 8.4, 8.4.1, and 8.4.5).

12.8.2.2.3 Outputs

None.

12.8.2.2.4 Procedure

If the selected state is Disabled, the Disable Port procedure (ISO/IEC 15802-3, 8.8.3) is used for the speci-
fied Port. If the selected state is Blocking, the Enable Port procedure (ISO/IEC 15802-3, 8.8.2) is used.

12.8.2.3 Set port parameters

12.8.2.3.1 Purpose

To modify parameters for a Port in the Bridge’s Bridge Protocol Entity in order to force a configuration of
the spanning tree.

12.8.2.3.2 Inputs

   a)    Port Number—the number of the Bridge Port.
   b)    Path Cost—the new value (ISO/IEC 15802-3, 8.5.5.3).
   c)    Port Priority—the new value of the priority field for the Port Identifier (ISO/IEC 15802-3, 8.5.5.1).

12.8.2.3.3 Outputs

None.

12.8.2.3.4 Procedure

The Set Path Cost procedure (ISO/IEC 15802-3, 8.8.6) is used to set the Path Cost parameter for the speci-
fied Port. The Set Port Priority procedure (ISO/IEC 15802-3, 8.8.5) is used to set the priority part of the Port
Identifier (ISO/IEC 15802-3, 8.5.5.1) to the supplied value.



Copyright © 1999 IEEE. All rights reserved.                                                                109
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 123 of 212
IEEE
Std 802.1Q-1998                                             LOCAL AND METROPOLITAN AREA NETWORKS:


12.9 GARP Entities

The operation of GARP is described in ISO/IEC 15802-3, Clause 12.

The objects that comprise this managed resource are

  a)    The GARP Timer objects (12.9.1);
  b)    The GARP Attribute Type objects (12.9.2);
  c)    The GARP State Machine objects (12.9.3).

12.9.1 The GARP Timer object

The GARP Timer object models the operations that can be performed upon, or inquire about, the current set-
tings of the timers used by the GARP protocol on a given Port. The management operations that can be per-
formed on the GARP Participant are

  a)    Read GARP Timers (12.9.1.1);
  b)    Set GARP Timers (12.9.1.2).

12.9.1.1 Read GARP Timers

12.9.1.1.1 Purpose

To read the current GARP Timers for a given Port.

12.9.1.1.2 Inputs

  a)    The Port identifier.

12.9.1.1.3 Outputs

  a)    Current value of JoinTime—Centiseconds (ISO/IEC 15802-3, 12.10.2.1 and 12.12.1);
  b)    Current value of LeaveTime—Centiseconds (ISO/IEC 15802-3, 12.10.2.2 and 12.12.1);
  c)    Current value of LeaveAllTime—Centiseconds (ISO/IEC 15802-3, 12.10.2.3 and 12.12.1).

12.9.1.2 Set GARP Timers

12.9.1.2.1 Purpose

To set new values for the GARP Timers for a given Port.

12.9.1.2.2 Inputs

  a)    The Port identifier;
  b)    New value of JoinTime—Centiseconds (ISO/IEC 15802-3, 12.10.2.1 and 12.12.1);
  c)    New value of LeaveTime—Centiseconds (ISO/IEC 15802-3, 12.10.2.2 and 12.12.1);
  d)    New value of LeaveAllTime—Centiseconds (ISO/IEC 15802-3, 12.10.2.3 and 12.12.1).

12.9.1.2.3 Outputs

None.



110                                                                 Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 124 of 212
                                                                                                         IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                           Std 802.1Q-1998


12.9.2 The GARP Attribute Type object

The GARP Attribute Type object models the operations that can be performed upon, or inquire about, the
operation of GARP for a given Attribute Type (ISO/IEC 15802-3, 12.11.2.2). The management operations
that can be performed on a GARP Attribute Type are

   a)    Read GARP Applicant Controls (12.9.2.1);
   b)    Set GARP Applicant Controls (12.9.2.2).

12.9.2.1 Read GARP Applicant Controls

12.9.2.1.1 Purpose

To read the current values of the GARP Applicant Administrative control parameters (ISO/IEC 15802-3,
12.9.2) associated with all GARP Participants for a given Port, GARP Application and Attribute Type.

12.9.2.1.2 Inputs

   a)    The Port identifier;
   b)    The GARP Application address (ISO/IEC 15802-3, Table 12-1);
   c)    The Attribute Type (ISO/IEC 15802-3, 12.11.2.5).

12.9.2.1.3 Outputs

   a)    The current Applicant Administrative Control Value (ISO/IEC 15802-3, 12.9.2);
   b)    Failed Registrations—Count of the number of times that this GARP Application has failed to regis-
         ter an attribute of this type due to lack of space in the Filtering Database (12.10.1.6).

12.9.2.2 Set GARP Applicant Controls

12.9.2.2.1 Purpose

To set new values for the GARP Applicant Administrative control parameters (ISO/IEC 15802-3, 12.9.2)
associated with all GARP Participants for a given Port, GARP Application and Attribute Type.

12.9.2.2.2 Inputs

   a)    The Port identifier;
   b)    The GARP Application address (ISO/IEC 15802-3, Table 12-1);
   c)    The Attribute Type (ISO/IEC 15802-3, 12.11.2.5) associated with the state machine;
   d)    The desired Applicant Administrative Control Value (ISO/IEC 15802-3, 12.9.2).

12.9.2.2.3 Outputs

None.

12.9.3 The GARP State Machine object

The GARP State Machine object models the operations that can be performed upon, or inquire about, the
operation of GARP for a given State Machine.

The management operation that can be performed on a GARP State Machine is Read GARP State.



Copyright © 1999 IEEE. All rights reserved.                                                              111
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 125 of 212
IEEE
Std 802.1Q-1998                                             LOCAL AND METROPOLITAN AREA NETWORKS:


12.9.3.1 Read GARP State

12.9.3.1.1 Purpose

To read the current value of an instance of a GARP state machine.

12.9.3.1.2 Inputs

  a)    The Port identifier;
  b)    The GARP Application address (ISO/IEC 15802-3, Table 12-1);
  c)    The GIP Context (ISO/IEC 15802-3, 12.3.4);
  d)    The Attribute Type (ISO/IEC 15802-3, 12.11.2.2) associated with the state machine;
  e)    The Attribute Value (ISO/IEC 15802-3, 12.11.2.6) associated with the state machine.

12.9.3.1.3 Outputs

  a)    The current value of the combined Applicant and Registrar state machine for the attribute (ISO/IEC
        15802-3, Table 12-6);
  b)    Optionally, Originator address—the MAC Address of the originator of the most recent GARP PDU
        that was responsible for causing a state change in this state machine (ISO/IEC 15802-3, 12.9.1).


12.10 Bridge VLAN managed objects

The following managed objects define the semantics of the management operations that can be performed
upon the VLAN aspects of a Bridge:

  a)    The Bridge VLAN Configuration managed object (12.10.1);
  b)    The VLAN Configuration managed object (12.10.2);
  c)    The VLAN Learning Constraints managed object (12.10.3).

12.10.1 Bridge VLAN Configuration managed object

The Bridge VLAN Configuration managed object models operations that modify, or enquire about, the over-
all configuration of the Bridge's VLAN resources. There is a single Bridge VLAN Configuration managed
object per Bridge.

The management operations that can be performed on the Bridge VLAN Configuration managed object are

  a)    Read Bridge VLAN Configuration (12.10.1.1);
  b)    Configure PVID values (12.10.1.2);
  c)    Configure Acceptable Frame Types parameters (12.10.1.3);
  d)    Configure Enable Ingress Filtering parameters (12.10.1.4);
  e)    Reset VLAN Bridge (12.10.1.5);
  f)    Notify VLAN registration failure (12.10.1.6).

12.10.1.1 Read Bridge VLAN Configuration

12.10.1.1.1 Purpose

To obtain general VLAN information from a Bridge.



112                                                                  Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 126 of 212
                                                                                                           IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                             Std 802.1Q-1998


12.10.1.1.2 Inputs

None.

12.10.1.1.3 Outputs

   a)    The 802.1Q VLAN Version number. Reported as “1” by devices that implement VLAN functionality
         according to this edition of the standard;
   b)    The optional VLAN features supported by the implementation:
         1) The maximum number of VLANs supported;
         2) Whether the implementation supports the ability to override the default PVID setting, and its
              egress status (VLAN-tagged or untagged) on each Port.
   c)    For each Port:
         1) the Port number;
         2) the PVID value (8.4.4) currently assigned to that Port;
         3) the state of the Acceptable Frame Types parameter (8.4.3). The permissible values for this
              parameter are:
              i) Admit only VLAN-tagged frames;
              ii) Admit all frames.
         4) the state of the Enable Ingress Filtering parameter (8.4.5); Enabled or Disabled.

12.10.1.2 Configure PVID values

12.10.1.2.1 Purpose

To configure the PVID value(s) (8.4.4) associated with one or more Ports.

12.10.1.2.2 Inputs

   a)    For each Port to be configured, a Port number and the PVID value to be associated with that Port.

12.10.1.2.3 Outputs

None.

12.10.1.3 Configure Acceptable Frame Types parameters

12.10.1.3.1 Purpose

To configure the Acceptable Frame Types parameter (8.4.3) associated with one or more Ports.

12.10.1.3.2 Inputs

   a)    For each Port to be configured, a Port number and the value of the Acceptable Frame Types parame-
         ter to be associated with that Port. The permissible values of this parameter are (as defined in 8.4.3):
         1) Admit only VLAN-tagged frames;
         2) Admit all frames.

12.10.1.3.3 Outputs

None.



Copyright © 1999 IEEE. All rights reserved.                                                                 113
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 127 of 212
IEEE
Std 802.1Q-1998                                               LOCAL AND METROPOLITAN AREA NETWORKS:


12.10.1.4 Configure Enable Ingress Filtering parameters

12.10.1.4.1 Purpose

To configure the Enable Ingress Filtering parameter(s) (8.4.5) associated with one or more Ports.

12.10.1.4.2 Inputs

  a)    For each Port to be configured, a Port number and the value of the Enable Ingress Filtering parame-
        ter to be associated with that Port. The permissible values for the parameter are
        1) Enabled;
        2) Disabled.

12.10.1.4.3 Outputs

None.

12.10.1.5 Reset VLAN Bridge

12.10.1.5.1 Purpose

To reset all statically configured VLAN-related information in the Bridge to its default state. This operation

  a)    Deletes all VLAN Configuration managed objects;
  b)    Resets the PVID associated with each Bridge Port to the Default PVID value (Table 9-2);
  c)    Resets the Acceptable Frame Types parameter value associated with each Port to the default value
        (8.4.3).

12.10.1.5.2 Inputs

None.

12.10.1.5.3 Outputs

None.

12.10.1.6 Notify VLAN registration failure

12.10.1.6.1 Purpose

To notify a manager that GVRP (11.2.3) has failed to register a given VLAN owing to lack of resources in
the Filtering Database for the creation of a Dynamic VLAN Registration Entry (8.11.5).

12.10.1.6.2 Inputs

None.

12.10.1.6.3 Outputs

  a)    The VID of the VLAN that GVRP failed to register;
  b)    The Port number of the Port on which the registration request was received.



114                                                                    Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 128 of 212
                                                                                                         IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                           Std 802.1Q-1998


12.10.2 VLAN Configuration managed object

The VLAN Configuration object models operations that modify, or enquire about, the configuration of a par-
ticular VLAN within a Bridge. There are multiple VLAN Configuration objects per Bridge; only one such
object can exist for a given VLAN ID.

The management operations that can be performed on the VLAN Configuration are:

   a)    Read VLAN Configuration (12.10.2.1);
   b)    Create VLAN Configuration (12.10.2.2);
   c)    Delete VLAN Configuration (12.10.2.3);

12.10.2.1 Read VLAN Configuration

12.10.2.1.1 Purpose

To obtain general information regarding a specific VLAN Configuration.

12.10.2.1.2 Inputs

   a)    VLAN Identifier: a 12-bit VID.

12.10.2.1.3 Outputs

   a)    VLAN Name: A text string of up to 32 characters of locally determined significance;
   b)    List of Untagged Ports: The set of Port numbers for which this VLAN ID is a member of the
         Untagged set (8.11.9) for that Port;
   c)    List of Egress Ports: The set of Port numbers for which this VLAN ID is a member of the Member
         set (8.11.9) for that Port.

NOTE—The values of the Member set and the Untagged set are determined by the values held in VLAN Registration
Entries in the Filtering Database (8.11.2, 8.11.5, and 8.11.9).

12.10.2.2 Create VLAN Configuration

12.10.2.2.1 Purpose

To create or update a VLAN Configuration managed object.

12.10.2.2.2 Inputs

   a)    VLAN Identifier: a 12-bit VID;
   b)    VLAN Name: A text string of up to 32 characters of locally determined significance.

NOTE—Static configuration of the Member set and the Untagged set is achieved by means of the management opera-
tions for manipulation of VLAN Registration Entries (12.7.5).

12.10.2.2.3 Outputs

None.



Copyright © 1999 IEEE. All rights reserved.                                                              115
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 129 of 212
IEEE
Std 802.1Q-1998                                                    LOCAL AND METROPOLITAN AREA NETWORKS:


12.10.2.3 Delete VLAN Configuration

12.10.2.3.1 Purpose

To delete a VLAN Configuration managed object.

12.10.2.3.2 Inputs

  a)    VLAN Identifier: a 12-bit VID;

12.10.2.3.3 Outputs

None.

12.10.3 The VLAN Learning Constraints managed object

The VLAN Learning Constraints managed object models operations that modify, or enquire about, the set of
VLAN Learning Constraints (8.11.7.2) and VID to FID allocations (8.11.7.1) that apply to the operation of
the Learning Process and the Filtering Database. There is a single VLAN Learning Constraints managed
object per Bridge. The object is modeled as a pair of fixed-length tables, as follows:

  a)    A Learning Constraint table in which each table entry either defines a single Learning Constraint or
        is undefined. For some of the operations that can be performed upon the table, an entry index is used;
        this identifies the number of the entry in the table, where index number 1 is the first, and N is the last
        (where the table contains N entries).

NOTE—The number of Learning Constraint table entries supported is an implementation option. This standard does not
provide any distribution mechanism to ensure that the same set of constraints is configured in all Bridges; individual
Bridges can be configured by use of the management operations defined in this subclause (for example, via the use of
SNMP operating upon a VLAN Bridge MIB), but there is no in-built consistency checking to ensure that all Bridges
have been provided with the same constraint information. Hence, any such consistency checking is the responsibility of
the network administrator and the management applications employed in the LAN.

  b)    A VID to FID allocation table (8.11.7.1) with an entry per VID supported by the implementation.
        Each table entry indicates, for that VID, that there is currently
        1) No allocation defined; or
        2) A fixed allocation to FID X; or
        3) A dynamic allocation to FID X.

The management operations that can be performed on the VLAN Learning Constraints managed object are

  c)    Read VLAN Learning Constraints (12.10.3.1);
  d)    Read VLAN Learning Constraints for VID (12.10.3.2);
  e)    Set VLAN Learning Constraint (12.10.3.3);
  f)    Delete VLAN Learning Constraint (12.10.3.4);
  g)    Read VID to FID allocations (12.10.3.5);
  h)    Read FID allocation for VID (12.10.3.6);
  i)    Read VIDs allocated to FID (12.10.3.7);
  j)    Set VID to FID allocation (12.10.3.8);
  k)    Delete VID to FID allocation (12.10.3.9);
  l)    Notify Learning Constraint Violation (12.10.3.10);



116                                                                        Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 130 of 212
                                                                                                                    IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                      Std 802.1Q-1998


12.10.3.1 Read VLAN Learning Constraints

12.10.3.1.1 Purpose

To read the contents of a range of one or more entries in the VLAN Learning Constraints table.

12.10.3.1.2 Inputs

   a)    First Entry—Entry Index of first entry to be read;
   b)    Last Entry—Entry Index of last entry to be read.

12.10.3.1.3 Outputs

   a)    List of Entries—for each entry that was read:
         1) The Entry Index;
         2) The type of the Learning Constraint: Undefined, S or I;
         3) The value of the Learning Constraint, which is one of:
              i) Undefined, indicating an empty element in the table;
              ii) An S Constraint value, consisting of a pair of VIDs;
              iii) An I Constraint value, consisting of a VID and an Independent Set Identifier.

NOTE—Where this operation is implemented using a remote management protocol, PDU size constraints may restrict
the number of entries that are actually read to fewer than was requested in the input parameters. In such cases, retrieving
the remainder of the desired entry range can be achieved by repeating the operation with a modified entry range
specification.

12.10.3.2 Read VLAN Learning Constraints for VID

12.10.3.2.1 Purpose

To read all the VLAN Learning Constraints for a given VID.

12.10.3.2.2 Inputs

   a)    VID—The VLAN Identifier to which the read operation applies.

12.10.3.2.3 Outputs

   a)    All learning constraint values that identify the VID requested. Each value returned is either
         1) An S Constraint value, consisting of a pair of VIDs; or
         2) An I Constraint value, consisting of a VID and an Independent Set Identifier.

12.10.3.3 Set VLAN Learning Constraint

12.10.3.3.1 Purpose

To modify the contents of one of the entries in the VLAN Learning Constraints table.

12.10.3.3.2 Inputs

   a)    Entry Index—Entry index of the entry to be set;
   b)    The type of the Learning Constraint: S or I;
   c)    The value of the Learning Constraint, which is either:
              i) An S Constraint value, consisting of a pair of VIDs; or



Copyright © 1999 IEEE. All rights reserved.                                                                           117
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 131 of 212
IEEE
Std 802.1Q-1998                                                       LOCAL AND METROPOLITAN AREA NETWORKS:


              ii)   An I Constraint value, consisting of a VID and an Independent Set Identifier.

12.10.3.3.3 Outputs

  a)     Operation status. This takes one of the following values:
         1) Operation rejected due to inconsistent learning constraint specification (8.11.7.3)—The Set
             operation requested setting a constraint that is inconsistent with another constraint already
             defined in the constraint table. The operation returns the value of the constraint concerned; or
         2) Operation rejected due to inconsistent fixed VID to FID allocation (8.11.7.3)—The Set opera-
             tion requested setting a constraint that is inconsistent with a fixed VID to FID allocation
             already defined in the allocation table. The operation returns the value of the fixed allocation
             concerned; or
         3) Operation rejected due to entry index exceeding the maximum index supported by the con-
             straint table; or
         4) Operation accepted.

12.10.3.4 Delete VLAN Learning Constraint

12.10.3.4.1 Purpose

To remove one of the entries in the VLAN Learning Constraints table. This operation has the effect of setting
the value of the specified table entry to “Undefined.”

12.10.3.4.2 Inputs

  a)     Entry Index—Entry index of the entry to be deleted.

12.10.3.4.3 Outputs

  a)     Operation status. This takes one of the following values:
         1) Operation rejected due to entry index exceeding the maximum index supported by the con-
             straint table; or
         2) Operation accepted.

12.10.3.5 Read VID to FID allocations

12.10.3.5.1 Purpose

To read the contents of a range of one or more entries in the VID to FID allocation table.

12.10.3.5.2 Inputs

  a)     First Entry—VID of first entry to be read;
  b)     Last Entry—VID of last entry to be read.

12.10.3.5.3 Outputs

  a)     List of Entries—For each entry that was read:
         1) VID—The VLAN Identifier for this entry;
         2) Allocation Type—The type of the allocation: Undefined, Fixed or Dynamic;
         3) FID—The FID to which the VID is allocated (if not of type Undefined).

NOTE—Where this operation is implemented using a remote management protocol, PDU size constraints may restrict
the number of entries that are actually read to fewer than was requested in the input parameters. In such cases, retrieving




118                                                                           Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 132 of 212
                                                                                                          IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                            Std 802.1Q-1998


the remainder of the desired entry range can be achieved by repeating the operation with a modified entry range
specification.

12.10.3.6 Read FID allocation for VID

12.10.3.6.1 Purpose

To read the FID to which a specified VID is currently allocated.

12.10.3.6.2 Inputs

   a)    VID—The VLAN Identifier to which the read operation applies.

12.10.3.6.3 Outputs

   a)    VID—the VLAN Identifier to which the read operation applies;
   b)    Allocation Type—the type of the allocation: Undefined, Fixed or Dynamic;
   c)    FID—the FID to which the VID is allocated (if not of type Undefined).

12.10.3.7 Read VIDs allocated to FID

12.10.3.7.1 Purpose

To read all the VIDs currently allocated to a given FID.

12.10.3.7.2 Inputs

   a)    FID—the Filtering Identifier to which the read operation applies.

12.10.3.7.3 Outputs

   a)    FID—the Filtering Identifier to which the read operation applies
   b)    Allocation List—a list of allocations for this FID. For each element in the list:
         1) Allocation Type—the type of the allocation: Fixed or Dynamic;
         2) VID—the VID that is allocated.

12.10.3.8 Set VID to FID allocation

12.10.3.8.1 Purpose

To establish a fixed allocation of a VID to an FID.

12.10.3.8.2 Inputs

   a)    VID—the VID of the entry to be set;
   b)    FID—the FID to which the VID is to be allocated.

12.10.3.8.3 Outputs

   a)    Operation status. This takes one of the following values:
         1) Operation rejected due to inconsistent learning constraint specification (8.11.7.3)—The Set
             operation requested setting a fixed allocation that is inconsistent with a VLAN Learning Con-
             straint. The operation returns the value of the VLAN Learning Constraint concerned; or



Copyright © 1999 IEEE. All rights reserved.                                                               119
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 133 of 212
IEEE
Std 802.1Q-1998                                                     LOCAL AND METROPOLITAN AREA NETWORKS:


        2)    Operation rejected due to VID exceeding the maximum VID supported by the allocation table;
              or
        3)    Operation rejected due to FID exceeding the maximum ID supported by the implementation; or
        4)    Operation accepted.

12.10.3.9 Delete VID to FID allocation

12.10.3.9.1 Purpose

To remove a fixed VID to FID allocation from the VID to FID allocation table. This operation has the effect
of setting the value of the specified table entry to “Undefined.”

NOTE—If the VID concerned represents a currently active VLAN, then removal of a fixed allocation may result in the
“Undefined” value in the table immediately being replaced by a dynamic allocation to an FID.

12.10.3.9.2 Inputs

  a)    VID—VID of the allocation to be deleted.

12.10.3.9.3 Outputs

  a)    Operation status. This takes one of the following values:
        1) Operation rejected due to VID exceeding the maximum value supported by the allocation table;
            or
        2) Operation accepted.

12.10.3.10 Notify Learning Constraint Violation

12.10.3.10.1 Purpose

To alert the Manager to the existence of a Learning Constraint violation (8.11.7.3). This is an unsolicited
notification from the management entity of the Bridge, issued upon detection of the constraint violation.

NOTE—As indicated in 8.11.7.3, a single change in configuration, such as the registration of a new VID by GVRP or the
addition of a new learning constraint, can give rise to more than one violation being notified, depending upon the set of
learning constraints currently configured in the Bridge.

12.10.3.10.2 Inputs

  a)    None.

12.10.3.10.3 Outputs

  a)    Violation Type/Argument—one of
        1) Shared VLAN Learning not supported. The argument returned indicates the VIDs of a pair of
             active VLANs for which an S constraint exists.
        2) Independent VLAN Learning not supported. The argument returned indicates the VIDs of a
             pair of active VLANs for which I constraints exist that contain the same independent set identi-
             fier.
        3) Required FID range not supported. The argument returned indicates
             i) The VID that the Bridge is unable to allocate to an FID;
             ii) The maximum number of FIDs supported by the Bridge.

The violation type Required FID range not supported is detected only by IVL or IVL/SVL Bridges that sup-
port fewer than 4094 FIDs.



120                                                                          Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 134 of 212
                                                                                                                            IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                              Std 802.1Q-1998


Annex A

(normative)

PICS proforma1

A.1 Introduction

The supplier of a protocol implementation which is claimed to conform to this standard shall complete the
following Protocol Implementation Conformance Statement (PICS) proforma.

A completed PICS proforma is the PICS for the implementation in question. The PICS is a statement of
which capabilities and options of the protocol have been implemented. The PICS can have a number of uses,
including use

   a)    By the protocol implementor, as a checklist to reduce the risk of failure to conform to the standard
         through oversight;
   b)    By the supplier and acquirer—or potential acquirer—of the implementation, as a detailed indication
         of the capabilities of the implementation, stated relative to the common basis for understanding pro-
         vided by the standard PICS proforma;
   c)    By the user—or potential user—of the implementation, as a basis for initially checking the possibil-
         ity of interworking with another implementation (note that, while interworking can never be guaran-
         teed, failure to interwork can often be predicted from incompatible PICSs);
   d)    By a protocol tester, as the basis for selecting appropriate tests against which to assess the claim for
         conformance of the implementation.



A.2 Abbreviations and special symbols

A.2.1 Status symbols

   M     mandatory
   O     optional
   O.n   optional, but support of at least one of the group of options labelled by the same numeral n is
         required
   X     prohibited
   pred: conditional-item symbol, including predicate identification: see A.3.4
   ¬     logical negation, applied to a conditional item’s predicate


A.2.2 General abbreviations

   N/A not applicable
   PICS Protocol Implementation Conformance Statement

1
  Copyright release for PICS proformas: Users of this standard may freely reproduce the PICS proforma in this annex so that it can be
used for its intended purpose and may further publish the completed PICS.




Copyright © 1999 IEEE. All rights reserved.                                                                                     121
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 135 of 212
IEEE
Std 802.1Q-1998                                                     LOCAL AND METROPOLITAN AREA NETWORKS:


A.3 Instructions for completing the PICS proforma

A.3.1 General structure of the PICS proforma

The first part of the PICS proforma, implementation identification and protocol summary, is to be completed
as indicated with the information necessary to identify fully both the supplier and the implementation.

The main part of the PICS proforma is a fixed-format questionnaire, divided into several subclauses, each
containing a number of individual items. Answers to the questionnaire items are to be provided in the right-
most column, either by simply marking an answer to indicate a restricted choice (usually Yes or No), or by
entering a value or a set or range of values. (Note that there are some items where two or more choices from
a set of possible answers can apply; all relevant choices are to be marked.)

Each item is identified by an item reference in the first column. The second column contains the question to
be answered; the third column records the status of the item—whether support is mandatory, optional, or
conditional: see also A.3.4 below. The fourth column contains the reference or references to the material that
specifies the item in the main body of this standard, and the fifth column provides the space for the answers.

A supplier may also provide (or be required to provide) further information, categorized as either Additional
Information or Exception Information. When present, each kind of further information is to be provided in a
further subclause of items labelled Ai or Xi, respectively, for cross-referencing purposes, where i is any
unambiguous identification for the item (e.g., simply a numeral). There are no other restrictions on its format
and presentation.

A completed PICS proforma, including any Additional Information and Exception Information, is the Proto-
col Implementation Conformation Statement for the implementation in question.

NOTE—Where an implementation is capable of being configured in more than one way, a single PICS may be able to
describe all such configurations. However, the supplier has the choice of providing more than one PICS, each covering
some subset of the implementation's configuration capabilities, in case that makes for easier and clearer presentation of
the information.


A.3.2 Additional information

Items of Additional Information allow a supplier to provide further information intended to assist the inter-
pretation of the PICS. It is not intended or expected that a large quantity will be supplied, and a PICS can be
considered complete without any such information. Examples might be an outline of the ways in which a
(single) implementation can be set up to operate in a variety of environments and configurations, or informa-
tion about aspects of the implementation that are outside the scope of this standard but that have a bearing
upon the answers to some items.

References to items of Additional Information may be entered next to any answer in the questionnaire, and
may be included in items of Exception Information.


A.3.3 Exception information

It may occasionally happen that a supplier will wish to answer an item with mandatory status (after any con-
ditions have been applied) in a way that conflicts with the indicated requirement. No pre-printed answer will
be found in the Support column for this: instead, the supplier shall write the missing answer into the Support
column, together with an Xi reference to an item of Exception Information, and shall provide the appropriate
rationale in the Exception item itself.



122                                                                          Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 136 of 212
                                                                                                                IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                  Std 802.1Q-1998


An implementation for which an Exception item is required in this way does not conform to this standard.

NOTE—A possible reason for the situation described above is that a defect in this standard has been reported, a correc-
tion for which is expected to change the requirement not met by the implementation.


A.3.4 Conditional status

A.3.4.1 Conditional items

The PICS proforma contains a number of conditional items. These are items for which both the applicability
of the item itself, and its status if it does apply—mandatory or optional—are dependent upon whether or not
certain other items are supported.

Where a group of items is subject to the same condition for applicability, a separate preliminary question
about the condition appears at the head of the group, with an instruction to skip to a later point in the ques-
tionnaire if the “Not Applicable” answer is selected. Otherwise, individual conditional items are indicated by
a conditional symbol in the Status column.

A conditional symbol is of the form “pred: S” where pred is a predicate as described in A.3.4.2 below, and
S is a status symbol, M or 0.

If the value of the predicate is true (see A.3.4.2), the conditional item is applicable, and its status is indicated
by the status symbol following the predicate: the answer column is to be marked in the usual way. If the
value of the predicate is false, the “Not Applicable” (N/A) answer is to be marked.

A.3.4.2 Predicates

A predicate is one of the following:

   a)    An item-reference for an item in the PICS proforma: the value of the predicate is true if the item is
         marked as supported, and is false otherwise;
   b)    A predicate-name, for a predicate defined as a boolean expression constructed by combining item-
         references using the boolean operator OR: the value of the predicate is true if one or more of the
         items is marked as supported;
   c)    The logical negation symbol “¬” prefixed to an item-reference or predicate-name: the value of the
         predicate is true if the value of the predicate formed by omitting the “¬” symbol is false, and vice
         versa.

Each item whose reference is used in a predicate or predicate definition, or in a preliminary question for
grouped conditional items, is indicated by an asterisk in the Item column.

A.3.4.3 References to the text of ISO/IEC 15802-3

Many of the tables in the PICS Proforma refer to the text of ISO/IEC 15802-3 (ANSI/IEEE Std 802.1D). A
short form reference, of the form {D}X, is used in the “References” columns of these tables to denote refer-
ences to clauses, subclauses or tables in ISO/IEC 15802-3, where X is the clause, subclause or table identi-
fier.



Copyright © 1999 IEEE. All rights reserved.                                                                       123
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 137 of 212
IEEE
Std 802.1Q-1998                                                   LOCAL AND METROPOLITAN AREA NETWORKS:


A.4 PICS proforma for IEEE Std 802.1Q-1998

A.4.1 Implementation identification

  Supplier



  Contact point for queries about the PICS




  Implementation Name(s) and Version(s)



  Other information necessary for full iden-
  tification - e.g., name(s) and version(s) of
  machines and/or operating system names




NOTE 1—Only the first three items are required for all implementations; other information may be completed as appro-
priate in meeting the requirement for full identification.
NOTE 2—The terms Name and Version should be interpreted appropriately to correspond with a supplier’s terminology
(e.g., Type, Series, Model).


A.4.2 Protocol summary, IEEE Std 802.1Q-1998

  Identification of protocol specification       IEEE Std 802.1Q-1998, IEEE Standards for Local and Metropolitan
                                                 Area Networks: Standard for Virtual Bridged Local Area Networks

  Identification of amendments and corri-
  genda to the PICS proforma which have          Amd.             :           Corr.           :
  been completed as part of the PICS
                                                 Amd.             :           Corr.           :


  Have any Exception items been required?
  (See A.3.3: the answer Yes means that the                    No [ ]                        Yes [ ]
  implementation does not conform to IEEE
  Std 802.1Q-1998)



  Date of Statement




124                                                                       Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 138 of 212
                                                                                                            IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                              Std 802.1Q-1998


A.5 Major capabilities and options

  Item                         Feature                              Status     References           Support

 (1a)*      Communications Support                                           {D}6.5

            Which MAC types are supported on Bridge
            Ports, implemented in conformance with the
            relevant MAC standards?

 (1a.1)*    CSMA/CD, IEEE Std 802.3                          O.1                                Yes [ ]   No [ ]
 (1a.2)*    Token Bus, ISO/IEC 8802-4                        O.1                                Yes [ ]   No [ ]
 (1a.3)*    Token Ring, ISO/IEC 8802-5                       O.1                                Yes [ ]   No [ ]
 (1a.4)*    FDDI, ISO 9314-2                                 O.1                                Yes [ ]   No [ ]
 (1a.5)*    DQDB, ISO/IEC 8802-6                             O.1                                Yes [ ]   No [ ]
 (1a.6)*    ISLAN, ISO/IEC 8802-9                            O.1                                Yes [ ]   No [ ]
 (1a.7)*    ISLAN 16-T, IEEE 802.9a                          O.1                                Yes [ ]   No [ ]
 (1a.8)*    Demand Priority, ISO/IEC 8802-12 (IEEE           O.1                                Yes [ ]   No [ ]
            Std 802.3 format)
 (1a.9)*    Demand Priority, ISO/IEC 8802-12 (ISO/IEC        O.1                                Yes [ ]   No [ ]
            8802-5 format)

 (1b)       Is LLC Type 1 supported on all Bridge Ports      M               8.2, 8.3, 8.14,    Yes [ ]
            in conformance with ISO/IEC 8802-2?                              ISO/IEC 8802-2

 (1c)*      Is Source-Routing Transparent Bridge opera-      O               {D}Annex C         Yes [ ]   No [ ]
            tion supported on any of the Bridge Ports? (If
            support is claimed, the PICS proforma
            detailed in ISO/IEC 15802-3, Annex D, shall
            also be completed).

 (2)        Relay and filtering of frames (A.6)              M               8.5, 8.9, 8.6,     Yes [ ]
                                                                             8.7, 8.8

 (2a)       Does the Bridge support Basic Filtering Ser-     M               {D}6.6.5, 8.7.2    Yes [ ]
            vices?

 (2b)*      Does the Bridge support Extended Filtering       O               {D}6.6.5, 8.7.2    Yes [ ]   No [ ]
            Services?

            If item (2b) is not supported, mark “N/A” and                                       N/A[ ]
            continue at (2e).

 (2c)*      Does the Bridge support dynamic Group for-       2b:M            {D}6.6.5           Yes [ ]   No [ ]
            warding and filtering behavior?

 (2d)       Does the Bridge support the ability for static   2b:O            {D}6.6.5           Yes [ ]   No [ ]
            filtering information for individual MAC
            Addresses to specify a subset of Ports for
            which forwarding or filtering decisions are
            taken on the basis of dynamic filtering infor-
            mation?

 (2e)*      Does the Bridge support expedited traffic        O               8.1.2, 8.7.3       Yes [ ]   No [ ]
            classes on any of its Ports?
 (4)*       Does the Bridge support management of the        O               {D}6.5, 8.5.1,     Yes [ ]   No [ ]
            priority of relayed frames?                                      8.7.3, 8.7.5,
                                                                             Table 8-1, Table
                                                                             8-2, Table 8-3

 (5)        Maintenance of filtering information (A.7)       M               8.10, 8.11         Yes [ ]

 (7a)       Can the Filtering Database be read by man-       O               8.11               Yes [ ]   No [ ]
            agement?




Copyright © 1999 IEEE. All rights reserved.                                                                   125
   Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 139 of 212
IEEE
Std 802.1Q-1998                                                       LOCAL AND METROPOLITAN AREA NETWORKS:


A.5 Major capabilities and options (Continued)

  Item                        Feature                               Status         References             Support

 (7c)*     Can Static Filtering Entries be created and       O                   8.11.1              Yes [ ]    No [ ]
           deleted?

 (7g)      Can Static Filtering Entries be created and       O                   8.11.10             Yes [ ]    No [ ]
           deleted in the Permanent Database?

 (7h)      Can Static Filtering Entries be created for a     O                   8.11.1              Yes [ ]    No [ ]
           given MAC Address specification with a dis-
           tinct Port Map for each inbound Port?

 (7i)      Can Group Registration Entries be dynami-         2c:M                8.11.4, {D}10       Yes [ ]
           cally created, updated and deleted by GMRP?                                               N/A [ ]

 (10)      Addressing (A.8)                                  M                   8.14                Yes [ ]

 (9a)*     Can the Bridge be configured to use 48-bit        O.3                 8.14                Yes [ ]    No [ ]
           Universal Addresses?

 (9b)*     Can the Bridge be configured to use 48-bit        O.3                 8.14                Yes [ ]    No [ ]
           Local Addresses?

 (13)*     Spanning Tree algorithm and protocol (A.9)        M                   {D}8, {D}9          Yes [ ]

 (16)*     Does the Bridge support management of the         O                   {D}8.2              Yes [ ]    No [ ]
           Spanning Tree topology?

 (17)*     Does the Bridge support management of the         O                   {D}8.10             Yes [ ]    No [ ]
           protocol timers?

 (19)*     VLAN Bridge Management Operations                 O                   12                  Yes [ ]    No [ ]

 (20a)*    Are the Bridge Management Operations sup-         19:O.4              {D}5                Yes [ ]    No [ ]
           ported via a Remote Management Protocol?                                                  N/A [ ]

 (20b)*    Are the Bridge Management Operations sup-         19:O.4              {D}5                Yes [ ]    No [ ]
           ported via a local management interface?                                                  N/A [ ]

 (23a)*    Does the implementation support, on each          M                   5.1, 8.4.3          Yes [ ]
           Port, one or more of the permissible combina-
           tions of values for the Acceptable Frame
           Types parameter?


 (23a.1)   State which Ports support:                        M                   5.1, 8.4.3
           — Admit only VLAN-tagged frames;                                                          Ports:     _____
           — Admit all frames.                                                                       Ports:     _____

 (23a.2)   On Ports that support both values, is the         M                   5.1, 8.4.3, 12.10   Yes [ ]    N/A [ ]
           parameter configurable via management?

 (23b)     Does the implementation support the ability       M                   5.1, 7.1, 9         Yes [ ]
           to insert tag headers into, modify tag headers
           in, and remove tag headers from relayed
           frames, as required by the capabilities of each
           Bridge Port?

 (23c)     Does the implementation support the ability       M                   5.1, 11             Yes [ ]
           to perform automatic configuration and man-
           agement of VLAN topology information by
           means of GVRP on all Ports?




126                                                                          Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 140 of 212
                                                                                                      IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                        Std 802.1Q-1998


A.5 Major capabilities and options (Continued)

  Item                         Feature                          Status     References         Support

 (23d)      Does the implementation support the ability     M            5.1, 8.11        Yes [ ]
            for the Filtering Database to contain static
            and dynamic configuration information for at
            least one VLAN, by means of Static and
            Dynamic VLAN Registration Entries?

 (23d.1)    State the maximum number of VLANs sup-          M            5.1, 8.11,       _____ VLANs
            ported by the implementation.                                9.3.2.3

 (23d.2)    State the range of VID values supported by      M            8.11, 9.3.2.3    0 through _____
            the implementation.

 (23e)*     VLAN Learning support                                        5.1, 8.11.3,
                                                                         8.11.7, 8.11.8
 (23e.1)    Does the implementation support at least one    M                             Yes [ ]
            FID?
 (23e.2)    Can the implementation allocate at least one    M                             Yes [ ]
            VID to each FID supported?

 (23e.4)    State the maximum number of FIDs that can       M            8.11.7           ____ FIDs
            be supported by the implementation.

 (23e.5)    State the maximum number of VIDs that can       M            8.11.7           ____ VIDs
            be allocated to each FID.

 (23e.6)    Does the implementation support configura-      O            5.2, 8.11.7,     Yes [ ]     No [ ]
            tion of VLAN Learning Constraints via man-                   12.10.3
            agement?

 (23e.7)    State the number of VLAN Learning Con-          23e.6:M      5.2, 8.11.7,     ____ Constraints
            straints that can be configured in the imple-                12.10.3
            mentation.

 (23e.8)    Does the implementation support configura-      O            5.2, 8.11.7.1,   Yes [ ]     No [ ]
            tion of VID to FID allocations via manage-                   12.10.3
            ment?

 (23e.9)    Does the implementation take account of the     O            8.11.8           Yes [ ]     No [ ]
            allocation of VIDs to FIDs when making for-
            warding decisions relative to group MAC
            Addresses?

 (23f)      On Ports that support untagged and priority-                 5.1, 8.4.4,
            tagged frames, does the implementation sup-                  8.11.9, 12.10
            port:

 (23f.1)    — A PVID value?                                 M                             Yes [ ]     N/A [ ]
 (23f.2)    — The ability to configure one VLAN whose       M                             Yes [ ]     N/A [ ]
            Untagged set includes that Port?
 (23f.3)    — Configuration of the PVID value via man-      M                             Yes [ ]     N/A [ ]
            agement operations?
 (23f.4)    — Configuration of Static Filtering Entries     M                             Yes [ ]     N/A [ ]
            via management operations?
 (23f.5)    — The ability to configure more than one        O                             Yes [ ]     No [ ]
            VLAN whose Untagged set includes that                                         N/A [ ]
            Port?

 (23g)*     Does the implementation support the ability     O            5.2, 8.4.5
            to enable and disable Ingress Filtering?




Copyright © 1999 IEEE. All rights reserved.                                                              127
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 141 of 212
IEEE
Std 802.1Q-1998                                                      LOCAL AND METROPOLITAN AREA NETWORKS:


A.5 Major capabilities and options (Continued)

  Item                        Feature                              Status         References             Support

 (23h)     Does the implementation support VLAN             19:O                5.2, 12.10.2,       Yes [ ]    No [ ]
           management operations?                                               12.10.3

 (23i)     Is the minimum tagged frame length that can      1a.1:O              7.2                 Yes [ ]    No [ ]
           be transmitted on IEEE Std 802.3 Ports less                                              N/A [ ]
           than 68 (but 64 or more) octets?

 (23j)*    When transmitting untagged frames and the                            7.1, 7.1.2.2
           canonical_format_indicator parameter indi-
           cates that the mac_service_data_unit may
           contain embedded MAC Addresses in a for-
           mat inappropriate to the destination MAC
           method, which of the following procedures is
           adopted by the Bridge:

 (23j.1)   Convert any embedded MAC Addresses in            O.7                                     Yes [ ]    No [ ]
           the mac_service_data_unit to the format
           appropriate to the destination MAC method.

 (23j.2)   Discard the frame without transmission on        O.7                                     Yes [ ]    No [ ]
           that Port.

 (23k)     Does the Bridge perform frame translations,      TB:M                7.1, 7.1.2.2        Yes [ ]    No [ ]
           where necessary, in accordance with the pro-
           cedures described in ISO/IEC 11802-5, IETF                                               N/A [ ]
           RFC 1042, and IETF RFC 1390?

 Predicates:
 TB = True if the Bridge supports translational Bridging; i.e., the Bridge supports 802.3/Ethernet MAC methods on one
 or more Ports and Token Ring/FDDI MAC methods on one or more Ports.



A.6 Relay and filtering of frames

  Item                        Feature                              Status         References            Support

 (2f)      Are received frames with MAC method errors        M                  {D}6.4, 8.5        Yes [ ]
           discarded?

 (2g)      Are correctly received frames submitted to the    M                  8.5                Yes [ ]
           Learning Process?

 (2h)      Are user data frames the only type of frame       M                  8.5                Yes [ ]
           relayed?

 (2i)      Are request with no response frames the only      M                  8.5                Yes [ ]
           frames relayed?

 (2j)      Are all frames addressed to the Bridge Proto-     M                  8.5                Yes [ ]
           col Entity submitted to it?

 (2k)      Are user data frames the only type of frame       M                  8.9                Yes [ ]
           transmitted?

 (2l)      Are request with no response frames the only      M                  8.9                Yes [ ]
           frames transmitted?

 (2m)      Are relayed frames queued for transmission        M                  8.7.3, {D}8.4      Yes [ ]
           only under the conditions in 8.7.3?




128                                                                         Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 142 of 212
                                                                                                            IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                              Std 802.1Q-1998


A.6 Relay and filtering of frames (Continued)

  Item                         Feature                             Status     References            Support

 (2n)      Is the order of relayed frames preserved in         M            8.7.3, 8.1.1       Yes [ ]
           accordance with the requirements of the for-
           warding process?

 (2o)      Is a relayed frame submitted to a MAC Entity        M            8.7.4, {D}6.3.4    Yes [ ]
           for transmission only once?

 (2p)      Is a maximum bridge transit delay enforced for      M            8.7.3              Yes [ ]
           relayed frames?

 (2q)      Are queued frames discarded if a Port leaves        M            8.7.3              Yes [ ]
           the Forwarding State?

 (2r)      Is the user priority of relayed frames preserved    M            {D}6.4             Yes [ ]
           where possible?

 (2s)      Is the user priority set to the Default User Pri-   M            {D}6.4             Yes [ ]
           ority for the reception Port otherwise?

 (2t)      Is the user priority regenerated by means of the    M            8.5.1, Table 8-1   Yes [ ]
           User Priority Regeneration Table?

 (2u)      Is mapping of Regenerated User Priority to          M            8.7.3, Table 8-2   Yes [ ]
           Traffic Class performed by means of the Traf-
           fic Class Table?

 (2v)      Is the access priority derived from the Regen-      M            8.7.5, Table 8-3   Yes [ ]
           erated User Priority as defined by the values in
           Table 8-3 for each outbound MAC method
           supported by the Bridge?

 (2w)      Does the Bridge generate an                         MS1:X        {D}6.5.4,          No [ ]
           M_UNITDATA.indication primitive on receipt                       ISO 9314-2         N/A [ ]
           of a valid frame transmitted by the Bridge
           Port’s local MAC entity?

 (2x)      Is only Asynchronous service used?                  MS1:M        ISO 9314-2,        Yes [ ]
                                                                            8.1.4              N/A [ ]

 (2y)      On receiving a frame from an FDDI ring for          MS1:O        {D}6.5.4,          Yes [ ]   No [ ]
           forwarding, does the bridge set the C indica-                    ISO 9314-2,        N/A [ ]
           tor?                                                             7.3.8

 (2z)      On receiving a frame from an FDDI ring for          MS1:O        {D}6.5.4,          Yes [ ]   No [ ]
           forwarding, does the bridge leave the C indica-                  ISO 9314-2,        N/A [ ]
           tor unaltered?                                                   7.3.8

           If item 4 is not supported, mark “N/A” and                                          N/A [ ]
           continue at item (4d).

 (4a)*     Can the Default User Priority parameter for         4:O.6        {D}6.4             Yes [ ]   No [ ]
           each Port be set to any value in the range 0
           through 7?

 (4b)*     Can the entries in the User Priority Regenera-      4:O.6        8.5.1, Table 8-1   Yes [ ]   No [ ]
           tion Table for each Port be set to the full range
           of values shown in Table 8-1?

 (4c)*     Can the entries in the Traffic Class Table for      MS2:O        8.7.3, Table 8-2   Yes [ ]   No [ ]
           each Port be set to the full range of values                                        N/A [ ]
           shown in Table 8-2?




Copyright © 1999 IEEE. All rights reserved.                                                                   129
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 143 of 212
IEEE
Std 802.1Q-1998                                                     LOCAL AND METROPOLITAN AREA NETWORKS:


A.6 Relay and filtering of frames (Continued)

  Item                        Feature                           Status          References            Support

          If item 4 is supported, mark “N/A” and con-                                            N/A [ ]
          tinue at item (4g)

 (4d)     Does the Bridge support the recommended           ¬ 4:M             {D}6.4             Yes [ ]
          default value of the Default User Priority
          parameter for each Port?

 (4e)     Does the Bridge support the recommended           ¬ 4:M             8.5.1, Table 8-1   Yes [ ]
          default mappings between received user prior-
          ity and Regenerated User Priority for each Port
          as defined in Table 8-1?

 (4f)     Does the Bridge support the recommended           MS3:M             8.7.3, Table 8-2   Yes [ ]
          default user_priority to traffic class mappings                                        N/A [ ]
          shown in Table 8-2 for each Port?

 (4g)     Is the Bridge able to use any values other than   X                 8.7.5, Table 8-3   No [ ]
          those shown in Table 8-3 when determining
          the access priority for the MAC methods
          shown?

 Predicates:
 MS1 = 1a.4 AND NOT (1a.1 OR 1a.2 OR 1a.3 OR 1a.5 OR 1a.6 OR 1a.7 OR 1a.8)
 MS2 = 2e AND 4
 MS3 = 2e AND NOT 4



A.7 Maintenance of filtering entries in the Filtering Database

  Item                        Feature                           Status          References            Support

 (5a)     Are Dynamic Filtering Entries created and         M                 8.10, 8.11.3,      Yes [ ]
          updated if and only if the Port State permits?                      {D}8.4

 (5b)     Are Dynamic Filtering Entries created on          X                 8.10, 8.11.3       No [ ]
          receipt of frames with a group source address?

 (5c)     Does the Filtering Database support Static Fil-   M                 8.11.1             Yes [ ]
          tering Entries?

 (5d)     Can a Dynamic Filtering Entry be created that     X                 8.10, 8.11,        No [ ]
          conflicts with an existing Static Filtering                         8.11.1, 8.11.3
          Entry?

 (5e)     Does the Filtering Database support Dynamic       M                 8.11.3             Yes [ ]
          Filtering Entries?

 (5f)     Does the creation of a Static Filtering Entry     M                 8.11.1, 8.11.3     Yes [ ]
          remove any conflicting information in a
          Dynamic Filtering Entry for the same address?

 (5g)     Does each Static Filtering Entry specify a        M                 8.11.1             Yes [ ]
          MAC Address specification and a Port Map?

 (5h)     Are Dynamic Filtering Entries removed from        M                 8.11.3             Yes [ ]
          the Filtering Database if not updated for the
          Ageing Time period?

 (5i)     Does each Dynamic Filtering Entry specify a       M                 8.11.3             Yes [ ]
          MAC Address specification and a Port Map?




130                                                                       Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 144 of 212
                                                                                                          IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                            Std 802.1Q-1998


A.7 Maintenance of filtering entries in the Filtering Database (Continued)

  Item                         Feature                           Status     References            Support

 (5j)      Is the Filtering Database initialized with the    M            8.11.10            Yes [ ]
           entries contained in the Permanent Database?

           If item (2c) is not supported, mark N/A and                                       N/A [ ]
           continue at item (6a).

 (5k)      Does each Group Registration Entry specify a      2c:M         8.11.4             Yes [ ]
           MAC Address specification and a Port Map?

 (5l)      Can the MAC Address specification in Group        2c:M         8.11.4             Yes [ ]
           Registration Entries represent All Groups, All
           Unregistered Groups, or a specific group MAC
           Address?

 (5m)      Are Group Registration Entries created,           2c:M         8.11.4, {D}10      Yes [ ]
           updated and removed from the Filtering Data-
           base in accordance with the specification of
           GMRP?

 (5n)      Are Group Registration Entries created,           2c:X         8.11.4, {D}10      No [ ]
           updated and removed from the Filtering Data-
           base by any means other than via the operation
           of GMRP?

 (6a)      State the Filtering Database Size.                M            8.11               ____ entries

 (6b)      State the Permanent Database Size.                M            8.11               ____ entries

           If item (7c) is not supported, mark N/A and                                       N/A [ ]
           continue at item (8a).

 (7d)      Can Static Filtering Entries be made for indi-    7c:M         8.11.1             Yes [ ]
           vidual MAC Addresses?

 (7e)      Can Static Filtering Entries be made for group    7c:M         8.11.1             Yes [ ]
           MAC Addresses?

 (7f)      Can a Static Filtering Entry be made for the      7c:M         8.11.1             Yes [ ]
           broadcast MAC Address?

 (8a)      Can the Bridge be configured to use the default   O            8.11.3, Table 8-   Yes [ ]   No [ ]
           value of Ageing Time recommended in Table                      4
           8-4?

 (8b)      Can the Bridge be configured to use any of the    O            8.11.3, Table 8-   Yes [ ]   No [ ]
           range of values of Ageing Time specified in                    4
           Table 7-4?



A.8 Addressing

  Item                         Feature                           Status     References            Support

 (10a)     Does each Port have a separate MAC Address?       M            8.14.2             Yes [ ]

 (10b)     Are all BPDUs transmitted to the same group       M            8.14.3, {D}8.2     Yes [ ]
           address?

           If item (9a) is not supported, mark N/A and                                       N/A [ ]
           continue at item (10d1).




Copyright © 1999 IEEE. All rights reserved.                                                                 131
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 145 of 212
IEEE
Std 802.1Q-1998                                                   LOCAL AND METROPOLITAN AREA NETWORKS:


A.8 Addressing (Continued)

  Item                        Feature                           Status         References            Support

 (10c)    Are all BPDUs transmitted to the Bridge Pro-    9a:M               8.14.3, {D}8.2     Yes [ ]
          tocol Group Address when Universal
          Addresses are used?

 (10d)    Is the source address of BPDUs the address of   9a:M               8.14.3             Yes [ ]
          the transmitting Port?

 (10d1)   Is the LLC address of BPDUs the standard        M                  8.14.3,            Yes [ ]
          LLC address identified for the Spanning Tree                       Table 8-9
          Protocol?

 (10e)    Is the Bridge Address a Universal Address?      M                  8.14.5, {D}8.2     Yes [ ]
                                                                                                N/A [ ]

 (10f)    Are frames addressed to any of the Reserved     X                  8.14.6             No [ ]
          Addresses relayed by the Bridge?

          If item (13) is not supported, mark N/A and                                           N/A [ ]
          continue at item (11c).

 (11a)    Is Bridge Management accessible through         13:O               8.14.4             Yes [ ]    No [ ]
          each Port using the MAC Address of the Port
          and the LSAP assigned?

 (11b)    Is Bridge Management accessible through all     13:O               8.14.4             Yes [ ]    No [ ]
          Ports using the All LANs Bridge Management
          Group Address?
 (11c)    Is the Bridge Address the Address of Port 1?    9a:O               8.14.5             Yes [ ]    No [ ]
                                                                                                N/A [ ]

 (11d)*   Are Group Addresses additional to the           O                  8.14.6             Yes [ ]    No [ ]
          Reserved Addresses pre-configured in the Per-
          manent Database?

          If item (11d) is not supported, mark N/A and                                          N/A [ ]
          continue at item (12a).

 (11e)    Can the additional pre-configured entries in    11d:O              8.14.6             Yes [ ]    No [ ]
          the Filtering Database be deleted?

 (12a)    Can a group MAC Address be assigned to          9b:M               {D}8.2             Yes [ ]
          identify the Bridge Protocol Entity?                                                  N/A [ ]

 (12c)    Does each Port of the Bridge have a distinct    M                  {D}8.2,            Yes [ ]
          identifier?                                                        {D}8.5.5.1



A.9 Spanning Tree Algorithm

  Item                           Feature                           Status      References            Support

 (13a)    Are all the following Bridge Parameters maintained?     M          {D}8.5.3           Yes [ ]

            Designated Root                                                  {D}8.5.3.1

            Root Cost                                                        {D}8.5.3.2

            Root Port                                                        {D}8.5.3.3

            Max Age                                                          {D}8.5.3.4




132                                                                      Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 146 of 212
                                                                                                        IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                          Std 802.1Q-1998


A.9 Spanning Tree Algorithm (Continued)

  Item                             Feature                          Status    References        Support

              Hello Time                                                     {D}8.5.3.5

              Forward Delay                                                  {D}8.5.3.6

              Bridge Identifier                                              {D}8.5.3.7

              Bridge Max Age                                                 {D}8.5.3.8

              Bridge Hello Time                                              {D}8.5.3.9

              Bridge Forward Delay                                           {D}8.5.3.10

              Topology Change Detected                                       {D}8.5.3.11

              Topology Change                                                {D}8.5.3.12

              Topology Change Time                                           {D}8.5.3.13

              Hold Time                                                      {D}8.5.3.14

 (13b)     Are all the following Bridge Timers maintained?          M        {D}8.5.4      Yes [ ]

              Hello Timer                                                    {D}8.5.4.1

              Topology Change Notification Timer                             {D}8.5.4.2

              Topology Change Timer                                          {D}8.5.4.3

 (13c)     Are all the following Port Parameters maintained for     M        {D}8.5.5      Yes [ ]
           each Port?

              Port Identifier                                                {D}8.5.5.1

              State                                                          {D}8.5.5.2,
                                                                             {D}8.4

              Path Cost                                                      {D}8.5.5.3

              Designated Root                                                {D}8.5.5.4

              Designated Cost                                                {D}8.5.5.5

              Designated Bridge                                              {D}8.5.5.6

              Designated Port                                                {D}8.5.5.7

              Topology Change Acknowledge                                    {D}8.5.5.8

              Configuration Pending                                          {D}8.5.5.9

              Change Detection Enabled                                       {D}8.5.5.10

 (13d)     Are all the following Timers maintained for each Port?   M        {D}8.5.6      Yes [ ]

              Message Age Timer                                              {D}8.5.6.1

              Forward Delay Timer                                            {D}8.5.6.2

              Hold Timer                                                     {D}8.5.6.3




Copyright © 1999 IEEE. All rights reserved.                                                               133
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 147 of 212
IEEE
Std 802.1Q-1998                                                    LOCAL AND METROPOLITAN AREA NETWORKS:


A.9 Spanning Tree Algorithm (Continued)

  Item                            Feature                           Status      References            Support

 (13e)    Are Protocol Parameters and Timers maintained, and       M          {D}8.7,            Yes [ ]
          BPDUs transmitted, as required on each of the follow-               {D}8.9,
          ing events?                                                         {D}8.5.3,
                                                                              {D}8.5.4,
                                                                              {D}8.5.5,
                                                                              {D}8.5.6

            Received Configuration BPDU                                       {D}8.7.1

            Received Topology Change Notification BPDU                        {D}8.7.2

            Hello Timer Expiry                                                {D}8.7.3

            Message Age Timer Expiry                                          {D}8.7.4

            Forward Delay Timer Expiry                                        {D}8.7.5

            Topology Change Notification Timer Expiry                         {D}8.7.6

            Topology Change Timer Expiry                                      {D}8.7.7

            Hold Timer Expiry                                                 {D}8.7.8

 (13f)    Do the following operations modify Protocol Parame-      M          {D}8.8,            Yes [ ]
          ters and Timers, and transmit BPDUs as required?                    {D}8.9,
                                                                              {D}8.5.3,
                                                                              {D}8.5.4,
                                                                              {D}8.5.5,
                                                                              {D}8.5.6

            Initialization                                                    {D}8.8.1

            Enable Port                                                       {D}8.8.2

            Disable Port                                                      {D}8.8.3

            Set Bridge Priority                                               {D}8.8.4

            Set Port Priority                                                 {D}8.8.5

            Set Path Cost                                                     {D}8.8.6

 (13g)    Does the implementation support the ability to set the   O          {D}8.5.5.10        Yes [ ]    No [ ]
          value of the Change Detection Enabled parameter to
          Disabled?

 (14a)    Does the Bridge underestimate the increment to the       X          {D}8.10.1          No [ ]
          Message Age parameter in transmitted BPDUs?

 (14b)    Does the Bridge underestimate Forward Delay?             X          {D}8.10.1          No [ ]

 (14c)    Does the Bridge overestimate the Hello Time interval?    X          {D}8.10.1          No [ ]

 (15a)    Does the Bridge use the specified value for Hold         M          {D}8.10.2,         Yes [ ]
          Time?                                                               {D}Table 8-3

          If item (16) is not supported, mark N/A and continue                                   N/A [ ]
          at (17a).

 (16a)    Can the relative priority of the Bridge be set?          16:M       {D}8.2,            Yes [ ]
                                                                              {D}8.5.3.7,
                                                                              {D}8.8.4




134                                                                       Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 148 of 212
                                                                                                        IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                          Std 802.1Q-1998


A.9 Spanning Tree Algorithm (Continued)

  Item                               Feature                       Status    References         Support

 (16b)     Can the relative priority of the Ports be set?          16:M     {D}8.2,        Yes [ ]
                                                                            {D}8.5.5.1,
                                                                            {D}8.8.5

 (16c)     Can the path cost for each Port be set?                 16:M     {D}8.2,        Yes [ ]
                                                                            {D}8.5.5.3,
                                                                            {D}8.8.6

           If item (17) is not supported, mark N/A and continue                            N/A [ ]
           at (18a).

 (17a)     Can Bridge Max Age be set to any of the range of val-   17:M     {D}8.10.2,     Yes [ ]
           ues specified?                                                   {D}8.5.3.8,
                                                                            {D}Table 8-3

 (17b)     Can Bridge Hello Time be set to any of the range of     17:M     {D}8.10.2,     Yes [ ]
           values specified?                                                {D}8.5.3.9,
                                                                            {D}Table 8-3

 (17c)     Can Bridge Forward Delay be set to any of the range     17:M     {D}8.10.2,     Yes [ ]
           of values specified?                                             {D}8.5.3.10,
                                                                            {D}Table 8-3

 (18a)     Do all BPDUs contain an integral number of octets?      M        {D}9.1.1       Yes [ ]

 (18b)     Are all the following BPDU parameter types encoded      M        {D}9.1.1,      Yes [ ]
           as specified?                                                    {D}9.2

              Protocol Identifiers                                          {D}9.2.1

              Protocol Version Identifiers                                  {D}9.2.2

              BPDU Types                                                    {D}9.2.3

              Flags                                                         {D}9.2.4

              Bridge Identifiers                                            {D}9.2.5

              Root Path Cost                                                {D}9.2.6

              Port Identifiers                                              {D}9.2.7

              Timer Values                                                  {D}9.2.8

 (18c)     Do Configuration BPDUs have the format and param-       M        {D}9.3.1       Yes [ ]
           eters specified?

 (18d)     Do Topology Change Notification BPDUs have the          M        {D}9.3.2       Yes [ ]
           format and parameters specified?

 (18e)     Are received BPDUs validated as specified?              M        {D}9.3.3       Yes [ ]




Copyright © 1999 IEEE. All rights reserved.                                                               135
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 149 of 212
IEEE
Std 802.1Q-1998                                                 LOCAL AND METROPOLITAN AREA NETWORKS:


A.10 Bridge Management

  Item                            Feature                       Status         References            Support

           If item (19) is not supported, mark N/A and con-                                     N/A [ ]
           tinue at (20c).

 (19a)     Discover Bridge                                    19:M           12.4.1.1           Yes [ ]

 (19b)     Read Bridge                                        19:M           12.4.1.2           Yes [ ]

 (19c)     Set Bridge Name                                    19:M           12.4.1.3           Yes [ ]

 (19d)     Reset Bridge                                       19:M           12.4.1.4           Yes [ ]

 (19e)     Read Port                                          19:M           12.4.2.1           Yes [ ]

 (19f)     Set Port Name                                      19:M           12.4.2.2           Yes [ ]

 (19g)     Read Forwarding Port Counters                      19:M           12.6.1.1           Yes [ ]

 (19g.1)   Are the Forwarding Port Counters maintained per    19:O                              Yes [ ]    No [ ]
           VLAN?
 (19g.2)   Does the implementation support the Discard on     19:O                              Yes [ ]    No[ ]
           Error Details parameter?
 (19h)     Read Filtering Database                            19:M           12.7.1.1           Yes [ ]

 (19i)     Set Filtering Database Ageing Time                 19:M           12.7.1.2           Yes [ ]

 (19j)     Read Permanent Database                            19:M           12.7.6.1           Yes [ ]

 (19k)     Create Filtering Entry                             19:M           12.7.7.1           Yes [ ]

 (19l)     Delete Filtering Entry                             19:M           12.7.7.2           Yes [ ]

 (19m)     Read Filtering Entry                               19:M           12.7.7.3           Yes [ ]

 (19n)     Read Filtering Entry Range                         19:M           12.7.7.4           Yes [ ]

 (19o)     Read Bridge Protocol Parameters                    19:M           12.8.1.1           Yes [ ]

 (19p)     Set Bridge Protocol Parameters                     19:M           12.8.1.2           Yes [ ]

 (19q)     Read Port Parameters                               19:M           12.8.2.1           Yes [ ]

 (19r)     Force Port State                                   19:M           12.8.2.2           Yes [ ]

 (19s)     Set Port Parameters                                19:M           12.8.2.3           Yes [ ]

 (19t)     Read Port Default User Priority                    MS4:M          12.6.2.1           Yes [ ]    N/A [ ]

 (19u)     Set Port Default User Priority                     MS4:M          12.6.2.2           Yes [ ]    N/A [ ]

 (19v)     Read Port User Priority Regeneration Table         MS5:M          12.6.2.3           Yes [ ]    N/A [ ]

 (19w)     Set Port User Priority Regeneration Table          MS5:M          12.6.2.3           Yes [ ]    N/A [ ]

 (19x)     Read Port Traffic Class Table                      MS7:M          12.6.3.1           Yes [ ]    N/A [ ]

 (19y)     Set Port Traffic Class Table                       MS7:M          12.6.3.1           Yes [ ]    N/A [ ]

 (19z)     Read Outbound Access Priority Table                MS6:M          12.6.2.5           Yes [ ]    N/A [ ]

 (19aa)    Read GARP Timers                                   MS8:M          12.9.1.1           Yes [ ]    N/A [ ]
 (19ab)    Set GARP Timers                                    MS8:M          12.9.1.2           Yes [ ]    N/A [ ]

 (19ac)    Read GARP Protocol Controls                        MS8:M          12.9.2.1           Yes [ ]    N/A [ ]




136                                                                      Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 150 of 212
                                                                                                      IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                        Std 802.1Q-1998


A.10 Bridge Management (Continued)

  Item                           Feature                          Status    References         Support

 (19ad)     Set GARP Protocol Controls                          MS8:M      12.9.2.2      Yes [ ]    N/A [ ]

 (19ae)     Read GARP State                                     MS8:M      12.9.3.1      Yes [ ]    N/A [ ]

 (19af)     Read Bridge VLAN Configuration                      19:M       12.10.1.1     Yes [ ]    N/A [ ]

 (19ah)     Configure PVID values                               19:M       12.10.1.2     Yes [ ]   N/A [ ]

 (19ai)     Configure Acceptable Frame Types parameter          23a.2:M    12.10.1.3     Yes [ ]    N/A [ ]

 (19aj)     Configure Enable Ingress Filtering parameters       23g:M      12.10.1.4     Yes [ ]    N/A [ ]

 (19ak)     Reset Bridge VLAN Bridge.                           19:M       12.10.1.5     Yes [ ]   N/A [ ]

 (19al)     Notify VLAN Registration Failure                    19:M       12.10.1.6     Yes [ ]    N/A [ ]

 (19am)     Read VLAN Configuration                             19:M       12.10.2.1     Yes [ ]    N/A [ ]

 (19an)     Create VLAN Configuration                           19:M       12.10.2.2     Yes [ ]    N/A [ ]

 (19ao)     Delete VLAN Configuration                           19:M       12.10.2.3     Yes [ ]    N/A [ ]

            If Item (23e.6) is not supported, mark N/A and                               N/A
            continue at Item (19at).

 (19ap)     Read VLAN Learning Constraints                      23e.6:M    12.10.3.1     Yes [ ]

 (19aq)     Read VLAN Learning Constraints for VID              23e.6:M    12.10.3.2     Yes [ ]
 (19aq)     Set VLAN Learning Constraint                        23e.6:M    12.10.3.3     Yes [ ]

 (19ar)     Delete VLAN Learning Constraint                     23e.6:M    12.10.3.4     Yes [ ]

 (19as)     Notify Learning Constraint Violation                23e.6:M    12.10.3.10    Yes [ ]

            If Item (23e.8) is not supported, mark N/A and                               N/A
            continue at Item (20c).

 (19at)     Read VID to FID allocations                         23e.8:M    12.10.3.5     Yes [ ]

            Read FID allocation for VID                         23e.8:M    12.10.3.6     Yes [ ]

            Read VIDs allocated to FID                          23e.8:M    12.10.3.7     Yes [ ]

            Set VID to FID allocation                           23e.8:M    12.10.3.8     Yes [ ]

            Delete VID to FID allocation                        23e.8:M    12.10.3.9     Yes [ ]

            If item (20a) is not supported, mark N/A and con-   23e.8:M                  N/A [ ]
            tinue at (20e).

 (20c)      What Management Protocol standard(s) or speci-      20a:M      {D}5
            fication(s) are supported?

 (20d)      What standard(s) or specifications for Managed      20a:M      {D}5
            Objects and Encodings are supported?




Copyright © 1999 IEEE. All rights reserved.                                                              137
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 151 of 212
IEEE
Std 802.1Q-1998                                                      LOCAL AND METROPOLITAN AREA NETWORKS:


A.10 Bridge Management (Continued)

  Item                         Feature                               Status         References              Support

           If item (20b) is not supported, mark N/A and con-                                          N/A [ ]
           tinue at A.11.

 (20e)     What specification of the local management inter-       20b:M          {D}5
           face is supported?

 Predicates:
 MS4=19 AND 4a
 MS5=19 AND 4b
 MS6=19 AND 4
 MS7=19 AND 4c
 MS8=19 AND 2b



A.11 Performance

  Item                        Feature                               Status          References             Support

 (21a)     Specify a Guaranteed Port Filtering Rate, and       M                  {D}16.1
           the associated measurement interval TF, for
           each Bridge Port in the format specified below.

 (21b)     Specify a Guaranteed Bridge Relaying Rate,          M                  {D}16.2
           and the associated measurement interval TR, in
           the format specified below.

           Supplementary information shall clearly iden-
           tify the Ports.




                     Guaranteed Bridge Relaying Rate                                                TR

 _ _ _ _ _ _ _ _ _ _ frames per second                                            _ _ _ _ _ _ second(s)




   Port number(s) or              Guaranteed port filtering rate                                   TF
   other identification              (specify for all ports)                             (specify for all ports)

                           _ _ _ _ _ _ _ _ _ _ frames per second              _ _ _ _ _ _ second(s)

                           _ _ _ _ _ _ _ _ _ _ frames per second              _ _ _ _ _ _ second(s)

                           _ _ _ _ _ _ _ _ _ _ frames per second              _ _ _ _ _ _ second(s)

                           _ _ _ _ _ _ _ _ _ _ frames per second              _ _ _ _ _ _ second(s)

                           _ _ _ _ _ _ _ _ _ _ frames per second              _ _ _ _ _ _ second(s)




138                                                                           Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 152 of 212
                                                                                                                  IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                    Std 802.1Q-1998




   Port number(s) or               Guaranteed port filtering rate                               TF
   other identification               (specify for all ports)                         (specify for all ports)

                            _ _ _ _ _ _ _ _ _ _ frames per second            _ _ _ _ _ _ second(s)

                            _ _ _ _ _ _ _ _ _ _ frames per second            _ _ _ _ _ _ second(s)

                            _ _ _ _ _ _ _ _ _ _ frames per second            _ _ _ _ _ _ second(s)



A.12 GARP and GMRP

  Item                         Feature                              Status        References              Support

           If Item 2b is not supported, mark N/A and con-                                            N/A [ ]
           tinue at item (22i).
 (22a)     Is the GMRP Application address used as the        2b:M              {D}10.4.1,           Yes [ ]
           destination MAC Address in all GMRP proto-                           {D}Table 12-1
           col exchanges?

 (22b)     Are GMRP protocol exchanges achieved by            2b:M              {D}12.4,             Yes [ ]
           means of LLC Type 1 procedures, using the                            {D}12.5,
           LLC address for Spanning Tree protocol?                              {D}Table 7-8

 (22c)     Are GMRP protocol exchanges achieved using         2b:M              10, {D}10.3.1,       Yes [ ]
           the GARP PDU formats, and the definition of                          {D}12.4,
           the attribute type and value encodings defined                       {D}12.5,
           for GMRP?                                                            {D}12.11

 (22d)     Does the implementation support the operation      2b:M              {D}12.8              Yes [ ]
           of the Applicant, Registrar, and Leave All state
           machines?

 (22e)     Does the Bridge propagate registration GMRP        2b:M              10, {D}12.3.3,       Yes [ ]
           information only on Ports that are part of the                       {D}12.3.4
           active topology of the GIP Context for the
           VLAN on which the registration was received?

 (22f)     Are GARP PDUs received on Ports that are in        2b:M              {D}7.12.3,           Yes [ ]
           the Forwarding State forwarded, filtered or dis-                     {D}12.5
           carded in accordance with the requirements for
           handling GARP Application addresses?

 (22g)     Does the GMRP application operate as defined       2b:M              10, {D}10,           Yes [ ]
           in Clause 10 of ISO/IEC 15802-3, as modified                         {D}10.3
           by Clause 10 of this standard?
 (22h)     Are received GARP PDUs that are not well           2b:M              10, {D}10.3.1,       Yes [ ]
           formed for any GARP Applications supported,                          {D}12.4,
           discarded?                                                           {D}12.5,
                                                                                {D}12.10,
                                                                                {D}12.11

 (22i)     Are all GARP PDUs that are                         M                 8.14.3,              Yes [ ]
           (a) Received on Ports that are in the Forward-                       {D}12.5
               ing State, and are
           (b) Destined for GARP applications that the
               Bridge does not support,
           forwarded on all other Ports that are in For-
           warding?




Copyright © 1999 IEEE. All rights reserved.                                                                         139
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 153 of 212
IEEE
Std 802.1Q-1998                                                    LOCAL AND METROPOLITAN AREA NETWORKS:


A.12 GARP and GMRP (Continued)

  Item                        Feature                             Status         References            Support

 (22j)    Are any GARP PDUs that are                          X                8.14.3,            No [ ]
          (a) Received on any Port, and                                        {D}12.5
          (b) Destined for GARP applications that the
              Bridge does not support,
          submitted to any GARP Participants?

 (22k)    Are any GARP PDUs that are                          X                8.14.3,            No [ ]
          (a) Received on any Ports that are not in the                        {D}12.5
              Forwarding State, and are
          (b) Destined for GARP applications that the
              Bridge does not support,
          forwarded on any other Ports of the Bridge?

 (22l)    Are any GARP PDUs that are                          X                8.14.3,            No [ ]
          (a) Received on any Ports that are in the For-                       {D}12.5
              warding State, and are
          (b) Destined for GARP applications that the
              Bridge supports,
          forwarded on any other Ports of the Bridge?

 (22m)    Are all GARP PDUs that are:                         M                8.14.3,            Yes [ ]
          (a) Received on any Port, and                                        {D}12.5
          (b) Destined for GARP applications that the
              Bridge supports,
          submitted to the appropriate GARP Partici-
          pants?



A.13 VLAN support

  Item                        Feature                             Status         References            Support

          Ingress rules

 (24a)    Can the PVID for any Port be assigned the           X                8.4.4, Table 9-2   No [ ]
          value of the null VLAN ID?

 (24b)    Are frames discarded (or not discarded) in          M                8.6                Yes [ ]
          accordance with the settings of the Acceptable
          Frame Types parameters?

 (24c)    Are all frames received classified as belonging     M                8.6                Yes [ ]
          to exactly one VLAN, as defined in the ingress
          rules?

 (24d)    Is Ingress Filtering performed in accordance        M                8.6                Yes [ ]
          with the value of the Enable Ingress Filtering
          parameter?

 (24e)    Are all frames that are not discarded as a result   M                8.6                Yes [ ]
          of the application of the ingress rules submit-
          ted to the Forwarding Process and to the
          Learning Process?

          Egress rules

 (25a)    Are frames discarded if the transmission Port       M                8.8, 8.11.9        Yes [ ]
          is not present in the Member set for the frame’s
          VID?




140                                                                        Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 154 of 212
                                                                                                           IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                             Std 802.1Q-1998


A.13 VLAN support (Continued)

  Item                          Feature                           Status       References          Support

 (25b)     Are frames discarded if the value of the           23j.2:M      8.8                Yes [ ]   N/A [ ]
           include_tag parameter is False, and the Bridge
           does not support the ability to translate embed-
           ded MAC Address information from the for-
           mat indicated by the
           canonical_format_indicator parameter to the
           format appropriate to the media type on which
           the data request will be carried?

 (25c)     Are frames transmitted as VLAN-tagged              M            8.8                Yes [ ]
           frames or as untagged frames in accordance
           with the value of the untagged set for the
           frame’s VID?

           Filtering Database
 (26a)     Does the implementation support Static VLAN        M            8.11.2             Yes [ ]
           Registration Entries as defined in 8.11.2?

 (26b)     Does the implementation support the creation       O            8.11.2             Yes [ ]   No [ ]
           of a separate Static VLAN Registration Entry
           with a distinct Port Map for each VLAN from
           which frames are received by the Forwarding
           Process?

 (26c)     Does the implementation support Dynamic            M            8.11.5             Yes [ ]
           VLAN Registration Entries as defined in
           8.11.5?

 (26d)     Does the implementation support the creation       O            8.11.5             Yes [ ]   No [ ]
           of a separate Dynamic VLAN Registration
           Entry with a distinct Port Map for each VLAN
           from which frames are received by the For-
           warding Process?

 (26e)     Does the implementation allocate VIDs to           M            8.11.7, 8.11.7.2   Yes [ ]
           FIDs in accordance with the specification in
           8.11.7?

 (26f)     Does the implementation correctly detect           M            8.11.7.3           Yes [ ]
           Learning Constraint violations?

 (26g)     Is determination of the Member set and the         M            8.11.9             Yes [ ]
           untagged set for a given VLAN achieved as
           defined in 8.11.9?

           Tagged frames

 (27a)     Do VLAN-tagged frames transmitted by the           M            9                  Yes [ ]
           Bridge conform to the format defined in
           Clause 9 for the MAC type on which they are
           transmitted?

 (27b)     Are all BPDUs transmitted untagged?                M            8.14.7             Yes [ ]

           VLAN use of GMRP. If item (2b) is not sup-                                         N/A [ ]
           ported, mark N/A and continue at item (29a).

 (28a)     Does the implementation of GMRP recognize          2b:M         10, 10.1, 10.2     Yes [ ]
           the use of VLAN Contexts for the transmission                   10.3
           and reception of GMRP PDUs?




Copyright © 1999 IEEE. All rights reserved.                                                                  141
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 155 of 212
IEEE
Std 802.1Q-1998                                                     LOCAL AND METROPOLITAN AREA NETWORKS:


A.13 VLAN support (Continued)

  Item                        Feature                            Status         References            Support

 (28b)    Does the implementation of GMRP support            2b:M             10.2               Yes [ ]
          the creation of distinct GMRP Participants for
          each VLAN context?

 (28c)    Does the implementation support the identifi-      2b:M             10.3               Yes [ ]
          cation of VLAN contexts in transmitted
          GMRP PDUs by means of VLAN-tagged or
          untagged frames, in accordance with the mem-
          ber set and untagged set for the VLAN Context
          concerned?

 (28d)    Are GMRP PDUs transmitted only on Ports            2b:M             10.1               Yes [ ]
          that are part of the active topology for the
          VLAN Context concerned?

          VLAN Topology Management
 (29a)    Does the implementation support the creation,      M                11                 Yes [ ]
          updating and removal of Dynamic VLAN Reg-
          istration Entries in the Filtering Database
          under the control of GVRP?

 (29b)    Does the Permanent Database contain an entry       O                11.2.1.3           Yes [ ]    No [ ]
          for the Default VID that defines Registration
          Fixed on all Ports?

 (29c)    Is the GVRP Application address used as the        M                11,                Yes [ ]
          destination MAC Address in all GVRP proto-                          Table 11-1
          col exchanges?

 (29d)    Are GVRP protocol exchanges achieved by            M                11, {D}12.4,       Yes [ ]
          means of LLC Type 1 procedures, using the                           {D}12.5,
          LLC address for Spanning Tree protocol?                             {D}Table 7-8

 (29e)    Are GVRP protocol exchanges achieved using         M                11, 11.2.3.1,      Yes [ ]
          the GARP PDU formats, and the definition of                         {D}12.4,
          the attribute type and value encodings defined                      {D}12.5,
          for GVRP?                                                           {D}12.11

 (29f)    Does the implementation support the operation      M                {D}12.8            Yes [ ]
          of the Applicant, Registrar, and Leave All state
          machines?

 (29g)    Does the Bridge propagate registration GVRP        M                11, {D}12.3.3,     Yes [ ]
          information only on Ports that are part of the                      {D}12.3.4
          active topology of the base Spanning Tree
          Context?

 (29h)    Does the GVRP application operate as defined       M                11                 Yes [ ]
          in Clause 11?




142                                                                       Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 156 of 212
                                                                                                       IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                         Std 802.1Q-1998


Annex B

(informative)


Shared and Independent VLAN Learning

This standard provides for a variety of approaches to the implementation of VLAN Bridges from the point of
view of the way that individual MAC Addresses are learned, and how that learned information is used in
subsequent forwarding/filtering decisions. There are two mechanisms that are used as a basis for these vari-
ants:

   a)    Making use of address information learned across a number of VLANs in order to make learning
         decisions relative to any one of those VLANs. This is referred to as Shared VLAN Learning (SVL,
         3.9);
   b)    Making use of address information learned in one VLAN only in order to make learning decisions
         relative to that VLAN, and ensuring that it is not used in learning decisions relative to any other
         VLAN. This is referred to as Independent VLAN Learning (IVL, 3.5).

These mechanisms lead to the SVL/IVL model for how a VLAN Bridge implements learning and filtering
for MAC Addresses. Using the terminology of 8.11.7, an SVL/IVL Bridge supports multiple FIDs (which
effectively equates to supporting multiple Filtering Databases), and multiple VLANs can use each FID. By
varying the number of FIDs supported, and the number of VLANs that can share each FID, the following
simplifications of the SVL/IVL model can be created:

   c)    Shared VLAN Learning (SVL) only. The implementation supports only one FID, so all VLANs share
         the same learned MAC Address information, regardless of which VLAN the information was
         learned in;
   d)    Independent VLAN Learning (IVL) only. Multiple FIDs are supported, but each FID can support only
         one VID, so each VLAN makes use only of MAC Address information learned within that VLAN.

All three approaches are permitted by this standard, and each has advantages in particular circumstances.
The remainder of this annex discusses

   e)    The requirements for Independent VLAN Learning, Shared VLAN Learning, or both;
   f)    How Bridges are made aware of the requirement for particular VLANs to be “shared” or “indepen-
         dent”;
   g)    How Bridges based on one of these models can interoperate with Bridges based on a different
         model, in the same Bridged LAN.



B.1 Requirements for Shared and Independent Learning

Under most circumstances, the SVL and IVL approaches work equally well, and Bridges adopting either
approach can be freely intermixed within a Bridged LAN. There are, however, a small number of configura-
tion cases where, in order to prevent undue flooding of unicast frames, and in some cases, to make commu-
nication between the affected end systems possible, it is necessary to make specific choices as to how
Bridges that adopt these different learning models are deployed in a Bridged LAN. The following subclauses
give examples of some of these configurations, and also provide a generic statement of the requirements that
must be met in order for each learning model to be successfully deployed.



Copyright © 1999 IEEE. All rights reserved.                                                             143
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 157 of 212
IEEE
Std 802.1Q-1998                                                      LOCAL AND METROPOLITAN AREA NETWORKS:


B.1.1 Connecting independent VLANs

Figure B-1 illustrates how a device that connects two VLANs together, and which therefore itself shares
learning between those VLANs, creates a need for those VLANs to be independent in other Bridges.

                                                           Connector
                                                           (VLAN-unaware
                                                           Protocol sensitive
                                                           Bridge-Router)

                                     A learned                                  B learned
                                                  Port X                  Port Y

                                                  Port 3                  Port 4
      Member Sets:
      Red—Ports 1, 3
                            B learned in Red          PVID             PVID     A learned in Blue
                                                      = Red            = Blue
      Blue—Ports 2, 4
                                                             Bridge
      Untagged Sets:                                PVID              PVID
      Red—Ports 1, 3         A learned in   Red = Red                 = Blue    B learned in Blue
                                               Port 1                       Port 2
      Blue—Ports 2, 4




                                       Client A                                    Client B



                         Figure B-1—Connecting independent VLANs—1



Clients A and B are connected via the protocol sensitive Bridge-Router (Connector), with an intervening
VLAN-aware Bridge. The fact that all the Ports of the Bridge carry untagged traffic neatly conceals the fact
that the Connector has the effect of connecting VLANs Red and Blue together with regard to bridged traffic.
The Connector itself learns A and B in the same database, as it has no knowledge of VLANs Red and Blue.
This prevents any traffic transmitted on the Red VLAN (Port X of the Connector) that is destined for A, from
being bridged to Port Y and transmitted on the Blue VLAN.

The VLAN-aware Bridge must keep its learning separate for Red and Blue; otherwise, the addresses of the
two clients would be alternately learned on diagonally opposite Ports as, for example, traffic sourced by A
reenters the Bridge on Port 4 having previously been seen on Port 1.

NOTE—This example assumes that Spanning Tree is disabled in the Connector, so that the VLAN-aware Bridge does
not attempt to suppress the loop that apparently exists if VLANs are not taken into account.

A simpler example can be constructed, with a single Port connecting the Connector and the VLAN-aware
Bridge, if the Connector is itself VLAN-aware and transmits and receives only VLAN-tagged traffic. In this
case, the Connector would allocate a single FID for use by Red and Blue. This is shown in Figure B-2.


B.1.2 Duplicate MAC Addresses

The simplest example of a need for Independent VLAN Learning occurs where two (or more) distinct
devices in different parts of the network reuse the same individual MAC Address, or where a single device is
connected to multiple LAN segments, and all of its LAN interfaces use the same individual MAC Address.
This is shown in Figure B-3.



144                                                                             Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 158 of 212
                                                                                                                    IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                      Std 802.1Q-1998



                                                           VLAN-aware
                                                           Connector
                                                           (VLAN- aware            Shared Learning for Red and Blue
                                                           Protocol sensitive
                                                           Bridge-Router)

                                                           Port 1   A learned in Red, B learned in Blue
    Member Sets:                                           Port 3 A learned in Blue, B learned in Red
    Red—Ports 1, 3                                             PVID
    Blue—Ports 2, 3                                          = Discard     Independent Learning
                                                              Bridge               for Red and Blue
    Untagged Sets:
                                                       PVID            PVID
    Red—Port 1             A learned in Red            = Red           = Blue      B learned in Blue
    Blue—Port 2                                   Port 1                    Port 2




                                       Client A                                     Client B


                             Figure B-2—Connecting independent VLANs—2



                                                       Server
                                                     (VLAN-aware)




      Member Sets:                                   Port 3
      Red—Ports 1, 3                                     PVID
                                                       = Discard
      Blue—Ports 2, 3
                                                       Bridge
      Untagged Sets:                               PVID          PVID
                                                   = Red         = Blue
      Red—Port 1
                                              Port 1                   Port 2
      Blue—Port 2




                                  Client A,                                 Client B,
                                  Address X                                     Address X


                                  Figure B-3—Duplicate MAC Addresses


The example shows two clients with access to the same server; both clients are using the same individual
MAC Address, X. If the Bridge shares learning between VLAN Red (which serves Client A) and VLAN
Blue (which serves Client B), i.e., the Bridge uses the same FID for both VLANs, then Address X will
appear to move between Ports 1 and 2 of the Bridge, depending upon which client has most recently trans-
mitted a frame. Communication between these Clients and the server will therefore be seriously disrupted.
Assignment of distinct FIDs for Red and Blue ensures that communication can take place correctly.




Copyright © 1999 IEEE. All rights reserved.                                                                           145
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 159 of 212
IEEE
Std 802.1Q-1998                                                                LOCAL AND METROPOLITAN AREA NETWORKS:


Hence, in order to construct this particular VLAN configuration, either an IVL Bridge or an SVL/IVL
Bridge would be required.


B.1.3 Asymmetric VLANs

A primary example of the requirement for Shared VLAN Learning is found in “asymmetric” uses of
VLANs. Under normal circumstances, a pair of devices communicating in a VLAN environment will both
send and receive using the same VLAN; however, there are some circumstances in which it is convenient to
make use of two distinct VLANs, one used for A to transmit to B: the other used for B to transmit to A. An
example of such an application of VLANs is shown in Figure B-4. Note that:

  a)      In the example, the server and both clients are assumed to be VLAN-unaware devices, i.e., they
          transmit and receive untagged frames only;
  b)      The ingress classification rules assumed by the example are as defined in this standard, i.e., Port-
          based classification only;
  c)      The configuration shown can only be achieved by management configuration of appropriate values
          in Static VLAN Registration Entries (8.11.9) in order to configure the indicated member sets and
          untagged sets.


                                                           Server
      Member Sets:
      Purple - Ports 1 and 2
      Red - Port 3
      Blue - Port 3                             Untagged             Untagged Red
                                                Purple traffic       and Blue traffic

      Untagged Sets:
      Purple - Ports 1 and 2                               Port 3
      Red - Port 3                                      PVID = Purple
      Blue - Port 3                                       Bridge
                                                    PVID             PVID
                                                    = Red            = Blue
                                                    Port 1           Port 2

                                                             Untagged
                               Untagged                                           Untagged
                                                             Purple traffic
                               Purple traffic                                     Blue traffic

                                                  Untagged
                                                  Red traffic


                                  Client A                                      Client B



                      Figure B-4—Asymmetric VLAN use: “multi-netted server”



In the example, Port-based tagging and an asymmetric VLAN configuration is used in order to permit Cli-
ents A and B access to a common server, but to prohibit Clients A and B from talking to each other. Exam-
ples of where this type of configuration might be required are if the clients are on distinct IP subnets, or if
there is some confidentiality-related need to segregate traffic between the clients.

Client A transmits to the server via Port 1, which will classify this traffic as belonging to VLAN Red; the
Bridge therefore learns Client A’s MAC Address on Port 1 in VLAN Red. The Server transmits its responses
to Client A via Port 3, which classifies the return traffic as belonging to VLAN Purple. If individual MAC
Address learning is configured in the Bridge such that learning is independent between Red and Purple (Red



146                                                                                      Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 160 of 212
                                                                                                               IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                 Std 802.1Q-1998


and Purple are allocated to distinct FIDs), then the Bridge will have no knowledge of A in VLAN Purple,
and will therefore flood the server’s responses to Client A on both Port 1 and Port 2. Conversely, if Red and
Purple are defined to share the same FID, then the address information learned in Red will be available for
use in forwarding the Purple traffic, and the responses to Client A are forwarded only through Port 1.

Similarly, there is a need in this configuration for Blue and Purple to share learning information; hence, in
order for this configuration to achieve its objectives, the Red, Blue, and Purple VIDs must be allocated to the
same FID in the Bridge.

Hence, in order to construct this particular VLAN configuration, either an SVL Bridge or an SVL/IVL
Bridge would be required.

NOTE—The example has been deliberately simplified; in practical applications, the central Bridge would likely be
replaced by a number of VLAN-aware Bridges, interconnected with links that would carry the traffic between clients and
server as VLAN-tagged frames, with VLAN-tagging and untagging occurring only at the “edge” Ports of the Bridged
LAN. An alternative approach to the one described here could also be achieved either by using a VLAN-aware server, or
by use of more sophisticated Ingress classification rules.


B.1.4 Generic constraints on SVL and IVL use

This subclause describes the general constraints on the mapping of VLANs to FIDs, from the point of view
of a given Bridge that learns from or forwards frames on a set of VLANs (the Bridge’s “active set” of
VLANs). If

   a)    The individual MAC Addresses associated with each point of attachment to the active set of VLANs
         are unique (i.e., the “Duplicate MAC Address problem” is not present), and
   b)    There is no Bridge or Bridge-like device that takes frames from one VLAN in the active set and sub-
         sequently transmits them on another VLAN in the active set, then

every VLAN in the active set may share the same FID; in other words, individual MAC Address information
learned in any one VLAN may be used in forwarding decisions taken relative to any of the others, so the
SVL approach can be used in that Bridge.

Further, if

   c)    Each bidirectional, individual MAC-Addressed, conversation between pairs of end stations makes
         use of the same VLAN (ID) in both directions, then

every VLAN in the active set may be allocated a distinct FID (with the possibility of a little extra flooding as
learning of addresses in one VLAN does not contribute to forwarding decisions for that address in any other
VLAN). Under these circumstances, rule b) may also be relaxed and restated as follows:

   d)    Frames on one VLAN in the active set may be received by (up to) one Bridge and transmitted on
         another VLAN in the active set, provided that there is no loop in such VLAN to VLAN forwarding,
         e.g., for a set of VLANs Red, Blue, Green,...etc., there is no logical loop in copying frames between
         VLANs, such as copying from Red to Green by one Bridge, Green to Blue by another, and Blue
         back to Red by a third.

So

   e)    If rules a), b), and c) are true, and d) is false, for all VLANs in the active set, then either an SVL or
         an IVL Bridge can be deployed;
   f)    If rules a) and b) are true, and c) and d) are false for all VLANs in the active set, then only an SVL
         Bridge can be deployed;



Copyright © 1999 IEEE. All rights reserved.                                                                      147
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 161 of 212
IEEE
Std 802.1Q-1998                                                    LOCAL AND METROPOLITAN AREA NETWORKS:


  g)    If rules a) or b) or d) are false, and c) is true for all VLANs in the active set, then only an IVL Bridge
        can be deployed.

The above conditions are all on the basis that they apply “for all VLANs in the active set.” Clearly, in more
complex scenarios, some VLANs in the active set will have requirements that dictate SVL behavior on the
part of a given Bridge, while others will have requirements that dictate IVL behavior. Under such circum-
stances, an SVL/IVL Bridge is required, allowing those VLANs that need to be shared to be mapped to a
single FID, while those that need to be independent are mapped to distinct FIDs. Needless to say, wherever
an SVL or IVL Bridge can be deployed, it can successfully be replaced by an appropriately configured SVL/
IVL Bridge.


B.2 Configuring the Global VLAN Learning Constraints

Clause B.1 described the requirements that exist for the two approaches to learning in VLAN Bridges, clos-
ing with some generic rules for how to determine whether, for a given Bridge, SVL, IVL, or SVL/IVL can be
successfully deployed. In VLAN Bridges, the set of requirements for Independent and/or Shared VLAN
Learning is configured as a set of global VLAN Learning Constraint specifications, using the management
tools defined in 12.10.3. Two types of VLAN Learning Constraint are defined in 8.11.7.2, which also defines
how the set of constraints is used in order to derive a valid mapping of VIDs to FIDs.

The constraint specifications can be constructed on a modular basis. For example, the configuration shown
in Figure B-4 has a requirement for Shared VLAN Learning between VLANs Red, Blue, and Purple. This
could be expressed as follows:

         {Red S Purple};
         {Blue S Purple}

with {Red S Blue} being implied by the transitive nature of the S Constraint.

If we add a similar server access configuration in the same network that requires Red to share with Yellow
and Orange, then this could be expressed as

         {Red S Yellow};
         {Orange S Yellow}

with {Red S Orange}, {Yellow S Blue}, {Yellow S Purple}, {Orange S Blue}, and {Orange S Purple} being
implied by the transitive nature of the S Constraint.

Hence, Red, Blue, Purple, Yellow and Orange are all required to map to the same FID in order for the set of
S Constraints (both explicit and implied) to be met. The constraints that express that requirement are built up
from their constituent requirements; namely, for Red and Blue to share with Purple to meet one configura-
tion need, and for Red to share with Yellow and Orange to meet another.

NOTE 1—The five VLANs in this example can be viewed as forming a Shared Set; i.e., a set of VLANs that have a
mutual requirement to share learned information—all members of a Shared Set must map to the same FID. Any
sequence of S Constraints defines one or more such Shared Sets. Any two Shared Sets can also map to the same FID as
long as, for any pair of VLANs, one selected from each Shared Set, there are no I Constraints that require that pair of
VLANs to learn independently. Hence, if there are only S Constraints defined, then all VLANs can be mapped to a single
FID.

Similarly, the I Constraints can be added on a modular basis. Continuing from the above example, a Bridge-
Router (Figure B-1) might be present in the Bridged LAN, which has the effect of connecting VLANs
Indigo and Green together, thus creating a requirement for Indigo and Green to be independent. This could
be expressed as



148                                                                         Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 162 of 212
                                                                                                                 IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                   Std 802.1Q-1998


          {Indigo I 1};
          {Green I 1}


A separate independence requirement might be imposed by the fact that three stations, attached to Indigo,
Vermilion, and Red VLANs, all make use of the same individual MAC Address. This could be expressed as:


          {Indigo I 2};
          {Vermilion I 2};
          {Red I 2}


Hence, {Indigo, Vermilion, Red} have to be mutually independent (assigned to distinct FIDs), {Indigo,
Green} have to be mutually independent, and {Red, Blue, Purple, Yellow, Orange} have to be shared.


The minimum number of FIDs required to satisfy this total constraint specification is three, e.g.:


          FID A: Red, Blue, Purple, Yellow, Orange
          FID B: Indigo
          FID C: Green, Vermilion


although an equally valid allocation for 3 FIDs is


          FID A: Green, Red, Blue, Purple, Yellow, Orange
          FID B: Indigo
          FID C: Vermilion


and an equally valid allocation, using the maximum number of FIDs that could be used for this set of con-
straints and VLANS is:


          FID A: Red, Blue, Purple, Yellow, Orange
          FID B: Indigo
          FID C: Green
          FID D: Vermilion

NOTE 2—It can clearly be seen from this example that it is possible to add further constraints that result in impossible
VID to FID mappings; for example, if we were to add {Indigo S Red} or ({Yellow I 3}, {Blue I 3}), then the result is at
least one pair of VLANs that have a requirement to both share the same FID and to use distinct FIDs at the same time.
Such configurations are examples of Learning Constraint inconsistencies (8.11.7.3).


The assumption behind these constraint specifications is that they are applied globally, in the sense that all
VLAN Bridges in a given Bridged LAN are configured with the same set of constraints. This is important, in
order to ensure that each Bridge is in a position to determine whether or not, given its current active set of
VLANs, it is capable of adopting a VID to FID mapping that will satisfy the specified constraints. If it can-
not achieve such a mapping (for any of the reasons identified in 8.11.7.3), then it has detected a network mis-
configuration that can only be resolved by management intervention. The managed object specification
12.10.3 provides a Notification for use in such circumstances, to alert a management station to the existence
of the problem.



Copyright © 1999 IEEE. All rights reserved.                                                                        149
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 163 of 212
IEEE
Std 802.1Q-1998                                               LOCAL AND METROPOLITAN AREA NETWORKS:


B.3 Interoperability

If the configuration of the Bridged LAN is such that it is not necessary to configure any VLAN Learning
Constraints into the Bridges, i.e.:

  a)    There are no instances where two (or more) points of attachment to different LAN segments (and
        different VLANs) make use of the same individual MAC Address;
  b)    There are no instances where a Bridge receives frames on one VLAN and transmits them on another
        VLAN;
  c)    There is no asymmetric VLAN use, i.e., there is no pair of end stations for which bidirectional, uni-
        cast conversations make use of different VLANs for each direction of transmission,

then it is possible to freely intermix SVL, IVL, and SVL/IVL Bridges in that Bridged LAN, and they can all
successfully interoperate.

If the configuration of the Bridged LAN requires one or more S Constraints (and no I Constraints) to be con-
figured into the Bridges, then SVL and SVL/IVL Bridges can be used freely; however, IVL Bridges may
only be used in locations where their active set of VLANs does not include any pair of VLANs for which an
S Constraint (either explicit or implied) has been defined.

If the configuration of the Bridged LAN requires two or more I Constraints (and no S Constraints) to be
configured into the Bridges, then IVL and SVL/IVL Bridges can be used freely; however, SVL Bridges
may only be used in locations where their active set of VLANs does not include any pair of VLANs for
which I Constraints with the same Independent Set Identifier have been defined.

If the configuration of the Bridged LAN requires both I Constraints and S Constraints to be configured into
the Bridges, then SVL/IVL Bridges can be used freely; however,

  d)    SVL Bridges may only be used in locations where their active set of VLANs does not include any
        pair of VLANs for which I Constraints with the same Independent Set Identifier have been defined,
        and
  e)    IVL Bridges may only be used in locations where their active set of VLANs does not include any
        pair of VLANs for which an S Constraint (either explicit, or implied) has been defined.




150                                                                  Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 164 of 212
                                                                                                         IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                           Std 802.1Q-1998


Annex C
(informative)

MAC method dependent aspects of VLAN support
This annex examines the set of services, frame formats, and MAC methods involved in the provision of
VLAN services across IEEE 802 LANs using different MAC methods, and the mapping/bridging functions
necessary for that provision.


C.1 The variables

End station MAC Service users make use of MAC data transmission services that convey the following types
of information:

   a)    Ethernet Type-encoded (E) and LLC-encoded (L) information (see 3.1 and 3.2);
   b)    Frames (either E or L) in which any MAC Addresses embedded in the MAC data are carried in
         Canonical (C) or Non-canonical (N) format;

NOTE 1—The terms Canonical format and Non-canonical format are described in Annex F.

   c)    Frames that carry source-routing information (R), or frames that are Bridged transparently (T).

Hence, there are potentially eight combinations of these variables, corresponding to eight distinct services,
as follows:

   d)    E-C-T (Ethernet Type-encoded, Canonical, transparent),
   e)    E-C-R (Ethernet Type-encoded, Canonical, source-routed),
   f)    E-N-T (Ethernet Type-encoded, Non-canonical, transparent),
   g)    E-N-R (Ethernet Type-encoded, Non-canonical, source-routed),
   h)    L-C-T (LLC-encoded, Canonical, transparent),
   i)    L-C-R (LLC-encoded, Canonical, source-routed),
   j)    L-N-T (LLC-encoded, Non-canonical, transparent),
   k)    L-N-R (LLC-encoded, Non-canonical, source-routed),

These services are supported over two basic LAN types:

   l)    802.3/Ethernet (C);
   m)    Token Ring/FDDI (R).

There are two VLAN environments involved:

   n)    Untagged frames (U);
   o)    Tagged frames (T).

This leads to a total of 32 potential frame/encapsulation formats to consider (8 X 2 X 2). There are 96 possi-
ble one-way heterogeneous bridging functions between these various LAN/VLAN environments; 48 sym-
metrical (2-way) functions.

The combination of services and environments is illustrated in Figure C-1; italics indicate services that have
no untagged representation on the MAC method concerned.



Copyright © 1999 IEEE. All rights reserved.                                                                151
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 165 of 212
IEEE
Std 802.1Q-1998                                                                                                   LOCAL AND METROPOLITAN AREA NETWORKS:




                                                L-N-R/R,U

                                                            L-N-T/R,U

                                                                        L-C-R/R,U

                                                                                     L-C-T/R,U

                                                                                                 E-N-R/R,U

                                                                                                               E-N-T/R,U

                                                                                                                           E-C-R/R,U

                                                                                                                                        E-C-T/R,U
                      E-C-T/C,U                                                                                                                     E-C-T/R,T

                      E-C-R/C,U                                                                                                                     E-C-R/R,T
                                                                            Token Ring/
                      E-N-T/C,U                                             FDDI                                                                    E-N-T/R,T

                      E-N-R/C,U                                                                                                                     E-N-R/R,T

                      L-C-T/C,U                 802.3/                                                       Token Ring/                            L-C-T/R,T
                                                Ethernet                                                     FDDI
                      L-C-R/C,U                                                                                                                     L-C-R/R,T

                      L-N-T/C,U                                                                                                                     L-N-T/R,T
                                                                                    802.3/
                      L-N-R/C,U                                                     Ethernet                                                        L-N-R/R,T




                                                                                                                                       TO
                                                                                                                           KE ET
                                                                                                                           80
                                            )
                                     (T ( U




                                                                                                                             N
                                                                                                                             2.
                                  A N AN




                                                                                                                                3/

                                                                                                                                R
                                                                                                                                  IN R N
                               V L VL

                                       )




                                                                                                                                    G
                                                                                                                                    H

                                                                                                                                      /F
                                                                                                                                       E
                            E D ED




                                                                                                                                        D
                                                                                                                                          D
                                 G




                                                                                                                                            IM C
                                                                                                                                            ET
                               G
                      TA TA




                                                L-N-R/C,T

                                                            L-N-T/C,T

                                                                        L-C-R/C,T

                                                                                     L-C-T/C,T

                                                                                                 E-N-R/C,T

                                                                                                               E-N-T/C,T

                                                                                                                                              E-C-R/C,T

                                                                                                                                              E-C-T/C,T




                                                                                                                                               AC (C)
                                                                                                                                               M
                           N
                          G




                                                                                                                                                 A
                         U




                                                                                                                                                  (R
                        G




                                                                                                                                                     )
                           Ethernet Type-encoded, Canonical, transparent (E-C-T)

                           Ethernet Type-encoded, Canonical, source-routed (E-C-R)

                           Ethernet Type-encoded, Non-canonical, transparent (E-N-T)

                           Ethernet Type-encoded, Non-canonical, source-routed (E-N-R)

                           LLC-encoded, Canonical, transparent (L-C-T)

                           LLC-encoded, Canonical, source-routed (L-C-R)

                           LLC-encoded, Non-canonical, transparent (L-N-T)

                           LLC-encoded, Non-canonical, source-routed (L-N-R)


                                   Figure C-1—Services and environments


Figure C-2 illustrates the heterogeneous Bridging functions involved. In this diagram, the bridging functions
are labelled H, Q or Q+H depending upon whether the function involves ISO/IEC 11802-5, IETF RFC 1042,
and IETF RFC 1390 frame translation, 802.1Q VLAN-tagging/untagging/tag translation, or a combination
of 802.1Q VLAN-tagging/untagging/tag translation and ISO/IEC 11802-5, IETF RFC 1042, and IETF RFC
1390 frame translation.

NOTE 2—Figure C-2 is not intended to represent a real LAN, simply to illustrate the various Bridging functions.




152                                                                                                                                    Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 166 of 212
                                                                                                           IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                             Std 802.1Q-1998


In both diagrams, the frame formats involved are identified by three initial letters that identify the service
provided, from the list of 8 services above. The fourth letter indicates the MAC method that carries the frame
(C or R), and the fifth letter indicates the type of VLAN (U or T).

                                                 Token Ring/
                                                FDDI, untagged
                                                  E-C-T/R,U
                                                  E-C-R/R,U
                                                  E-N-T/R,U
                           H                                                                Q
                                                  E-N-R/R,U
 802.3/              B1                           L-C-T/R,U                           B5
                                                  L-C-R/R,U
 Ethernet,
 untagged                                         L-N-T/R,U
                                                  L-N-R/R,U
                                                                                       Token Ring/
 E-C-T/C,U                                                                            FDDI, tagged
 E-C-R/C,U
                                                                                       E-C-T/R,T
 E-N-T/C,U
                                                                                       E-C-R/R,T
 E-N-R/C,U
                                                                                       E-N-T/R,T
 L-C-T/C,U                     Q+H
                                                                                       E-N-R/R,T
 L-C-R/C,U
                                                                                       L-C-T/R,T
 L-N-T/C,U                B6
                                                                                       L-C-R/R,T
 L-N-R/C,U
                                                                                       L-N-T/R,T
                                                                                       L-N-R/R,T




                                                      Q+H
                            Q                                                              Q+H
                                                 B3
                     B2                                                               B4



                          802.3/Ethernet,     E-C-T/C,T     L-C-T/C,T
                          tagged              E-C-R/C,T     L-C-R/C,T
                                              E-N-T/C,T     L-N-T/C,T
                                              E-N-R/C,T     L-N-R/C,T


                               Figure C-2—Heterogeneous Bridging functions




C.2 Bridging functions

C.2.1 Bridging function B1

This function bridges between heterogeneous untagged VLAN environments. The following frame transla-
tions are involved:

   a)     ISO/IEC 11802-5, IETF RFC 1042, and IETF RFC 1390 encapsulation/decapsulation for frames
          carrying Ethernet Type-encoded information;
   b)     ISO/IEC 15802-3 conversion for frames carrying LLC-encoded information.
   c)     Any requirements for translation from Canonical to Non-canonical address format, or vice versa,
          must be met if communication is to be maintained between end stations separated by this Bridging
          function.
   d)     Any source-routed traffic cannot be relayed between these environments, as there is no representa-
          tion for source-routing information in untagged frames on 802.3/Ethernet LANs.



Copyright © 1999 IEEE. All rights reserved.                                                                153
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 167 of 212
IEEE
Std 802.1Q-1998                                                    LOCAL AND METROPOLITAN AREA NETWORKS:


C.2.2 Bridging function B2

This function involves VLAN entry (I to T) and exit (T to I); it bridges between untagged and tagged 802.3/
Ethernet environments. The frame translations involved are as follows:

  a)    Insertion of Ethernet-encoded tag headers on VLAN entry;
  b)    Removal of Ethernet-encoded tag headers on VLAN exit;
  c)    Translation of Non-canonical MAC Addresses to Canonical on VLAN exit;
  d)    Any source-routed traffic cannot be relayed between these environments, as there is no representa-
        tion for source-routing information in untagged frames on 802.3/Ethernet LANs.

NOTE—VLAN entry in Non-canonical format does not occur, as the native representation on 802.3/Ethernet is Canoni-
cal format. VLAN exit of Non-canonical information can occur only if the Bridge is capable of translating the represen-
tation of embedded MAC Addresses to their Canonical format.


C.2.3 Bridging function B3

This function involves VLAN entry and exit; it bridges between tagged 802.3/Ethernet and untagged Ring
environments. The following frame translations are involved:

  a)    For untagged Ethernet Type-encoded information on Token Ring/FDDI (VLAN entry): Removal of
        ISO/IEC 11802-5, IETF RFC 1042, and IETF RFC 1390 encapsulation, and insertion of Ethernet-
        encoded tag header;
  b)    For tagged Ethernet Type-encoded information on 802.3/Ethernet (VLAN exit): Removal of tag
        header and insertion of ISO/IEC 11802-5, IETF RFC 1042, and IETF RFC 1390 encapsulation;
  c)    For VLAN entry/exit with frames carrying LLC-encoded information: Insertion/removal of Ether-
        net-encoded tag header;
  d)    Translation of MAC Addresses to the format appropriate for the destination Ring on VLAN exit;
  e)    Any source-routing information present in the frame is preserved; the Token Ring/FDDI RIF is cop-
        ied into the E-RIF in the Ethernet-encoded tag header on VLAN entry (with the CFI/NCFI flags set
        appropriately), and copied back on exit.

NOTE—VLAN entry (tagged 802.3/Ethernet from untagged Token Ring/FDDI) in Canonical format normally occurs
only from ISO/IEC 9314-2, as the native representation on ISO/IEC 8802-5 is Non-canonical format, and for ISO/IEC
9314-2 is Canonical format. Hence, VLAN exit in Canonical format onto ISO/IEC 8802-5 can occur only if the Bridge is
capable of translating the representation of embedded MAC Addresses; i.e., of converting the frame from Canonical on
802.3/Ethernet to Non-canonical on ISO/IEC 8802-5. Similarly, VLAN exit in Non-canonical format onto ISO/IEC
9314-2 can occur only if the Bridge is capable of converting the frame from Non-canonical on 802.3/Ethernet to Canon-
ical on ISO/IEC 9314-2.


C.2.4 Bridging function B4

This function bridges between tagged 802.3/Ethernet and Ring environments. The following frame transla-
tions are involved:

  a)    For tagged Ethernet Type-encoded information on Token Ring/FDDI to 802.3/Ethernet: Removal of
        ISO/IEC 11802-5, IETF RFC 1042, and IETF RFC 1390 encapsulation, and conversion of the tag
        header to the Ethernet-encoded form;
  b)    For tagged Ethernet Type-encoded information on 802.3/Ethernet to Token Ring/FDDI: ISO/IEC
        11802-5, IETF RFC 1042, and IETF RFC 1390 encapsulation, and conversion of the tag header to
        the SNAP-encoded form;
  c)    For tagged frames carrying LLC-encoded information: conversion of the tag header between the
        SNAP-encoded and Ethernet-encoded forms;



154                                                                         Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 168 of 212
                                                                                                                 IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                   Std 802.1Q-1998


   d)    Any source-routing information is preserved between these environments by copying between the
         Token Ring/FDDI RIF and the E-RIF in the Ethernet-encoded tag header.

NOTE 1—This Bridging function is not required to modify the format of embedded MAC Addresses.
NOTE 2—In FDDI LANs, source-routing information may be present either in an E-RIF within the tag header or in the
normal position for a source-routed frame.


C.2.5 Bridging function B5

This function involves VLAN entry and exit; it bridges between tagged and untagged Ring environments.
The frame translations involved are as follows:


   a)    Insertion of SNAP-encoded tag header on VLAN entry;
   b)    Removal of SNAP-encoded tag header on VLAN exit;
   c)    Translation of MAC Addresses to the format appropriate for the destination Ring on VLAN exit;
   d)    Any source-routing information present in the frame is preserved.

NOTE 1—VLAN entry in Canonical format normally occurs only from ISO/IEC 9314-2, as the native representation on
ISO/IEC 8802-5 is Non-canonical format, and for ISO/IEC 9314-2 is Canonical format. Hence, VLAN exit in Canonical
format onto ISO/IEC 8802-5 can occur only if the Bridge is capable of translating the representation of embedded MAC
Addresses; i.e., of converting the frame from Canonical on 802.3/Ethernet to Non-canonical on ISO/IEC 8802-5. Simi-
larly, VLAN exit in Non-canonical format onto ISO/IEC 9314-2 can occur only if the Bridge is capable of converting the
frame from Non-canonical on 802.3/Ethernet to Canonical on ISO/IEC 9314-2.
NOTE 2—In FDDI LANs, source-routing information may be present either in an E-RIF within the tag header or in the
normal position for a source-routed frame.


C.2.6 Bridging function B6

This function involves VLAN entry and exit; it bridges between untagged 802.3/Ethernet and tagged Ring
environments. The following frame translations are involved:


   a)    For untagged Ethernet Type-encoded information on 802.3/Ethernet (VLAN entry): ISO/IEC
         11802-5, IETF RFC 1042, and IETF RFC 1390 encapsulation, and insertion of SNAP-encoded tag
         header;
   b)    For tagged Ethernet Type-encoded information on Token Ring/FDDI (VLAN exit): Removal of
         SNAP-encoded tag header and removal of ISO/IEC 11802-5, IETF RFC 1042, and IETF RFC 1390
         encapsulation;
   c)    For VLAN entry/exit with frames carrying LLC-encoded information: Insertion/removal of SNAP-
         encoded tag header;
   d)    Any source-routed traffic cannot be relayed between these environments, as there is no representa-
         tion for source-routing information in untagged frames on 802.3/Ethernet LANs.

NOTE 1—VLAN entry in Non-canonical format does not occur, as the native representation on 802.3/Ethernet is Canon-
ical format. VLAN exit of Non-canonical format can occur only if the Bridge is capable of translating the representation
of embedded MAC Addresses; i.e., of converting the frame from Non-canonical format to Canonical format on 802.3/
Ethernet.
NOTE 2—In FDDI LANs, source-routing information may be present either in an E-RIF within the tag header or in the
normal position for a source-routed frame.




Copyright © 1999 IEEE. All rights reserved.                                                                        155
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 169 of 212
IEEE
Std 802.1Q-1998                                                    LOCAL AND METROPOLITAN AREA NETWORKS:


C.3 Frame formats

The following abbreviations are used in the descriptions of the frame formats in this annex, with the follow-
ing meanings:

AC                 Access Control field—in Token Ring frames only (see ISO/IEC 15802-5 and
                   Note below)
RCI                Ring Control Information—AC (if present) plus FC fields
DA                 Destination MAC Address
SA                 Source MAC Address
PT                 Ethernet Protocol Type
SPT                SNAP-encoded Ethernet Protocol Type (C.6.1)
TPID               Tag Protocol ID (9.3.1)
ETPID              Ethernet-encoded TPID (9.3.1.1)
STPID              SNAP-encoded TPID (9.3.1.2)
TCI                Tag Control Information (9.3.2)
CFI                Canonical Format Indicator (9.3.2.2)
NCFI               Non-canonical Format Indicator (9.3.3.5)
C                  Canonical
N                  Non-canonical
R                  E-RIF present
VID                VLAN Identifier (9.3.2.3)
Len                IEEE Std 802.3-style Length/Type field (C.6.2)
LLC                LLC addressing and control information, as defined in ISO/IEC 15802-2
RIF                Source-Routing Information Field (C.6.4)
E-RIF              Embedded RIF (9.3.3, C.6.4)
C-Data             MAC user data in which any embedded MAC Addresses are in Canonical format (C.6.3)
N-Data             MAC user data in which any embedded MAC Addresses are in Non-canonical format
PAD                Padding (C.6.5)
FCS                Frame Check Sequence

In C.3.2, the possible frame formats are categorized by service type; in C.3.3 they are categorized by bearer
MAC method and tagging method.

NOTE—The text in this annex makes the generalization of treating the FC fields in 8802-5 and FDDI as if they are the
same, in order to simplify the descriptions as much as possible. In reality, there are detailed differences between FC
fields in the two MAC methods. When translating between 8802-5 and FDDI, the most likely behavior is to propagate
the “LLC frame” indication and the User Priority field between the FC octets on input and output.


C.3.1 Structure of the tagged frame

Figure C-3 illustrates the frame formats used for carrying tagged Ethernet Type-encoded information and
LLC-encoded information using 8802-5 Token Ring MAC methods.

Figure C-4 illustrates the frame formats used for carrying tagged Ethernet Type-encoded information and
LLC-encoded information using FDDI MAC methods. Two forms of tagged frame are shown:

  a)     The source-routed form, in which the frame carries a RIF in the normal position, following the
         source MAC Address. This form can only be used on FDDI LANs that support source routing; and
  b)     The transparent form, in which an E-RIF is present in the tag header if the frame carries Non-canon-
         ical or source-routed information.

Figure C-5 illustrates the frame formats used for carrying tagged Ethernet Type-encoded information and
LLC-encoded information on 802.3/Ethernet MAC methods.



156                                                                        Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 170 of 212
                                                                                                        IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                          Std 802.1Q-1998



                               E-C-T/R,T                          L-C-T/R,T
                               E-N-T/R,T                          L-N-T/R,T
                               E-C-R/R,T                          L-C-R/R,T
                               E-N-R/R,T      Octet               L-N-R/R,T
                                                                                   Octet
                                 AC           1                      AC            1
                                 FC           2                      FC            2
                                              3                                    3
                                DA            ...                    DA            ...
                                              8                                    8
                                              9                                    9
                                SA            ...                    SA            ...
                                              14                                   14
                               RIF            (15)                  RIF            (15)
                        (0 <= R <= 30 octets) (14+R)         (0 <= R <= 30 octets) (14+R)
                            Tag header:       15+R               Tag header:       15+R
                                              ...                                  ...
                           (STPID + TCI)                        (STPID + TCI)
                                              ...                                  ...
                            CFI = C or N      24+R               CFI = C or N      24+R
                        SPT + N data octets: 25+R                                  25+R
                                              ...               N octets: LLC +    ...
                          C-Data or N-Data
                                              ...              C-Data or N-Data    ...
                         (46 <= N <= 1470)    32+R+N                               24+R+N
                                              33+R+N                               25+R+N
                               FCS            ...                   FCS            ...
                                              36+R+N                               28+R+N


                       Figure C-3—Tagged frames on 8802-5 Token Ring LANs


As can be seen from these diagrams, the major differences between the tagged frame formats in 802.3/Ether-
net and Token Ring/FDDI MAC methods are

   c)    The presence/absence of RCI (Ring Control Information);
   d)    The position of the RIF and E-RIF fields;
   e)    The encoding used to carry the Tag Protocol Identifier (2 octets for ETPID vs. 8 octets for STPID);
   f)    The encoding used to carry Ethernet Protocol Types (2 octets for PT vs. 8 octets for SPT);
   g)    The presence/absence of the Length/Type field;
   h)    The presence/absence of the PAD field.

The diagrams also illustrate the similarities between:

   i)    The format of tagged frames on 8802-5 and the source-routed form of tagged frames on FDDI;
   j)    The format of tagged frames on 802.3/Ethernet and the transparent form of tagged frames on FDDI.


C.3.2 Frame formats by service type

C.3.2.1 Frame formats for Ethernet Type-encoded service

C.3.2.1.1 Ethernet Type-encoded, Canonical, transparent

E-C-T/C,U:          DA, SA, PT, C-Data, FCS
E-C-T/C,T:          DA, SA, ETPID, TCI (CFI=C), PT, C-Data, FCS
E-C-T/R,U:          RCI, DA, SA (RII reset), SPT, C-Data, FCS
E-C-T/R,T:          RCI, DA, SA (RII reset), STPID, TCI (CFI=C), SPT, C-Data, FCS



Copyright © 1999 IEEE. All rights reserved.                                                              157
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 171 of 212
IEEE
Std 802.1Q-1998                                                LOCAL AND METROPOLITAN AREA NETWORKS:


                     E-C-R/R,T            source-routed form            L-C-R/R,T
                     E-N-R/R,T                                          L-N-R/R,T
                                              Octet                                   Octet
                             FC               1                      FC               1
                                              2                                       2
                             DA                                      DA
                                              7                                       7
                                              8                                       8
                          SA (RII set)        ...                 SA (RII set)
                                                                                 13
                            RIF            14                     RIF            14
                     (2 <= R <= 30 octets) 13+R            (2 <= R <= 30 octets) 13+R
                         Tag header:       14+R                Tag header:       14+R
                        (STPID + TCI)                           (STPID + TCI)
                         CFI = C or N         23+R               CFI = C or N         23+R
                     SPT + N data octets:     24+R                                    24+R
                                                                N octets: LLC +
                       C-Data or N-Data
                      (46 <= N <= 1470)                         C-Data or N-Data      ...
                                              31+R+N                                  23+R+N
                                                                                      ...
                                                                                      24+R+N
                                              32+R+N
                            FCS                                      FCS
                                              35+R+N                                  27+R+N

                      E-C-T/R,T                                       L-C-T/R,T
                      E-N-T/R,T                                       L-N-T/R,T
                                            transparent form
                      E-C-R/R,T                                       L-C-R/R,T
                      E-N-R/R,T                                       L-N-R/R,T
                                              Octet                                   Octet
                             FC               1                       FC              1
                                              2                                       2
                             DA               ...                     DA              ...
                                              7                                       7
                                              8                                       8
                         SA (RII reset)       ...                 SA (RII reset)      ...
                                              13                                      13
                         Tag header:          14                  Tag header:         14
                        (STPID + TCI)         ...                (STPID + TCI)        ...
                         CFI = C or R         23                  CFI = C or R      23
                     E-RIF (0 <= R <= 30)     24               E-RIF (0 <= R <= 30) 24
                        NCFI = C or N         23+R                NCFI = C or N     23+R
                     SPT + N data octets:     24+R                                  24+R
                                              ...                N octets: LLC +    ...
                       C-Data or N-Data
                                              ...                C-Data or N-Data   ...
                      (46 <= N <= 1470)       31+R+N                                23+R+N
                                              32+R+N                                24+R+N
                             FCS              ...                     FCS           ...
                                              35+R+N                                27+R+N

                            Figure C-4—Tagged frames on FDDI LANs


C.3.2.1.2 Ethernet Type-encoded, Canonical, source-routed

E-C-R/C,U:        No representation possible
E-C-R/C,T:        DA, SA, ETPID, TCI (CFI=R), PT, E-RIF (NCFI=C), C-Data, FCS
E-C-R/R,U:        RCI, DA, SA (RII set), RIF, SPT, C-Data, FCS
E-C-R/R,T:        RCI, DA, SA (RII set), RIF, STPID, TCI (CFI=C), SPT, C-Data, FCS
                  (source-routed form)
E-C-R/R,T:        RCI, DA, SA (RII reset), STPID, TCI (CFI=R), E-RIF (NCFI=C), SPT, C-Data, FCS
                  (transparent form)



158                                                                   Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 172 of 212
                                                                                                  IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                    Std 802.1Q-1998


C.3.2.1.3 Ethernet Type-encoded, Non-canonical, transparent

E-N-T/C,U:          No representation possible
E-N-T/C,T:          DA, SA, ETPID, TCI (CFI=R), PT, E-RIF (NCFI=N), N-Data, FCS
E-N-T/R,U:          RCI, DA, SA (RII reset), SPT, N-Data, FCS
E-N-T/R,T:          RCI, DA, SA (RII reset), STPID, TCI (CFI =N), SPT, N-Data, FCS
                    (8802-5 Token Ring form)
E-N-T/R,T:          RCI, DA, SA (RII reset), STPID, TCI (CFI=R), E-RIF (NCFI=N), SPT, N-Data, FCS
                    (FDDI form)


                             E-C-T/C,T        Octet           L-C-T/C,T       Octet
                                              1                               1
                                 DA                              DA
                                              6                               6
                                              7                               7
                                 SA                              SA
                                              12                              12
                                              13                              13
                       Tag header: ETPID      14         Tag header: ETPID    14
                        + TCI, CFI = C        15                              15
                                              16           + TCI, CFI = C
                                                                              16
                                              17                              17
                                 PT                             LEN
                                              18                              18
                                              19                              19
                          N C-Data octets                     N octets:
                                                         LLC + C-Data + PAD
                         (46 <= N <= 1496)                (42 <= N <= 1496)
                                              N+18                            N+18
                                              N+19                            N+19
                                FCS                              FCS
                                              N+22                            N+22

                              E-N-T/C,T                      L-N-T/C,T
                              E-C-R/C,T                      L-C-R/C,T
                              E-N-R/C,T       Octet          L-N-R/C,T        Octet
                                              1                               1
                                 DA                              DA
                                              6                               6
                                              7                               7
                                 SA           12                  SA
                                                                              12
                                              13                              13
                        Tag header: ETPID     14         Tag header: ETPID    14
                         + TCI, CFI = R       15           + TCI, CFI = R     15
                                              16                              16
                                              17                              17
                                 PT                              LEN
                                              18                              18
                               E-RIF          19                E-RIF         19
                          (2 <= R <= 30)                   (2 <= R <= 30)
                           NCFI = C or N      R+18          NCFI = C or N     R+18
                                              R+19            N octets:       R+19
                             N octets:                  LLC + C-Data + PAD or
                         C-Data or N-Data                LLC + N-Data + PAD
                        (46 <= N <= 1470)                (42-R <= N <= 1470)
                                              R+N+18                          R+N+18
                                              R+N+19                          R+N+19
                                 FCS                            FCS
                                              R+N+22                          R+N+22

                          Figure C-5—Tagged frames on 802.3/Ethernet LANs




Copyright © 1999 IEEE. All rights reserved.                                                         159
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 173 of 212
IEEE
Std 802.1Q-1998                                          LOCAL AND METROPOLITAN AREA NETWORKS:


C.3.2.1.4 Ethernet Type-encoded, Non-canonical, source-routed


E-N-R/C,U:        No representation possible
E-N-R/C,T:        DA, SA, ETPID, TCI (CFI=R), PT, E-RIF (NCFI=N), N-Data, FCS
E-N-R/R,U:        RCI, DA, SA (RII set), RIF, SPT, N-Data, FCS
E-N-R/R,T:        RCI, DA, SA (RII set), RIF, STPID, TCI (CFI=N), SPT, N-Data, FCS
                  (source-routed form)
E-N-R/R,T:        RCI, DA, SA (RII reset), STPID, TCI (CFI=R), E-RIF (NCFI=N), N-Data, FCS
                  (transparent form)


C.3.2.2 Frame formats for LLC-encoded service


C.3.2.2.1 LLC-encoded, Canonical, transparent


L-C-T/C,U:        DA, SA, LEN, LLC, C-Data, PAD, FCS
L-C-T/C,T:        DA, SA, ETPID, TCI (CFI=C), LEN, LLC, C-Data, PAD, FCS
L-C-T/R,U:        RCI, DA, SA (RII reset), LLC, C-Data, FCS
L-C-T/R,T:        RCI, DA, SA (RII reset), STPID, TCI (CFI=C), LLC, C-Data, FCS


C.3.2.2.2 LLC-encoded, Canonical, source-routed


L-C-R/C,U:        No representation possible
L-C-R/C,T:        DA, SA, ETPID, TCI (CFI=R), LEN, E-RIF (NCFI=C), LLC, C-Data, PAD, FCS
L-C-R/R,U:        RCI, DA, SA (RII set), RIF, LLC, C-Data, FCS
L-C-R/R,T:        RCI, DA, SA (RII set), RIF, STPID, TCI (CFI=C), LLC, C-Data, FCS
                  (source-routed form)
L-C-R/R,T:        RCI, DA, SA (RII reset), STPID, TCI (CFI=R), E-RIF (NCFI=C), LLC, C-Data, FCS
                  (transparent form)


C.3.2.2.3 LLC-encoded, Non-canonical, transparent


L-N-T/C,U:        No representation possible
L-N-T/C,T:        DA, SA, ETPID, TCI (CFI=R), LEN, E-RIF (NCFI=N), LLC, N-Data, PAD, FCS
L-N-T/R,U:        RCI, DA, SA (RII reset), LLC, N-Data, FCS
L-N-T/R,T:        RCI, DA, SA (RII reset), STPID, TCI (CFI=N), LLC, N-Data, FCS
                  (8802-5 Token Ring form)
L-N-T/R,T:        RCI, DA, SA (RII reset), STPID, TCI (CFI=R), E-RIF (NCFI=N), LLC, N-Data, FCS
                  (FDDI form)


C.3.2.2.4 LLC-encoded, Non-canonical, source-routed


L-N-R/C,U:        No representation possible
L-N-R/C,T:        DA, SA, ETPID, TCI (CFI=R), LEN, E-RIF (NCFI=N), LLC, N-Data, PAD, FCS
L-N-R/R,U:        RCI, DA, SA (RII set), RIF, LLC, N-Data, FCS
L-N-R/R,T:        RCI, DA, SA (RII set), RIF, STPID, TCI (CFI=N), LLC, N-Data, FCS
                  (source-routed form)
L-N-R/R,T:        RCI, DA, SA (RII reset), STPID, TCI (CFI=R), E-RIF (NCFI=N), LLC, N-Data, FCS
                  (transparent form)



160                                                             Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 174 of 212
                                                                                                  IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                    Std 802.1Q-1998


C.3.3 Frame formats by MAC method type and tagging method

C.3.3.1 Frame formats for 802.3/Ethernet MAC methods

C.3.3.1.1 802.3/Ethernet, untagged

E-C-T/C,U:          DA, SA, PT, C-Data, FCS
E-C-R/C,U:          No representation possible
E-N-T/C,U:          No representation possible
E-N-R/C,U:          No representation possible
L-C-T/C,U:          DA, SA, LEN, LLC, C-Data, PAD, FCS
L-C-R/C,U:          No representation possible
L-N-T/C,U:          No representation possible
L-N-R/C,U:          No representation possible

C.3.3.1.2 802.3/Ethernet, tagged

E-C-T/C,T:          DA, SA, ETPID, TCI (CFI=C), PT, C-Data, FCS
E-C-R/C,T:          DA, SA, ETPID, TCI (CFI=R), PT, E-RIF (NCFI=C), C-Data, FCS
E-N-T/C,T:          DA, SA, ETPID, TCI (CFI=R), PT, E-RIF (NCFI=N), N-Data, FCS
E-N-R/C,T:          DA, SA, ETPID, TCI (CFI=R), PT, E-RIF (NCFI=N), N-Data, FCS
L-C-T/C,T:          DA, SA, ETPID, TCI (CFI=C), LEN, LLC, C-Data, PAD, FCS
L-C-R/C,T:          DA, SA, ETPID, TCI (CFI=R), LEN, E-RIF (NCFI=C), LLC, C-Data, PAD, FCS
L-N-T/C,T:          DA, SA, ETPID, TCI (CFI=R), LEN, E-RIF (NCFI=N), LLC, N-Data, PAD, FCS
L-N-R/C,T:          DA, SA, ETPID, TCI (CFI=R), LEN, E-RIF (NCFI=N), LLC, N-Data, PAD, FCS

C.3.3.2 Frame formats for Token Ring/FDDI MAC methods

C.3.3.2.1 Token Ring/FDDI, untagged

E-C-T/R,U:          RCI, DA, SA (RII reset), SPT, C-Data, FCS
E-C-R/R,U:          RCI, DA, SA (RII set), RIF, SPT, C-Data, FCS
E-N-T/R,U:          RCI, DA, SA (RII reset), SPT, N-Data, FCS
E-N-R/R,U:          RCI, DA, SA (RII set), RIF, SPT, N-Data, FCS
L-C-T/R,U:          RCI, DA, SA (RII reset), LLC, C-Data, FCS
L-C-R/R,U:          RCI, DA, SA (RII set), RIF, LLC, C-Data, FCS
L-N-T/R,U:          RCI, DA, SA (RII reset), LLC, N-Data, FCS
L-N-R/R,U:          RCI, DA, SA (RII set), RIF, LLC, N-Data, FCS

C.3.3.2.2 Token Ring/FDDI, tagged

E-C-T/R,T:          RCI, DA, SA (RII reset), STPID, TCI (CFI=C), SPT, C-Data, FCS
E-C-R/R,T:          RCI, DA, SA (RII set), RIF, STPID, TCI (CFI=C), SPT, C-Data, FCS
                    (source-routed form)
E-C-R/R,T:          RCI, DA, SA (RII reset), STPID, TCI (CFI=R), E-RIF (NCFI=C), SPT, C-Data, FCS
                    (transparent form)
E-N-T/R,T:          RCI, DA, SA (RII reset), STPID, TCI (CFI=N), SPT, N-Data, FCS
                    (8802-5 Token Ring form)
E-N-T/R,T:          RCI, DA, SA (RII reset), STPID, TCI (CFI=R), E-RIF (NCFI=N), SPT, N-Data, FCS
                    (FDDI form)
E-N-R/R,T:          RCI, DA, SA (RII set), RIF, STPID, TCI (CFI=N), SPT, N-Data, FCS
                    (source-routed form)
E-N-R/R,T:          RCI, DA, SA (RII reset), STPID, TCI (CFI=R), E-RIF (NCFI=N), N-Data, FCS
                    (transparent form)



Copyright © 1999 IEEE. All rights reserved.                                                         161
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 175 of 212
IEEE
Std 802.1Q-1998                                                        LOCAL AND METROPOLITAN AREA NETWORKS:


L-C-T/R,T:          RCI, DA, SA (RII reset), STPID, TCI (CFI=C), LLC, C-Data, FCS
L-C-R/R,T:          RCI, DA, SA (RII set), RIF, STPID, TCI (CFI=C), LLC, C-Data, FCS
                    (source-routed form)
L-C-R/R,T:          RCI, DA, SA (RII reset), STPID, TCI (CFI=R), E-RIF (NCFI=C), LLC, C-Data, FCS
                    (transparent form)
L-N-T/R,T:          RCI, DA, SA (RII reset), STPID, TCI (CFI=N), LLC, N-Data, FCS
                    (8802-5 Token Ring form)
L-N-T/R,T:          RCI, DA, SA (RII reset), STPID, TCI (CFI=R), E-RIF (NCFI=N), LLC, N-Data, FCS
                    (FDDI form)
L-N-R/R,T:          RCI, DA, SA (RII set), RIF, STPID, TCI (CFI=N), LLC, N-Data, FCS
                    (source-routed form)
L-N-R/R,T:          RCI, DA, SA (RII reset), STPID, TCI (CFI=R), E-RIF (NCFI=N), LLC, N-Data, FCS
                    (transparent form)


C.4 Procedures for tagging, untagging, and relaying tagged frames

The formal definition of the procedures whereby tag headers are added and removed, and tagged frames are
relayed are embodied in Clauses 7 and 8. This informal description is included in order to add clarity to the
formal definition of the process.


C.4.1 Tagging

The following subclauses describe the translations that are performed when an untagged frame is relayed in
tagged form.

C.4.1.1 MAC header information

The RCI, DA, SA and RIF fields (if supported in the source frame and/or destination MAC methods) are
translated from their representation in the source frame into the equivalent representation in the destination
frame in accordance with the procedures described in ISO/IEC 15802-3. This will result in

  a)     Preservation of the AC (Token Ring to Token Ring only) and FC fields (Token Ring/FDDI to Token
         Ring/FDDI only);
  b)     Translation of the DA and SA into their equivalent representation in the destination MAC methods;
  c)     Preservation of the RIF field, if present; either in its conventional position (Token Ring/FDDI to
         Token Ring/FDDI, source-routed form) or within the tag header (Token Ring/FDDI to 802.3/Ether-
         net or FDDI, transparent form).

NOTE—The ability of the tag header to carry source-routing information across 802.3/Ethernet LANs does not imply a
requirement on the part of a pure 802.3/Ethernet Bridge to support source routing. This capability is provided simply to
allow traffic that originates in, and is destined for, a source-routed environment to transit as tagged traffic across a non-
source-routed environment. Similarly, this capability allows source-routed traffic to transit an FDDI network that is oth-
erwise unable to support source routing.

C.4.1.2 Tag header insertion

The tag header is inserted immediately following the SA field (if no RIF is present in the destination frame)
or immediately following the RIF field (if RIF is present in the destination frame). The header contains

  a)     An Ethernet-encoded TPID (destination MAC method is 802.3/Ethernet) or a Snap-encoded TPID
         (destination MAC method is Token Ring/FDDI);
  b)     A TCI field, as follows:
         1) The user_priority field is set in accordance with the procedure described in ISO/IEC 15802-3;



162                                                                             Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 176 of 212
                                                                                                                IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                  Std 802.1Q-1998


         2)  The CFI flag, indicating C/N (8802-5 Token Ring, and source-routed FDDI MAC methods), or
             C/[RIF present] (802.3/Ethernet and transparent FDDI MAC methods), in accordance with the
             format of the MAC user data;
         3) The VID field is set to the VID of the VLAN to which the source frame belongs.
   c)    An E-RIF field, immediately following the Length/Type field (802.3/Ethernet and transparent FDDI
         MAC methods), if the frame is carrying Non-canonical data and/or source-routing information. The
         NCFI in the RIF indicates C or N, in accordance with the format of the MAC user data.

C.4.1.3 Ethernet Type-encoded data

If the MAC user data carries Ethernet Type-encoded data, i.e., the protocol identifier is an Ethernet Type
value or an Ethernet Type value that has been SNAP encoded as described in ISO/IEC 15802-3 and ISO/IEC
11802-5, and if the frame is being relayed between differing MAC methods (802.3/Ethernet to or from
Token Ring/FDDI), then the data is translated from its source format to the format appropriate to the destina-
tion MAC method in accordance with the procedures described in ISO/IEC 15802-3 and ISO/IEC 11802-5.

C.4.1.4 FCS

When tagging a frame and performing the attendant field translations, it is necessary to recompute the Frame
Check Sequence (FCS) field of the tagged frame. As stated in ISO/IEC 15802-3, 6.3.7, the Bridge shall not
introduce additional undetected frame errors as a result of such FCS recomputation.

NOTE—Where necessary in order to preserve the protection afforded by the original FCS, it is possible to incrementally
compute the new FCS value, based on the original FCS, adjusted for the new fields added and the frame length. This
technique, and other techniques for preserving FCS integrity, are discussed in ISO/IEC 15802-3, Annex G.


C.4.2 Untagging

The following subclauses describe the frame translations that are performed when a received tagged frame is
relayed in untagged format.

C.4.2.1 MAC header information

The RCI, DA, SA and RIF or E-RIF fields (if supported in the source frame and/or destination MAC meth-
ods) are translated from their representation in the source frame into the equivalent representation in the des-
tination frame in accordance with the procedures described in ISO/IEC 15802-3. This will result in

   a)    Preservation of the AC (Token Ring to Token Ring only) and FC fields (Token Ring/FDDI to Token
         Ring/FDDI only);
   b)    Translation of the DA and SA into their equivalent representation in the destination MAC method;
   c)    Preservation of any source-routing information carried in the source frame, if present, and if the des-
         tination MAC method is a Token Ring/FDDI LAN that supports source routing. (If the source MAC
         method is 802.3/Ethernet or transparent FDDI and the tag header carries an E-RIF in which the RT
         field indicates a transparent frame, then the E-RIF is not considered to be carrying any source-rout-
         ing information.)

C.4.2.2 Tag header

The tag header is removed.

C.4.2.3 Ethernet Type-encoded data

If the frame carries Ethernet Type-encoded data, i.e., the protocol identifier is an Ethernet Type value or an
Ethernet Type value that has been SNAP encoded as described in ISO/IEC 15802-3 and ISO/IEC 11802-5,



Copyright © 1999 IEEE. All rights reserved.                                                                      163
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 177 of 212
IEEE
Std 802.1Q-1998                                                    LOCAL AND METROPOLITAN AREA NETWORKS:


and if the frame is being relayed between differing MAC methods (802.3/Ethernet to or from Token Ring/
FDDI), then the data is translated from its source format to the format appropriate to the destination MAC
method in accordance with the with the procedures described in ISO/IEC 15802-3 and ISO/IEC 11802-5.

C.4.2.4 Address translation

If the CFI/NCFI information in the tagged frame indicates that embedded addresses are being carried in a
format inappropriate to the destination MAC method, then it is necessary either to translate the addresses
from C to N or vice versa, or to discard the frame if such translation is not supported by the Bridge.

C.4.2.5 FCS

When removing a frame’s VLAN tag and performing the attendant field translations, it is necessary to
recompute the Frame Check Sequence (FCS) field of the tagged frame. As stated in ISO/IEC 15802-3, 6.3.7,
the Bridge shall not introduce additional undetected frame errors as a result of such FCS recomputation.

NOTE—Where necessary in order to preserve the protection afforded by the original FCS, it is possible to incrementally
compute the new FCS value, based on the original FCS, adjusted for the new fields added and the frame length. This
technique, and other techniques for preserving FCS integrity, are discussed in ISO/IEC 15802-3, Annex G.


C.4.3 Relaying tagged frames

The following subclauses describes the frame translations that are performed when a received tagged frame
is relayed in tagged format.

C.4.3.1 MAC header information

The RCI, DA, and SA (if supported in the source frame and/or destination frame formats) are translated from
their representation in the source frame into the equivalent representation in the destination frame in accor-
dance with the procedures described in ISO/IEC 15802-3.

For source-routed Token Ring/FDDI to 802.3/Ethernet or transparent FDDI, the RIF field (if present) is
translated into the E-RIF field of the destination frame.

For relay between source-routed Token Ring/FDDI environments, the RIF (if present) is copied into the RIF
field of the destination frame.

For 802.3/Ethernet or transparent FDDI to source-routed Token Ring/FDDI, the E-RIF field, if present, is
translated into the RIF of the destination frame, with the NCFI bit reset, unless the E-RIF indicates that the
frame is a transparent frame, in which case, the E-RIF is discarded.

This will result in

  a)    Preservation of the AC (Token Ring to Token Ring only) and FC fields (Token Ring/FDDI to Token
        Ring/FDDI only);
  b)    Translation of the DA and SA into their equivalent representation in the destination MAC method;
  c)    Preservation of any information carried in the E-RIF or RIF field, if present and if it carries source-
        routing information.



164                                                                        Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 178 of 212
                                                                                                                IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                  Std 802.1Q-1998


C.4.3.2 Tag header

If the source and destination MAC methods differ, the tag header is modified as follows:

   a)    The TPID field is set in accordance with the destination MAC method. An Ethernet-encoded TPID
         is used where the destination MAC method is 802.3/Ethernet; a Snap-encoded TPID is used where
         the destination MAC method is Token Ring/FDDI;
   b)    The information carried in the User Priority and VID fields in the TCI are copied unchanged into the
         destination frame’s TCI.
   c)    If the source and destination MAC methods are of the same type, then the CFI (and RIF, if present in
         802.3/Ethernet) are copied unchanged into the destination tag header.
   d)    If the source and destination MAC methods differ, then the CFI information in the source tag header
         is translated into the format appropriate for the destination tag header.

C.4.3.3 Ethernet Type-encoded data

If the frame carries Ethernet Type-encoded data, i.e., the protocol identifier is an Ethernet Type value or an
Ethernet Type value that has been SNAP encoded as described in ISO/IEC 15802-3 and ISO/IEC 11802-5,
and if the frame is being relayed between differing MAC methods (802.3/Ethernet to or from Token Ring/
FDDI), then the data is translated from its source format to the format appropriate to the destination MAC
method in accordance with the with the procedures described in ISO/IEC 15802-3 and ISO/IEC 11802-5.

C.4.3.4 FCS

When relaying tagged frames, if it is necessary to perform any attendant field translations, then it is necessary
to recompute the Frame Check Sequence (FCS) field of the tagged frame. As stated in ISO/IEC 15802-3,
6.3.7, the Bridge shall not introduce additional undetected frame errors as a result of such FCS recomputation.

NOTE—Where necessary in order to preserve the protection afforded by the original FCS, it is possible to incrementally
compute the new FCS value, based on the original FCS, adjusted for the new fields added and the frame length. This
technique and other techniques for preserving FCS integrity are discussed in ISO/IEC 15802-3, Annex G.


C.4.4 Padding and frame size considerations

C.4.4.1 Treatment of PAD fields in IEEE Std 802.3 frames

The minimum frame size constraint placed on 802.3/Ethernet frames requires frames to carry zero or more
pad octets following the MAC client data, in order to ensure that no frame of total length less than 64 octets
is transmitted on the medium. This means that frames whose overall length would otherwise be less than 64
octets in length have (64-len) octets of padding added after the MAC client data, where len is the size of the
frame before padding.

When tagged frames are transmitted by a Bridge on an IEEE Std 802.3 MAC, there are two permissible
approaches (7.2):

   a)    Keep the minimum frame size generated by the Bridge equal to 64 octets. This implies that the num-
         ber of pad octets in a received untagged IEEE Std 802.3 frame would be reduced by up to 4 octets
         when that frame was tagged;
   b)    Adopt a minimum tagged frame length of 68 octets. This implies that the number of pad octets in a
         received untagged IEEE Std 802.3 frame would not be adjusted when tagging such frames; equally,
         if subsequently untagged, no pad adjustment would be necessary before transmission on 802.3/Eth-
         ernet.



Copyright © 1999 IEEE. All rights reserved.                                                                      165
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 179 of 212
IEEE
Std 802.1Q-1998                                                  LOCAL AND METROPOLITAN AREA NETWORKS:


There is a similar choice to be made in end stations that generate tagged frames:

  c)    In some existing implementations, the decision as to whether pad octets are needed will be made at a
        point where it is impractical to distinguish between tagged and untagged frames. In these cases, the
        end station will use a minimum frame size of 64 octets for all frames;
  d)    In other cases, the padding decision will be taken at a point before it is known whether the frame will
        be transmitted tagged or untagged. In these cases, the end station will use a minimum tagged frame
        size of 68 octets, and a minimum of 64 octets for untagged frames.

The above approaches are all consistent with the IEEE Std 802.3 frame specification, as amended by IEEE
Std 802.3ac-1998.

The implication of this is that, for correct operation on 802.3/Ethernet, all devices have to be capable of cor-
rectly handling tagged frames of less than 68 octets in length (C.4.4.3).

C.4.4.2 Maximum PDU size

VLAN tagging of an untagged frame, or relaying frames in tagged frame format, can result in an increase in
the length of the original frame. If transmission of a given frame in tagged frame format through a given des-
tination Port would result in violation of the maximum PDU size for the destination MAC method, the
Bridge discards the frame for that destination Port.

NOTE—Violation of the maximum PDU sizes for destination MAC methods can produce undefined results in Bridged
LANs that contain devices that adhere strictly to these maxima, or in MAC methods where these maxima are inherently
constrained by the operation of the MAC method itself (e.g., constrained by timing considerations in the MAC state
machines).

IEEE Std 802.3ac-1998 defines an extension to the normal 802.3 maximum frame size for the specific pur-
pose of accommodating the additional octets of the VLAN tag header. The example frame translations in this
annex make use of this extension to the 802.3 frame size.

C.4.4.3 Minimum PDU size

VLAN untagging of a tagged frame results in the original frame decreasing in length.

Where the destination MAC is CSMA/CD:

  a)    If untagging a given frame would result in violation of the minimum frame length requirements of
        CSMA/CD, the Bridge is required to adjust the PAD field to ensure that the frame length equals the
        minimum length of 64 octets (7.2 and C.4.4.1);
  b)    If a frame is transmitted in tagged frame format, the Bridge may adopt a minimum tagged frame
        length of either 64 or 68 octets, as an implementation option. If the latter is chosen, the Bridge
        adjusts the size of the PAD field on transmission for any tagged frame that is less than 68 octets in
        length (7.2, C.4.4.1).


C.5 Frame translations for different MAC methods

Examples of the frame translations that can occur when an untagged frame is translated into a tagged frame,
and when tagged frames are relayed, are illustrated in the following clauses.

Subclauses C.5.1 and C.5.2 describe the translations that can occur when untagged frames on 802.3/Ether-
net, and Token Ring/FDDI are translated into the tagged frame format. C.5.3 describes the translations that



166                                                                      Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 180 of 212
                                                                                                            IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                              Std 802.1Q-1998


can occur when a tagged frame is relayed between differing MAC methods in tagged format. In each sub-
clause, the following cases are shown:

   a)    The untagged frame carried Ethernet Type-encoded information;
   b)    The untagged frame carried LLC-encoded information.

NOTE—In developing the example translations, the field sizes on 802.3/Ethernet have been calculated using the IEEE
Std 802.3ac-1998 extension to the standard maximum frame size (normally 1518 octets). IEEE Std 802.3ac-1998 allows
the maximum frame size to be extended by 4 octets for the specific purpose of accommodating the tag header.


C.5.1 Tagging of untagged 802.3/Ethernet frames

C.5.1.1 Ethernet Type-encoded information on 802.3/Ethernet LAN to tagged frame format

Figure C-6 illustrates the translation between an untagged Ethernet Type-encoded frame on 802.3/Ethernet
(E-C-T/C,U) and a tagged frame on 802.3/Ethernet (E-C-T/C,T).

                      E-C-T/C,U                                           E-C-T/C,T
                 DA (6 octets)                                      DA (6 octets)

                 SA (6 octets)                                      SA (6 octets)

                 PT (2 octets)                                      ETPID (2 octets)

                 C-Data (46–1500 octets)                            TCI, CFI=C (2 octets)

                 FCS (4 octets)                                     PT (2 octets)

                  (Min 64, Max 1518 octets)                         C-Data (46–1500 octets)

                                                                    FCS (4 octets, recomputed)

                                                                      (Min 68, Max 1522 octets)

                      Figure C-6—Translation between E-C-T/C,U and E-C-T/C,T



The following translations are required in order to tag an E-C-T/C,U frame on 802.3/Ethernet:

   a)    The SA and DA fields are copied unchanged;
   b)    The ETPID and TCI are inserted, with CFI=C;
   c)    The PT and C-Data fields are copied unchanged;
   d)    The FCS is recomputed.

Removal of the tag involves the reverse of this process.

This form of tagging causes the original frame size to be increased by 4 octets.

Figure C-7 illustrates the translation between an untagged Ethernet Type-encoded frame on 802.3/Ethernet
(E-C-T/C,U) and a tagged frame on Token Ring/FDDI (E-C-T/R,T).

The following translations are required in order to tag an E-C-T/C,U frame on a Token Ring/FDDI LAN:

   e)    The appropriate variant of the RCI field is added;
   f)    The DA and SA fields carry the same MAC Addresses as in the original frame;



Copyright © 1999 IEEE. All rights reserved.                                                                  167
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 181 of 212
IEEE
Std 802.1Q-1998                                                   LOCAL AND METROPOLITAN AREA NETWORKS:


NOTE—The meaning of the wording used in f) (and in other instances in this annex where this form of words is used) is
that the MAC Addresses in the original and translated frames, when represented using the hexadecimal notation defined
in Clause 5 of IEEE Standard 802, are the same.

  g)    The STPID and TCI are inserted, with CFI=C;
  h)    The PT is translated into the ISO/IEC 11802-5, IETF RFC 1042, and IETF RFC 1390-encoded form
        (SPT);
  i)    The C-Data field is copied unchanged;
  j)    The FCS is recomputed.

Removal of the tag involves the reverse of this process.

This form of tagging causes the original frame size to be increased by 17 octets for FDDI or 18 octets for
Token Ring.
                         E-C-T/C,U                                            E-C-T/R,T
                  DA (6 octets)                                       RCI (1/2 octets)
                  SA (6 octets)                                       DA (6 octets)
                  PT (2 octets)                                       SA (6 octets)

                  C-Data (46–1500 octets)                             STPID (8 octets)
                  FCS (4 octets)                                      TCI, CFI=C (2 octets)
                     (Max 1518 octets)                                SPT (8 octets)
                                                                      C-Data (46–1500 octets)
                                                                      FCS (4 octets, recomputed)

                                                                    (Max 1535 octets on FDDI,
                                                                    1536 octets on Token Ring)


                      Figure C-7—Translation between E-C-T/C,U and E-C-T/R,T


NOTE—In translational (VLAN-unaware) bridging between 802.3/Ethernet and Ring LANs, an Ethernet Type-encoded
frame increases in size by 7 octets on FDDI, and 8 octets on Token Ring.

Translations for E-C-R/C,U, E-N-T/C,U, and E-N-R/C,U to their equivalent tagged frame formats (E-C-R/
C,T, E-N-T/C,T, and E-N-R/C,T on 802.3/Ethernet, and E-C-R/R,T, E-N-T/R,T and E-N-R/R,T on Token
Ring/FDDI) cannot be shown, as there is no representation for such untagged frames on 802.3/Ethernet
LANs. Similarly, translation of the tagged frames E-C-R/C,T, E-N-R/C,T, E-N-R/R,T, and E-C-R/R,T to
untagged frames on 802.3/Ethernet is not possible, as it involves loss of the source-routing information.
Translation of the remaining Non-canonical, transparent tagged frame formats into E-C-T/C,U is possible,
but only if the Bridge is capable of translating Non-canonical data to its Canonical form.

C.5.1.2 LLC-encoded information on 802.3/Ethernet to tagged frame format

Figure C-8 illustrates the translation between an untagged frame on 802.3/Ethernet carrying LLC-encoded
information (L-C-T/C,U) and a tagged frame on 802.3/Ethernet (L-C-T/C,T).

Tagging an L-C-T/C,U frame on 802.3/Ethernet LANs requires the following frame translations:

  a)    The DA and SA fields are copied unchanged;
  b)    Insert ETPID and TCI fields, with CFI=C;



168                                                                        Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 182 of 212
                                                                                                                   IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                     Std 802.1Q-1998


   c)    Len, LLC and C-Data fields are copied unchanged;
   d)    The PAD may either be copied unchanged (giving a minimum tagged frame size of 68 octets), or
         reduced by up to 4 octets (giving a minimum tagged frame size of 64 octets), as an implementation
         option;

NOTE—If the actual length of the data portion of the frame is inconsistent with the value held in LEN, then this inconsis-
tency is not corrected by the tagging process. This is done in order that protocols which generate such inconsistency, and
which require that inconsistency to be maintained for their correct operation, are not broken by this aspect of tagging.

   e)    Recompute the FCS.

Removal of the tag involves the reverse of this process.

This form of tagging causes the original frame size to be increased by 4 octets.

                          L-C-T/C,U                                             L-C-T/C,T
                 DA (6 octets)                                           DA (6 octets)
                 SA (6 octets)                                           SA (6 octets)

                 Len (2 octets)                                          ETPID (2 octets)

                 LLC (3+ octets)                                         TCI, CFI=C (2 octets)

                 C-Data (0-1497 octets)                                  Len (2 octets)

                 PAD (43–0 octets)                                       LLC (3+ octets)

                 FCS (4 octets)                                          C-Data (0–1497 octets)

                   (Min 64, Max 1518 octets)                             PAD (39–0 octets)

                                                                         FCS (4 octets, recomputed)

                                                                          (Min 64, Max 1522 octets)

                      Figure C-8—Translation between L-C-T/C,U and L-C-T/C,T



Figure C-9 illustrates the translation between an untagged LLC-encoded frame on 802.3/Ethernet (L-C-T/
C,U) and a tagged frame on Token Ring/FDDI (L-C-T/R,T).

Tagging in LLC-encoded format consists of the following frame translations:

   f)    The appropriate RCI field for the Ring MAC method concerned is added;
   g)    The DA and SA fields carry the same MAC Addresses as in the original frame;
   h)    Insert STPID and TCI fields, with CFI=C;
   i)    The Len field is removed;
   j)    Copy the LLC field unchanged;
   k)    The C-Data field is copied unchanged;
   l)    The PAD field is removed;
   m)    Recompute the FCS.

Removal of the tag (tagged frame to native 802.3/Ethernet frame) involves the reverse of this process.

This form of tagging causes the original frame size to be increased by 9 octets for FDDI or 10 octets for
Token Ring.



Copyright © 1999 IEEE. All rights reserved.                                                                          169
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 183 of 212
IEEE
Std 802.1Q-1998                                               LOCAL AND METROPOLITAN AREA NETWORKS:



                         L-C-T/C,U                                       L-C-T/R,T
                  DA (6 octets)                                  RCI (1/2 octets)

                  SA (6 octets)                                  DA (6 octets)
                  Len (2 octets)                                 SA (6 octets)
                  LLC (3+ octets)                                STPID (8 octets)

                  C-Data (0–1497 octets)                         TCI, CFI=C (2 octets)
                  PAD (43–0 octets)                              LLC (3+ octets)

                  FCS (4 octets)                                 C-Data (0–1497 octets)

                      (Max 1518 octets)                          FCS (4 octets, recomputed)

                                                                 (Max 1527 octets on FDDI,
                                                                  1528 octets on Token Ring)

                      Figure C-9—Translation between L-C-T/C,U and L-C-T/R,T


NOTE—In translational (VLAN-unaware) bridging between 802.3/Ethernet and Ring LANs, an LLC-encoded frame
reduces in size by 1 octet on FDDI, and does not change in length on Token Ring.

Translations for L-C-R/C,U, L-N-T/C,U, and L-N-R/C,U to their equivalent tagged frame formats (L-C-R/
C,T, L-N-T/C,T, and L-N-R/C,T on 802.3/Ethernet, and L-C-R/R,T, L-N-T/R,T, and L-N-R/R,T on Token
Ring/FDDI) cannot be shown, as there is no representation for such untagged frames on 802.3/Ethernet
LANs. Similarly, translation of L-C-R/C,T, L-N-R/C,T, L-N-R/R,T, and L-C-R/R,T to untagged frames on
802.3/Ethernet is not possible, as it involves loss of the source-routing information. Translation of the
remaining Non-canonical, transparent tagged frame formats into L-C-T/C,U is possible, but only if the
Bridge is capable of translating Non-canonical data to its Canonical form.


C.5.2 Translation of untagged Token Ring/FDDI frames

C.5.2.1 Ethernet Type-encoded information on Token Ring/FDDI to tagged frame format

Figure C-10 illustrates the translation between an untagged Ethernet Type-encoded frame on Token Ring/
FDDI (E-C-T/R,U, E-N-T/R,U, E-C-R/R,U or E-N-R/R,U) and a tagged frame on 802.3/Ethernet (E-C-T/
C,T, E-N-T/C,T, E-C-R/C,T, or E-N-R/C,T).

Tagging requires the following frame translations:

  a)    Remove the RCI field;
  b)    The DA and SA fields carry the same MAC Addresses as in the original frame, with the RII bit reset;
  c)    Insert ETPID and TCI, with CFI=C (E-C-T/R,U) or R (all other frame types);
  d)    If the RII bit was set in the original frame, translate the RIF into the tag header E-RIF. For E-N-T/
        R,U, create a RIF with frame type = transparent. Set the E-RIF NCFI to C or N appropriately;
  e)    Translate the SPT into its corresponding PT;
  f)    Copy the Data field;
  g)    Recompute the FCS.

Removal of the tag involves the reverse of this process.



170                                                                   Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 184 of 212
                                                                                                                IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                  Std 802.1Q-1998



                        E-C-T/R,U                                             E-C-T/C,T
                        E-N-T/R,U                                             E-N-T/C,T
                 RCI (1/2 octets)                                     DA (6 octets)

                 DA (6 octets)                                        SA (6 octets)

                 SA (6 octets)                                        ETPID (2 octets)

                 SPT (8 octets)                                       TCI, CFI = C or R (2 octets)

                 C-Data or N-Data                                      PT (2 octets)
                 (46–1500 octets—C-Data;                              (E-RIF, only if CFI=R;
                 46–1498 octets—N-Data)                                   2 octets. NCFI = C or N)
                 FCS (4 octets)                                       C-Data or N-Data
                                                                      (46–1500 octets—C-Data;
                 (Max 1525 octets on FDDI,                            46–1498 octets—N-Data)
                 1526 octets on Token Ring)
                                                                      FCS (4 octets, recomputed)

                                                                       (Min 68, Max 1522 octets)

                         E-C-R/R,U                                            E-C-R/C,T
                         E-N-R/R,U                                            E-N-R/C,T
                  RCI (1/2 octets)                                    DA (6 octets)

                  DA (6 octets)                                       SA (6 octets)

                  SA (6 octets)                                       ETPID (2 octets)

                  RIF (2–30 octets)
                                                                       TCI, CFI=R (2 octets)

                  SPT (8 octets)                                       PT (2 octets)
                                                                       E-RIF (2–30 octets)
                  C-Data or N-Data                                                   NCFI= C or N
                  (46–1470 octets)
                                                                      C-Data or N-Data
                  FCS (4 octets)                                      (46–1470 octets)

               (Max 1525 octets on FDDI,                              FCS (4 octets, recomputed)
               1526 octets on Token Ring)
                                                                       (Min 70, Max 1522 octets)
                     Figure C-10—Translation between E-X-X/R,U and E-X-X/C,T


NOTE 1—When removing the tag, if the CFI/NCFI indicates that embedded address information is in a form inappropri-
ate for the destination MAC method, then it is necessary either to translate the address information or to discard the
frame.

This form of tagging causes the original frame size to be reduced by 3 or 4 octets.

Figure C-11 illustrates the translation between an untagged Ethernet Type-encoded frame on Token Ring/
FDDI (E-C-T/R,U, E-N-T/R,U, E-C-R/R,U, or E-N-R/R,U) and a tagged frame on 8802-5 Token Ring (E-
C-T/R,T, E-N-T/R,T, E-C-R/R,T, or E-N-R/R,T). Figure C-11 also illustrates the translation of E-C-T/R,U,
E-C-R/R,U, and E-N-R/R,U to tagged frames on FDDI media, the latter two translations illustrating the
source-routed form of the tagged frame on FDDI.

Tagging requires the following frame translations:

   h)    Copy the RCI field;
   i)    The DA and SA fields carry the same MAC Addresses as in the original frame, with RII in the same
         state as in the original frame;



Copyright © 1999 IEEE. All rights reserved.                                                                      171
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 185 of 212
IEEE
Std 802.1Q-1998                                                   LOCAL AND METROPOLITAN AREA NETWORKS:


  j)    Copy the RIF field if present (RII set);
  k)    Insert STPID and TCI, setting the CFI to N or C appropriately;
  l)    Copy the SPT field;
  m)    Copy the Data field;
  n)    Recompute the FCS.

Removal of the tag (tagged frame to native Token Ring/FDDI frame) involves the reverse of this process.
NOTE 2—When removing the tag, if the CFI indicates that embedded address information is in a form inappropriate for
the destination MAC method, then it is necessary either to translate the address information or to discard the frame.

This form of tagging causes the original frame size to be increased by 10 octets.

                         E-C-T/R,U                                            E-C-T/R,T (8802-5 & FDDI)
                         E-N-T/R,U                                            E-N-T/R,T (8802-5 only)
                         E-C-R/R,U                                            E-C-R/R,T (8802-5 & SR FDDI)
                         E-N-R/R,U                                            E-N-R/R,T (8802-5 & SR FDDI)
                  RCI (1/2 octets)                                    RCI (1/2 octets)

                  DA (6 octets)                                       DA (6 octets)

                  SA (6 octets)                                       SA (6 octets)

                  RIF (0–30 octets)                                   RIF (0–30 octets)
                  SPT (8 octets)                                      STPID (8 octets)
                  C-Data or N-Data                                    TCI, CFI = C or N (2 octets)
                             (46–1500 octets)
                  FCS (4 octets)                                      SPT (8 octets)
           (Max 1500+RIF+25 octets on FDDI,                           C-Data or N-Data
           1500+RIF+26 octets on Token Ring)                                     (46–1500 octets)
                                                                      FCS (4 octets, recomputed)
                                                                    (Max 1500+RIF+35 octets on FDDI
                                                                    1500+RIF+36 octets on Token Ring)

       Figure C-11—Translation between E-X-X/R,U and E-X-X/R,T (8802-5 & SR FDDI)



Figure C-12 illustrates the translation between an untagged Ethernet Type-encoded frame on Token Ring/
FDDI (E-N-T/R,U, E-C-R/R,U or E-N-R/R,U) and a tagged frame on FDDI (E-N-T/R,T, E-C-R/R,T or E-
N-R/R,T). Note that the translation of E-C-T/R,U to E-C-T/R,T was dealt with in Figure C-11.

Tagging requires the following frame translations:

  o)    Copy the RCI field;
  p)    The DA and SA fields carry the same MAC Addresses as in the original frame, but with RII reset
        regardless of its state in the original frame;
  q)    Insert STPID and TCI, setting the CFI to R;
  r)    Translate the RIF field if present (RII set in source frame) to the E-RIF, otherwise create an E-RIF
        with RT indicating a transparent frame. Set the NCFI to C or N appropriately;
  s)    Copy the SPT field;
  t)    Copy the Data field;
  u)    Recompute the FCS.

Removal of the tag (FDDI tagged frame to native Token Ring/FDDI frame) involves the reverse of this
process.



172                                                                        Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 186 of 212
                                                                                                                  IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                    Std 802.1Q-1998




                      E-N-T/R,U                                              E-N-T/R,T
                      E-C-R/R,U                                              E-C-R/R,T
                      E-N-R/R,U                                              E-N-R/R,T
              RCI (1/2 octets)                                       RCI (1 octet)

              DA (6 octets)                                          DA (6 octets)

              SA (6 octets)                                          SA (6 octets) RII reset

              RIF (0–30 octets)                                      STPID (8 octets)
              SPT (8 octets)                                         TCI, CFI = R (2 octets)
              C-Data or N-Data                                       E-RIF (2–30 octets)
                         (46–1500 octets)                                          NCFI = C or N
              FCS (4 octets)                                         SPT (8 octets)
        (Max 1500+RIF+25 octets on FDDI,                             C-Data or N-Data
        1500+RIF+26 octets on Token Ring)                                       (46–1500 octets)
                                                                     FCS (4 octets, recomputed)
                                                                     (Max 1500+E-RIF+35 octets)

         Figure C-12—Translation between E-X-X/R,U and E-X-X/R,T (transparent FDDI)


NOTE 3—When removing the tag, if the NCFI indicates that embedded address information is in a form inappropriate
for the destination MAC method, then it is necessary either to translate the address information or to discard the frame.

This form of tagging causes the original frame size to be increased by 10 or 12 octets.

C.5.2.2 LLC-encoded information on Token Ring/FDDI to tagged frame format

Figure C-13 illustrates the translation between an untagged LLC-encoded frame on Token Ring/FDDI (L-C-
T/R,U, L-N-T/R,U, L-C-R/R,U, or L-N-R/R,U) and a tagged frame on 802.3/Ethernet (L-C-T/C,T, L-N-T/
C,T, L-C-R/C,T, or L-N-R/C,T).

Tagging requires the following frame translations:

   a)    Remove the RCI field;
   b)    The DA and SA fields carry the same MAC Addresses as in the original frame, with the RII bit reset;
   c)    Insert ETPID and TCI, with CFI=C (L-C-T/R,U) or R (all other frame types);
   d)    If the RII bit was set in the original frame, translate the RIF into the tag header E-RIF. For L-N-T/
         R,U, create an E-RIF with frame type = transparent. Set the E-RIF NCFI to C or N appropriately;
   e)    Insert the Len field, with value equal to the number of LLC+Data octets;
   f)    Copy the LLC field;
   g)    Copy the Data field;
   h)    PAD field is inserted if Len is less than 46 (if a minimum tagged frame size of 68 is implemented) or
         if less than 42 (if a minimum tagged frame size of 64 is implemented);
   i)    Recompute the FCS.

Removal of the tag involves the reverse of this process.

NOTE 1—When removing the tag, if the CFI/NCFI information indicates that embedded address information is in a
form inappropriate for the destination MAC method, then it is necessary either to translate the address information or to
discard the frame.




Copyright © 1999 IEEE. All rights reserved.                                                                         173
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 187 of 212
IEEE
Std 802.1Q-1998                                               LOCAL AND METROPOLITAN AREA NETWORKS:



                         L-C-T/R,U                                        L-C-T/C,T
                         L-N-T/R,U                                        L-N-T/C,T
                  RCI (1/2 octets)                                DA (6 octets)

                  DA (6 octets)                                   SA (6 octets)

                  SA (6 octets)                                   ETPID (2 octets)

                  LLC + C-Data or N-Data                          TCI, CFI=C or R (2 octets)
                  (3–1500 octets—C-Data;
                                                                  Len (2 octets)
                  3–1498 octets—N-Data)
                  FCS (4 octets)                                  (E-RIF if CFI=R; 2 octets
                                                                                NCFI = C or N)
                  (Max 1517 octets on FDDI,                       LLC + C-Data or N-Data
                  1518 octets on Token Ring)                      (3–1500 octets—C-Data;
                                                                  3–1498 octets—N-Data)
                                                                  PAD (39–0 octets)

                                                                  FCS (4 octets, recomputed)
                                                                   (Min 64, Max 1522 octets)

                         L-C-R/R,U                                        L-C-R/C,T
                         L-N-R/R,U                                        L-N-R/C,T
                  RCI (1/2 octets)                                DA (6 octets)

                  DA (6 octets)                                   SA (6 octets)

                  SA (6 octets)                                   ETPID (2 octets)

                  RIF (2–30 octets)                               TCI, CFI=R (2 octets)
                                                                  Len (2 octets)
                  LLC + C-Data or N-Data
                  (3–1470 octets)                                 E-RIF (2–30 octets)
                                                                                NCFI= C or N
                  FCS (4 octets)                                  LLC + C-Data or N-Data
                                                                  (3-1470 octets)
             (Max 1517 octets on FDDI,
             1518 octets on Token Ring)
                                                                  PAD (39–0 octets)

                                                                  FCS (4 octets, recomputed)
                                                                  (Min 64, Max 1522 octets)

                      Figure C-13—Translation between L-X-X/R,U and L-X-X/C,T


This form of tagging causes the original frame size to be increased by 5 or 6 octets.

Figure C-14 illustrates the translation between an untagged LLC-encoded frame on Token Ring/FDDI (L-C-
T/R,U, L-N-T/R,U, L-C-R/R,U, or L-N-R/R,U) and a tagged frame on 8802-5 Token Ring (L-C-T/R,T, L-N-
T/R,T, L-C-R/R,T, or L-N-R/R,T). Figure C-14 also illustrates the translation of L-C-T/R,U, L-C-R/R,U,
and L-N-R/R,U to tagged frames on FDDI media, the latter two translations illustrating the source-routed
form of the tagged frame on FDDI.

Tagging requires the following frame translations:

  j)    Copy the RCI field;
  k)    The DA and SA fields carry the same MAC Addresses as in the original frame;



174                                                                   Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 188 of 212
                                                                                                               IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                 Std 802.1Q-1998


   l)    Copy the RIF field if present;
   m)    Insert STPID and TCI, setting the CFI to N or C appropriately;
   n)    Copy the LLC field;
   o)    Copy the Data field;
   p)    Recompute the FCS.

Removal of the tag (tagged frame to native Token Ring/FDDI frame) involves the reverse of this process.

NOTE 2—When removing the tag, if the CFI indicates that embedded address information is in a form inappropriate for
the destination MAC method, then it is necessary either to translate the address information or to discard the frame.

This form of tagging causes the original frame size to be increased by 10 octets for FDDI and Token Ring.

                        L-C-T/R,U                                             L-C-T/R,T (8802-5 & FDDI)
                        L-N-T/R,U                                             L-N-T/R,T (8802-5 only)
                        L-C-R/R,U                                             L-C-R/R,T (8802-5 & SR FDDI)
                        L-N-R/R,U                                             L-N-R/R,T (8802-5 & SR FDDI)
                 RCI (1/2 octets)                                     RCI (1/2 octets)
                 DA (6 octets)                                        DA (6 octets)

                 SA (6 octets)                                        SA (6 octets)

                 RIF (0–30 octets)                                    RIF (0–30 octets)

                 LLC (3+ octets)                                      STPID (8 octets)
                 C-Data or N-Data                                     TCI, CFI = C or N (2 octets)
                                (0–N octets)
                 FCS (4 octets)                                       LLC (3+ octets)

               (Max N+RIF+20 octets on FDDI,                          C-Data or N-Data
               N+RIF+21 octets on Token Ring)                                          (0–N octets)
                                                                      FCS (4 octets, recomputed)

                                                                    (Max N+RIF+30 octets on FDDI
                                                                    N+RIF+31 octets on Token Ring)


        Figure C-14—Translation between L-X-X/R,U and L-X-X/R,T (8802-5 & SR FDDI)


Figure C-15 illustrates the translation between an untagged LLC-encoded frame on Token Ring/FDDI (L-N-
T/R,U, L-C-R/R,U, or L-N-R/R,U) and a tagged frame on 8802-5 Token Ring (L-C-T/R,T, L-N-T/R,T, L-C-
R/R,T, or L-N-R/R,T). Note that the translation of L-C-T/R,U to L-C-T/R,T was dealt with in Figure C-14.

Tagging requires the following frame translations:

   q)    Copy the RCI field;
   r)    The DA and SA fields carry the same MAC Addresses as in the original frame, but with RII reset
         regardless of its state in the original frame;
   s)    Insert STPID and TCI, setting the CFI to R;
   t)    Translate the RIF field if present (RII set in source frame) to the E-RIF, otherwise create an E-RIF
         with RT indicating a transparent frame. Set the NCFI to C or N appropriately;
   u)    Copy the LLC field;
   v)    Copy the Data field;
   w)    Recompute the FCS.

Removal of the tag (tagged frame to native Token Ring/FDDI frame) involves the reverse of this process.



Copyright © 1999 IEEE. All rights reserved.                                                                     175
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 189 of 212
IEEE
Std 802.1Q-1998                                                     LOCAL AND METROPOLITAN AREA NETWORKS:


NOTE 3—When removing the tag, if the NCFI indicates that embedded address information is in a form inappropriate
for the destination MAC method, then it is necessary either to translate the address information or to discard the frame.

This form of tagging causes the original frame size to be increased by 10 or 12 octets.

                         L-N-T/R,U                                              L-N-T/R,T
                         L-C-R/R,U                                              L-C-R/R,T
                         L-N-R/R,U                                              L-N-R/R,T
                  RCI (1/2 octets)                                      RCI (1 octet)

                  DA (6 octets)                                         DA (6 octets)

                  SA (6 octets)                                         SA (6 octets), RII reset

                  RIF (0–30 octets)                                      STPID (8 octets)
                  LLC (3+ octets)                                       TCI, CFI = R (2 octets)
                  C-Data or N-Data                                      E-RIF (2–30 octets)
                                 (0–N octets)                                         NCFI = C or N
                  FCS (4 octets)                                        LLC (3+ octets)

              (Max N+RIF+20 octets on FDDI,                             C-Data or N-Data
              N+RIF+21 octets on Token Ring)                                             (0–N octets)
                                                                        FCS (4 octets, recomputed)

                                                                      (Max N+RIF+30 octets)

         Figure C-15—Translation between L-X-X/R,U and L-X-X/R,T (transparent FDDI)




C.5.3 Translation of tagged frames during relaying

The following subclauses show the frame translations that can occur when a tagged frame is relayed from
802.3/Ethernet to Token Ring/FDDI and vice versa. The translations that occur between the transparent
FDDI tagged frame format and the SR form on Token Ring/FDDI are also shown.

C.5.3.1 Tagged frames carrying Ethernet Type-encoded information

Figure C-16 illustrates the translation of tagged frames carrying Ethernet Type-encoded information
between Token Ring/FDDI LANs and 802.3/Ethernet LANs.

Relaying Ethernet Type-encoded tagged frames from Token Ring/FDDI (SR form) to 802.3/Ethernet
requires the following frame translations:

  a)    Remove the RCI field;
  b)    The DA and SA fields carry the same MAC Addresses as in the original frame, with the RII bit reset;
  c)    Replace the STPID with an ETPID;
  d)    The TCI field carries the same VID and Priority values as in the original frame (unless the relay
        function causes changes to user_priority or VID values). For E-C-T/C,T, CFI = C, otherwise CFI =
        R;
  e)    Convert the SPT field to a PT (ISO/IEC 11802-5, IETF RFC 1042, and IETF RFC 1390 translation);
  f)    Copy the RIF, if present, into the tag header E-RIF. Create an E-RIF if the data type being carried is
        E-N-T/C,T. Set the NCFI in the E-RIF to C or N appropriately;
  g)    Copy the Data field;
  h)    Recompute the FCS.



176                                                                          Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 190 of 212
                                                                                                            IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                              Std 802.1Q-1998




        Tagged frame on Token Ring/FDDI (SR form)              Tagged frame on 802.3/Ethernet
               RCI (1/2 octets)                                  DA (6 octets)

                 DA (6 octets)                                     SA (6 octets)

                 SA (6 octets)                                     ETPID (2 octets)

                 RIF (0–30 octets)                                TCI, CFI = C or R (2 octets)
                 STPID (8 octets)                                  PT (2 octets)

                 TCI, CFI = C or N (2 octets)                     (E-RIF if CFI=R; 0–30 octets;
                                                                                NCFI = C or N)
                 SPT (8 octets)                                   Data (46–1500 octets)
                 Data (46–1500 octets)                            FCS (4 octets, recomputed)
                 FCS (4 octets, recomputed)                        (Min 68, Max 1522 octets)
                 (Max 1534+RIF+RCI octets)

        Tagged frame on FDDI (transparent form)                 Tagged frame on 802.3/Ethernet
                RCI (1 octet)                                     DA (6 octets)

                 DA (6 octets)                                     SA (6 octets)

                 SA (6 octets), RII reset                          ETPID (2 octets)

                 STPID (8 octets)                                 TCI, CFI = R (2 octets)

                 TCI, CFI = R (2 octets)                           PT (2 octets)
                 E-RIF (2–30 octets)                              E-RIF (2–30 octets)
                              NCFI = C or N                                    NCFI = C or N
                 SPT (8 octets)                                   Data (46–1500 octets)
                 Data (46–1500 octets)                            FCS (4 octets, recomputed)
                 FCS (4 octets, recomputed)                         (Min 68, Max 1522 octets)
                 (Max 1534+RIF+RCI octets)


                    Figure C-16—Relaying Ethernet Type-encoded tagged frames



Relaying Ethernet Type-encoded tagged frames from FDDI (transparent form) to 802.3/Ethernet requires the
following frame translations:

   i)    Remove the RCI field;
   j)    The DA and SA fields carry the same MAC Addresses as in the original frame, with the RII bit reset;
   k)    Replace the STPID with an ETPID;
   l)    The TCI field carries the same VID, Priority and CFI values as in the original frame (unless the relay
         function causes changes to user_priority or VID values);
   m)    Convert the SPT field to a PT (ISO/IEC 11802-5, IETF RFC 1042, and IETF RFC 1390 translation);
   n)    Copy the E-RIF;
   o)    Copy the Data field;
   p)    Recompute the FCS.

Relaying from 802.3/Ethernet to Token Ring/FDDI involves the reverse of these processes.



Copyright © 1999 IEEE. All rights reserved.                                                                 177
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 191 of 212
IEEE
Std 802.1Q-1998                                             LOCAL AND METROPOLITAN AREA NETWORKS:


C.5.3.2 Tagged frames carrying LLC-encoded information

Figure C-17 illustrates the translation of tagged frames carrying LLC-encoded information between Token
Ring/FDDI LANs and 802.3/Ethernet LANs.
       Tagged frame on Token Ring/FDDI (SR form)            Tagged frame on 802.3/Ethernet
               RCI (1/2 octets)                                 DA (6 octets)

                  DA (6 octets)                                 SA (6 octets)
                  SA (6 octets)                                 ETPID (2 octets)

                  RIF (0–30 octets)                             TCI, CFI C or R (2 octets)
                  STPID (8 octets)                              Len (2 octets)

                  TCI, CFI = C or N (2 octets)                  E-RIF if CFI=R; 0–30 octets;
                                                                             NCFI = C or N
                  LLC (3+ octets)                               LLC (3+ octets)
                  Data (0–1497 octets)                          Data (0–1497 octets)
                  FCS (4 octets, recomputed)                    PAD (39–0 octets)
            (Max 1527+RIF octets on FDDI                        FCS (4 octets, recomputed)
            1528+RIF octets on Token Ring)
                                                                 (Min 64, Max 1522 octets)
       Tagged frame on FDDI (transparent form)              Tagged frame on 802.3/Ethernet
               RCI (1 octet)                                     DA (6 octets)

                  DA (6 octets)                                  SA (6 octets)
                  SA (6 octets), RII reset                       ETPID (2 octets)

                  STPID (8 octets)                              TCI, CFI = R (2 octets)

                  TCI, CFI = R (2 octets)                        Len (2 octets)
                  E-RIF (2–30 octets)                           E-RIF (2–30 octets)
                               NCFI = C or N                                NCFI = C or N
                  LLC (3+ octets)                                LLC (3+ octets)
                  Data (0–1497 octets)                          Data (0–1497 octets)
                  FCS (4 octets, recomputed)                    PAD (39–0 octets)
             (Max 1527+RIF octets on FDDI                       FCS (4 octets, recomputed)
             1528+RIF octets on Token Ring)
                                                                 (Min 64, Max 1522 octets)

                          Figure C-17—Relaying LLC-encoded tagged frames



Relaying LLC-encoded frames in tagged format from Token Ring/FDDI (SR form) to 802.3/Ethernet
requires the following frame translations:

  a)    Remove the RCI field;
  b)    The DA and SA fields carry the same MAC Addresses as in the original frame, with the RII bit reset;
  c)    Replace the STPID with an ETPID;
  d)    The TCI field carries the same VID and Priority values as in the original frame (unless the relay
        function causes changes to user_priority or VID values). For L-C-T/C,T, the CFI = C, otherwise CFI
        = R;
  e)    Insert a LEN field, equal to LLC+RIF (if present) +Data;



178                                                                 Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 192 of 212
                                                                                                          IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                            Std 802.1Q-1998


   f)    Copy the RIF, if present, into the tag header E-RIF. Create an E-RIF if the data type being carried is
         E-N-T/C,T. Set the NCFI bit to C or N appropriately;
   g)    Copy the LLC field;
   h)    Copy the Data field;
   i)    Recompute the FCS.

Relaying LLC-encoded frames in tagged format from FDDI (transparent form) to 802.3/Ethernet requires
the following frame translations:

   j)    Remove the RCI field;
   k)    The DA and SA fields carry the same MAC Addresses as in the original frame, with the RII bit reset;
   l)    Replace the STPID with an ETPID;
   m)    The TCI field carries the same VID, Priority and CFI values as in the original frame (unless the relay
         function causes changes to user_priority or VID values);
   n)    Insert a LEN field, equal to E-RIF + LLC +Data;
   o)    Copy the E-RIF;
   p)    Copy the LLC field;
   q)    Copy the Data field;
   r)    Recompute the FCS.

Relaying from 802.3/Ethernet to Token Ring/FDDI involves the reverse of these process.

C.5.3.3 Translation between transparent FDDI format and SR format

Figure C-18 illustrates the translation of tagged frames between transparent FDDI format and the corre-
sponding SR format on Token Ring/FDDI LANs. The translation shown applies to X-N-T/R,T, X-C-R/R,T
and X-N-R/R,T frames only; other than translation of the RCI field, there is no translation required for X-C-
T/R,T frames between Token Ring/FDDI LANs.

Relaying tagged frames from FDDI (transparent form) to Token Ring/FDDI (SR form) requires the follow-
ing frame translations:

   a)    Translate the RCI field;
   b)    The DA and SA fields carry the same MAC Addresses as in the original frame, with the RII bit set or
         reset to reflect the presence or absence of source-routing information in the E-RIF;
   c)    Translate source-routing information, if any, from the E-RIF form to the RIF, with the NCFI bit
         reset;
   d)    Copy the STPID;
   e)    The TCI field carries the same VID and Priority values as in the original frame (unless the relay
         function causes changes to user_priority or VID values). The CFI is set to C or N to match the NCFI
         value in the E-RIF;
   f)    Copy the SPT or LLC field;
   g)    Copy the Data field;
   h)    Recompute the FCS.

Relaying from Token Ring/FDDI (SR form) to FDDI (transparent form) involves the reverse of these pro-
cesses.



Copyright © 1999 IEEE. All rights reserved.                                                               179
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 193 of 212
IEEE
Std 802.1Q-1998                                                     LOCAL AND METROPOLITAN AREA NETWORKS:




      Tagged frame on FDDI (transparent form)                    Tagged frame on Token Ring/FDDI (SR form)
              RCI (1 octet)                                             RCI (1/2 octets)

               DA (6 octets)                                              DA (6 octets)

               SA (6 octets), RII reset                                   SA (6 octets)

               STPID (8 octets)                                           RIF (0–30 octets)

               TCI, CFI = R (2 octets)                                    STPID (8 octets)
               E-RIF (2–30 octets)                                        TCI, CFI = C or N (2 octets)
                             NCFI = C or N
               SPT (8 octets) or                                          SPT (8 octets) or
                           LLC (>=3 octets)                                           LLC (>=3 octets)
               Data (N octets)                                            Data (N octets)

               FCS (4 octets, recomputed)                                 FCS (4 octets, recomputed)

                         NOTE—Applies to X-N-T/R,T, X-C-R/R,T, and X-N-R/R,T frames only.

            Figure C-18—Relaying tagged frames between transparent and SR forms




C.6 Field definitions

Subclauses C.6.1 through C.6.5 describe the field structures that correspond to some of the field names that
appear in abbreviated form in the frame format diagrams in this standard.

NOTE—These fields are defined in other standards, and are not part of the additional specification required for the
tagged frame format. They are included here in order to simplify the frame descriptions that appear in this standard, not
in order to redefine their structure.


C.6.1 SNAP-encoded Protocol Type

The SNAP-encoded Protocol Type is eight octets in length, encoded in SNAP format. It consists of the stan-
dard SNAP header in the first three octets, followed by a SNAP PID consisting of the 00-00-00 OUI, fol-
lowed by the Ethernet Type value to be encoded, as shown in Figure C-19.

                                             SNAP sap header
                                             (3 octets; AA-AA-03)

                                             OUI
                                             (3 octets; 00-00-00)

                                             Protocol Type
                                             (2 octets)

                          Figure C-19—SNAP-encoded Protocol Type format



C.6.2 Len

This is the IEEE Std 802.3 Length/Type field; for the Length interpretation, it may take any value that is less
than or equal to 1500. Values that exceed 1535 are interpreted as Ethernet Types. Values that exceed 1500
but are less than 1535 are undefined.



180                                                                          Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 194 of 212
                                                                                                         IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                           Std 802.1Q-1998


C.6.3 C-Data and N-Data

This is the data field of the encapsulated frame:

   a)    N-Data refers to a data field that is carried in Canonical format regardless of the MAC method carry-
         ing the frame;
   b)    C-Data refers to a data field that is carried in Non-canonical format regardless of the MAC method
         carrying the frame.


C.6.4 RIF and E-RIF

The RIF is the Source-Routing Information Field, as defined in ISO/IEC 15802-3, C.3.3.2. If the original
(untagged) frame had a RIF, then the RIF field of the tagged frame takes its value.

The E-RIF is a modified form of the RIF that appears within the tag header in tagged frames on transparent
LANs (802.3/Ethernet, and FDDI when used as a transparent LAN). The structure of the E-RIF is defined in
9.3.3.


C.6.5 PAD

Zero or more padding octets, as required in order for the minimum frame size to be at least 64 octets.




Copyright © 1999 IEEE. All rights reserved.                                                              181
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 195 of 212
IEEE
Std 802.1Q-1998                                              LOCAL AND METROPOLITAN AREA NETWORKS:


Annex D

(informative)

Background to VLANs
The term VLAN has many different definitions throughout the communications industry. The model of
VLANs defined in this standard supports most of these views, although it may not be immediately obvious
as to how they are supported. The goal of this annex it to take some of the common terms that have been
used in the description of VLANs and relate them to the model presented in this standard.


D.1 Basic VLAN concepts

Figure D-1 shows a simple example of a Port-based VLAN. For untagged traffic, VLAN membership for a
Port-based VLAN is determined by the PVID assigned to the receiving Port.

NOTE—Other criteria for VLAN membership, such as protocol type or MAC Address, could be used, but these are
beyond the scope of this discussion.

For this configuration there needs to be a way to convey the VLAN information between the two bridges.
This is done by adding a VLAN tag to every frame that is sent between the two bridges; such frames are
known as VLAN-tagged frames. This connection between the two bridges is commonly known as a Trunk
Link.

      VLAN                                                                                      VLAN
       A
                                                                                                  A




          Access          VLAN Aware          Trunk Link          VLAN Aware              Access
          Links              Bridge                                 Bridge                Links




      VLAN                                                                                      VLAN
        B                                                                                         B

                                  Figure D-1—Port-based VLANs



D.1.1 Trunk Links

A Trunk Link is a LAN segment used for multiplexing VLANs between VLAN Bridges. All the devices that
connect to a Trunk Link must be VLAN-aware. VLAN-aware devices are devices that are able to understand
VLAN membership and VLAN frame formats. Conversely, VLAN-unaware devices do not have an under-
standing of VLAN membership and VLAN frame formats. All frames, including end station frames, on a
Trunk Link are VLAN-tagged, i.e., they carry a tag header that contains a non-null VLAN ID. Consequently,
there are no VLAN-unaware end stations on an a Trunk Link. The Trunk Link in Figure D-1 is a point-to-
point LAN segment; there are therefore exactly two VLAN-aware Bridges attached to this Trunk. A Trunk
Link could also be a shared medium LAN segment that has many VLAN-aware Bridges attached to it.



182                                                                 Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 196 of 212
                                                                                                          IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                            Std 802.1Q-1998


D.1.2 Access Links

The other links in Figure D-1 are commonly known as Access Links. An Access Link is a LAN segment used
to multiplex one or more VLAN-unaware devices into a Port of a VLAN Bridge. In simple terms this is an
802 LAN segment (IEEE Std 802.3, ISO/IEC 8802-5, etc.) with end stations attached, that is connected into
a VLAN-aware Bridge. All frames on an Access Link carry no VLAN identification; i.e., there are no
VLAN-tagged frames on an Access Link. Typically the Access Link is viewed as being on the edge of the
VLAN network. The Access Link itself could consist of a number of LAN segments interconnected by ISO/
IEC 15802-3-conformant Bridges (this is termed a legacy region in E.1.2). Like the Access Link, there are
no VLAN-tagged frames transmitted in this legacy region.


D.1.3 Hybrid Links

When VLAN-unaware end stations are added to a Trunk Link, the resultant link is commonly known as a
Hybrid Link. A Hybrid Link is a LAN segment that has both VLAN-aware and VLAN-unaware devices
attached to it. Consequently, a Hybrid Link can carry both VLAN-tagged frames and other (untagged or pri-
ority-tagged) frames. It must be borne in mind that, for a given VLAN, all frames transmitted by a given
Bridge on a given hybrid link must be tagged the same way on that link. They must be either

   a)    All untagged; or
   b)    All tagged, carrying the same VLAN ID.

Note that a Bridge can transmit a mix of VLAN-tagged frames and untagged frames but they must be for dif-
ferent VLANs. In Figure D-2 all the frames for VLANs A and B are tagged on the hybrid link. All frames
for VLAN C on the hybrid link are untagged.

              VLAN                                    Hybrid Link                                VLAN
               A                                                                                   A



                  Access             VLAN Aware                       VLAN Aware               Access
                  Links                 Bridge                           Bridge                Links




             VLAN                                                              Access             VLAN
               B                                                               Link                 B

                                                                          VLAN
              VLAN C                                                       C
          (VLAN-unaware
            End station)                                                         VLAN B
                                                                               (VLAN-aware
                                                                                End station)



                                              Figure D-2—Hybrid Links



On a Hybrid link the decision to tag or not to tag a frame is a function of the VLAN and not a function of the
link itself, since both formats are allowed. The Hybrid link can be thought of as the general case of both
Access and Trunk links.



Copyright © 1999 IEEE. All rights reserved.                                                               183
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 197 of 212
IEEE
Std 802.1Q-1998                                                      LOCAL AND METROPOLITAN AREA NETWORKS:


D.2 Relationship with the Port-based VLAN model

D.2.1 Link types

A Hybrid link in which all frames are VLAN-tagged is a Trunk Link. Conversely, a Hybrid Link that has no
VLAN-tagged frames is an Access Link. The distinction between Access and Trunk becomes less important
in an actual implementation where all types of frames have to be handled. The Acceptable frame Types
parameter (8.4.3) allows control to be exerted over the reception of frames that do not carry VLAN identifi-
cation information (i.e., untagged and priority-tagged frames). Depending upon the value of the parameter,
the decision is taken as to whether to discard the frame or to add in VLAN information. The more general
implementation will allow all types of frames (VLAN-tagged, priority-tagged, and untagged) to be present,
hence all links are conceptually Hybrid Links.

The VLAN model defined in this standard essentially takes the view that all links are Hybrid Links. It is then
up to the system administrator to determine, through appropriate application of the management functions
available in the Bridge, whether all links remain operating as Hybrid Links, or whether particular links need
to be configured as Access Links or Trunk Links, in other words, to explicitly configure some Ports to dis-
card untagged and priority-tagged frames. This allows the description of the functionality of the Bridge to be
kept relatively simple, while retaining the practical implementation and configuration mechanisms necessary
in order for the other link types to be derived. The Acceptable frame Types parameter does not allow config-
uration of a Port such that VLAN-tagged frames are discarded; hence, from the practical point of view, the
distinction between an Access Link and a Hybrid Link is not one of Port configuration; it is simply deter-
mined by the presence or absence of other devices on that link that generate VLAN-tagged frames.


D.2.2 Use of other VLAN styles

This standard defines a Port-based tagging rule, whereby all untagged and priority-tagged frames received
by a Port are classified as belonging to the VLAN whose VID (the PVID) is associated with that Port. This
Port-based style of operation should be viewed as the base level of a possible hierarchy of VLAN styles,
each one able to classify untagged frames according to particular ingress rules. Examples of such ingress
rules might include

  a)     MAC Address-based classification; e.g., associating a set of MAC Addresses with a given VLAN ID
         in order to define the membership of the VLAN;
  b)     Protocol-based classification; e.g., allocating VLAN membership on the basis of the higher-layer
         protocol information carried in the frame;
  c)     Subnet-based classification; e.g., allocating VLAN membership on the basis of IP subnet addressing
         characteristics of frames.

For a given implementation, such rules might form a natural hierarchy; e.g., using the above set, IP Subnet-
based tagging might take the highest priority. If the packet was not an IP packet, then tagging is based on the
protocol being used: IPX or LAT. If some other protocol is in use (not IP, IPX, or LAT), then the classifica-
tion is based on MAC Addresses. If the addresses in the frame do not match the address-based classifications
that are configured, then the Port-based rule is applied.

The result of such a hierarchy is that a given ingress rule defines the default that is applied if the higher pri-
ority rule fails to classify the frame, with the Port-based rule forming the lowest level, “catch-all” default.

NOTE—Clearly, if a given rule in the hierarchy is able to classify all possible frames, then all rules below that point in
the hierarchy are effectively disabled.

The addition of further ingress rules in 802.1Q Bridges could be achieved



184                                                                           Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 198 of 212
                                                                                                             IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                               Std 802.1Q-1998


   d)    As proprietary extensions to the existing specification;
   e)    As future standardized extensions.

Given that the starting point for this standard is that all links are Hybrid Links, there is no need for such addi-
tional classification and tagging functionality to exist within the Bridges themselves; it would, for example,
be possible to develop “tagging engines” that are capable of implementing more complex classifications
than Port-based classification, and which are placed between the 802.1Q Bridge Port and an Access Link.
Such a device would provide a richer functionality in terms of VLAN classification style, while remaining
compatible with Port-based VLAN operation.




Copyright © 1999 IEEE. All rights reserved.                                                                   185
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 199 of 212
IEEE
Std 802.1Q-1998                                                 LOCAL AND METROPOLITAN AREA NETWORKS:


Annex E

(informative)


Interoperability considerations

VLAN-aware Bridges that conform to this standard are able to interoperate in Bridged LANs with other
VLAN-aware Bridges. However, the VLAN-based filtering service defined in this standard, as provided in
the context of a single spanning tree for the Bridged LAN, involves some constraints on the network topol-
ogy and individual device configurations that differ from the set of constraints that apply to the building and
configuration of Bridged LANs based only on ISO/IEC 15802-3.

In addition, VLAN-aware Bridges are able to interoperate with Bridges conformant with the ISO/IEC
15802-3 specification (or with the earlier ISO/IEC 10038 specification), as well as with both priority-aware
and VLAN-aware end systems. Both the VLAN based filtering service and the tag insertion and removal ser-
vice of 802.1Q cause constraints on intermixed network topologies and device configurations that again dif-
fer from the building and configuration of ISO/IEC 15802-3 standard networks.

The implications of certain device configurations may not be immediately apparent from the technical detail
of this standard. In order to clarify the nature of the additional constraints, the following subclauses

  a)    Describe the basic requirements for interoperability;
  b)    Discuss those requirements in the context of homogeneous and heterogeneous configurations, with
        examples of some of the problems that can occur if these requirements are not adhered to.



E.1 Requirements for interoperability

There are two primary aspects of the configuration of a Bridged LAN that are of concern from the point of
view of interoperability:

  a)    Establishing a consistent view of the static filtering configuration of Bridges in the Bridged LAN;
  b)    Ensuring that untagged frames are VLAN-tagged (and that the tag is subsequently removed) consis-
        tently regardless of Spanning Tree reconfigurations.


E.1.1 Static filtering requirements

Static filtering controls allow the network administrator to impose a level of control over the permitted con-
nectivity in the Bridged LAN, by setting static MAC Address filters in the Filtering Databases of Bridges,
and by controlling the extent of particular VLANs by manipulation of Static VLAN Registration Entries
(8.11.2).

In order to ensure that end station to end station connectivity (or the lack of it) is consistent in all possible
Spanning Tree configurations, any static filters need to be established taking account of the full mesh topol-
ogy of the physical interconnections between Bridges in the Bridged LAN, not just the “normal” Spanning
Tree topology to which the network is configured when all Bridges and LAN segments are operating cor-
rectly. An example of the consequences of failure to establish consistent controls for static VLAN filtering is
given in E.2.1.



186                                                                     Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 200 of 212
                                                                                                                   IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                                     Std 802.1Q-1998


E.1.2 Configuration requirements for VLAN-tagging

802.1Q Bridges classify incoming untagged frames by applying a Port-based tagging rule on ingress that
uses the PVID for the receiving Port as the VLAN classification for such frames. Maintaining consistent
connectivity between any pair of end stations that are on the same VLAN, and where one or both of those
end stations is VLAN-unaware, requires that

   a)    All VLAN-aware Bridge Ports that are connected to the same LAN segment apply a consistent set of
         ingress rules (8.6);
   b)    All VLAN-aware Bridge Ports that are connected to the same legacy region of a Bridged LAN apply
         a consistent set of ingress rules;
   c)    All VLAN-aware Bridge Ports that serve LAN segments to which members of the same VLAN are
         (or can be) attached apply a consistent set of ingress rules.

A legacy region of a Bridged LAN consists of any set of LAN segments that are physically interconnected
via VLAN-unaware, ISO/IEC 15802-3 Bridges. A legacy region has the property that, by appropriate config-
uration of the Spanning Tree, a Spanning Tree path could be created between any pair of LAN segments in
the region such that the path would pass only through VLAN-unaware Bridges.

NOTE—In case b), Spanning Tree reconfiguration within the legacy region can change the logical connectivity between
the VLAN Ports and the LAN segments that they (directly or indirectly) serve. Hence, a Spanning Tree reconfiguration
could result in any end stations connected to the legacy region being serviced via any of the VLAN-aware Ports. In
effect, such a reconfiguration reduces case b) to case a). Figure E-2 and Figure E-3 give examples of this type of config-
uration. In Figure E-2, the legacy region consists of all three LAN segments and both ISO/IEC 15802-3 Bridges. In Fig-
ure E-3, the legacy region consists of the ISO/IEC 15802-3 Bridge and both LAN segments to which it is attached.
An example of case c) is where an end station attached to a leaf LAN segment is in the same VLAN as a server that is
attached to a distinct LAN segment, i.e., all possible Spanning Tree paths between the two stations pass through a
VLAN-aware region of the Bridged LAN.

The essence of what these rules express is that if a given untagged frame belongs on a given VLAN, then the
tagging behavior of any VLAN-aware Bridges that are required to tag that frame needs to be the same,
regardless of the logical connectivity that is created by the Spanning Tree configuration of the Bridged LAN.
Examples of the consequences of failure to apply these rules appear in E.3 and E.6.


E.2 Homogenous 802.1Q Bridged LANs

This standard requires new considerations in building a Bridged LAN in which all Bridges are VLAN-
aware. The arbitrary plug and play capability of ISO/IEC 15802-3 in creating a network topology is
restricted when making use of the VLAN extensions defined in this standard.


E.2.1 Consistency of static VLAN filtering

In order for stations that are members of a given VLAN to be able to reach other members of the same
VLAN elsewhere in the Bridged LAN, all Ports that are part of the Spanning Tree active topology (i.e., all
Ports that are in a forwarding state) connecting the stations must be included in the Member Set (8.11.9) for
the given VLAN. In order for this connectivity to be independent of any reconfiguration of the Spanning
Tree topology, all paths among those stations, both forwarding and blocked, must have this characteristic.
Use of management controls to manipulate the Member Set (e.g., filters for security) must be applied in a
manner consistent with requirements of the full mesh topology of the Bridged LAN.

An inconsistency occurs, for example, if a VLAN is restricted from an active path, but not from a redundant
path currently blocked by the operation of Spanning Tree. Should a Spanning Tree reconfiguration enable
the previously blocked path, the restriction will no longer be in place. In the reverse, a Spanning Tree recon-



Copyright © 1999 IEEE. All rights reserved.                                                                          187
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 201 of 212
IEEE
Std 802.1Q-1998                                                 LOCAL AND METROPOLITAN AREA NETWORKS:


figuration may suddenly impose a restriction that had not previously existed. A common use of such man-
agement restriction will likely arise from managers who make use of an “access” port construct. An access
port may be a port which is absent from the Member Set (8.11.9) in all VLANs but the untagged, default
VLAN. Should such an access port become the active connection between two portions of the Bridged LAN
as a result of a Spanning Tree reconfiguration, all VLANs but that one will be partitioned at that point in the
topology.

                                                                               Spanning Tree
         802.1Q Bridges throughout                                             Block #2

                                                 Trunk style link
                                                   (all VLANs)

                    VLANs 1–50                                                 VLANs 1–50
                    (1000 users)                                               (1000 users)
                                                 Access style link
                                                 (VLAN 3 only)
                                                                             Spanning Tree
                                                                             Block #1

                                Figure E-1—Static filtering inconsistency



In Figure E-1, the trunk style link and access style link cause a loop through the left and right portions of the
network. STP will block one or the other. Should the Spanning Tree block at point #1, all 2000 users may
communicate on any of the 50 VLANs. However, should the Spanning Tree block at point #2, the left and
right portions of the network will be partitioned on all VLANs excepting VLAN 3 (the VLAN carried via
the access style link.)


E.2.2 Consistent view of the “untagged VLAN” on a given LAN segment

In the Port-based VLAN model defined in this standard, the PVID for a Port provides the VLAN classifica-
tion for all frames on the attached LAN segment that are received in untagged form. Any LAN segment with
more than one 802.1Q Bridge attached has such an “untagged VLAN” for each Bridge. No explicit require-
ment that these be consistent for all Bridges on the same LAN segment, nor mechanism to assure such, has
been included in this standard.

Consider the case of a LAN segment to which are attached three VLAN-aware Bridges, each of which is
capable of transmission of untagged frames onto the LAN segment. An untagged frame placed on that seg-
ment by any one of the Bridges will be associated by each of the other two Bridges with their own config-
ured PVID for their receiving port on that LAN. The 802.1Q VLAN model requires that each frame have a
unique VLAN association, and that association is represented by a single, global VID value. Therefore, it
follows that all 802.1Q Bridges on that LAN segment must make use of the same PVID for their ports con-
nected to that LAN segment.

It has been suggested that in the special case of a direct point-to-point connection between two 802.1Q
Bridges or other VLAN-aware devices, other rules might apply. No mechanism for identifying such links
has yet been suggested.

This creates a configuration challenge for installers of Bridges that conform to this standard. Initial manage-
ment configuration of the Bridges (the setting of PVIDs) must be made consistent among the Bridges, in a
manner that takes into account the actual physical topology. Changes to the physical topology may require



188                                                                     Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 202 of 212
                                                                                                          IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                            Std 802.1Q-1998


specific changes to the configuration of all affected switches. These requirements effectively disallow a
plug-and-play installation as supported by ISO/IEC 15802-3 Bridged LANs, unless all Bridges are left with
their default PVID configuration of PVID = 1.



E.3 Heterogeneous Bridged LANs: intermixing ISO/IEC 15802-3 (D) and
802.1Q (Q) Bridges

This clause discusses networks in which VLAN-aware Bridges that conform to this standard are intermixed
with VLAN-unaware Bridges conformant to the ISO/IEC 15802-3 standard.


A principal limitation in intermixing Q Bridges with D Bridges is that the VLAN filtering services are not
universally available throughout the Bridged LAN. Also, services for the insertion and removal of tags are
not universally available. Further, spanning tree reconfigurations may cause filtering services, as well as tag
insertion and removal services, to become available or become unavailable independent of actions of
affected users.


E.3.1 Example: Adding an 802.1Q Bridge to provide filtering to an ISO/IEC 15802-3
network

Example problems can be shown with the following topology diagrams. Figure E-2 includes one Q Bridge
and two D Bridges:



                                              Spanning Tree
                                              Block #2                                  VLAN A Users
                                                                    D

                                  PVID=A
        A server
                                Q                                                  Spanning Tree
        B server                                                                   Block #1
                                    PVID=B
                                                                    D


         Q = 802.1Q conformant Bridge
         D = ISO/IEC 15802-3 conformant Bridge
                                                                                        VLAN B Users


             Figure E-2—Interoperability with ISO/IEC 15802-3 Bridges: example 1




If the Spanning Tree protocol determines to break the loop among the three Bridges by blocking at point #1,
connectivity within each VLAN is as desired. However, should the block occur at point #2, traffic from
VLAN A users will pass through both D Bridges, and be treated as VLAN B traffic upon arrival in the Q
Bridge. Connectivity to the A server will be lost for the A users.



Copyright © 1999 IEEE. All rights reserved.                                                               189
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 203 of 212
IEEE
Std 802.1Q-1998                                                     LOCAL AND METROPOLITAN AREA NETWORKS:


E.3.2 Example: Adding an ISO/IEC 15802-3 Bridge to a (previously) Homogenous
802.1Q Network

A similar problem, demonstrating the impact of placing a D Bridge within an otherwise homogenous Q
topology, can be shown by the configuration in Figure E-3. Here we include two Q Bridges and add a single
redundant D Bridge:

                                                                        Spanning Tree
  A server
                      PVID=A                                            Block #2


                                      Q               Trunk, or PVID=B                         Q

  B server            PVID=B           PVID=A                                                      PVID=B




                         VLAN A Users                                                                 VLAN B Users

                                                                    D
                                                                                         Spanning Tree
                                                                                         Block #1

             Figure E-3—Interoperability with ISO/IEC 15802-3 Bridges: example 2



If STP determines to break the loop among the three Bridges by blocking at point #1, connectivity within
each VLAN is as desired. The two Q switches operate as expected. A and B VLAN frames are VLAN-
tagged on arrival in either Q Bridge, and forwarded only to the appropriate servers. Now suppose an STP
reconfiguration results in a block at point #2, but not at #1. This redirects VLAN B user traffic through the
ISO/IEC 15802-3 Bridge. VLAN B users no longer have their traffic identifiably distinct from VLAN A. An
immediate consequence is that the VLAN B users will no longer have access to the “B server.”


E.4 Heterogeneous Bridged LANs: intermixing ISO/IEC 11802-5 and 802.1Q
Bridges

Translating Bridges (i.e., Bridges that relay between Token Ring/FDDI and 802.3/Ethernet LANs) that
implement the encapsulation techniques described in ISO/IEC 11802-5, IETF RFC 1042, and IETF RFC
1390 can be intermixed with 802.1Q Bridges under certain limited conditions. In order to understand the
limitations involved, it is necessary to describe what happens to the various tagged frame formats when
passed through a Translating Bridge. The frame formats shown in the following subclauses use the notation
that is defined in Annex C.

NOTE—The examples shown are not exhaustive; in particular, the examples do not make use of the transparent tagged
frame format on FDDI. However, the examples illustrate the nature of the problems that can occur with such translations.


E.4.1 LLC-encoded tagged frames relayed from 802.3/Ethernet to Token Ring or
source-routed FDDI

A Transparent LLC-encoded frame on 802.3/Ethernet has the following form:

L-C-T/C,T:         DA, SA, ETPID, TCI (CFI reset), LEN, LLC, C-Data, PAD, FCS



190                                                                          Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 204 of 212
                                                                                                          IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                            Std 802.1Q-1998


The Translating Bridge will recognize the ETPID as an Ethernet Type that requires translation into an SPT.
This effectively translates the ETPID to an STPID. The translated frame therefore appears as follows:

                    RCI, DA, SA (RII reset), STPID, TCI (CFI reset), LEN, LLC, C-Data, PAD, FCS

Whereas a true translation of the tagged frame via an 802.1Q Bridge would result in

L-C-T/R,T:          RCI, DA, SA (RII reset), STPID, TCI (CFI reset), LLC, C-Data, FCS

As can be seen, the resultant frame superficially appears to be a valid tagged frame; however, it includes spu-
rious LEN and PAD fields, and is therefore not a valid tagged frame.

A source-routed LLC-encoded frame on 802.3/Ethernet has the following form:

L-C-R/C,T:          DA, SA, ETPID, TCI (CFI set), LEN, RIF (NCFI=C), LLC, C-Data, PAD, FCS

The Translating Bridge generates

                    RCI, DA, SA (RII reset), STPID, TCI (CFI set), LEN, RIF (NCFI=C), LLC, C-Data,
                    PAD, FCS

Whereas a true translation of the tagged frame via an 802.1Q Bridge would result in

L-C-R/R,T:          RCI, DA, SA (RII set), RIF, STPID, TCI (CFI reset), LLC, C-Data, FCS

Again, the resultant frame superficially appears to be a valid tagged frame; however, it includes spurious
LEN, RIF and PAD fields, the RIF information is not visible to any source routing Bridges attached to the
Ring medium, and the CFI indicates Non-canonical data where the actual data is Canonical.

NOTE—Similar problems exist for the other two LLC-encoded formats, L-N-R and L-N-T, but the CFI correctly indi-
cates Non-canonical data in the translated frame.

In both cases, the effect of the Translating Bridge is symmetrical; passing this invalid frame back through the
Translating Bridge restores it to a valid tagged frame format on 802.3/Ethernet.

Consequently,

   a)    The translated frames cannot be correctly interpreted by VLAN-aware end stations attached to the
         Ring medium;
   b)    In both cases, any 802.1Q Bridge that attempts to untag the translated frames will generate invalid
         untagged frames;
   c)    Any 802.1Q Bridge that attempts to relay the translated frames back onto Token Ring/FDDI will
         generate invalid tagged frames;
   d)    In the case of the source-routed frame, any source routing Bridges attached to the Ring will treat the
         frame as a transparent frame;
   e)    As the effect of the Translating Bridge is symmetric, passing the frame through an even number of
         such translations before any 802.1Q device attempts to interpret the frame format results in correct
         operation of the 802.1Q devices.


E.4.2 Ethernet Type-encoded tagged frames relayed from 802.3/Ethernet to Token
Ring or source-routed FDDI

A Transparent Ethernet Type-encoded frame on 802.3/Ethernet has the following form:



Copyright © 1999 IEEE. All rights reserved.                                                                191
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 205 of 212
IEEE
Std 802.1Q-1998                                                LOCAL AND METROPOLITAN AREA NETWORKS:


E-C-T/C,T:        DA, SA, ETPID, TCI (CFI reset), PT, C-Data, FCS

The Translating Bridge generates:

                  RCI, DA, SA (RII reset), STPID, TCI (CFI reset), PT, C-Data, FCS

Whereas a true translation of the tagged frame via an 802.1Q Bridge would result in

E-C-T/R,T:        RCI, DA, SA (RII reset), STPID, TCI (CFI reset), SPT, C-Data, FCS

The resultant frame is superficially a valid tagged frame, but carries an untranslated Ethernet Type where
there should be a SNAP-encoded Ethernet Type.

A source-routed Ethernet Type-encoded frame on 802.3/Ethernet has the following form:

E-C-R/C,T:        DA, SA, ETPID, TCI (CFI set), PT, RIF (NCFI=C), C-Data, FCS

The Translating Bridge generates

                  RCI, DA, SA, STPID, TCI (CFI set), PT, RIF (NCFI=C), C-Data, FCS

Whereas a true translation of the tagged frame via an 802.1Q Bridge would result in

E-C-R/R,T:        RCI, DA, SA (RII set), RIF, STPID, TCI (CFI reset), SPT, C-Data, FCS

Again, the resultant frame is superficially a valid tagged frame, but carries an untranslated Ethernet Type
where there should be a SNAP-encoded Ethernet Type, and carries a spurious RIF field. The CFI is also
incorrect.

NOTE—Similar problems exist for the other two Ethernet Type-encoded formats, E-N-R and E-N-T, but the CFI cor-
rectly indicates Non-canonical data in the translated frame.

In both cases, the effect of the Translating Bridge is symmetrical; passing this invalid frame back through the
Translating Bridge restores it to a valid tagged frame format on 802.3/Ethernet.

Consequently,

  a)    The translated frames cannot be correctly interpreted by VLAN-aware end stations attached to the
        Ring medium;
  b)    Any 802.1Q Bridge that attempts to untag the translated frames will generate invalid untagged
        frames;
  c)    Any 802.1Q Bridge that attempts to relay the translated frames back onto Token Ring/FDDI will
        generate invalid tagged frames;
  d)    In the case of the source-routed frame, any source routing Bridges attached to the Ring will treat the
        frame as a transparent frame;
  e)    As the effect of the Translating Bridge is symmetric, passing the frame through an even number of
        such translations before any 802.1Q device attempts to interpret the frame format results in correct
        operation of the 802.1Q devices.


E.4.3 LLC-encoded tagged frames relayed from Token Ring or source-routed FDDI
to 802.3/Ethernet

A Transparent LLC-encoded frame on Token Ring/FDDI has the following form:



192                                                                    Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 206 of 212
                                                                                                         IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                           Std 802.1Q-1998


L-C-T/R,T:          RCI, DA, SA (RII reset), STPID, TCI (CFI reset), LLC, C-Data, FCS

The Translating Bridge generates

                     DA, SA, ETPID, TCI (CFI reset), LLC, C-Data, PAD, FCS

Whereas a true translation of the tagged frame via an 802.1Q Bridge would result in

L-C-T/C,T:          DA, SA, ETPID, TCI (CFI reset), LEN, LLC, C-Data, PAD, FCS

As can be seen, the resultant frame superficially appears to be a valid tagged frame; however, it is missing
the LEN field, and is therefore not a valid tagged frame.

A source-routed LLC-encoded frame on Token Ring/FDDI has the following form:

L-C-R/R,T:          RCI, DA, SA (RII set), RIF, STPID, TCI (CFI reset), LLC, C-Data, FCS

The Translating Bridge generates

                    DA, SA, ETPID, TCI (CFI reset), LLC, C-Data, PAD, FCS

Whereas a true translation of the tagged frame via an 802.1Q Bridge would result in

L-C-R/C,T:          DA, SA, ETPID, TCI (CFI set), LEN, RIF (NCFI=C), LLC, C-Data, PAD, FCS

Again, the resultant frame superficially appears to be a valid tagged frame, but is missing the LEN field. The
RIF information has been lost.

Similar problems exist for the other two LLC-encoded formats, L-N-R and L-N-T, but in addition, the CFI
will be set, indicating the presence of a RIF in the tag header when no such RIF field exists.

In both cases, the effect of the Translating Bridge is almost symmetrical; passing the invalid frame back
through the Translating Bridge restores it to a valid tagged frame format on 802.3/Ethernet, but with the loss
of any source-routing information that may have been present, and the inclusion of a PAD field if the original
frame on the Ring medium had been small.

Consequently,

   a)    The translated frames cannot be correctly interpreted by VLAN-aware end stations attached to the
         Ring medium;
   b)    Any 802.1Q Bridge that attempts to untag the translated frames will generate invalid untagged
         frames;
   c)    Any 802.1Q Bridge that attempts to relay the translated frames back onto Token Ring/FDDI will
         generate invalid tagged frames;
   d)    Any source-routing information is lost;
   e)    As the effect of the Translating Bridge is almost symmetric (the RIF is lost, and there may be a PAD
         included), passing the frame through an even number of such translations before any 802.1Q device
         attempts to interpret the frame format results in correct operation of the 802.1Q devices, as long as
         those devices are not sensitive to the presence of spurious PAD information.



Copyright © 1999 IEEE. All rights reserved.                                                               193
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 207 of 212
IEEE
Std 802.1Q-1998                                                 LOCAL AND METROPOLITAN AREA NETWORKS:


E.4.4 Ethernet Type-encoded tagged frames relayed from Token Ring or source-
routed FDDI to 802.3/Ethernet

A Transparent Ethernet Type-encoded frame carrying Canonical data on Token Ring/FDDI has the following
form:

E-C-T/R,T:        RCI, DA, SA (RII reset), STPID, TCI (CFI reset), SPT, C-Data, FCS

The Translating Bridge generates

                   DA, SA, ETPID, TCI (CFI reset), SPT, C-Data, FCS

Whereas a true translation of the tagged frame via an 802.1Q Bridge would result in

E-C-T/C,T:        DA, SA, ETPID, TCI (CFI reset), PT, C-Data, FCS

As can be seen, the resultant frame superficially appears to be a valid tagged frame; however, the SPT has
not undergone translation to a PT. End stations encountering this frame on 802.3/Ethernet would only be
capable of interpreting it if they were able to recognize the SPT as an embedded Ethernet Type.

Translating Canonical source-routed Ethernet Type-encoded information produces similar results, but with
the additional loss of the source-routing information.

A Transparent Ethernet Type-encoded frame carrying Non-canonical information on Token Ring/FDDI has
the following form:

E-N-T/R,T:        RCI, DA, SA (RII reset), STPID, TCI (CFI set), SPT, N-Data, FCS

The Translating Bridge generates:

                  DA, SA, ETPID, TCI (CFI set), SPT, N-Data, FCS

Whereas a true translation of the tagged frame via an 802.1Q Bridge would result in:

E-N-T/C,T:        DA, SA, ETPID, TCI (CFI set), PT, RIF (NCFI=N), N-Data, FCS

Again, the resultant frame superficially appears to be a valid tagged frame, but the SPT has not been trans-
lated to a PT, and the RIF is not present in the tag header. Any 802.1Q device will therefore interpret the first
N octets of the N-Data field as if it was the RIF.

Translating Non-canonical source-routed Ethernet Type-encoded information produces similar results, but
with the additional loss of the source-routing information.

In both cases, the effect of the Translating Bridge is almost symmetrical; passing this invalid frame back
through the Translating Bridge restores it to a valid tagged frame format on 802.3/Ethernet, but with the loss
of any source-routing information that may have been present.

Consequently,

  a)    The translated frames cannot be correctly interpreted by VLAN-aware end stations attached to the
        Ring medium;
  b)    Any 802.1Q Bridge that attempts to untag translated frames carrying Non-canonical information
        will generate invalid untagged frames;



194                                                                     Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 208 of 212
                                                                                                          IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                            Std 802.1Q-1998


   c)    Any 802.1Q Bridge that attempts to relay untag translated frames carrying Non-canonical informa-
         tion back onto Token Ring/FDDI will generate invalid tagged frames;
   d)    Frames carrying Canonical information can be successfully untagged or relayed in tagged form
         using other MAC methods, as long as the 802.1Q Bridge is capable of correctly handling the embed-
         ded SPT;
   e)    Any source-routing information is lost;
   f)    As the effect of the Translating Bridge is symmetric (apart from the loss of RIF), passing the frame
         through an even number of such translations before any 802.1Q device attempts to interpret the
         frame format results in correct operation of the 802.1Q devices.


E.4.5 Conclusions

Except for the limited case of relaying Canonical Ethernet Type-encoded information from 802.3/Ethernet to
Token Ring/FDDI, the translation that a tagged frame undergoes when passing through a Translating Bridge
renders the frame uninterpretable by any 802.1Q device (either end station or Bridge), unless the frame has
passed through an even number of Translating Bridges before the 802.1Q device attempts to interpret the
frame. In regions where an odd number of translations have occurred, source-routing information is rendered
invisible to source routing Bridges in some cases. In the other cases, source-routing information is lost after
the first translation.

Consequently, the use of Translating Bridges intermixed with 802.1Q Bridges is feasible only if

   a)    An even number of translations (or zero translations) is experienced by any tagged frame that is
         transmitted between any pair of 802.1Q-aware devices in the Bridged LAN;
   b)    The loss of source routing capability across some regions of the Bridged LAN is acceptable; specifi-
         cally across regions where the first Translating Bridge encountered by a correctly formatted tagged
         frame will relay the frame from Token Ring/FDDI to 802.3/Ethernet;
   c)    End stations are not sensitive to receiving LLC-encoded frames that have PAD octets added to the
         LLC user data.


E.5 Heterogeneous Bridged LANs: intermixing 802.1Q Bridges with ISO/IEC
15802-3 Bridges

The specification in this standard for the use of GMRP in VLANs (11.2) makes use of VLAN-tagged frames
to signal the GIP Context that applies to the registration information carried in GMRP PDUs. Devices that
implement GMRP as specified in ISO/IEC 15802-3 will regard such frames as badly formed GMRP frames,
and will therefore discard them on receipt. Using an ISO/IEC 15802-3 Bridge to interconnect two or more
LAN regions containing 802.1Q devices that implement GMRP will therefore prevent GMRP information
propagation between the 802.1Q regions, with attendant effects upon the forwarding behavior of both the
ISO/IEC 15802-3 and 802.1Q Bridges in the LAN. This configuration can be made to work if the ISO/IEC
15802-3 Bridge is statically configured with

   a)    An All Groups entry in the Filtering Database, specifying Registration Fixed on all Ports, and
   b)    The GMRP Protocol Administrative Control parameters set to disable GMRP on all Ports.

As the Bridge no longer supports the GMRP application, it will forward GMRP PDUs on all Ports that are in
Forwarding. The effect of this is to configure the ISO/IEC 15802-3 Bridge to behave in the same manner as
an ISO/IEC 10038 Bridge.

Placing ISO/IEC 15802-3 Bridges around the periphery of an 802.1Q-based Bridged LAN works correctly,
as long as, for a given ISO/IEC 15802-3 Bridge, the 802.1Q Bridges connected to the same segment(s) are
configured to untag any VLANs that are relevant to the GMRP operation of the ISO/IEC 15802-3 Bridge.



Copyright © 1999 IEEE. All rights reserved.                                                               195
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 209 of 212
IEEE
Std 802.1Q-1998                                                 LOCAL AND METROPOLITAN AREA NETWORKS:


The ISO/IEC 15802-3 Bridge generates untagged GMRP frames, which the 802.1Q Bridges classify accord-
ing to the value of the PVID for the reception Port; in a simple configuration of the 802.1Q Bridges, the
Ports that connect to the ISO/IEC 15802-3 Bridge are configured for the PVID VLAN to be untagged on
egress.

NOTE—There may be situations where more complex configurations are required, in which VLANs other than the
PVID are configured untagged in order to maintain the correct ISO/IEC 15802-3 Bridge filtering behavior.

The effect of this type of configuration is that all registrations propagated by a given ISO/IEC 15802-3
Bridge on a given (Port-based) VLAN are seen by all other ISO/IEC 15802-3 Bridges served by 802.1Q
Bridges for which that VLAN is configured for untagged egress. The filtering behavior of the ISO/IEC
15802-3 Bridges is therefore governed only by the behavior of other devices (both ISO/IEC 15802-3 and
802.1Q) that are attached to the same VLAN.


E.6 Intermixing 802.1Q Version 1.0 Bridges with future 802.1Q Bridges

The discussion above on intermixing Q Bridges with D Bridges has a direct analogue in the plan to provide
a simple VLAN standard (Q version 1.0) initially, and later to provide extensions to the standard (Q version
2.0 on) which extends the VLAN capabilities to support more sophisticated ingress rules for frame classifi-
cation. Some of the topology restrictions will probably be similar to the “Q intermixed with D” cases.


E.6.1 Example: Intermixing Layer 3 Ingress Rules

Consider the case where a “Qv2” switch capability is specified allowing for classification of frames by pro-
tocol. This would allow support for IP and IPX as distinct VLANs. The following diagram might apply
when a Qv2 Bridge is added to a version 1.0 topology to allow users of two protocols to participate in two
separate VLANs:

                                                        Spanning Tree
                                                        Block #2
      IP server
                         Qv1                    Trunk                          Qv2
  IPX server
                           PVID=IP-VLAN




               VLAN IP Users                                                            Dual protocol
                                                                        Spanning Tree      Users
        Qv1 = 802.1Q version 1.0                     Qv1                Block #1
        Qv2 = 802.1Q version 2.0

                    Figure E-4—Interoperability between Q versions 1 and 2


Consider this network, when STP has blocked at point #1, and not at #2. The upper Qv1 switch operates as
expected, and the Qv2 switch provides protocol based classification for the frames received from the dual
protocol users. IP and IPX VLAN frames are VLAN-tagged on the trunks to and from the uppermost Bridge
and servers. But if a STP reconfiguration should result in a block at point #2, but not at #1, activating traffic
through the lower Qv1 Bridge, dual protocol users will have all their traffic treated as part of the IP-VLAN.
An immediate consequence is that the uppermost Bridge will no longer provide them access to the “IPX
server.”



196                                                                     Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 210 of 212
                                                                                                          IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                            Std 802.1Q-1998


E.6.2 Differing views of untagged traffic on a given LAN segment

Further challenges arise when one considers the case where several Q Bridges, some of version 1 and some
of version 2, all attach to the same LAN segment. Again, the rule that any given frame exists in exactly one
VLAN requires that all of these Bridges be configured with the same ingress rules. In this case, the Q1
Bridges will provide a least common capability, and further require common configuration of the PVID.


E.6.3 Interoperability with 802.1Q Version 2.0 offering multiple spanning trees

Several very different architectures for multiple spanning tree support have been discussed, but none define
an architecture sufficiently for analysis of interoperability with the version 1.0 defined in this standard. The
benefits of such an architecture have been discussed, and among these are relaxation of many, but not all, of
the restrictions discussed in this subclause. In particular, the multiple spanning tree models appear to offer
easier integration within both homogenous environments and in networks intermixing D Bridges with multi-
ple spanning tree VLAN-aware devices.




Copyright © 1999 IEEE. All rights reserved.                                                                197
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 211 of 212
IEEE
Std 802.1Q-1998                                                LOCAL AND METROPOLITAN AREA NETWORKS:


Annex F
(informative)

Frame translation considerations
When relaying frames between different MAC methods, there are a number of frame translations that may
be required, depending upon the source and destination MAC methods concerned, the tagging state of the
received and transmitted frames, and the data carried within the frames:

  a)    If the source and destination MAC methods differ, then the overall format of the received frame must
        be translated into the frame format required for the MAC onto which the frame will be transmitted.
        The details of the frame translation at this level is defined by the definition of the Internal Sublayer
        Service (ISO/IEC 15802-3, 6.4), the support of the internal sublayer service by specific MAC proce-
        dures (ISO/IEC 15802-3, 6.5), and the standards that define the specific MAC procedures con-
        cerned.
  b)    If the received frame is being relayed in tagged format between differing MAC methods, or if the
        tagging state is to change, then the tag header may require translation, insertion, or removal as
        defined in this standard.
  c)    If Ethernet Type-encoded data is being carried in the frame, then the format of that data may require
        translation as defined in ISO/IEC 11802-5, IETF RFC 1042, and IETF RFC 1390. These translations
        are essentially concerned with providing a standardized means of representing Ethernet Type-
        encoded frames on LANs that have no inherent ability within their MAC procedures to represent
        Ethernet Type values (i.e., LAN MACs where the “native” link layer protocol is LLC), and ensuring
        that the frame translation in the reverse direction results in the correct format on the 802.3/Ethernet
        LAN. The mechanisms specified in these standards are based around the use of SNAP encoding to
        carry Ethernet Type values in native LLC-encoded environments, and the use of translation tables to
        control the reverse translation if this should be necessary.

One aspect that is not fully covered in the standards mentioned is the issue of how differences in bit ordering
between MAC methods can affect the data translation requirements. For the majority of data relayed by a
Bridge, these differences in bit ordering are not an issue; although the bit ordering of MAC data “on the
wire” may differ between MAC methods, the representation of that data within the relay function of the
Bridge is independent of the order of transmission or reception adopted by the various MACs.

An exception can occur when the data carried in a frame includes MAC Address values; for example, in IP
ARP packets. There are two formats used in LANs when representing MAC Address values in MAC user
data:

  d)    Canonical format;
  e)    Non-canonical format.

The octet ordering is identical in both cases (the first octet put into the mac_service_data_unit is the left-
most octet of the address when written down using hexadecimal notation as defined in Section 5 of IEEE Std
802); however, the bit ordering within each octet differs:

  f)    Canonical format: The least significant bit of each octet of the standard hexadecimal representation
        of the address (see IEEE Std 802-1990) represents the least-significant (LS) bit of the corresponding
        octet of the Canonical format of the address;
  g)    Non-canonical format: The most significant bit of each octet of the standard hexadecimal represen-
        tation of the address (see IEEE Std 802-1990) represents the least-significant bit of the correspond-
        ing octet of the Canonical format of the address.



198                                                                    Copyright © 1999 IEEE. All rights reserved.
  Case 6:20-cv-00474-ADA Document 31-4 Filed 10/05/20 Page 212 of 212
                                                                                                         IEEE
VIRTUAL BRIDGED LOCAL AREA NETWORKS                                                           Std 802.1Q-1998


Ideally, a single format would be used in all places; however, both can be used, depending on the MAC
method concerned. The native format used in MACs where the bit transmission order is LS bit first
(e.g., IEEE Std 802.3 and ISO/IEC 8802-4), and also in FDDI, is the Canonical format; in MACs where
the bit transmission order is most-significant (MS) bit first (e.g., ISO/IEC 8802-5), Non-canonical for-
mat is used. A further complication here is that the format used is not consistent across all higher layer
protocols (some use a single format regardless of MAC method, others use the native format for the
underlying MAC method), and there is no single standard that specifies which protocols carry embed-
ded MAC Address information or the format in which they carry it.

Clearly, in order for the recipients of frames carrying embedded address information to be able to interpret
MAC Address information correctly, it is necessary either to include information in the frame that specifies
which format is in use, or for Bridges to modify the format of the information appropriately when relaying
frames between regions of the network where the expected format differs for the protocol being carried.

In “Translating Bridges” (Bridges that relay between differing MAC methods, based on ISO/IEC 15802-3,
ISO/IEC 11802-5, IETF RFC 1042, and IETF RFC 1390—i.e., in Bridging Function B1 in Figure C-2), the
latter approach is the only option, as there is no way that additional information can be carried in the frame
in order to identify the embedded format. Consequently, in order for such a Bridge to successfully translate
embedded address information, it needs to be able to recognize the higher layer protocol carried in the
frame, and act accordingly.

In VLAN-aware Bridges, the information carried in the CFI (and in the NCFI bit of the RIF, in 802.3/Ether-
net frames) provides a direct indication of the format of embedded addresses. Hence, any considerations
related to translating the format of embedded addresses can be confined to Bridges where a frame is received
untagged and the tag header is inserted on transmission, or received tagged and the tag header is removed on
transmission.




Copyright © 1999 IEEE. All rights reserved.                                                              199
